Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 1 of 154

 
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 2 of 154

 

 

 

 

STI ENEDSYAO
aNv¥
WSRINOL IO ALISINIA FHL
AG CELNASTIITA
NYO JO 2LVNVLINS FHL dO LNAWNSAAOD AHL
NUaAMLaa
Iosfoud INIDVANO SHL
OL DNILVITA
INSAGROV LNANIOTIAIA

$1OZ DESSSSY ALVC INSANE
2 ¥RArLe

 
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 3 of 154

 

 

 

 

                                                

‘payeys
aq Teys Supuesut jusiayIp e ssayum Mojeq uproy yes sSimueeut SAT
BABY yeus Ojeiay spreurpusure Aue pue amnpatps Aue pue STeqor Sit Ty
PUSLTGoeAe(, SIG] UL Pash wsya sulia} pasyeydes Surmoyoy =

NOLLV LaadaaINI INY SNOLLINITF

 

Waal ONY INGGH aad SNOLLIGNOD NOM Lida wa INT SNOE
lwalaviy

SMOTIOI SV GARISV AP

. “MB"] Bt 0} Pelqns
sose) [fe Ul pue lepunalay mo yes se suoyMPuCS pue surrey ag
Uo spur] pue sSurprmg jes pure aseey eiyreur UeyuTew “ageuew
‘syeredo ‘soueug 4ongsu03 pue paforg aq dopaap pue werd ‘asian
Aymy wes yt yeup os vary pelorg ay 0} padsar ym ssn Tesay
pepyyns Audio pelorg ayp yuer3 (m) pue ‘suoneSyqq ping
UMUMnyY, ey; Surpnpur 4paforg eyz wetduios 01 (mq) queuearsy
qUeuIGopaAa(] SAA WBIM souepiose ur paforg a Sumardume
Aq Uy umsTime1 ajomoid oy Areduron pelorg stp. aZitqo G) 0}
jusWieslsy yusudopasg sty oyu reyus oF paarSe BABY SeLIEY su, “a

*€
FINGIHOS ul xeduo> wsrmoy, , Present roy eaoiddyy ary pue
Mer] oY} YIM soUeproose ut jalord yuamdopasp xatduto7 wasumay
payeisayyy ue se peforg sy payeugisep sey yueunutes0g su

‘syaioy
‘soxajdumos jsEmo} pue [eyuapisal Jo Sumsvay pue ayes “Summ

‘soRpnysuOD “‘Jusureseuem ‘Uoyerdo Sunsyreu Iueurdopasp
aug “ut sousuedxe pue asrredxe pur “yo aSpa~mouy pesyepeds ren
asl[Hn o} ystm pure Aueduxo> pelorg euy payerodioom aany qwelorg
ouR who Surdrre jo esodmd ayy soy “oy sraproyereyg lapumog ayy.

SUBWICO JO oyeueyng
ay Ul seyyoey wispmney pe POY Jo Jueurdopaaap ary ajouto7

O} SOYSIM VistINe] jo ANSRUY] sy ysnongy pIeuTes0y sy, v
‘SVAaHHM

"_ SPH, aig se Apaarpaypoo pue _&
Se Ufelay O} peLajer ATenprarput are Jusuuascy ayy pue Ameduro7 pak

‘(, Aaeduno> yalorg,, ayy) UeWMIO Jo ayeeyNg
‘STE SPOD [PSO “sooger} Ty weg yeurpepy “egz xog O d Je ayyo
peraysisar Syl SuARY “UEMIG Jo ayeueyNg ay jo smzy st japun
payezodion Amp Audios Amqey parm e& “DTT ANOVA

pure <(, JUBUTEIeA04,,, 919) WisEMo] jo Ansrpy aun Aq payuasards :
S? ‘NVAO JOCUPIRNSSOS FHL JO LNIANYIAOD aE

Hpgaerrags'5 eS
Sti ite
Taser oY
UCISG jo omayre

 

        
     
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 4 of 154

 

 

 

 

 

 

er
BOEKOD OY

   
  

srreyyy [epUPULy 104

IZENIEIN Ty paurepy Ud Jessen] VIG ps

      

‘papuaule SB 9//g} ‘ON 2aD3] TeAOHD
JO ALYNVIINS SHI dO UNAWNARAOD FHT 3° sea

qusuesrty yweuidopaed Shy OPT poloyus sary sented a F

i weltha,
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 5 of 154

 

 

WY £E01 “6102/11/1

¥STIOT

 

OTISNIOVNG
dNy
WSTAMOL 30 AWLLSINEA SEL
Ad GTINISTadset
NYVWO 40 SIVNVITNS SH IO INSIWNSSAOD SEL
NOSMIAG
IDaf0Ud SNIOVIAO SEE
OLONLIV TAY
INZAGERIOY INGA TEAST
vlot ZYAFOIOO ‘SVG LNAWAREOY

Tors
MVING 40 WGRINOL 30 7ULSINIM FAL Ad GAINSSs ada NYO

40 SIVYNVIINS SH 20 LNSWNYIA0D SHE ONY TI ANIOVINO NISMS CONV AG Fide 2 YEaOIIO Give INSTI Y LNSAGO TAR SH 701 LG Uy ape z Tort

ofits,

“OPTZILETO1000/009078/2FeP/TeSpa/sea ory /A0S das Man // SCY

way epxa
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 6 of 154

 

 

 

WY €£:01 “6L0Z/1T/1

PST SOT

 

_fitite,

“OPITILEL OL 000/009078/e1ep /2eSpa/saa tory /A08 sas mmm//-sdny

 

NWid JOZLN LEN MV Tet re
20 NOLVELSIOgg GN!

TNEINGEAGS SAL dO SELLTISISNOdsae TV wanes

SHIDNVa HINT TSNIVOY INSWaeOUNE

SONITTIN ONY Sludge

SNOLVOTTSO 30 SONVAOnad

ANVEAOS DoalO'd aHr OL SlHOIt ag INVES
TNSPGsyov Torwansa

Weal

 

issleddsldadaldalaladelal

as
fic

fe eof [so] 9) of ed of

a=

ed lst ol let ce] ot

Ugt Epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 7 of 154

 

 

WY ££°01 “610Z/IT/T

PST SOL

 

BE

i LY ANY imi
AR Sah oi MONS
SELLA TONIIVIS ENT
ZOLLoVad do dado
CREASE V LSS SEL dO Sa laine
NV id SSINISHS TVILINE
TIDSS VaaNT AN Ya Load
aed ied Be ao BDiVALdE
ILA, dad
NE . <r ¥]
INSASAEDY NOSSoY
N¥ id NOCSINGSY TioHsaas
NWH TORINO INSARO ARG
NOLLY! M4 EI
NV Id NOLLVSINVIND
NW RSW Aad ALTA
Sava aoNgago DAI

 

““OPIT9LETO1000/009078/elepmespe/soATOIW/A0S 20s Mam /:sdiyy

ANVHAIOO LOaOad 40 SINSIAIOOd SLyaOdNog
AYICSSE AN

7 INGA manish
Eran Danish
VADTION F DGOed

STIRS

 

ugyepxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 8 of 154

 

WV ££:01 “61OZ/IL/T VST FOP

 

spats Apssandies oq yreys Bowes meagip
B SS[ON MoTsq YO} Js sTmuesws SaRsedsel sq) BAN [[eys OpaG MuaMpaseM Aye pur sppsqIg Ace pur spo: SH Guay y wamdejsaggy STA UT Oesn May SUR pastes Fumnoros aqy,

NOLOVISUdYEINI CNY SNOLLINIS3CL 'T

SMOTIOS S¥ GASNOY AGAWAH ST LI

AR] SEL Oy Oofgns seswo |e UL poe repunazoq,
Jno Jas se sUONTpIOD pus suTIDy ow UO SUP) put SoUIPEME |ss pue eswoy Yexpreu “ureyorM ‘odeme ‘eyede ‘soueng Senqsuos poe yoefory op dopsaep poe unyd SstRA Amy tees Yet
os many joslorg si oy edsar ya syydts peer ueiougns Anedure joofary stp yest ay pits ‘suowEFyqa pine tenemEpY oy Sunpnpour Gosfary sip sepdines of (11) Gusneaiy qusaidopaag
STL TRIM SOCRploose ut OSfaly 3p Sapaydnice 4g uewig mi wspna) syowosd 0; Amdtaog yalog ogy ottqgo (ft) 7 memeeSy jueudopasq sip cur Jays 0} poate sang sony ayy ‘Eg

‘f TIES
wt xeon wsunoy payedisyoy Joy peacuddy atp poe avery sq) ym Somepyoase ur psford Fromidoyoasp seyduroy, sumo] paeLE] we se eofaty OIn poyeniisap sey qwoutunos sEL ‘2

2u] Jo} SMUEDE: parzpor pur seapeor “sp}oy “saxaydutes ystmoy pup Jenaspisss Jo Busza] pue ores “Summaeld wopsngsuce QwenrsBeteur ‘uoneredo ‘Bupeymeus ueuidopasp sy “UL woman
pur sequedee pure ‘re ofpsimony pesypiseds samy asym 1 ys pum AnadiwoD welocg oy purerodiozut ancy qaafosg ot mo Sinduma Jo asodmd arp 10} ‘oy smproqsnys sapunos aqy ‘a
MIRTIQ JO SIEUTHING ary UE SONTHOR wasuaricy pur [syoq Jo Tretadoysaep amp sJomard oF soqsim tsuMOr so Ansmn] aq qenanp yesuMTAACE ayy v
SVERIGE
‘S3fited,, 2p 38 Asauesyjoo pus, Aueg, © se crsiaq of pauayes Aypenprarpa se ytrsumrascg) ap poe Aredurey yefarg aay,

Hf, fedtan os lorg, 3A) UeNEG Jo speNRA MS 'S 7]
apn jeseg ‘sooged [V MENS WIPE] ‘go, 20d O dF sogga pasaysifar sy Fotang ‘ue Jo ayeuEyN ayy JO SMe] ap sepium peyodioom A[np dradiacs Aupqey pana] e “TT ANTS VAO a

“POE {(, JUSUMLADD,, sf) Uisiingy, Jo AnsiyA oy Aq poylesiided se “NVI HO RIOVN VIS SEL FO LNSANRSAOS EE it
‘NEALE
POS MAQOHD Jo Aep uz Hp TO mHUIE Fo Spee ayy MT ASSN PAY Ot SPELL ST INESSOY INTAO TARO STE

r wien,

““OVIZILELOL000/009078/"I2p/TeSpe/sealyory /A0S 99s MM M//-Sdn] any epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 9 of 154

 

WY ££:01 “61OZ/IV/I VSTPS

 

“TE ssrA ut tus) gone uo Sones otp seq Squooay por syoog

“Sponyetn pur saogatad poprud put ayqetiosess ye apNJoU! 4 JoqTR jNQ “IATpO 1fe JO WolsN|ONS Stn 0} pouyect 30 sapoesd waneydo
op 02 PONT 34 0} PIpuIN] tou oe seONTeIG RUSKEURINT weg “sooNTerd aqudsase Ayeuoissyosd pee ayes Sueepeud ATerueoy pus Ayesmicdces
PRapisues am “speur sen GOWIOsp y SUA Sop Je UMOMY S}oey at JO TS ul pur youmFpal aqeuosess Jo astorexs sys UI YRpA “Welary syf oF LepLOTS
das pow odds @ Jo SSCITIOY IpIA UOQOSMUOD oF SYST) Yate Ino Haris scopestmesie pmomsseycud Aq pasn Apourards ase se “oury oq sory may asueys Apu
Sues amy se ‘soLmenqped por Asses YosmeBecew jo spaepuns pur tuedesyloads yrmuudinhs ‘spompour ‘sseyomd osoug quien SurAdetoe poe sysey pelorg
aig 0] RpRos od4 Fo suopmeds Guleqosip pue sapgiqisuodses ync Foaduea 19} ayqsuddsas Anus juaudepeep Amdoxd poouspetke pur pegyend

“penmnys @ tog pezoadse aq Apaempio pue Ajqeuosess pynom, se yySss20y pur souapesd ‘sousSimp yoys penoissayaul ye seuflop qemp 30 sspouexs sip Sopet spony RUDE wogG
“soTeeld perontissiey weg FopAlde
yqenaardyy yowodoyeaacy at sapan swanesiygo sit Burauoped wy Auedines yoomdoyeasp poyndars mo pajadue aq A[qetoseal poo yey Spore sey SomSL spegy peg

“popes aeeq pay see tes Joy pencuddy ue p se passord 0] ery 31g op uensund popimed st poe Spy sap Sey {n)
pu enayAy Evas tam possord Amar] o1 jRacidd'y we pac you ss0p Q

Ameduop polo g stp ‘Lsetein, 38) peacudd'y yons Aq papedioszues eeu
joofqns om of jodsas una Je yoNs Jeaoiddy tre trnige 01 BoBeSyqo Amedmio; wofarg =e Jo TSMMUDAGL oy Aq Jove ua pormand Apnyeny @ Susur searmyy eacuddy

“A@arprosee porysucs-aq [Rys jeacsdthy,, pur paacaddy, sunagayy, qusueady wemdojaaec]
sup ch qenemid sum of 30nR Woy pee oq feat squemeumbar qons se “preuesiy sweudopasg sap cy tomnsmd pasmbs sjeaoidde migo Aue por
Sued ass eA UE arp ‘sunpg 3g Jo HTUERACD omy Aq TeACudde aip Sopnjoin pur jolorg 719 Jo jodsal ur Audion polars 3H Aq Auory jeoraeAct

Ane 10 FOSERUSAC) 3th TOD Somes wl posrerqo oq o: paumbsu suoqecpomme 40 speaqidda “quesuce ‘smmeg pue sensory Aumdurod yoslorg [je suesus sjeacsddy
“PLT Ssne[Q Ut care] yons usard Seropens amt sey sonny [Eddy
“Og asmeyD ut boa} yons maar Sepmeser ory seq uprezg Aropedionury

‘WUSUTLISAND 3111 Jo SHUNT pasapisiies oq JOU yTeys SoNTIRN pure saORNSe HOY State tomes opeatty Somiaad somedaoy
Ayny soweg sean (0) poe dueg 2 jo aE Ue Jo HeYLyY we 9g oF porpismes 9q 7 RUS Jou sony sq7 Jo dew 30 aTeNFY We 9q ch pazepisuioo
aq Jou yjeus Auechno; solorg 21 (1) teqt seasmog paplioal fostaamio 46 Gaemos Aq ‘Sequases Saqon zo drysreumo ag yohonp ately ‘uosed gary
dU} Jo sorsttod ro yoomafgumm ary enp oy Jomod ayy suze Jorjuo} Bxyo,,,, ws stp (q) poe comsanb m wossad aq jo Gmbe yo jumoove uo suonnqmstp
a] SgBe 20 ssamjur Gmbs aux Jo og eaey alow pa drysmuMo sumenT .poumo, Jo Mo, Ulla} 91 (2) ‘dentnysp sip Jo sssodind oy; oj ‘uoshd
ISI Sy YEA po Suno, VowuTee Jopun to pouMs ffttoummas st (2) 10 “uosusd ramp yons Jeng JenUOD Tung, sey uosied yeu gons Lo ‘uosmd ys

2qn Ag poms st {q) “cosed ismy sm 2aA0 pomuog Bin, sey ogmn 10 sumo (2) “Apospul zo Apoamp qeip ucsied sero Aur ‘uosied Ane or sedsar ym sureut sry
-ammber Aqqeacsear
Asus quommmanog ay Se WUOY 2810 JANE UL 20 ST TINGEHOS Fe payoeny wnoy aig ty Aypensqns dopaag Aueg pny a Ws Weowssuie ue Supt Wetneey Lorssesoy

‘fundinoy jsolory ot Aq somtaqoe jo soumaudzrad Jo uOTEsiue 9ug Sepattereg PesnoMe Jo paypauied giome aug ay ideons “stteeu jusuuopuEay
sau tla,

m

““OPITSLETOTO00/009078/P1eP/seSpe/SaaTpory/A0S 0as mmm sayy und epxs
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 10 of 154

 

 

WY £601 “6LOC/TU/I PST Joo

 

*SDOMES Igo sh Tomopied
two dnedino yoslerg arp speacud gory pus sponses] SUOSBSH QO 20/pUE sIySE s,AuadoroD walorg amp 30 Anza] atp ao walery ap 30 Guede] ap wepe
Sauspepmg 10 suoyenad ‘sans ‘sunrstasp Ppssono *syusUIpeuTe Yons ssoqin me] jo aiuey-) & painpistion oq Jott (jeus satseg] eAoy yons oy pensnd
paesinutend soulaping 10 suonepiar ‘sou ‘suorsmap petaisiusn Ave pete SOOZ/ZT “ON eeq] ACY of SORuIpoatre Ane qnop Jo SOUEpIOAE Oty JOT

“suoreanqa spt Sumuapad mop Anedutay polar ogy
swasaid yom mpuisuely sogesyge topper yar 5 Auedmo; joolarg sip Fo Resa] ay 20 joshorg aug JO Quer] sup owe YEYS Teas YSN ANY Popracud

Geer] OT LIA 2ouNpUODOR Ut TOseY Jo soueory Auedaiog iefery 2 aauies Jo ottss! Os TuSMIEADD orp Aq aunipey sedoadun: Aare ®

pon fsopEaqdo} pur sooXordors ‘sjuodie sy Jo Aumdiag}

yosforg suy JO TaISsfE JO Joe pARfN Ace jo yMseI @ se {Tm} 10 “pagum ATreurSiio sem YH THI Mod sitio} aut Win SoUpemoe BT (Ht) Jo Ot
20 SQUSOI'T SUB JO TORETOIA peusjeur f uo paseg (f) Wey empe pepuswe Jo umeIpmpia Pepoadsns Sutaq youag 10 sowsary Auedimo> qnslarg = {2}
trary Ave go poscnssioges aug oj Sugeres soqoesd 10 woysne Maer] Deg; yO ve] Age jo wenryexdraqn ut sSogs e {>}

DART mol ALE JO JUSEQSES Ap (o

Saey Sunsnce Aire jo peades 10 suey e (e}

qunmaiy sg topo suoqeiyqos6 syfu s Aredia oolong aqy to Anedizasy josey sty “uoundotesacy @ ary
poforg oy} 30 ped Aue so ype Sumoage yusumandd sya AQ vORme Ate Jo User e $e BRC GONNSOXY sp 1qye Botumeso seas Sormoyoy su jo Aue sueom ALO Meer)

“AOE QUOj jas aosAa
am yo Aut sey Setpiaced “puneg 5 gon Aq so Qed a sr Anedmor pefoig oi YOM Of ewes oe Jo Abedatos moles 389 Aq bona ayy iy)
29 rduiag ssforg aig jo dn Sup, ro uennyosmp “consprnby Ane ®)

‘pousd
qans Smimp surg foe 3 Apaq Funuss08 yons jo uot 2 seqgsucs o esses powed qons jo Aep yoy ayy we Aredmod jaiorg ou yo Apog Fanmescd ap
(gO SRQUSIN Sea. Ot PUR SIED[OtIEYS FepaNe.z oop tesndas Olah SPRNPRAIpUL 9tp “SIpOPY Sagnoosmos {71} 9ApAy JO pouied Aue o4 joodsor Th. a

fasiumge 16 egues Aq ‘doyssuo jo uoiembor ginang way “mdi yelorg am yo ssiaqod to quawaieneu ogg Jo
WORDT on} asies Jo ANP of samod om “Cpoenpurso Apap Turerage Anedinoy jeolosy oui Jo Hoppoysqg Jopenog OLR uRiy JotgO Uo & (}

‘Agedmo> along
erg jo fesse 16 sesuysnq ‘Apedoid o1g yo aour ro yoord (gy) sun Suey oF dpptioume papsyousg ag) Jo Juaumeray quemdopavad s]g1 UE Joy papaad
s@ don|sodsip quo to onOMsn ‘asest IO BLT PleySety yo Jepsen =F Dem seo ‘uonodsip Jey10 10 Jaysren Gosunifissr “aseay “ops Aare )

twaroesiey yons doe ut costed Fetanuns sty st Aoedue)
yosfORT otf 10M Jo spans “woszad caine Aue of 26 gra. Auedute }ololy Si] Jo HONSeSTER Jes so wOREUquICS “WoqEprasne “drew Are go)

ikaedaos yelorg acy Jo joqueD Zune, savy 0; Furseso ‘apeFautTe sty ur “eppoysseys Kpunoy ayy £9)

nedmo3 weforg oop 1 Asset drysisune peuiquies Tei 36
{emBasBie on oF) s20ur to yosaoed (gy) aura Azoy yo srappoyaedg paney scp Aq dyysssume peogsiad Jo uegrsedsip rome Jo mysuER “oes Ae {)

Wweurmien ce} sit go pexcuddy sere oud om mores quaas Sowacpoy ey yo oun Ave jo aomeumsce sty suzaot roqua; jo aSewyy
~esaurang Jog edo axe URTIQ UL SyTeC Yor Wo “Mepyog ongnd Jo Ampamyeg ‘Aepung © meng eye ‘Aap Aue suroor Aq sams
Jorg F oO pHseses oq Oy Jo porsTagsuos sammanys Jo Moqse2> “Barprng jo 2G Jeigo se perossaTmea Teymaprsay Aue supa Spang

“OPTZOLELOL000/009078/eIepAespe/seaToTy/A0S 92s mmm //-scny antyepxs
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 11 of 154

WY £€°:01 ‘610Z/IL/1

 

“sossayard sje ynsuos yons 70 spaupurys pruorsseyaud ony ais souepacoor o1 Nyse ons mUgpad of ares Jo Amp fecorssazqud w ove [peyS ORM,
Smpoy, poe sway ‘sSoippog ‘soa pur smpn_seyUy Auediue} pelorg aq? Jo uORPIBTIA 2p Joy ATEcmIOS walarg sty fq pamedde pueq alo ag nO
pur sooqaesiqg PIR MInIMETAY stp Jo MoREIyUEA wR Oy AuaduaD jelug sy Aq papnodds pany suo sty to jmayMscos Juopuedapm pestppmeds z sure

SOURLIPIO Jo sisea Burpagouy puey Japan 20 86 “uy Saurarigs apEueOT Jao Jo sfomppmg Ane Jo omgqEy sy ot aq
Amur YSN4 put yUSETTONARY oy ‘Ipresy oat oy woeg Soisnes po szqedeo st agp sammysqns Jame Ase WM. UoRIQuIoS ut 20 suCTE esumsqns Ame sees

“suoneS 90 PING tEMUERA, ToU Te
poe sconedig ping mneteryy re Sumeiedsesat oalorg ay Jo seams nononnsTos ay Tye Jo UoNapdiaas saaTyTe Oy USTEApAN 3q TRUS YSN aden oy
pre paforg ay zo sosuyd sup yy Ino Ses YOR “Stn oy Sum cIEY pyapda sq Ane sp “fuedinoy yafory oy Aq paraded spopaqps woRanysuoD ay suvauT

qsulsaSy yusndopasey
‘SEA IM soltepioose UT jou S$} YOM Ated Sipo 3p Jo PnpuSs sy] MeL Seo Auiqey Ssetemp Io sso] YOST azaqe. "[npacd Jo sso] Gountes yo ssoy
‘Aynmyodde Jo ssoy youd yo ssoy ‘ys00 aug aMop 1¢ Gonerede jo ssoj Impnjour “Aug e dq porayms aTeurep so ssol [enuenbssuco Jo wanpor Ane su

“smog fea pons Jo open joslgns orp st qoigan uonSngsoos
gars Jogo se ‘eyo4, “UI “Bauping ‘senqgN pUe ammonyseyy Aoedine) yoolozg ‘SOMA ytoadg “suoneSqD Pyne maNEAEPY SH Jo BOH|dinED
FEqUESaNS oy oF yseue cordM operR jnodsay ipa eam, [EAIddy oF payud zo paaaiddy pur ymemsuop stn Aq penssi sons ep 2 soEOOT

“THE SINGSHOS wane
ies on fps “vary ialorg om yo Amora orp OT Syoopisas pur sermedmuos aiq soy sontoddo mrouxkojdirs pure ssaursng cy ssteyus oy sactestes apeHEM (9) ple
SOOMIDS pue spood jo dolstaded ayy soy sjoenuos pur jostAc dine oy tary welosg sgt zo AjuorA Sup Ul spiset oy serEeduzco pu suosied aso Jepisnos
Alpayares (q) ‘ssoyuss pore spood meni oj sonausyoud arg (e} -0} Suory iseg Jew Isn Serer st poe Anedwo5 ypalery op cpm, Aq ssspend ony sees

palorg ap Farsn 40 w Iapprors “Perprsex uoTEndad stp 30 wed Sums
JArmmumoa Ane 30 a7]gnd sx jo Gores Are ‘oygnd op 203 paprAcid sapien Jo sonra 200 pu seare Ad ‘sonesmu Jo sans aren Aap “Sundeospuey
‘syed ‘senbsour ‘seqmao jromeur ‘sor “spendsaq ‘syeq Ajrmunmoa ‘Sumesnuy ‘sefoyoo ‘saueigqy ‘sjocqos dus ‘wany yolosg 919 Oni ‘soRsoT

‘OT TINGAHOS & pavejep
se wary polo op jo Amu sp wr romero poo] om jo aogotned pue yusardoysaap ayy soy Anedineg pefarg stp yo aed qwemdopaap oc; sueoHE

EQ] sauep soy B 700 St Yona pay) foe sucaus
‘sapodind ressusnnsoo 407 partyin ae yor pune OTULAGL sty Aq pote sotredard surant

"LE PINCHES Ur ne ys ore TOMA pur oF Parmayar SEE Oy JO [Je poe DoweRuO) 34) Jo Auadwor jesloig ap AQ wowlsSeuew
ap ‘fC Eg esneyp sepan Aredwes paler sth Jo SYS sit to sa[oJexe 43 yo oodses wy Ssunpacdid pus ssonond ‘sounepmi ‘onpuos jo eps ory sure

"LOLS | Sehepy Wy Uttey Yons eAlF Soneow om seq

“GRR eay payarals SeAtT sey

ie puw vary ysfory om Jo Ssh pue sreeqeyar op 70 Wysceq qt 3Oy Papo sworAS sous[oqure poe snosal A>usHowe “Gunses “Sangsy any ‘Sumyod
SULIO} S29vuNS pepL.cud AOMeAD JO SUONPSTURTIO paUmoUce (WFLEAACD stp Aq PeTLOuTE wen 2 Of} IO TueUMAAaL oy Aq uoIstrczd oq} suouR
‘Aoedincd ppelarg sy Jo smuedxe aun. popiaosd aq [jeg

yor (ip) pure “Ssockaing oeaayecy [Ary atp Suupiacud svonenuefzo 293 Jo sopaosp og3 ye vary oofarg sup ut so Teng Pelory 3p Jo Amur su or eq
PSYEDOT 34 [JE EUS Yoram (11) yoofosy og yo yoadsay m stonestoeSi0 pommauos ay Aq papracid 3q oy sattamg sana par ag Surge yo sosodind
orp 30} parnbss pit joouREEAoy amy AQ pouena Aung ote Yoits (2) § SNCS BI payeods spetropeur sane pus ‘Saengea Sueurdmbe ‘sfuyppma ype sumera
(©) S61 same{D By yy Oe pequase Tormesw aR SEq

“UST SS08{2) Ut to} Ooditose Sonmeem agp sey

"OPI TOLELOL000/009078/2IEp ESpo/seaTpoIy As os mm My saqey

qunsues,

SECT

SRpISs UoORonysto}

sso] reneenbesne7}

aroyRiaD nogadiaes

oddng Ajmmarisg

sanqiony Aunonicy

ung peundopase] Guam)
Ty) Peron
somadary wamAAGr} [BIOeUNOT

sorry joapog

wr)

SROLAISG S20or] FAL

SaRy eg soeayog PAID
Sano] MORRUIIIL ART IO Sueur)

DORON MET 30 oSuEGD

VSLJOL

UByepxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 12 of 154

 

 

 

WY €€:01 ‘61O@/TLA

 

 

£
“SAMO t AA DatTeID 10 pog tag su jo ued you st ‘outer Wonmasxgy Sq] oO} Mtonbesqns oun ye je se
‘PEE | TINGSHOS fe poypeTe Droony at til jo Foe seyeuipsOSS Mp seg Fe PRT ML “SyeCy MORMON ty ye ee Yona Tery yoolony ou yo ped may suns parry Sunsncg
“sensed oo Aq poudys sf tewusaty meudopssg sip yor Toda ayep ay save Steg nopmaaxg
‘oq Att ove stp su Syrugary Jo MISAg MELTS Og & tO-YNeYACT Jo weAy Aumduroy melody v sureur TMeac fo wag
Enossy owas oy 50 LOnEdo pug
POOMTSTEQUISS Sat soy oattog UE CR] posopeiisu pur posvooty 8 pure WatAaD ag “AnedmioD joslorg ang Aq OR DAES oq O} umolie MOIS 21g so teuney monsy
oatory 31y JO; sunjonAsegT PUR SIPING FO HONINASISS FUE 1OT
Acmduoy paefarg aq) Aq pezitym oq Kew spung yaiyes poe Prag 9q 9} are maqung Aseg PANT oF sispusy pow saeRypnY Ateg pNyy, Aq spout sHourted
OSTA JO Stet ih quncomy Mons: 2p Jo UOQRIede pur TastOYSt|quyss Sty} Joy treuticy Ut yueq paresis: pur pesucon = Aq pq pmose MOIdSe sy suEaTL puncony MOST
SIELY SMUT) poe uSTOdATY Jo Anson ay} 0} PatmuaNS 2q Of put at] aap Aq pammibes podeu josmssesse joudam PepMMTOIAns ayy suesut Peauusseosy goed pepeuMaAnATy
ety jeelosy sip 36 Gruman
SUT paz wary joofolg ou Ul domed Plt Sitpeap Uy Tale pint SIsyeM PURGIT “gIsien, Souping “sysant ‘SISyeN, DIKE poe fisedo tod, MoyuA Sopnpur
“soles “SARTONNS SpWUERI PUR REE pad Tare GS AeAATEpUT “pod JeAL “wary vag ‘Pog tog “Mens soupMs~qns “pux] oops Torpryouy ‘puw] sueyor TuaweLAUy
“PUN IeAsOs} yA JO TOUEKSUNOUe INAS Jo jsera0] Aumaeg “Aouenay ‘aseay “jorupmsn Younes
Spounsalie ‘irscmepmus ‘Slenms, ‘easons “eooser “condar-erd ‘uogde auumace eanoiyses Susaca “Saanopens ‘olopand gd mectesre foe sueour aon
“‘palysyEs used Sal ¢ ssnayD OL Ine Jos MORONEY oF odses rim Wopeosud ucrIpos at YonyM aodn sep ayy SUIT BR Sansa
“samy 10 Sastredha “syS05 “Se1Aat “S39] SURAS PPE [Te JO queuAed ox] pur “‘pannbay aq Aen se ‘saidos 10 unos POLO WI ISITE
p Sunenueisgns f Te 44 poiwed “euTgy Mtena[ex oth Jo woreldites soy eMEAGE yt 4} Uoteotdde Aue Jo wodson ur ‘soeam pada Apc
Jossy qe din 30 quounady peadopsag
Sigg JO TO Tesue Jn yy RONSON DI sony Ouy weOAjag Sasi Yoni JaAsosg puny doe Jo aoUUUOIIP Jo Asinag ques “Wueys ‘oyndsip Aue suvsar sundsiey
‘OZ
TINCAHDS ut Mo jes o3e Yoryn Jo sodiound oy Suensady sq og pensind slopury Anz pve JUSORUSAO St) UsoMdog Cyt pasos joameAITe we sop pounaty pang

“peauseudy TesusO ARSC SHH TPM 2OuRpLOIIF UL Sw OF atEE Mag POpUMWE se ‘CT GINS Uy ano tes se dep pone eadojaAcp a= suBaUr

Dunady jrewdopsasg sip of Brensund sprepurys pur urd Josey yeury “uepy joquoy Joomdorssacy op yt
sourplcses ut poforg aig 7o macdojsaap org fo wedsez ut mpos of Jo cope]dumes pee yng Surtees om Joes ued Jo polorg any Oy onepar wf ‘suzecn

SRIQKIOKIY JUSTIUSAND PSUIsOUCS JURd tAtA. BOPeM pe
tr wsunoy, jo Anspaay oq Aq parcdasd pus lot perp  stesforg meudopasq wetmoy doy mometany umd jammeg woudopsaag, o1p sumem
qonowery wey g joyue> Jusmadepasscy

HRM Er StnoY OO re HO Barpus put sinew oo’og Tupmiaq smog sannsesues (pz) moe-AQuena jo pouad z suze

“Wary Pag oT) 70 Sion Sp El Jo vary pefory amp 70 Ayrmwis atp uy searneses Pemaed pus Aisealp Pdopolq
 Qyo pue simueACUL  nIgSy ‘sdemtorem 2 NYSE isprdentid of ayS ‘seuntue ores oy syTE Sspumeud Sarysy oy igi “ssooce Fomsy ‘sys
Sarysy ‘VeReET Jol. Fompayory ‘seUcHEC ru yey ot Aq potofia sanianoe pus sooRoTid ‘sus AeMmoges puE FEMS TesOul Syl suEeM

“URI IASeP [UTy Sp poe ceyg mosey om wr pons se Apremonaed sion pequossp pire papuosp! ate Gory pUe Sty
ogt jo sesodind 34} Joy popes oq 0} are 20 Wadd SARI Holl pita cen joslory sy) ot payenyis sheaLeged Jeno put spouumge Jaa ‘Spoura asoq] suReOt

“y TINGHHS HE G1 paqumse Sores op sey

‘walorg ay Jo gstdoyaaagy 319 ot perear AIAnoE B~O JO
sommusqarem ‘tonesede ‘uosonysuce ‘spitseyeut Jo A[ddns “(ostmuatie Io Asuymsued) coves Ang Epon SatecurFas par Jo uonsnsoes jo ine Kota
=p SoeterE Je yo Furtores Poe Aug pm B 10 sadopsasg al PAR? ‘taedurop polorg oy ya tumeenuos scqNEHNES.qns sayoodser Tey go

do Sonddes &

TP por wes, y ype 14 Sirpamg “eppmg, aFrucuz jeford 3 monsnysues ‘“psenies Aue sea

 

Feiaae aien,

““OVIZTOLETOLOO0/009078/EIep/AeSpe/sea TO IW/AOS Jas MMM///Sdqy

AKT 1D UE] g (ORNS) yuendopeasc

dopa] to temdopacg

adog sa

ag

Signy AreiaRD

SKEAEIE PRED

aferzao7

saopEqTE)

VST IOB

my Epxa
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 13 of 154

 

 

WY €£:01 “610e/TI/T PSL JOS

 

g
moran rodied
SO WONTTHRAUE Jo yrtssi B se ssotwses oygnd spiacsd peys oqn sorpod sJossocons spmypat preys Attaginy josdmdAcy pus Suemmenod oq? Jo
FEYq wo suonsuns aanersiiepe Jo Annepefor Sanepsifal ‘sannosxe Susstorexs uosed Ane Jo jouer WoIsLAcpgns [EoqNod Aue 10 uaLEAOD oy SUES Auoupiy seumrea0r,
‘StaR 0} 2m trou popuoure Se “5//9T PUR TL /E S202]
yesoy oy Jurnsmd pagsrqayse MM pus setesiuediio pox sopsusie 30 SeLpSTENE ST JO [je SuIpNpuy weUTK) JO SUING sy] JO JUSuMSAOD aq] soROOT Patan
ssasodind unsumgy pay peiorummes “equepisar sprout sesodmd prauqssau Yqnop
36 asuepione 91g Jol BUN, 19 Jog ‘PuET] Supp sy Jo wed paytseds fur yo diysaume pamysiar pur o) spn aqEIaysuENR pue payoiqsasun arp somaur pL PPL
W's ‘hsedmop Sagsennog paepyosua pur QT] BAUIQ “OD SIO ENTE; porEpOSIO}}
“ony $WErp jo Asumoy “ony suey ‘emugry tmod pedoy Jo F17Q sy “ApuRG “Saeql uonmexy amp 1 AogdieD polos y sy Jo Seploqaueys tp sumUL smplogarrgs Jape
“WERIQ berm Jeme Aqenes Ane po domarna MpWey oop SUSI AStlaut} uBtsog
Tel esregD wy scauoE Gons a} uaa Sirmrous op Seq Hodey snafepy a0,

‘ABurpioooe pannsucs-sq []eys ,emefeyy a07 Jo WaAg,, OL; sy pue

Ssonaues 0 ofmeqius “Spryoojg 07 anp peneyeur 16 taudmbe Sard Aresssoen org o} Aingens @
{epasds stucatadns 20 sruosqns ye Doqans sostsop BEBE sore 30 Gemare £9 pesmes soar. smssoid mm @
sondeyd so oncapide Q

‘uorsopdxe Jes[onU Dag Iaige suorsojdha (>)

SSDUPDISGNS [RIsO9 Jo [SAR] Bes Oy eFueys
[esate Are 10 opens) “‘ssuopee “srumunsy “secesumy “ozoys “spooy “sumcispuns ‘sayenbapies “any “Semngsy Snpayoot eamed Jo pay> Ace ®)

. tamateyy salog Summ Arey sun Jo swaie spo

&

TWOpEIpes AG GoyEATUTANDS Yons Jo TOHRIYROSpr SG 70 GOREIE PSL "WORT! Teeticieqa JO peo[Soporq “aARpROYpey Wolsolcxe aeapontt @

‘eFmoqes Jo mus TALE JO SITe ‘SHONOCIUNOD [AIS JeTyO Jo VOTOSLMSUt “SIOL WONNpOAR eA &

SUOMI] MOU SprsUr TTeqs ssoUeISUMANS Jo sywIAe TOMS

pte “momserg proopemeqay wg Jo # Aq asrtexe Sty Aq ameseA0 Jo papresend weg aneg ‘Atedwos yooforg ony Jo ase ayy ur “lou pea samyrez ota

smemeaty pemdopaa stip oi jumnamd yt Aq pomugped qo; suoneSqgga soy jo Aue copied 0; Qaeg mq yo (pnd 10 Spore On eq) San yres oi
Sarsnes 20 ut Sunprssz “Aeg Fe [ORUSS s]qrucsear omy puoaq sf yO Geoursumtans 16 suaas JO woyPTIquioS & Io) somysmMota 10 weas Aue supsut ameleny sey
“OY LE 950e7R Ul sau dons oy waALT Baonrson: 3qy sey SOnON USHERS, AT

‘penraTy meudopacc] shy Iepim Hygy su yo

qnsufofes 10 saoedT/g9 Si Jo aoEmCLOped ary or Aredmo; aforg amg Aq 35n 0g (1) 30 Yossang so wowaqy jueudopac] Aue 30 yefoay ang Jo Sosmeorar
Jo Sosnrecny ay 0} poqepsx (1) souenrg Bursrex jo asodimd sq1 Joy ssepuary yi Aumdmion proto ay Ag sett O1 sunt ted ofur pasos Squsmreause Ace sueaur Quanmoay eouea

pi ein,

““OPIZTILETOT000/009078/4ep sespa/seampary/A0s oes MAM //-SdTy my epxs
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 14 of 154

 

 

WY £€°0T “61O@/LT/T

PST JO OL

 

‘eeert SU} ple quoutoauty premdapaag
STR uM souepiosse ur pedosaacy eq pid qaigm “Zovig] BoISIOIg Sorsnopy go Ager wy panysp se “xajdmoy wsumoy paedaa] sy sueeur

*p DINGEHOS SF Grusy poqoene wejdmysewn rennin sy sue
‘61 SIRO S oY perrnuce UB sHoutsng jeRtuy ap sueom
“PAT Mee ED wre OF peqness Sapres ay seq

TRI SSNeID OTE om poquess Soper omy sey

“PETE Some] Oy uns} Gans weAgs Sapest at Sey

yahag SKY JUSOMMSAdC) & OUT|SWOS }OU [ETS (Ry oT oSoRYD w Fo YyRsar e se Crary aTgo) wma y Jo comaery Amado welory & o} zensmd qosunmmAon)
PIR JO Syma Aira FO sstouax? 56 poUSIORS “heuT oy] oO} WoqtpY tt] Auedtao qoofong oqq isarete quanon ayy Aq Uexin Hone Sedaid Str aig poptanid

‘Arreduros}
polorg oop Jo |anpuce PMU ay JO sousnbasass v se so ‘ammGA] sMIOY Jo RRA’ oe Aq oa sMQO pum qwauRuAor ayy Aq WogoEn Jo neyo Ane
joumsar se weg todn to Aq potodun suonsors Jo ofteqirs Speysorq yassued & a7 anp syepa}eUr to Jusudinbs Suerd ‘spood rodug of Aeeeuy @}

Sduedaros yoaforg sig yo aNpass JaynepuM
40 Jadosdusi a1 Jo sousnbssuce ¢ so sanefepy soa B Jo I[NSel Z Se aly ine Ibeantteady 219 Aq Josip Led Aue Jo teny isafoig oq] 30 eansopa (a

Suowosaiy
penudopaacy om Jepon Sorsce sore pur qs s Auedwiay jafary amp zo Aare 10 Juamdopaaay fe zo Areduio> islozg om m seurys Aue Gamonysequy
quounmasg ‘spery jeolorg any ery wafeig sop jo owes so fre 30 JuouRUeAcn stg Aq voResijeoogeu Jo ucRosgueS ‘comendartes @)

isieAs Suyaol[gy ap jo ADE sues
“EST ASNefD UL oF Pequese Fores sy) Sey
"SUN Of SUI wong yUsETSACK ay 4q panes pur paacuddy sq Aaw oP “g TINGAIS TNO is SUNOASR MT] HISUMIAGN Joy Weld yay sue

°§ FINCHES Gua socepiocse ut ‘praaddy
Jess oop oF poe Aedutog yoalesg a1 pum uenTMKoD si Aq porte se polorg scp 207 uBUNLAeD ayy Aq SapEoey samonayserO 50 worstAard sty SUSU

‘TUT SSE Mr tay Kons waa Zupmeu sig Sey

“EOE SSE) Hy POUSp SE TNC JO JUBAT UE FO SHUSTNSSO ays Soot

~OPIZ9LELOL000/0090Z8/eIep/meSpa/saaTpOry, {AOS sas aM /sdyy

DIL se xeiduueg asundy paarouy
apd segsepy [enter

uepg ssoursng [SAUy

DINMOKY BOTRUUST TEL)

NON TAD

‘Peony UoQeETUEEy puMIZALD

(qap)}ueag AsTy muEsA0n
soReN UoRc=9Q wammUAACE

apg SNySseAOy HUNG

SINISE QT] PIUTLACL
IRON HEC] Jo BA WUSCRACL)

JRRFECT Jo jay yooemas ACN

aTepxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 15 of 154

 

 

WY €€:61 “610Z/TI/T PSE JO IT

 

Serpe
sotams pumadepon uo Aoyod sy} puE wary oalory ay) InGIA NpongeD SuopESRMUEoe[s pue ‘syomw Apwsey Yrengou Afdéss sagem
Parad ‘seu Sagoedios pue noysoyoo senza ‘stlsisis [esodsip pur jusunean “voRlsyjoo ademas (oyqeaydde Jy) wejd msugesR Jere poreulpEsep
Spongeu Aiddns rayen ayqeiod “sumpsts peor peuseyn of poyeps! siflom Sanjongseim Summons wed soaren pow sumongseguy dovdmoy welog = (u)

‘(eyeq] uoyp dues OH Oy sowed (¢) aay 187) SSCS TeTOTes OSL pie LustiNG) Gey Sif 16 samBy ybmoy pense paystogss = (1)
‘sadayens Torpymm pur sores opeise oa op Tunseqd §=—{r)

‘suondumsse weadojdes Halong pur suopduinses uogeydod wepise: =e)

 

isthappng 0 spearge dugsuoye[e op Sammoys suogoes yeordéy
SSSupimg pue san josoqume ap =}

SsuoneiygG ping ume sm ()

Sop soqesioad poog ‘sfearep ‘aamensnos (emyen} orsdiyd = GB)
Sseore ymqeum poe ymq — |)

‘mod Fo s0d4) pur gaquine: op poe sores tog — (>)

‘suexio0g ssuS (pp

Ssusun quRsoErp say sensmop = (3)

Sspsodoud wanidopexeg pur sesn beet fea (0)

adoouos mamdajoaag, pueworsta = (H)

 

tag “Spout se Josten oop OF UOREpOr mr “Guraoys eMMsA0g 37 oy Lowezsnes [Nap Jo Aa] FO} poredad palerg tp soy weld Joyseur e surat DEL L0ysepy
“STIRoy
souettly Sq ila soweprocos st pioteerty jroudopascy sig oy I snormygo sy 30 Areduro yoolozy out Aq soummudped yt pony o} Avrciuog
palarg ony. oy SoxToRy Ups PUE UeO] UIELRS Sq mA sysUT OF PIRTUREtED GARY [fish 20 BABY] YsMTes ‘SLOQTZNSIY FMURIy IYO Jo/puR syLEQ amp Sueur Siepus'y
T TINGIHDS TH pourgnos se uapd mnesny 1p siemoter beg mode]

WRWIC Wy ant] Jo sore] stp Sisawy pot yesceA0n,
an Aq pense; teoumuisuy sine Aue 20 opieng sreurposure dog pu youRtber so woREMga: Gmop 2 30 Suynz “uorstoop peLsysruna Gausep peAor Ane suesur AR

Scrmoyy Jo ANsULpy Sy Of ponRAgHs w9q sey MALT ploqeety yo wonensiar
aay ponbar og Yor UL TmOME sp JO pUs oy oP wowsasy ongnsy sy Jo sep UoHENsiial ay wo teed ows “{o0rg o) sunQ meg Wey Aq pauTUyEp Se
sGuytvaed 29tRo yons 40) (949) 199 29d x9s Aq posestous pos ieenr axmnbs sed (7 YAO) Slerd Reig saqeApmena aq [EUS gor 36 ope ogy Sosa y

pongmsy, oy ay qoeneind poymesf (gooey wed Aow 10) peey Tunsmy seq oy SPT proysazy 2p Finmog] jo Aysmpy ot og ayqeded aoud on smo aoug paey
“pueT Suns

2qy JO Seuepmmog pue DonEDo] exe amp FeLgMeapr ssqwurpioo Jo yas py t Borpryout “yecl Woomosy op ye se pue] Guyspey otp Jo syeiep same

TOI pus “(1 PINGSHOS & paureynce sf oma jo Ados @ Goaumsaop, sp jo Smisnoyz jo Ansrmpy orp Aq pig OT suns UO penser usuMIOp ory sue Poany

Rt,

““OPITSLETOL 000/009078/exepespaysaa Tory /A0S ses MM M//-sdny " Ty epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 16 of 154

 

 

WY €€:0F “61OZ/TIT

 

vST 10 CT
6

“SLT ISN] D Wt Ws] YoNs WIAs Summ op sey, woRON GomegQ
“Ca a1epanes ub gne yee se pure puRY] SonsKeg agp O} oN [esey omy Semmeaguos Stasnopy yo Ags ap Aq ponss, wWoumaop ELL, ppousssy ay SUSU SADT
“astaLagyo pemiads ssajim Jepooyes upuoBery ty of Sarpsocor GION IepmeyEo z simu OdNL0 suoneinge pte atopy

“xeldmog wsimor peyeisquy

be ayngsude O} joefoty 33 JO} Jepso Ot pir Polorg stp Jo Syuakieps Joyo pos wstmMo} oop 30 DoQWade PRISWUIOS SoLEUMUOD O} pro Ot “aT Jo pouad
porpsads e imi Soaferg ay: jo conedineD egmEsgng ogy 10} Aaedmo > poforg sy Aq poduoped 2q 1 9 A TCE DS at peyjioeds sv syoe ite sizour TETRA
“L DINCAHOS B pogiseds snap op og [reqs RQ SOS THT

req donee OSA ap Ag oonedgD
PIE EImoTY ogi 30 Ganado junTEnS Sumer uf Aefep 20} pouAOD 1p oF AuediO poled stp Aq o[gzAed someump porepmbe 3 suesoe Aepeg 207 soSeoRG OAT
TWonasdueD jenURSGNS passrpse saey saorEaygO PHM ey at Yona todn eyep oq] suRSC se uonsdoS Oae

‘soy, Aue 30 joaudopaed v yo Sue0 03 Aredinen josfoug ayo Aige wy Ue 10 uauIossiy joatdopeasy
SER sapen Hye sy gsretoxe aj to suoneBygo sp mueped a} Aueduod pokug om yo Ange omy Wo 26 Soolery oy Go jars seaApe pete & stead Pang weaApy vsepy
“PTT Seney W wa yo WHATS Scoese sep sey, sSreyg eno

“a0 OO pragDp sy ure ey se erg SIE [eUEd,, 919 2g eS URYM seaseas Yors “Ja qc Mp 20 sUOPSTACHd ap YIM coupe
wpsammacy oy Aq peanrddy usyya pie adc aof Jo suoistAewd oI Poe TT SenB[y HIM snuEpLOSSe oT SINT of amy MOR paepdn pe posted se

4sonbos Aiqenosesr Apal WaWNSAcH at Yom SUORPINOTES Je WONEROGTUT “STumaeIp wepe Aue = (}
pus Sue]q rsEA JO Saapredsied pre — x}

S(poyeydurowros om seseqd Ane yr) meg Sursuyg sanesput {+4}

Smpetps uopongsucy pur pslorg saneopat fA)

‘suostacid Ajrmaes pur Mayes {n)

‘suogeso; par spesodoid sonny pue samongsaguy Aoedmop walega Gt)

fsuoneoo; par syesodead sony] pat amonasegty onan ing seat ay: {S)

Spaforg om Jo RUST [euoRTaos2 por HIS ATS por [Oy Ih FO Sahota oq 267 Forse (a)
‘sonmery Gummo = (b)

‘mstjeue Sogewaye poe joomssessy edu epecmomag «= (d)

(doe 7) Stamey peer (0)

e

““OFIZ9LELOLO00/009078/21ep Mespo/Sea ory /A0S des MM //:sdye

way epxa
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 17 of 154

 

 

 

WY €£:01 “6L0Z/TI/1

PST JO ET

 

OE
fneduney yefory sp
Aq poteo spesse Jatne Je pus ‘wany seforg em wo psynasuos uoREMsyuco puy ad fue yo sommsnns ieyte pee ssumpting [pe Geelorg sp Jo wedednaoo
pue coquede ‘os ay 10; Anmiscosm ainjoruisigur MIs eco pint SR Golssinosme Joi ‘Siemes ‘Ssumup ‘saonmmuODp, pur Due
JO} Sauy snomsstmsoey ‘sourjadid ‘syed se qons soonds argqnd wounoo “sped “spear ‘sdurpring ‘senqay poe ampngsequy Adio yoolorg Are 0} pope]
you ing Suprjsyy Tary weforg ag a] AmdweD walery sup Aq paumc sess JoIpS [Te pUE “SKE wongnsy) ‘STH pue sysazyOY ple] proeey ye suTOTT sassy wolerg
“SAEMISIEM, PIED TE ®)
Bue pak] Tupspey goers 0} osodipe Gruen “f-s) scare Iam poet (p¥
Spog Bag ap pur cory cag oy @}
Susumaaod 349 Aq paaciddem pry pomey ==)
Fes-qns yywa serpado; Djoany stp U1 paquosep sajeumproos ayy Sutaey pure Fon sta ®
cease Ssq8u pesorur [Te Sarpnyoxe (po dnt ope st qorgM poe ung m1 qaog_y JO TeARpLAA $e PENS ware oy SoeSEE rary pelo
qoouuDy jeopardy sup Jo suns; OYE pu
ney sip op wensind xayduey ausnor psyexeey 2 Jo voNesede pur quawdopas “copes ay yo ssodind arp 203 vary welory sp yo Anediae5 safer
any Aq uoneusde pre soueunumi qosnofeume nonesign ‘dorseay “apes Sunsyrew Fopuray woemdopsacp “wiissp “Squared “uonepeusydeas ou Seeur polug
SSH] poe anmonastyey syqng Joes aeaLg sur Gddns [peys paige aeanuenoy ap Aq peseeoy Korchacs mnjozs srmatid aoeagpss sug SueanE Auzdion Ayjag) woweg sang
“EL TINGSHOS 9 20 ys suetoarnbos
OUR TUM souepose OT ‘Bary josfalg sy apie Jo Tp tetheyn Avedores Anny) toes sreauyd aupseyar sig Aq parongysuon 2q 9} Jo papornsttos ro/poe
Petras Sgt porRioosse Ye poe ‘eany yoalosy soy OF papiacid aq oj sue yoy Tesodstp opnys sfemas pu Ayscqssle Seiprysur ‘sant [fe Sueenr San poe
SINS PLY SGM JOE EAD
“SDH poe sayoayse yoy
Acadwo7) pafarg om paz suogeingg pimg aman, op Jo ucgeydures aig soy Aresssos0 aie USRyM sjoeques Usnengstes ment amp Jo Ye sunt (Syoequog uoyeansce> pedisug
"BOQ souspissy F JO DOTONy Side 16 WoYa;dies ay era Ott palsies josuarty sepeg & 04 petted yay) soups y yo apes ony gro Ane ‘supe apm
“ETE Satte[} Wl ONS] Yons oj poudisse ummesm sq say Sutespy wel pg
‘Hold pops
seredes yo saqumy & ony peplIpans eary poly oMp Jo puey] Sapspg cp Fopaoys aye] SAAT sip ge Aedes yooleag aq} Aq payeazo meyd w suesen oer OT
‘Auedwuon waforg acm Aq weg ese pool ap w1 YOU se PoyBUap pur
eAEA pue DOOD, UAL S71 Faaet, Jo afqedes Fujoq put savetipudes Jo pos no sha Duiaey ‘ery josfory aq7 NAN. ere PayeouySp pur peaysp Aue sueom wis
Uta 1998OD USEETOAT 3Up YHA DouRpIOSTE UT JuaURmACD oq} Ad pexcaddy yrousdopaaap jo and  sueear Cd 9 peundopaad jo my
"TEE S8netg tt sy qons deatd Sunmow aq seq sim
“ay 9INpaIS t1 Wacys AsagEspay se wofory sy Jo uodopAap pesetd 103 wed oe) sour ei Sosegg
“P61 OST WH OF paquase Sumwam op say sonon Teddy Og
“yoosaidar seoarsd
fueaic) pans seodordues pesoy sAuedmtey safety oop jo siuasred sip poe Aimedinoy yelorg agi Aq poAopdins suested rewig Jo teqtom aq (x)
por ‘prssidax Aowy samuppuadxe
peqequos Wons po sAuedotes eloigy att Jo sieamaesed ayn pre Auediwon ysfarg omg tim Sunseques ssimedmos weaig jo squint og ras
Surpapout ‘y sarepy Jo suotsraoud og1 of peve[ar sssuSord omy Iuaaaer Auedmery jaslorg og Aq WsenueAddy om O71 poptword yodas e surour pedey nogesmenG
“SIG G3 3 WO pepuatur se “1 TICS Bt ne tos esmudosASp somones ery 6g pus eden Loddng Arommmag ap s0y UE] amy saeour Eg SopesnaMG
mery aun Aq parmbe: to pemeaity jusudepeaacy sim te tetoy tos
se ‘saslAles pure Spoo8 neeiig Jo sé Soy put “SpeUOMeY hEttiCn Jo JEsuRoteApe pie Tumored “ueuLdo;dur oot Jo pedsar m sucpeByge Aqmporm uy sTesor DOQESRENC
TUELIQ JO aRUEIMS Oty suvoUZ Teng)

on se,
ieee rts,

“OPIZ9LETOL000/009078/218p/MeSpo/Sea Tory /AOS 99s mM Ma//scaIy

un epXxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 18 of 154

WY ££:01 “610Z/11/1 PST 39 FI

 

“PASUTUL.0s) Oy
Jo waaddy iond omy qm soraaiep sung of ecry wag Aeor Aredinoc josfosg sin se oslo sip jo deadsas to Samponiseguy 20 sean Jee goose fe]

‘Put TaISeM, CTOs JO WONRPOLMITOASE 1O JUSKION au Joy parmnbss satis co sits TEpULy (6

spresazoge 9p. 30 Aue jo sasodmd arg 207 sag] Sip 10 suomms Sindumd ‘suopesqns @

_— Saeuyesp sayees eagpmes pare mag ®)

weary Poles sip anpie Spongeu parelsosse Aue pur SupyoNgen eyep pur woIssTISUEN WEp ‘SOTPORMTUNCSS |S ®
Spowgso Lonnquysip pariosse sip pur SSNT Oey TuseNeeT EM SISEA ®

feary paltry sip ONpiM yromyen sdid possess o1p pus jelerg aug Sonus 7 squeyd wenmneay SSoes ®

Sponge Uertnginist pauetoosse ap poe tary joofelg qf eR borNguasip pus Ajddns domes s[qeiod i)

Sponpou uonngeasip poyeposse ah pue wary seforg om Urpin wonngmes poe Sddnsamod = (q)

Ssinaisds smaceSeaemn sugen pur afeudss “Suideospury gos pure prey “spay “sAceayem oemysoped payzeasse Aue poe spuas ®)
TSPRAOKE PeYsS “Surety ayy jo Ayqereac ot Soro Mogi ‘puz oygnd sip so sreidnoag ‘ssn Joy Seqnusure apracid oy to

voyEindo Io wonrdnose Sén jeyotyyiag fo siqeces Tang isolory oy Boyaposr of MaIA T GE Tary polory 3yy Unpim saory si se¢ dceduoey palorg ap
Aq paoueuy pie podopanacy si Yoryis BU Seno) Pike ais Of deg Iseeg steau 70 SoSH] MaMSAeL 10M St sp REY Pel stp ens

 

AINE TEYN 20 sonTosy ‘sentyaM ‘swam ayqnd Seam uourea Ane a} fopees som. woe psul pire HOD: “Surptng "2 EUS [LAI Do SUESOE RB pus
ampunsuguy Anedtx05 yeferg

TIT snag On Os, gons waAdt Sopoeais ary seq SonON tried
fowsag Ateduios teshory

“LOz 3sN2]D Bi pauyep $3 IpTEyc] JO Wag UC Jo souaums00 omy Sues FEZ Jo Pong Angduey palo

‘aOpeUNOIsURIT Wp OL Ensmd ‘yyy aartewg 0; Auedwos Josssoons peD9] 9g 3q [TIN GOA URI 70 SyEMYING aep yo Save] BTA Japan
paztuedio 2q 0; Auedumoe yoots piel pesops B “Cys sUPEMNG sues Osye W 'sauInbas peoqtiog aan o2sqM4 Dene “TeTOROT equa vorMNs Hes jepseTmtos
TOPEN WEG Ur PAIssKar pie ueWO Jo seoRME op Jo swe] am) Spun Forspe poe permis Ades Amqey pam] e “OTT aurdecxy suesur Aurduioy jorforg

oth

ba,

“OPIZOLETOLO00/009073/EIeP/LeSpe/seaTqory AOS oes mM SCY wyyepxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 19 of 154

 

 

WY €6:01 “610Z/11/1 PET FO ST

 

Zl

de tunuaady prey] og (H}
49 SEQ 40 4o]g #20 piney Sansney atp Jo ted Cow oF opel ploysaiz ap jonyseen op)
{JO Yes Joy Anetmrsy Gans yy GenEASiat omy toy MEY oy Joensmd Sursnog Jo ARsiaTy sty Oy Spquded s0y ays surest sag woReysiiey

“Spuyy jpaworoseqam pur swysts perma [pe ‘sese [pe Ut
Spgs [YS yorga “palonyye Usd sul tusmissessY joedaTy PPIMUMORATT Ue YoIGAA JO Joodsa7 Ul pug wONSTUysUCN Jo sscdund aap 10} Wy pure] Arp paysedtocs

mugy oF eany Bag Yons Sues poe Suyye Aq po Beg sep pure PAY HOS I WO paves Wsog sa Totten prney aT HoMea Bary yralery om Jo Ded wip sires POR] POE [Pr
-popueme se 97/8 ‘oN sazoc] fedow tive souspicaoe m1 omealsy wemdopaag sim Jo jDoUMeASD aip Aq UOLRSLOTME pur Beuudis sp sues Apra / PegER / won

“OPEL ssnpp or mun qons u2Acs Soeow oq seq, suneieyy sazog Jo Ast paTuopony

OCT IZ ase} Ot WEN tons ea Boome on sey =on0n] uonEETmeys Aredwn7 weer

“SACK IO Jos Sysz} ay JO Ale OF PLEPIONT ID Ane[proue oe se srEWwUT FoYO YS tH

PUR “SUMO DUR Siri] “sStoUeUyy “Espey “siOTseAT
‘serdnose sanosdsosd Jo stramianmbar pryedioyte am) pare purenisp JoysoAnT pue saidnocoe poydiaqee Jo femoe “SuOnIpros jay G] preBa) FuraRq polos

ayy yo padsor up spendopeaaq] jo Arpequa pur Ayrngrsaay amp pus aty spadsoud oq syseq quenbeg pue remie: e 20 Sormmepp pre Durssosse ®
ipetrapen Susqrent
2B S9[es pur togowaxd pesmber Ae jo uonsnpad ag: py ysalorg op Jop sorfageys snoneyar syqnd poe Sirpoezq “Fopayew Forges im

saofarg any 1oF yw2}oTghs are somypay Ayrenemmoy arp yey Farmsua &

Soofeag ou
jo roodsar ur dmadino; isefory ap Aq ueyeutspem oq og yoaendojaaacy Ane Joy pasmbar symuag poe ssowsory Auudmory pefosg [ego Some sy G)

SPOTS pus annonysequy] Areduze5 wofo1y sy Jo vopende put uogepduros ony ®)
ssRORETSO PINE soneatEyy stp Fo voguiduioy Pnemaqns aqy (p)

STL asme1O 30 saorstacad o9} oj yuEnsd
wendope Joy ;UTLOACH OG 07 STOREUEA JO HOlssHUgnS por Lely [oRUeD wetAdopAad, oUF PUR NEL IPMIAL PUT op 30 Malner spared aun &)

‘Quaumadty wemdopaa simp poe mepy poqUOTD
promdopansyy ah “Wed SISAL UL] op LM JUeySIswoo JomeuL € ty qWodidopsaed] om 70 TonSdaIOD pu suonEREgS SH Jo Seeyesapart oy @)

 

Sosumatity wanidopsaag sup topun saorpeSrqo sir ipem Sun fpdioo my sousS yp por uequeye ores Ns ajquuoseal Jo ssintoxe 319 {e)

*Bousoyoy ota remnomeed ot pee “E719 este] Jo scorstAcud ot Tim souRpoIse ml paueme|ddnspapuswe se sysey pelOLy sq} JO/pUe 2 TINTAS Mt
WO Jos SOMME UI IN} Hla SOMEpIOaIE I PoE Tr paySEE Tse} stp YSTMuIOeT O47 Jopsn wt AoeduroD Telorg om Ag pomuopad oq oy Aressono we [fe suse sysey polosg

pefoag sip jo conpmde peice otf pie TneteTY
yosindopsaag sm Japon pspiacad qyfu am wey yaued pue suani”ge sy ooped a; Anedinog peforz wy Jor eprom Mey oyqeandde 0 qoensind
Tago 20 prog oF ‘sy Of door} ond “Suyibes Kear AoRdines palorg 99) ge JUSMTISAGD 2m wor seAcuddy pre sutsenos “sued ‘soouTat yors seesut RIneY pur saonsary] Areduro; yosfory

“DPI Z9LELOT000/009078/21ep/eSpa/soaTpory/AoS 00s mana say wyy-epxa
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 20 of 154

 

 

 

IY €£°01 ‘610Z/TL/T

Pst Jo OF

 

€T

nosmg for ay sync = (T))
qo ‘Apoenpagauspun = (]}
1Of husMy 1sadig] @ On uensrnd repuer] Bo WATE stp separ

Wing uring si yo aspx
Sapte] gens go ay FoLtnou Ausduied yofarg amp pee josumeidy yooury & 0; jENsnd yuoumMIAdS) JHB 03 Optio] & Aq vad 2OnOU USM & strese

asfarg ag 30 woamndopeaagy

27 0} payepr saquange ego ye pie seam jeiszsues “Sonrpep payyer pur sepraemre ‘speos jo Temuugd ‘uonoagsuce “usissp Bumpyme ‘Spey, of podsez
Inve 71 i Kaaepum semianee Te pus vary joslorg op a} Aidda yonra poe uefa srseyy [uy eq e1 no yes suOREOytoeds pue SpmepuTys “Sens ay} sueeCT
“CYS SSTRLD MT CoaNy yone WaArs Seuceoo oop seq

“ES SENET TUM SOTePIOIIe OE VISERIOE,
jo Aqstanyy 91 0} paynugns oq cy pum jueMssAcd up Aq poumbeu 9s05 su ze Aveduio) weafaly 213 Aq, paredaad ‘pedal quacussiese joeducr pres stp sia

“popusam
2q four se ‘Kuadines posfarg omg or seem Ainibs req) oy joadset yioa Aueduioay ioolerg ap Jo smapppqamayg Ioponay ay Seem qoute aqt smaeut

ape
sefmang Sucazy yuptiadonim ae jusweuTe oF lo jae Aumoes Jomo so tonesigodéy ‘oar; “Epo ‘Gunsoy so paay ayssTa) stieys ‘ofedpo0s & suesor

“pury Super tot poe tapes 97 Jopun si usiga pany yoslosg sim yo wed yi sees

“LP IQGHHOS 01 wnoys Se poe poe] Sunsncy ap oy remompeedied pue ocmparoys o1p uo yrea Jee QEty Yscq sip

wag pamszam saya (gt) AUT pampung oe o) parE ae ‘sur SUD pur sieoutaug 30 Ansrer otp 50 peanudde op ot sefqns “yorum pu sdayy
Joqeyy, payeerg 200 pae'y Sunsnig soyyeu ‘sen Aire ye “ame yore pur pag vag og} JOAd Bas oY JO Seaue ae HoT tary ood Ty Ueipie Spee song Saou
Yup, seuspissy = JO aes a1 103 Joseysmg Apeg prryy & Due AuedueD ssforg 9yE Tread Rouse soles paacuddy aq) supscr

“SPAT plousarg o1pelgns pur payonnsuos waad seq souapIsrY ¥ Herm wo wap) Ae soezur

wary
poferg eg wi ‘mosonrede pootares Surpnpoxe jg ‘swsodnd fenuaprsas soy juEaIN samMyonys JRO ons 10 susunmde “sary ‘somety weno! “Seypis [ye stent

‘penta Apmesg Ave (4)
20 Sgyfry rugnsyy Aus yo saysuea} oy 10y wae SgRN-qnsyseay @ (AT)
Jo (pie y paurejooyy styl tof weiss jongnen (ttt)

“OPIZSLETOTOOO/ 009073/e1ep/TeSpeyseayory/AOs cos MM m/sdny

ming trderg

S98ON updos

[PEPUES

Od sytsedg

poraessssy Jordin peIseg

mueiy SiopOqayg

seni] Aung

pag tag

(Seery wg
THUnewy yes
Pup) SaTepIsy

SOMPIOY

myepxa
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 21 of 154

 

 

 

 

WY £501 “6102/11/1

PSL JOLT

 

 

 

+1
‘Saippmy Fo womsANSTOS stp SedMOs 100 OP Gomps SION ST USING 19 Suuseadiue jaw ‘LosRip 3 Ae saps SIO
‘aSMUTYI 40 JoeRtas Aq Ssaqumoos Sumos Jo dryssoumo ogy geno saupayas Auedusoo v yo somrjod so jueamSaokm ayy aap o} emod sy sow fonbey Sine,
WewssFy anyRsyE 2q1 1 NO Jes se pur seed (NS) AQ suesnr key fous)
queuseBy prgnsy sy Oo; jEsmd Auedusery sasforg aip on paprwS pos] Sayscs 307 07 josdess tain syySu ouy [pe sueous muSry peynsy,
“Pp seneyp mn amy yous oad Sumesor oy sey sy prgnsy
ZF AINGEHOS NO Pes se WOE ay UT PUR y TeNELD OF
qrensind firadwor waftug 9a poe meweeAor ain Aq seq] SARA ous UC CVU! Pam “pue'y Toyspey orp of joedseu cpm Wenrsarie yoNsN ay SOPOoE tumady pngnsy
weary along om) time permis GoouaT
qed dom so Supping permuted Io socepmey Jo BA Gusugieds fag fos “jas 10 nowy Sesion Ane Supra Jord padoeasp Aue sueaat een
‘Padoypangy waeq 3 you seu Word pure quocadopaacd] 20 Uap aSeyA] TENT SUF Oy poyTnspy wary welory sip UNS purl oO ued g sues Pury poacsdurery)
‘Aurdunos ypoys Tutof peso & og Amadmios Anyqere perry &
may ‘ag moqnesxy Sqp rey! Abeduoy paler 2 30 aMIoNAS pUE UNO} sEOdses op Jo Tuvene sup WRI JO MET sHuRdwe-y Sep o1 JUensind “suesay DOreUo}soeTy
"sary joa loa omg eicpin eogniads mraumns soy pastes Ajsreridesdds yeog 30 prassa peuayens Mite sie PSA Wann
“moneFago PIPa cmon oy Sinpnpaur poly ay Jo vononusuaS
Yi Jo aouenuropied amy Joy “ouTR oO] oumR wo payepdh oq peqs oppeqos sum Trym‘, TTOCAHOS Ul paureracs spmpenns eum sareaiput oy simm ompapg san],
‘Aeeduiog isslorg ait Ait tetas Be Jato Aue so jintiefoeue spans
40 soTROT] OTs “Tenaypesy ‘eseo] 2 0} yoensmad sesodimd usta] Jo peeewmoo Joy uosaIR Sjustencidun ony so/poe vary paler op 3¢ DoRzod Ame
Jo Jeareq] wonred ro Wap) Aue seston ol Aped 83 SY oe to Aue & Any] PRESUMED B Jo Issn Bq ABUT olf, “Arreuonett Aue 70 Uosted Auer -sutestr wasg, ALES RAL,
‘Wap 19 10/g “puey Tunsreg sip yo wed pomeds Aue oy
ORIL ploqeery oq) sesmqomnd por os uogENsiey easy wa} sMed oun “ALE Ye JO sheep obTe Aeg gad Anu og “Aupucnen Ame jo uosad Aum sinaut saseqemy ALY pany,
UouuT'y uorsssooy Te oft possi set] ond poe “UONeT NGO pig umes] oq yo sosodmd
ay} soy poery psacidoimy Age yo yuamdojaasg yg oq) SyRLepan oy §1 20 Beopeyepmm Yusureaan oy Aq psacidde sedopaacy Apeg pny, ayy sumatr adopasg Aang porgy,
“Kyimpioove
pengsies 2q [TEYS sanreg PITT, OLS} mp “Gang Jo sepjoyszeys eo oTIETY ur to Aueg 2 yo SerEy bE “selEEg aM Jo suo 300 st gm wosied Ane soma Auta PILL
“LE SSReID Or ms; Yous wend Bonen ay seq way,
“YS | Pane] Ur yO pequese SommoM omy Seq Sonon Siqenomsqns
“poyaidaios aq oy samo; YOM [expammar
Jo Smpumsmne [epetraey Ayo yup paw ‘soumipoiy inoqym osodind papoaqmt sy oy alqeyaey st io wogezdo TES. SO OIGR OUNTS Sf
pure osm JOY 31y 10g St Jaye Joalqns amp ‘Papua wesq samy SesKeTT] pent spmnad ‘pens ea SARY SoROyTIS4) aogeduaeg ‘Soerd wes; sayy yzom, Lressaoon
[esp Sopoy 30 saIUL, ‘FSUIPEN “Senn pur smmonnseguy duedmo5 efor “OgAl oyqeds “suonesAAO prmg wamURA, om 30 Joodsaz of TeTp ‘somaur woraydure jenmesqng

‘Oz ZTAGANOS the oouepréone wy Aredia peforg oy Jo suogEBTgo pur suse stp Jo oe to [re

are,

““OPIZSLETCT 000/009078/272p eSpe/SaaTqosy, jAOS-288 MMM “sdyy

URI epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 22 of 154

 

WY €€:01 ‘610Z/11/1 PST Fo BI

 

ST

Tany pngnsy aq jo Ande ap Gum seqieg su yo suogwiygo ajqeeciante pure Furpung AtyeFoy aq o} anupuos
ple ural au aALalns [eqs WSMeS IY tp 30 Ce PIE Ze “ee “PE EE STE “OTST TE OTS TTS OES SHS HTS ETS OLS 61S ‘STS ‘ETS Eis Seamey ‘Te sme Bape TE

"(20a a) swat (07) Aran Jo poued # Joy Jays puae sasoy Yay wl (WueUISTY pupundopanacy
sig. 9) Joensund saris payRUTELe; ssapuM) snaRToS [pays pun Vote dodh satetrdos ifelis AepWoaiey salted oth Jo Stogesyqo pire sy3h 1p pus uamady smdapneg sy, TE

WYSE ©

‘sperms; uodnerayy prigs wiemesaty wwdepasc] sii usu ‘fequeg ge
Peanyeq pesiie aq Amur se pond pepusixe qans Ii Jo PauOQUeET spoued swap 905 UTI poEjIny 200 i eG ee “S'S VES saste[g bs O} pollapes juepaced suogipuos vy jo Ameazy TT

“SPECT Mensa sty Joye stpnoUr (ZT) aAfoA) Uti FULLINSO tpl SSE} UT OF panzer RoqRUUOISZ oy, IZ
“TL Serregy) Ur oy paniazed DET ATMOS jmamdoysaacy amp a7eq] noTINASNg Oty so sTPLOMT (77) aAjeMy Inq Bots wt Sicaqside maunaanc aE CTL

“Hed wousexg ap Jo sqquoM (§) aqat ORIN CaspMey, Jo Ansa oF
oy PORMUNNS 9q FEGS YoTeA Mop E's SSTe[) ME 9) poLagSs sa Yoamssessy edt] peIDOg Ap eC woRMaxY sp zo sqpeonr (7T) aAjeny UIpIG Sonus wi Fursordde UMAR 3yH TT

"poyg waey was due ‘oy wadsar spin, Aytqrsuadser Aue Je3q

re ‘oy Ayred aq Aad Gu UT [TRIS SSASALOY WSUTUSAOL) SU], JO3HS TY OW SARY [PRYS BOgG Totes y ood opAsC] Sop “BACGe C) PIUISPSs powsed pMOUT (27) SApAL ot FO Andxa sty S2039q 36 Aq uauMRACE

209 0) pays GUey Yons zo Adoo & pusanep jou sey Aurdwio5 eloug op A ‘(yeoys wal,, e) meforg ay Jo [pe 20 sseyd wipe Ane ‘aseyd psig ayy jo SumuEuny og 207 Suapua'T oT UA JooUS wy Lyi

B Onn seins stacy mong ayy Woy SyITOU (7) Salsend po BoRstdinos sip S1oyaq 30 Aq In Auedoro; weferg eq “KSmmpsosey EO} CONR|at my yySe CERIO pepuoye oq of joadxe Azur giapasy yer poe yoolorg
OU 9} UOEpOs UI Fertoraty SaMcoar payrUn sSTEx oy sposie Aowd tao; sealase amp Ie sssnosss juUsMMDAOy yy slay ain soy Sepseatry ase oy apqe Tareq Amdwog polorg sy, T1'E

wOTEg ELE PUR EL EEE Le SeaoeD te Oo) padtajer wapecaid sucuipuce sig Jo Jus sy uedn
quopuadap st LonsouMey oy yoenbasqns juswesthy peudopenac] sup jo sioueauoae peta] penuRUuce aq], VRC] VoONNOTK” sya saye SAzp (96) Ayoutu uu uoqEIYORY sAargoE of Aresyscou aur se SUE) [fe
OP G) SINABIPUD SIQIOSES Sz FSi [JES WOLD Oty poe qraumsacon ain Aq voreoIpary uodn Peuon Uc sue joss y peaodgpoaady Shp Jopun PHT Ip JO SUOYLTTGO puE SUSE, ET

 

“potas Sung otp ipl 20 ody "oy oSuete pire Cones “Honeeyines ‘vorsnilo “uegippe Quampuoum apryoor ones, w oy seOuBIReA ETT
“pris asmoipe se idooxe Sisco puE SHAN IqEH Sumo [fe yswyede “auspuy yyy e sf Iotneuy or reg suo Aq Death Auarapuy ue ET “Tt

‘udsred sad Ane Aq vonoigser Je1g Jo WVaTeT OU
31g OTT 97 JOU SMoARepGS aquaosys2 os 0] ALE wip Uo LORE TAGS sup sapnpour NORALAST ay SueuRuy wamdojensg sim Om GONSySL e epon perl st A ey OTT

‘soep sr tay sumeoad &) voATS Go UF SopnysET pe ue op o} Areg Bao uoNEaNGe ue ET]

. ‘suoned age 6/pur
SUBU Fein Jo w2sjsERR pur soeusesse payneued pur srossso0ns ey SpnjOUl [eYys PUP PRUMTAND sy to AmduieD joofoay ory Jo sips cee RUS SET IO Hee oy seoeyst | gts]

joag Taps Jo sp1E,
Jo sosanyd ysis Aq pamerioy aut Aang IO IO JoTAEUAA OF PSHE] JOU INd,, 40 TORRENT InoGM, Aq PaMoTOY aq oF PauIBep oq [PEYS ,AUIpNPOUL, Io LOPNSME, Slow sey ML sSAUSApeY LTT

“FoSTT pow ids sy oH yooNys yy BATT
0} Su FOUUTU & Urs ty pue emmy poo ut yoo oy oaaBe sopreg op “Taponazay suonudige aansodser sep Say My wy pur memaasy weudoaed] snp Jo suoIstACsd atp Sunexdeie oF 91]

“areq] aARSAgy Sut 64 ond porss asonz ay
2¢, [IEYS jour jusmaposent Are Sap waRUPATa 30 asMeNpHso “WouNaTS ‘uorsSp JeuoIETTtEU 9o25ag] TeAOY Aime on ssonamyoameMy woMdopAsct see in pogloads su ydoaxm — ¢°T']

 

“palbig sy) Jo Joodss] th ay om Usangeq poste suz3}
[Risteunmos om Jo S[eap sip spinon Aqrotsneds sompoys aay “sasoutry ple SoMpoyS ons oy s[qtoydde se ‘poncudde se susumpusize poe SuOrsTAas [Je Spur [Pays YoryA poe quamsaThy paudopAacy
STR 0] SOMPSYOS poe Sancioury pus Fo Sosiey) PUR spereey os swoUsIAyeT “HeaTbO! SsIgIAO Tews IY SSS]UN Awe seatOsUETY POE SeMpaqos ‘sosttepc “Speyiser oy Sooner pT]
‘siogssoans put Searmquaseider jeez $wosted yam UM YoSo) uostad ost! e Phy [ENpiAlpul we sepia Nosed = CTT
‘(aopIpy puossg) Amconoig gsnaug puorco op uF mm oO poquose Ajpeaipie Bunmesm sip say yeys ReweewSy joudopenag Sty Ur PSUTSP OU sata ZT]
“Parad GIA pue PRIN]C ov SopNyae, IEMTUTS at | |"Y
tsaumbar asimrewyo praqung oy puapes amy oy Jdeoxs jooumasy jusdopaay suey {'T

ott, th.
” ’ 7

“OpIZ9LET01L000/009078/eI2p/eSpe/seatory/A0s oss MMM//-SnY ° UNIEpxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 23 of 154

 

WY ££01 “6TOZ/II/T PST J9 61

 

St

“Aurdurey yofosy

aig Aq uasred Aur oy ayes Aq yo posodarp 9 208 [Eqs 10jd padopnspin Jo prey poxcsdonyy Aue yey peptAed Ave] aug a4 ensind word Ane oy pup Jo yo)g Aue ot SPIT plead sy [as a WL aasnpx

SUB BABY 1 pure 1yaUeq UMo s Anudio> wefoug ot Joy sidieoes pus spony qons ssn pur syesodsip pos sfoqesp gons Aue jo zeadser wi sidiaces pue spiny sArsoay OF PUR SaRyOTY Jo siedopaneg Ameg pal,

‘ssf, Aued paNLL “Sosmgoatg Gerd panty (oq Apu ases amp Sz) INEM 10 O} PUT pexcudeEMy Jo Bost Guana ‘Supyng Aue Buapnpour sary salorg oq jo wed Aue so So} “Sm yo jaadso. tq sBayesp
aye UEpUn Je azipan ‘weSyom ‘astey “yes o} Jey a. aby Jopaay sia pur 7 YF OINST] sy CL ay fo soap am ey iuensind yPu sa ets

 

put *Srap) put sSuyppmg “Hold Padopaaac] pe Jo 1nadsas ur (aq Avot gona ogy ge coemyg Aueg pityy ¢ 10 AoeduioS alarg ong Jo samme aap ot ays} oy plomsery areredas jo noqeanyuCS
SORLOURY WOUNTEAGD WEAR aI WO WEG O1 poe s1o[g Cur eouy Welosg ong yO [je 20 ped Aue spLAIpqns Of PUe TO] y SONI 20 Oo KIRN OF Fe OF “eg sty] eUby paaciddy ay que soueprosse
O| “Anresasan ace se SSuqip gens [fe op op wyge ap Foscsarsy josardopaaaq] sige Oy JueTnd Aneto pelaly ay.) peows Hysy op pur meus y pansy ay TupuysyoD {T'S

‘955 poe sax Ana] 04 proomgAoLy sipye 7A8U USrueccs at wodn afonduns 300 preys yFcr soy pe papacsd
“cures oop a1 pedses gyn srusqaSoene septs Aq tone Fury Bares “Sorseay “Fugyas Aq wexyasy suresuy SApep O} pue uel” AIST] PUT aay WH poplaced se spassed WSLMOT 107 Steg pure LATE
“suaoquod ‘syea ‘sraid ofetreut pry [anuos ‘aputodo ‘oyeazs Spying “rAstos “Ted “UBisop 03 IYSL Set Surpnpour ‘wuueW Tyo Fan Uy GNpIM wary weg OUp oiEuEM poe ssn ORB a get's

quemsaiy
mmandopacg Sip (iia someprooce tr eyEyopon jafarg op oe Bupepss Aranoe Ave 0) pedser qm pos wary Peleg Up MUS L TCSII ORIN BLOF tos ssUMITSUH aty pUe epg joo wenadopsAag]
UY “Ue[Z HISt PL PUL SIR “SPIEPURIS Sh WAIN couETunos sznsoid oy pus osodum oy TysE o1p “Joos sary pire stedopanacy Keg pinay, “exscqomyg Ang pay oyyoadsar mim E'S

Sueaaaidy yaradoysaac] S10) LAIMA SOUPPIOISR OT RTONASE UT JUINDAIAGS IP ash poe ssn ‘oy gss0TE sARY ‘op IosuUCD OL YT aM + ES

Spranmmancy stp Aq pasnbos are sontiiog,y osttayac] (RAT) ons jr SaBTORY IOUTOG [ALD pur “ARS

souagaq pg “saNgOL) a amennsEnEy Anedwo5 pefarg vary welorg wg ‘sessy alors a1 Jo ped 3G tye yo toadsau ur seats jo woIstAczd Suy 19 Jo TuaUTaTENEU! pug uopeiods Soumreymmm “deoydn sadod
aig Jo asodnd amy icy sqerdardde wsep Aeon Auedowo7 weforg omg sz “seTreqp potas 10 Seay ayqrmnseas yons aBeyS 0 WSL OT SoH TRAY $9 9pO7) sR YIM SotmpIONOR mt pur oR ysiqns «Cis

Sopauetp yoodsaz tain surauaSaerm reps 19 asea] OU Apap Jo sures 3m Stnyjos Aq mogeuay sUIO9UT BAND

Or pure SABAURIEN {ons ON PUR IBAO SUTRAS JETS J0tpo pur Shen TEms “DOB ‘suoood ‘smeLrER IoNASuOS of UTE sy) Burp pul SAeMoteyy porary amy tones pur uso ‘SFeurens ‘needs ‘speedo Ppmq
angsueo “umd “drsep ay oy WRU onp “Aumdutey jooladg oe Aq proumestadgy ay) of Sapp joomssessy jordin] PauMMenANy ue pur seAcUdy sysmbas ay; Sapuqo yeigns TTS

tsesodind wsumdy sag oq ypeus

qusndopaasq] 9g} Jo souRIRq 9m pee sssodmd wspnoy-wor Joy aq [Teds TewdepaAag am Jo (940g) Feed Ap Jo UMONEU E Tan Jo “puery Feysnegy oy Jo (940¢) weared Aum pasoxo jou yjeys proudopasg
wIpye sBaeAc} any popivced Toasty memdopsaa sip paw quocreay wna) sty O} palgns prey Sunswey stp dojsaag pue jonnscos ‘oad ‘UBisop Sen oy BA T'S

Buyprpouy “SauuOURMY JUIUTMISACD WeAS[Or SP FO TORUSS pie
borsiusdns ayy Japlin eT stp par qenmesty qnomdopsaac] su oy palqns pur GUM souepIOsee Ut ssa] woloag oq] EEoped a syFo PE Aueduio5 joolorg snp 0} sjomS Ago wusOTACy syE, E's

ARVANGS LIaiOwl SAT GL STRoTe SO INVED ‘§
suney aap yo Anche on oALUms [YS woMsE Ty IOAgNEN oR IGnOP Jo FOUUPIOAR IDIOT py
‘Reaaad [aus jouraSy sna 30 suenipuse puE Sue] Su] aay sy] pod eupUeUrY JonMsy] oy Jo mW eRuRsy soy Ueoyag ADUSysIsmOsUT Aire JO fens auto] op

WET Ot poe uma
JONMS/) Bip TIM Souepucoe Ul WeMMNAOd) S19 04125000 [eqs ofep Anda yors te yo pasodsyp yon puey Supspy sty) SeAc paw oF SENT oNgASH Ye “My yognsyy nso Andxa suuedy, Zr

qurutsedy jusuidopeasc] SICE Wem SOUS PUR SUIS; St IE PLYSIsAoo aq [[eyS ranmouty
PRAMS MYL WsuRePy pagnsy op que somepioose wn (say ongnsy),, om) Amedmop welory am Aq apqated oa e soy pire (matey tony), Se) Wuey e207 poy Sornsngy wp Jano Aneduroy walorg ay
ugg ongnsy Sapoess Sy mpudo[sacgy sip jo suotstaasd oth oy d gram y rons sp ony seq peys Auedmo} efor g om pur TESMAAOD ay “SE ANIA UO Lp

TNEASSEOV Jonuaisn ‘+

 

STHOM ANVEINOD Loalodd
Tealgvas

net

““OPIZOLELOLOO0/009078/P1ep espa /SsATIOTy/A0S Oss MMM sayy . Tayepxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 24 of 154

 

 

WAV €&-01 “6LOZ/IT/I PST JO 07

 

Lt

“BE eSeeAD Jo suorstaoud ogy cy algns andsigg e aq <1 parepIsuCD
aq jusaramncd amp Aq edopasq] fared part 3a) 30 worse fer 10 uoMesqdde ot Sopoprsuce wy Artap Aug |Teys 3ou Anpdwon weloig sip Aq prodde to myeo Ave soy Steg ay 9g 200 | FRYS KOE EAR oIMpsaOK! SI
pee poqosfs Teaodde gons pus voRstesip ojos suf Ui PoRNT oq [pRys Ystyas uoteEAGD scp fo FRacuddy Tal sq1 ct 3oelens oq [feds Hdopasg Aneg prqy eyo menquioddesqy = g'p'g

pedopaaag] Areg pany 94 AQ pouninped 24 0; prsodead stamp ORIN! ovloedg sip rerep wr Grosds [eqs

fordwo3 poloig aq, Rdopaag Aueg pany, 2p Uy ambs agi zo (yent) susased was eT 38 ploy Sop yp popiacdd ‘paupagns aq jes Aueduroo qoeo cy sferep WeAdas au Lay ‘sapredaics Jo WRRIOSIOD 2

sedajsan eed PUL] 94g FeuR yaad aug uy sodopaeg Aurg pOuy, pepuann ata Aq wayeepum Ajsnonsaad qoefond uononysuce pur saxcduror wsimoOy] poyESyy Jo Fd. AUpUTS Te FO STRAP IPI Ist v oo
snoneorrpenb ‘sscusmya: sowing ‘Surptess jeomany ‘simocor poypne srvaf (¢) nouey sR] oF “Apauopr grodros ‘suman S1p Ts pEWIEASS ay spiacid rpeys Auman welarg sul eps

Auedinog yeloeg op eaM sane: Og oprosds sup curoprod oy zadopsasq

Aumg pay Sig toy aygtegasd Ayemumion sf 32 yey wapysmes Amaduney yssfarg aq3 suosER oY pur uadopeAee] Amey pany) & eels or noquszUt sf fo yosuacd ap Qnon tadopaag Amy panty yons

Jo uegssyss 949 of rou Tpeqs fonduog yoolorg 1p osu; UR Q_h-uor ie onsiad ue Aum 104 Geacuddy quan 40 (Og oyfseds,,) suoneSqag prmg warn] sip Jo pentyl agseds F 10] edopAag]
fared PIPL T Se pejeurmiod 9q Auedutca ymardoraasp Augson pom poe agenda, “‘poonsuedxe ‘portend © yer peo enag oq pon Ye) plsues Aeduog welarg ap PROGS Ty's

sodopaay Grog pry, vo pares wae. Aidde TTeys sides Fuopey agg y's

cestiedxa up Ager ‘wrejo 4Ysos ‘sessoy Aue jsorede poe wag Audion osfoig sgt AUMeptn [eqs POE a|qRi 34 TRYS WOUSACd ay ‘SyyBry Annocism Jo jadsol Tm sme
seine pe zoy “saying Ammoysn2) yoris 30 teedsar oe mney Aue 20y kT Ag popisp 20 poss. 9q Joys se CapeTuadmes yons [pe Asd [pens Aueduras goolorg op usp vary along ayy 10f jmomessesy yaadayy
[eisog paanidde qesumusacr 2 cu peygguept qysng Aremoyst oy} jo Aue jaye pjeys Aumdures pelorg 219 Josumesty yuerndorsasq] SIG T] PEUTIC AGT oT Jo Au JO ss ET g's

qwousBy Eetadopac sup jo suolstaard sip pire “onary 70 Sper pu Me] Sty TM AoteepONsE tH spendardde sump

yerory yoslorg ogt oy Tasdsar Gum paw wr saogias Aue spracud por sammy) pur smanaseyU] AreduoD yoofory Aup ofroeut par aprsdo tua Hyaueq ‘Pung ‘dopaaql Songs op YAN aatsnpoxe og SAG

Suemeqidy qoomdopasecy sing Japum yt og paoess qd sy ysnang peys Aiedingd joe foug arp “Seay so starprng “siopg ‘os 3oedsax tin suds Apadoad zepmms 30 sasea[ 30 Seamed aque Yo apes ap yon
efarg op nog psn pus sede Auranrd yes Auednog joo ford ag wp SarparspeNoE pus wary welorg omy sea0 AuRdioD yoofary sp Jo sap pus sfc pq soph mony, 7S

“smedopaag Greg piigy por sesh Ag pinyy ‘suseyomg Aueg pry], oj sssone pred oy pue wary pslarg amp sssoce oy sya 971s

pir iuejd sammongseyuy
JUSUMEOAGD Sh Wy Soup Iasee OF SSTIOTATY JUSUTINSA0r PSTEOnES Js0;o 19 AUUSARD ory Aq papraosd some [re puny psyenilisop WE sTecegeasem pros asoderp ay mA CPEs

UGUOUInYy iiibimAGr spendoidde oop Aq poprent sesnsoy syendoadde Supamaqo poe wey oyqesndde o1 ealqne ‘sopeunp
seintors $0 pe fond 2 ayorede oy Aressoan Ayes. ous GoM ‘Oyo Sumod ssecow ‘saujocid “smaysés payosulios pre Hamid seine ye pue Sued Foysis059 sed spyoots jusoelpE wim Sued vorezyemunoep
so/pire woyEMyEsep & UONEAGuNd ‘ToOnESIthelS Jp Sustes.y ete S1seM, Terpnjauy Soed quounesm siwess e Bary Joofolg stm Ua svesedo pre ‘prmg ‘doysep oryderamy pp tee

Sjeagadde jemmacp om 0 yoolore
“pur peMMeposy ou} apy ploqseig so sory wonyMs/, oy eanbee o} por Assen si se Bary Beg pO peR Vag sup JO Searz YONS tNEpAT LO/pR ven O| ME] op welgns “Ysa ETS

Suey [onus womdoysascy ay)
TBE sourepaoase Of appt] eae Tonys ‘Bary polory oq UNpMA SORYIE WasEMC} JoqRO DUE Ssunes Jos ‘suemmser ‘sppoY stesado Jo/pue szTTHN “FoyrEU ‘Tyas “Ssesy OL TLE SAISNESNS SY ET I'S

‘poey Sunspey oy tog sedojsnag Am pigs 10 seseysong Aueg pamy so Aue pay ¥ 0} PenapSUEN IY] Jo 1O[g OF SPY, ploqasty Aue spnyoxs
[EM aoueuqnunotas pomp ‘cary osfoig 2 Jo ed Jo spots. sik eno Toelaly stp Joy sued Farmer jo asodind acy oy soumy Qunoeg zo Aun Ag somrerqumous ue apes OSIM TT's

Ysagy pu soay Aad] op seoumtteACU 943 30 YT wstexenos oxy uodn aSurdun so apn Jou [peys YOU stp Tem popiacid jusuneity yuousdopanag sim jo suus7 ay 07 prEnsind w2foLy
aup weg iyeuaq oy 1c Aqeseued vary yoloug op ‘sashy palolg 1g aBsuEM pur syerade tueeur oy (GPoRTL ZO Ipod sip or algqns) e[qemsep 30 Aresscnan TONAISSIp Spos SU UL PSs aa se vary slog ay
go sued Jo torprinaso Jo vos Ane 35 1ngnen ‘Siem Jo NYS payers oe oym Seg pamgy dee 10 seasyy Amy pIPIy 29 ose Amy PART wo sasy yons Asa] cy SL eA OTA OT'TS

‘asTHEIY 39 FPO} FIP PUR Steg [EPIAUNINS TASUe] FUL OF Jo SutET UY SyaeRUOS JO SednsOT USNS wr wedged Am tonya ‘eTETY so ARE apnypur

Aen youps ‘Ameg pimp sine Aue 10 siesp) Aud pity 36 “sresuaeumg Aung paqy “Aseditiog sielorg att syoteq Aen Yery pur vary pelorg on uM ag asap 50 ag 0 out p Agu i}

poofon Sep PUA soutanse persssuncs yo Asses 07 10 SaotAlos jerengja Aue Jo Dorstsoud ay) 207 “astaomjo zo Jepos; Aq ‘Auedoro-; inalorg ap Ag parejas suse TRISIROS MO “ULE uF ssomisnd OP O} posts]
Bie OGM ‘sontey PUI], o} SENOS Jo/oue (oupemns Accqefas om Aq pore Arqensn seamsg) you) seams paogeenuses aapmpexs-uoU pur eassnpnte jue2F Sp igSit aarsnpaxe sg T'S

orn Ore

“OPI ZOLETOLOGO/009078/eIep/TeSpa/saalyorY/A0S cas MM //seny . wnyepxa
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 25 of 154

 

 

WY EOL “610Z/TT/I PSL JO 1Z

 

at

ae] Sh Gil souepioose
my rary peforg 215 Apis TusUTONAN ap Jo Uonosedd ay Funswe [PEGS pe ssonsesy UONECIAT] weg a} uTdUOD PENS Aveda weolng OM ‘TT 9 ame) a sorpaferd Moya TES

‘Audion wosforg ap Aq opgeced aq [prs axe" OU pie souRpuooae OF wauntBANd aq}.o} Auedin0> walorg ayy Aq opewm oq oy sproutARd pure sag] ‘SaBraqo
“seay “PONTE [TY 8A" ath myn souepiccer of joe seams [pr za TTRAS AuedusoD wsolorg sip GosuesSy wemdopaccy sry spun syst SH Btlsratone ty pie store I Mo Behe wy Tey

 

TRUGHELe LE] Weg DUE SUC me yg

“Sysey, wofory jemBuo sey ara Any gt se souEY aqp UasNgag Te ajgeoydde aq [EGS pur spreSira arp aoepdar Tpeys SSE;
jeofoag Popnow os ayy pus Autpresoe papusum 9q prams sys] Holotype “rag Sattey) OF MEIN 30 F ['p 10 ET'Y SSneTD Ipim soUEpIONIE UT povcaddy Sayed safer ay UK §$7t'9

ShetaBy yeawdopaacy

sng jo-7’pz asne[D oy mrunsmd sondsiey @ se peajosarog [[EYs ue Hy Yate Serymy “ET '9 a5nE3 m1 pareeds ponad uepsshosip 31p URI Dolsoap Sf 9418 oj maxrapus TIM wemTuTAND stp {£) yy papiacid

“geetasatty momdoronsc] sug Japun suogedinige zayio 5 Auedmon poferd Jo soieunoped si DUE SuOReSIgO PIME taMUIETyY at JO weutanonpoe yt uo sofuey posodoud ay jo tea se Apeurd sppeues
ia pueden xp ‘SyseL wok om 6] sem pasodard op aaosddy oy Jotpayss Batpiesp wy wep |esueT soedojsaagy op 0} Suge |] osneyg jo suorstaad ap apelgag #19

“BoISssTGS Yous Supaoyoy shecq (fF) say-ALoy ap Fimp wien smoswp wles Pood Ww [PEGS sete stp USUMERANL OM 01 paT|UNANS Supeq seBueep yore Ae uode “eacuddy
Way soy PSUREIAGE IY) 8 PaugNs 9q TTeYS ORI SoRueyS pasodord Ave pur suey oy sum way Aueduroc yoalang oy Aq pasinat put pomstaes 3q deur sys] pelord sal £19

‘LX TNESEDS thine yes qesumaytibes sig qm somepiome mr sae oles aig auoprod pie sSreqosip [peys Auediney pafory ap “Tg seneDjo sum 719
“MET SUT pur plotessrity waudayaaagy sip (pm souepsoose wr yoelauy sy yo yeotadopeaacy ayy mo Aus Sqeql sannagpy agi wer Ypeqs Auedinos jpolery ogy, 1'1'S

 

ERLE 1D
SNOLLDVSPiao 10 SN YRRCtuad 9
EIVOITEO ANY Pad
DWV
qoomaority sopeg ay Jo ompmsis orp jo amp any may sod
(2) 90m magus yg, PHO 2 Jo WoT ou spect [eus Sueditay ssafarg op Srp couepisay © Jo epesasy ayy IO; PATE sapeg w Oyen fuse AiedwoD mally oy wANs ATL g's

 

“ORT opIadg aap zo sedopaad, Greg puny oe ay HOES! mt afer perrayeat Aue Jo waunuenog aig asudde [joys Acedinon meforg aq] "p's

sdurdaing paloag om Aq pamropad Smeg sea Qe] syteds ogy zt Se
OIA coped on Feniessues sisyem ye SupseBas jueueAoD op TAL FoEWWOY JO tured 220s amy aq 0) snuTMOD TeYs AueduoD joolorg a1n puR JUsMIEAITy JoamdopsAag Stat WIM sousprcooE Uy CEL TEOSES,
‘qons 30 nogafdines Sop soy ayqury Ayry OteUse2 (fey Auedimor jaofarg amp QaAL ayHedg © IY QAOgE go's NEtHYS UE Jey pOptAoed se pArdd'y BoNLM E GNSS] SUMUASH om PMOYS +p

one ent,

“OPIZILELOT000/009078/EIeP/eSpe/seatyory /Aos oes many /:sdyy mnIrepxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 26 of 154

 

 

WY €€-01 “6LOZ/TE/T PST JO Ee

 

oz

JeertR soHO peateoes Je aaoge (3) ot
@) 0} pe.nggal se seouszmooe ap Jo Aur Jo areme smteaeq Anedminy jolorg ony Joye sARcy (og) Ala wets stout ou GAs Aue ui Ing “erqussod se Doos se puemAAACd aq oO WAIT oq [YS sanOR qotS Ane pre

SSUSRQ NEES wee Gens Foot o} Amedmto> yoeforg aut jo Ajoedes proueug Somuguee spo ToneULTyES
poe “ep dopeyduies pus smpoqeg PUN] SANEDIpU! pastacl 2 pHa Gosforg om Jo Monod wreagragis Ane soy Aveda} wsfarsr amp. Aq Jopenuoc wwamcasmdos # yo yuouMINodde am (s}

52 TINCAES 22pem popi.cd arec] seeassy py aig oye shecr (99) Anas DEM ozout 2330 cn pO,
yo DOR|Ger0D [ERUERGNS 70 JUSMOASTEOY ou; Ot Tis pron “Peauie o cao Fr “gory ENEOG woLeHAEnND jedioulg ¢ Bumndprod soysesna} & Aq stn jo yorsuspss we soy uel Loe {p}

“(qUEY pood ty
paysequo Sura jou ane SUITT]> Yens THTIKS ep Oy} SUED Gons Jooul of Aredaray yelorg amp jo Ginedeo yer Seay ay JO TOGRALYUOS DeyUM apracid Apdoread ppeys dodo
ooforg 3g ‘surg sures ou ye “pee wins yoEquoa pasade sig to (9,07) qsored SAlp-AjuanY Jo sseoxe or SoRnMOD ucpenysuOD Tedioug Immnowed siopeRues Aq seareps Peisueuy soe (9)

pur SO EUA
quawsceydar 2 30 grougenodde aim Sigpaysea ‘ours oy Kpeiees pus Apaod oy Aveduiep yosfarg eqy Aq mae) Sujeq conor 943 pue PERU sonarus?) yadmang eyo goer peuioyM Loe (a)

Per fy PINGgHOS pon pepracid
Sveq] SMOISSTTA] Sup Jaye shay (99) Anas Greys S2007 Irioso 91 GA Jo Mometdwmad repumsdng jo kreteAArgTE Sty U1 IINSe2 Pinon fey, souE;SMUMONS Aue Lo aE SUaISeTTAY eM aBueyo Loe ¢z)

Jo-sonou capt dq emaAcg oi worn Apdwend pegs Amdtuen valorg ey], ggg

_ . . Tel somes) wy pamms pouad sano sya (75) oa Aap on sad steq” wonaydmary

eeITIO PING ERIMEDAY 3p Aq Gons|dwe) egUERqNS sone Tn seONeINGC pring conn atp EY siseq siqHqord OU st OTT JURARSTOD cp Jo BORIS GHBLM Sy UL NGL OS soyecy aUOBSONST

Sip psoas Apusistsuos Ameduro:) toafarg oun PHOys $11 E STAD TEM SouEpsoo8 Ul jretsasPy any ayettiene) puke IEF] Jo preg Aveda polar w oreoap OF YEL sty ear IST T Le ase TE

sauEpiocE Ut IeetAEAGH aL], ‘Aumdino toalerg oq Ay ponsst 2q [JESS £ TINCSHOS pesias: = poe sayep stmureoid verorusaeo s,sosENTION sig oO} POUL] POE POSER vq HEYS SPEC SUMS BONER IS
PE CNOA, OB “2 FESS 0] Wo yas Se TEP Joqe] ORs 19 aC AANA ol Mogg Deed ate UTM 99 fens YOR “MaRNUOD MONINAsUOD FEdNsY aI JouoynsaXs am uodE 4°95 a

 

; TT Te senepD ma SORE FOTI8 LT TpTEeCL JO Wsaq
Sarduioyy yoo[otd v suepap 01 WyBu sen aatq Pens GAD op tarp “ore uonaducS OA am Aq suonefngy peel imuUEpy ap so uoRsfdine; pentesong axatpre O1 107 1D 29 ey syqeanserd
S311 Gomi Ag azep ase oy Boog op yONs) £ A TCMCEEHS Ul pores siece suCISaT A] ome Aq TISENDOD voNONASUOD jedisung op posaxs jou sey dredinay wesley ap eA MAD SUT ¢G'g

“L STACHOOS OL qHOy Ws st suoRESng PENG MMUMPY oy 50 sueUOdICO snoLeA amp Jo TOMATO
TERUNISGTIG 10y SHE] STOISALAA] RIVA IMPIYSY SUN, FARLOIPUT SGT “He aapode” ap Jo sms (5) AG UNI sTeC] COMET Og MY snoniee pays Audwog pofarzeqy 75°

‘sadopanaq Arey
PORLL 10 soned PIL “SHRIEEY OF AIL) 39 NO] "pur Sons Jo ape Jo sraysued to sores doe Sepumsqmion jueunasy pondopAa ap JapER suoHEgS SILgo [TE Jo soURNUELTM aig 103 apqusnedser
94 OF snunuos [Toys Avedmod wsfoug ayn Teta poplacid "> TINGEHOS BF mo jes se suONETRG PIME WRU yy ap agp Aimy pue sede “SSmeqosip yes Auedno> welug eaL 1'5'9

 

‘Aundaio9 yefor] sip Jo siopjousmeys amp Jo Baqasyy Jessoee, Aamprommey

{0} WOtESTINGHS Aq} O4 JOU [ORO 20 SSimg BANS Ths PECL INAUISABY meoleysmys to Ameduiey youforg OM 39 woLTenOSTy Jo So[ORTY 2yy 0] SsMpUsUTE posodord ye zo Adoo eqwebBanoT
arp 04 Aqddns [jeys Aedes yeforg ap Seq uono)dine> Qe ap ey qoomeausy jusurdo asc om OF ¢ SUPT Wi poxsune az suaumoop selodseg sAuedinen waleigsuL  £°5°9
AR’ OR Jopum 31qetAe 5g Abay Se sorpoutss mmm yons Aue oy pure “MoNesiedtoe syendosdde unep o: (4)
Bue the Ssrr2f) Gum SoURpIOOSE HE stasTy $eA TPUTTLIT OF £2)

SOlpsuey Bupno]joy ayy Jo oom so ane Aire 92 1ualitttenory
Sp 2pHUe TTeGS pur juamaassy Sip Jo YoweTy Faq 7] paNsep aq Heys Sepjoyamys sapmeg ay jo Aue Aq 30 KoRduiog wofary ap Aq Surpepepon saoge sm JoTsesy Ary z's'9

“Seppoqarags Jepuno, 31 <q Sunpjoqsreys jo ayseeR Ave Jo She¢] ssorsng (p]) uss UNpIM Aoedtnon peter ay Aq poyNosd [EySeGUEADD ain yey popward Spacudde sceunuancc
snnbas you tps Gred puny © 9} Tarpjoqarees peurSyo reploysres sepenog am jo ssa] 30 (yacz) Inte Jad say Guana yo mysueR Aue ‘seq Uona|dwey) Oey am m1 roNd Iqnop jo suuEpIOAE 31 204

ene

sey,

""OpIZ9LETOL000/009078/eI2p/zeSpe/SeATpIy /AOS "20s MM //-schay . TY epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 27 of 154

 

 

WY €€-01 “610Z/EL/1 PSL} PZ

 

re

pue Jusmneson a9 now peaoidde
nega 8 Wp iedoraagy Aqmg PIL se poreUMON sq Acaduios wtemdopasp siqemdor pie pooteGedxe ‘poyyjend = wy poySueq 2q pom a ye smprsuos dowdino isalerg om (2)

resaqun Sodopsase] Ayeg punt] #36 summa sep im pasagstBar oq Amie pure] Jo yo] g-qns so 30, UN] & soy SIGS ops!) Are Jo Joreuets ou ‘eq _uona[sMOD OMNI TLS

quemssudy sayeg yumaojst aq7 oq meind Jaseqamy Arg PMT aq poe Aoedmon yofesy op Aq pase suonipuns pug SUL 31y Wit souepioose th uanEdnode 37 Tp
SE WEL] stp pus Tuanadoppaac] JO wey Sut ten Soydiaes WUT) Yons yey puw Hay} Weds, sje wogoldinaD MHMESAS poveTyTE sy Uy FE AOS ou paysnes sey Sjqeordde ataqe (5)

 

pur <(oSuseaves poe Jajems ‘suoprommunmoasey “Gieys “Sonyay jens “amend ‘speor puter Ajeumy) sazsven qons fo 1eelgns ot st yet

PUR] JO JO] TGS 30 1p Hy 5 Arepunieg Ip O} pore SONI PUR samen gseuT] Auadimor wolond pepe [pe Je MoHS[dUROD renMeEGNg poadmor say EWR AE ap pagsnES sey (p}

S(speaqno} sonsnysna: pdroung
aut pure suogedyqo pring wmeompy 2p Saleccs plauptuidos thou Boyping & Twines Smpoyy] toy JoouMsop seITo Jo joys UOL am) ja Ados e quounmaAcd sin a) Papracid (2)

Spexiced copongsuos pedouny ay jo yoes ro; Ard 0 pur
smoneingag png umanunal am 30 Tre syaydwoe pur syEuepmn 0] SREIEQHIIOD aig [[e jou! OF Agpedeo EIDE sap Sey IT ery Tomungues sicjeanp yo preog Sx ya wagnjens: t PaplAGd (4)

suonspdue jeruesaris
aaaiyae oy sunppey 20y Aveduroy toeforg ap 9) aeRO) sip Aq pred 9q oF Agjep 403 sanyeusd sceydordde sof sppaosd por ‘seq wonaydine> Oey, op O) Jond pur fe INCaOS at
pares SMpaqNS SUNT stp ILA soueproooe TI 9q [ENS TOI “soyep UoRe|daros pexy umyHos “pquaoAst oq YEys {shoenTeD uchonASHO? pedimiag sy] JoeRMOD amt Ag poyioexe amp
(simenuoy uoarusaey pedentzg ays Jo yore Jo sudes ry tHE Wounds ay Surpracud Aq (shsequey vopsnnsuo; pedseutg stp peyexs App sey 7 Jen WaUMIACy om poystes (e}

ssey Auedmig) weforg sm ssapmm Amey pay, Auw 39 sadoponaq, Aue pany, Jeseqpmy Arey PIN] & JO SUITE 9g) Uy ParysTIa aq MEYS WEL) Jo wid tN SBE POMALE ON Ty's

 

“OmMT em Jo wodsar oF mpeg ot Fupneane ayn wold peuqueD peudoTsAag,
peatuddiy oop te payeyndys suoneaymeds sip tps Acdimos reqs simoenuey at wp aimaoud [pays wadoysaacy Aued PIM] Aue ‘oq Aeai oseo org se te Aeedwop pelo aq, 019s

Juanesidy yardopaad Shy epum jTAMMIBAGD 219 Jo SHOAL guy Jaume Aue wt aim lezd yreys sorousoysp Aue sencostp oy Je uonsadet
ons SyCuE Oy SIN[Y ay) su voHosdsu] USNs Aan “suoHSAdsiE Yous 207 SOME LoRy Jodoud pure ares “oyenbape poe ssoace “pepod aq o) emes so eprscad [prys Amadinon weloig ay, SMOUa O_AEuOU
{fe pur suoneiygo ping cmemaAY ap oF DOQepaT My soy, sup josdsur on Sang a[qeaosan [ye Ie wasn a1 SAY yes ssuodKe 5 WISMALIGAOr) Je SOATEUISOSCO SH PUR NASD Sy stg’

"ERT PURE Taz Sesne]D tun souRprcose OF UONEMESp
Jqy Atm g aye Aq panazesaq Amo quawsaSusp Sumese Ame wag shag] steam (Of) Aung uppin peajosed oq yous jIsusedFesip omy Jy “ACpSP NOTIN, FOILOIOBESI 31p Sapose! OF }duogE [EUS
semicd 9g} pis “Banu, ar perumim son om Aygou Anduond ‘yensalar yous £07 suaswar 5 uISUMLIZAND atp Ty. oouBesp (11) 20 Aydde TRYs ¢°9°9 anz( JO Suomagd a poe wog@agiian wapredapa: sop yEMyMS
sog@yeimoop (ya seupeSay TUAMSANH 2x9 4} Jos BOROU ASU E hgAs pus ‘SoogeETGS plmg umumNpy an AysHes of ‘Aressoca se ‘uomoe saqoasios ydimord eyey (1) peys Anedmoy rslag out seyeaiy
pe doqso fr aig Joy ono LEA yeapradepmy Joy JOSLONEMS PUE PRD UI STOSRA! SH SpLaced eqs JUAUIAIOAgE) ST Bony Ssqon ¢,  Anednias wealony ou Spohr pmemeaan amy o>
WANTIFAD aif Aq soned 5 Anediog jookily aup jo wrod jo sep aig 9q pews suone agg
Pig cinirtiityay ati fo wogeyduies penuersang sig Jo ayep say Log] Samed s ALEdines tosfors otf sideoor jusumaA0g au) FT Josep wdreeas jaye sAzry (ge) Anty ope SuHIM, UL Saihod s,Arudmay
pa org otf ele 1o ydaoog [eqs peumenoy ay “wonaldmo} pEnsEsANS GoNs Jo UORRSITLIEA waapAdepOT JOT JRAISLYyNS PU USUMAGH sty oF LojeysHes wORRTUSMSOD ILA JaTyIBOy UTES
Dep 0} JOSIIYL SOHOd Uatliun putes jets Amedinod oslo sof “suoHesgC pita Mneterpy apo aonsrdwes rermmsqns pasate seq Tt sensTag Avedon peloid sy ety 89

“ETL B8tt[D thls Doveprddoe ot TemUASy ary oy Poday OAA] sip WEgne jens Anadis peleag su, 9'D'g

“OPI Z9LETOLOON/00907R/e1ep/zeSpa/saatpory/A0S 9s mMa//-SCIy : Tay ep xe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 28 of 154

 

 

WV €€-0T “6LOZ/TI/T VET JO SC

 

me
“walary om Jo sy2044 Stp Jo 1s09 Wogonnsuos
ay soy aseypmg Arg pats Aq pmoooy Molosy op OMT pem saamAnd oy ozEM a} porenae oq [pegs Auaduto> pafody ou ME] oy pue RiuAYy nology ay pyoakgng = TOLD

“Emaooy cuss
wa Qquy papeodsp 24 Te Sur) so0epissy jo aseyomd sp Joy Seueuy sopeg op juensmd siesmpung Arg PIL O71 Siepusy pos sHsenomy reg pL Aq spe seeded py TOTS

SAT MEAS OCF
“seare YOnS Loy QeoipIry JUSUMLOADL JOy PUR PLPUHTSAGE) Sh
fara AfEeMoisng 3900 © 7 AWE] aq TEM soUEpoooE wr tary Telorg wat JO Apursta aiqetemesy ayy ut paw Ja apreto oys pesodstp sisten © opracid tregs JETRO FY], AE] SUG WALA SoMEpOoTe Ur Sout
Dp aISaM p isp ALOQINY AOR) JOY DUE Add sq oF zeny sforg ap ut Hurt sttém pyos je to menrredsiey pue Bagss||co 219 soy SuBuene 10F syqisucdses 51 Anedwo yafag ayy
SAPS 69

“Soyer Amer yons jo 300 [euotemds par amonnseray ofp 103 a]qisuodsor oq preys Aredmen wafer aq], “seorares Gons apracid of sono WEY TeAoyy Oty Aq
pesusor, pie yIeAOD aty Aq pogermuo oq Awos se Anedizos Iago yons la 30 SOR OTT ss Geng pur Aumeeg abetive yeys Acedia iss(ary sgt Seoines Abmaas qraey oe
‘SadLAHS Yons splioid o) wWeunascy aig wodn aogednqe ou aq PRYS sTeqR ‘sOLAIES
tone epracud oy ae] amp Iopon woReD [go Ue JO TaStIOSIGe Gone Jo aouasqe ay tH “aaamoy “Guomny weanueAcg Yyons poe Areduion pelory amy Deenyaq pease aq Aci se ustg js09 payestSal yons yo sauasqE
at) Sf 20 eee] Aq poqepncigs ys09 0 ir pint aU. oy Ot Wr JusETeesTe penyriet Aq Ameduton weforg op 0% soerizos sprAcud oy parte Avi Queyiay yuoumsany Ate ‘ss[sipstony  7’g'9

“AMorpry pemUwsAID WeAsplatp JO Arpqrsaddsar og} 94 iets TY) SoIMITG SSUNISC] TIAL puE Jeplo oyTand “Sous ‘swapHoe SapeN Joy aK pe DAES ALMoSs PU [alton ¢ Audue5
polorg ap ealgns oq [YS sesy Tony pue odessed oyqen pue ‘seem sdesn wownz0s seme pur ‘sKewroem “aed ‘spros orm pow jasudopsaqy spand gag pegs wary welrgeqL  1°3'9

TES EY Ee 89

INTASSVYNVA Loaload
ATSELMVED

‘smdojeacg Aiueg PINT pur sonmeg pam,
oy Aqdde eqs gpoc/cl “on setdady [eho Jo ¢ TY UENO yes se PIR] psxcidunan Jo JeysuEN oty ch poelr SuOTDINSe om Day saMTes IMFURERANE SUB WQHOP JO STURPIOAE SRIO[ 19

“Ghar osne(g-gns Ageogroads pare [-7'5 2e[D wim soueprosee Uy YEN sesIP ESO
39} SPIT proqpery -aysven o panpuned oq Aue pegs Auedtuo3 yoo fory amp pre “sosodind penespysos poe [ee Sn POR 30 ‘So Tepuspised Jo} Zoid $e cel Fase] PULL Mp wr peyTRMp! U99q
Seq Dury] poAciduntay Yoo amare song pry oy AuedieD poofarg out Aq pory poAoulustuy jo 70] g-qns 10 70;g ® Jo 29ySUEN pu apes oi ey pacoeON aq TRIS SLL PLOT ON ELS

 

‘esodimd fenmopisar 2 Seq Torys PORT IO LO} grqns £0 20] “Wty Aue toy Ieseyosty Aled pL eyo WoAzy Uy powess oq [Tegs syShy IongMs|) ov yetp pospsynomyse Soreq y

{POEL FO I]q-qns 0 pd TM Jeep Fo atadojonsp ay Jo edsos wi suOHET GO
s,Auedinoy qoofang om Sy tar: ny OI TAs, t uy aSueyosip Due sumsse 0; Tuppewepun juomeeiy Tomsssooy Ue SIoaep pue apn ssn Iodopaady Apeg pay sg (5)

 

 

pur tep's eamery yo smprsracad aqq 07 joalgns eq ]eqs qm FusmmeAdD agg 4q Sop a1 psaoudde so sedans Apeg prey st Jo yosuqurodde sip (9}

se atin,

“OPLZOLETOLNN0/009073/e1ep/seSpe/soaTqory/AOT cas mM /sdny - may epxs
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 29 of 154

 

 

 

WV £601 “610z/11/T PST $9 97

 

x4

wemaaty promdornog tq] epint heuntoAde Sq} Jo Sitter sig Jone Ate ow) sorpnfosd
reyes semua eysp Aoe seacnsip of zo vogsedsur yons oyzur oy samy pey otf 10u woRSedsu] yons Jempiany “suensedsm yons toy semuzoRy sedoud por ayes Uetoggns pur sse2TE “‘paplacid oq oy esnes 10 ‘apracsd
Tegs Auadaog roafoug ays, ‘sotuney sovayady fing ot zo splom oRonNsNos omy joodsut oy SINR J[QuUCSeR Fre Te WSU xp SAeY [[EYS SARE yOMSKo Sy poe ERENAC L CLTS

“surdmo6 su pur tally efody Ay JO Memes sup Bunsipolesd mowus {oq Lew osva aug se) no diltes aly Alzes Of pie ysoo SyosuMUNAND amy IE 94 [[EYS Yor “SOQ UToEd SoUayacy par) ay} Acad
30 oparSdn ‘wyesareur ‘sou[dos “sorates ‘redex ‘operedo 03 Segue y S00a7eC] AID a1p 9} ssenoH powENs aq TENS seme 20 sroyEnWOD ‘spree ‘seahorse sy RACH UE TTD

‘(sino qons SxApepen pury Sunseey ypos 03 wedsas yim juaMIMISANE aq} Oy DOLLY PUTT Hy GunAed
may padurexs oq jpeys Aumdoy jolory ap pue (SamQ ons Zuifpapin par] Supsney am Jog asus Aue apejour 2e TERS par joomIp BORINASLOS Jo soo sey) a pens oq (ys (s)naE)
yore gy ouDAod oy 1 Andina poahuly omy Aq paige send Soppes aqy “Apowie pmapaditos oy Aq pouTmemyep oq [peys TeRESO] pus Bem ‘SonIpeey “suipel ‘condrmsop “squunm
oy prefaa ipa (Shmay) ans Jo sprepurys oyy, WeumAcE amy 4g paysod 99 OF feuMosted Aumoos jeuusTUT JO s]qepeAT opemn axe (Shion) opmbepe tmp smsue ya AuwdieD pslorg ap (1)

ssraydnoso sy pow wary toalorg 31g Jo spoon ompR Jesus 0} FopIO OF ORLY aSePA FeUL
amp jo samenmeumber og} oF joolgns ssarame ssuszeq] PAID 2p JO uorstacad ony Jeg wary walang ane kiln 2gefreng speuy are synm pur says senbepe wip sansus yeys Auda weforg a (4)

pue
Ssoquoigny tusanaanen oq fq pombe: pur unig 9} Super sucqecyiosds pov sued pancadde ap Wyld souepsonoe UY seninoey soussg AT) op yonmsnos pegs Aimdiop yofeg om {8}

Ssemoe songjag [IAT TUEATya! aig Joy suopeatyisads pur saeyd arp oc) souarayas e peoisoy am wep” jONuOD wowdojsAady puw URE IysEAAT TEOLT
SiR oy Ssouarar JI Se puerta seem Kidde pegs TT ssuey 30 srorsinad ae poe perma oq Atut ponardide save sen ey Senayod] HALO ay on madses pias suoneayteads pue seid ap G}

Sop
aq] Usanieg sa a[qeadieyus pur s[qeoydde 2q uodnamm [pegs suoppommoeds pur sued yons sep SenTsEy WaayeCL [RID ay so wedses Gy suORTIyOds PUR suR[d aR 50 Tenoudde vedn (9}

sup Jo step oun eye step (cp) aay - 40s uapim sconegpads pue sued paymgnser ory joo 30 aacidde [reqs jaUMANy oy put jeusAcs op AQ pannba sefuerp sy pope
uemmsacy amp dq wonmoytsod Hans Jo sfeq (cy) aay + Kuoy anim suopmymeds pur sued yurgnsss peus Aumduos wofog ap ny iz peaoudde you are suogrogreads pur sued ap ft (P)

‘tsaduaya sannbo pur poacdde
jou st Tay Toned ayy preyep siqemosead ut Anseds GEyS jusUALEAOD s1p Dem [RY wT pevordde iou sar sdopeagronds pus sueld pres Jy Due “suopeatzpeeds pur sued pies stn poncudde sey
Hi tou so amega. Amdo yelorg 29 Ammod [ays peeEAND amg “aacge (9) yderezed-qns wo pauams suonvonosds pur sued jo woissmnqns amy jo skeq (96) Aaya toque Tupi (9)

med Aes ap
yo seq (pg) Amu: unpm wouramon 2H oF porns oq [fags suoResy}eds pur suepd yons pus (plsytpia Aqeuoswanm oq JOU Jpeys TeAordde gons Yona) juoumAgg amg Aq pendadde
30] 6 SAGAS I poyrseds os siatpying ap o soysiay pur wogeoo] ap Bomnogs peop jo [ear] aIqBUosEs! T O] suONEOytcads pere seed jugns pe axedosd reqs Abedimo pefoig aH (a)
Auedmo) along a7 pur sR
UPUALZAND pewissnes ay Aq pose aq reqs THUTRACS ogy O) peplaod aq 0] quewdinbs payejes pure seponysa JeIpo pur ysysiosds ‘surgamy Yosudinbs ‘sfonysnamyg “Sony urn
1m Sorpaypoun ‘ponnbes sduipring om jo ware pewepe ssa oq} pue pourtbos sBoupeng fo tequmo ary Soreq ‘cary pefouy ay Rin SSETpSRY BURA PAID stp 107 onnbar spesse oy se pe Ce}
Adda pgs suopsyword Supsyroy ay poe SeRT DET SowaReC] HATS ang sptaard yoo ame su ye yrEqs Anedino sesh og, rer
SEEGSRPC I cre
‘sasquend gons jz Fo owques Yons Woy sjoeqxe Fmureyes spy e Sonou
ayqeaosees uodn quourumads out Aq S2neq Ssaureng patmion Sump woysedsi soy aqeyreae dooy Ypeys Aeredwioy polery apy quseMIsA0y orp Aq porcudde aq eYs Torys. UROy uy SayTETENE mak (QT) Hat
e Lied [eqs myer Sarppmg mo Butkima (suoyEuo- 20 NulesRisuOS SuLeaUTSus 10 SueTMstios wikssp “sungsNe} wa SomUAS Jt Id) SlopEHuod UoronySstSS His HORHOS YY OIL'S

“ary Aq poponasues stam Suypping 1g Je ayes 30 aayaaNs op HanosyE s5953p WIE] Joy sosuTIENS ead (G1) EH ST CT)
pur ‘opornmoe of soreSe sure mena Aue (2) spun sigdu sAnedmon welarg op ‘senmeg pany o oBtsse ae] Aq parmbos 20 ponnumed wade ofp on “fjeys Audie pslety aL 119

VEY IRESY I's

“OFIZILELOTOON/0090TS/2Fep kB pe/seaTpoIy/Acd oes May /-schag “ wyYepxa
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 30 of 154

 

WY €£-01 “610Z/11/1 FST FO LE

 

Pe
WoRDeut Jo Aepsp Yous surcateao of soltediies Alinn Joie syeALY ain Aq weoet aq o} paspibas s1 once ayn poe boqsen io
App gons soy suosear ou Jo Suntin UY yuswINAD sa MugpN Aydmoud pays Acedasoy joalorg syy “Aedinod Aun sajee5 speanty & Jo wed oy ua GoNseL so Aepep Aue jo jueas om OY (q}
smimedneg AIRD 1epeg aang ap Jo Amerscodsas sy Apoompu 10 Aposup azz saaag 3 qorqm wsltug ag @ pws tyes Sarstom sueuncpadon [ye poe
Ave prejop poe Ajddns yons sof sopmpeqos sary SARE oop Ty aBtegs enayer Are spnpor pegs yodar aqy, ‘SogI[GL} puE amNAse YOY aqng Joss MALY sy Jo Apddns amp jo sms omy
No PRITIRAOH Si OF poder mani ATUORY € Innqns jeys Amadwe> qofory aq} ‘soreedmey Anan somes stead WeAs[os [Fe Salas Polesr st eeearhe Pen spect SASS at oy CE}

DEY

 

tte
BeaY ts

“mopq pevestpur sasodind am 107 pre seu ogy ye 7990 of sorte serum SI pure Mopag Poresipes Sav Se spodku guns JeAIpp
of sooude Aqanoy Auediuto tosiorg aig paeSer simp Of woummar Ajoury 2 uy poaarypoe st joss ang JO etidofaaacy SU) FEYY sarees oy JewyO aes qlim srerdoos of SOB peg srouR astax Feys song oer

SONUGEN ONY SiiGdaa ‘2
qoemeady juswdopeaacy sit iepun Suse Aingisuodses zo voredyiqe “Anigen Ane jo koedwo> issforg au ansyer jou pens syasse Ane yo ywsunmeddeagy = ¢pi’9
“aye yepun seq 1opado pasodaad ag yy SUORIEMRE tasiinics Jee loads Jo sS1OR an [PeJO S[PeIAP IM
Jey] @ pute stonsanrenb pure suede “immpums jaoreuy “youopr serodies Suns se TUTMMLAAND oy oy aplacad Tes Aimdines jooforg Sit pite symys Tutayseed pus sureD pumq Scans 7 BM Aguom 719919
‘suqmnds: ‘peouepedxa Aqesopearay ‘paylenb oq pegs suanEsAgD prime cana, ong aq} Auda poferg omy Aq potetue sroyerde prudyrasers0 msimey eds so OY TY Pt's

‘(Anedurog peforg ay Xq apqueGeqosyp you se neue y yosudolaaacy sigs TH poytep Aleodrasds soncazas Jaqgo tons Jo sot
SOUayaCT PAI wey zemIC} joolory ou Oy Duyeper seers sin ife pur myrey wolerg Guecdopaed sy me Aues jens quede pannodde sp Queagpr seq ‘poe Acadian pelorg agy E'PI'g

 

‘Pelolg Su} 50 og
: “$e BHNRTD PUR ELL Some] 30 SuOTsAOHT arg CUA Aiuto YRGS
Auedirog poforg omg “worms 16 Sey yons Jo shaq ssoutsng (og) Gann unpins coq] paforg sp 30 IoudopsAed [USAC op Oy Predera £ TICES Ut IOP 395 spoT, OMT at Jo TORN
ain sage ApeLeyenr pina woruema to aBlumy Tory 30 payETRUnIgY sem tei seuMSHA [RN oty YoTYA Uo [epom sseuteng ap Jo uOReUTA 20 Vege Aue yo wRAS MEO] TELS
soalogg ain yo quommdopsxag amp soy Appqera peioutenyy oq) JO s1suq Og} ROWS TEYS SL ATOOSHOS Wi peysene Auedarony ssaforg om Aq payddns wed sssareng pear syT LET'S
Saag wey ely

Joowmesen oy yao Ayred Aum Aq ped peusier Aynses Aue zo joefqns amp aq 0) sonore y eomajedy PLA Sy sawed (1) 20
Spatiatinbs sapiey] 20 Suaused y erourury Are yim ConSSUOS Ut Some Soda SCy [ALD 9m VO SIURIQUIMIUG, ME TRIS SSMLO JO adpoyd {1 you yeqs Amedineg pos sy; 2 'z'9

ery Ag papisoad oq 1[eqs se ears sary oeforg omy 2 2oadser tam 30 WII maUNEAdD amp Aq pauneas sertpoes rayne Kare
J0J0 sonZpPOeY Saupe [IAL] St Jo Bonersdo 10 osn “someyspes oy Of sogear on Aped pang Io “Greg ppl, Ame 0 20 Amedmeg peforg ay oo Agen or sant feysieuneed qT ET y

weary joofarg og Gy joodses tim so MIM qtomtutAgD oxy Aq poureyar Sanita Jaro Atm o10 sanpoey soUApeC ALD
orp goqusmrsacsdur xo Soperddn someon romana: “Butotates ‘year ‘tonpredo gen “sangisins sop 01 Nonepes oT nnsiad fre oy Ariqay ou aaRK yeqs Auedines pefotg ays SzT'9

“SoPMERZ 990979C PAID Yors Suiduapon poe Suqsng yous 0 edser im joaumneaan orf 6; soLy poe] sip Surfed woy paydumxe oq rpms Kuedmnog yoefory oq} pure sas sonyIoey sa0gFaCy [LAK woeng]sT
ang gary nodn puny suf 04 on pjoyseg oly JueUMUAAND 3p of Jape “Gouda syueuRITaAOS sul ye Sens Aueduned welorg ayy ‘senyR J som PAID 4130 woReydoues wody) “sono sonepag MID tas

SapApopon poe Simsceg arp soy s09 Ace spnyouy tOU [peqs ple JoRIaT] HONsnTSoCe jo 1S0o ary oF yenba st yor soud Sones e ye Andie yoslarg arp Aq yorMIDAND stp O} D]OS aq [PLUS SaNTOB souszacy
BA py Twoutadty quaudoyoaagy amp oy yrunsund sures aqr pOIAAOS Jo poyPAr sul tt IURYM 30 SARS SGSoAT SON MTSRT MUST [ID ays Uma you preys Amado} yeelary egy} 'ET'S

ot (sation,

“OPIZOLELOTOO0/00907R/ERep/reSpe/soaTary/AOS 20s MAM /-SOnY . uyyepxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 31 of 154

 

 

WV €£:0T “6L0Z/TI/1 VST JO BZ

 

st

quaunpeduy fur jo dueduing peltay om uo pAyD sapeion Aue weoue =)
poe eaoiddy 1 30 Sonmed ap cy josunpsdoet Aue gents tw
Jo Soar JRAnrddy Aum press ®
ioy ameudoudde srepisuos W wonoe yoRs oy ‘WonaIosIp Bos Su Ur pegs jEMMAAC arp “Sonsapy jeaciddy qons ye passnosip sepEU oy oLIoedser yA (4)

“Supa Pacddy we qons
Supsenbes Gueg niyo ap oy Ae sve Aq Wears 5 sation # saype sdecq (¢) sag ope 10 mer Aq pane 10 pornbar 3q deo ge ain oy sure Dray eBoy peacuddy poy pegs seqmg ayy, (e)

SSA PAY TTL

PHENH pue samongseyuy Auedmo5 peforg pur sinnnserny waeACL
‘SSUIMY] DUE OMHSTNISE NUT aon JOoeg SEAR Sp Joy Seep Ronajdonas pu syMPONS SUM IALROIPT WIL Sy) PVE THIN) pak sumonnseyuy Aedes wolorg pact surjonqsery
FURUMIZADH “SOREN pur aMSANsEBLy oon Joes BAL Dy} FO Seordoud eras ong ‘suoday WAT Op Aseragl Oy spec] CAMS orp eye sAeqy (gg) Auta Sownsog mpuopy {t}
sanp Alsad sue jee] 1e Seedtieg RN Jopes HEAL poe saqUOWNY JURIRAGD JOEAaTRE 9ty AIM Guneear nosey © Sueur “ssiueqo sopreg ou Ag pose ssomm ‘pes Arado}
watosg 2 ‘Sen pur smpongsegny Auedurep pofory pur Smmenqsegey yooumeAch “SSAISN Bue SaMSMORAYUL SYqny someg smal fF J9 wonsdmo> jepuesqng on yocy (e)

 

ml TL

“sdugaoul yous Fumpuaye suosiad acy oy yoasaip sates JeAt}9p [[eqs pur sTupesm ype Jo sentra vey deay
[regs Avedmoy yolesg ogy, “oyqeandde jr Bunscw gons 103 epee pesodoad = epnpoin jpegs pus Bumeord Aue yo zou poe sam op SmpmeBou suosiod spudosdde aug of sogon oar eqs Auedte tefarg oy,

SHUR TL
ERUMRAAD arp JO Aypqisuodsar uy sie seAarTeg Auredizod yoafoug sup yoy osOTy TL
Joype3oy Soolarg stp OF prsGea Tuya Turse swaunpedi: ype pum foe Apouapy preys poday EA: YONS pur aynpeysg attiy OeAL Sth “OHA 347. Jo ssaoud orp Jo ssousad porreyep & DuyuTeyaoe PUSATEIAOL 39] Of
(,u0dey QEAL.) uz Hodes 2 qnngns greys Arediney wolorg sip “sre uonaydize} Qeny 9p [Hom pus sreq] Sanaa oy eye pored wcoyy (f) s9ER qaes Jo pea ayy eye sdec] (OT) Us UL,
POPEOR ETL

“saagooige si sasmyse 0} ponueyd st poddng mmanme
Joy wadond ap moq apespuy wsmMMEAD omy OF swuaMMsop TORMOIadon pus jstemS Aoyod Spoder B spracad jpeys Acnduzo; yoolorg ap Hee] SANIT sy Jo Mead (1) ou0 ent, (QD

PRAMAGH any oy porYy uoRESEEMIC oF splAard preys Auedu> jooforg ap Spec] ANSaIpS 3th sage poured sipuopy (¢} samp yoea ro pus sep Jaye SAKC (Oz) Be UIA, (2)
TSU 7

neta, oe

““OPIZSLELOLO00/009078/eTep eS pa/soa oI /AOT des MM //-sdy - Un Epxs
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 32 of 154

 

 

 

WY €€:01 “6L0Z/LL/E S159 GC

 

sz

suedmoy palory amy Ag JaysoeN YON Jo sep ap We FE PaysHes use jou sary suagedy qe Aoedoso7 palasy yoRs WAL Wants Sq Of MeaieUTY padopasq sip
Japun fase yop g 12m Jo yustadopanacy amy zo odes. i sudged ug s,Aundize> jelous ay epepapin pees Adopas Aig PART otp ‘Aueduey tooforg a que jmsmeody aolssaooy SY) Gu GOUEpIooe OY

WRUIEFASY ou Gt
ALO PEPEUES FUSS PLE UAGG OF eMesITy uoIsssooy ay epon sconediige sedojaaag, Ayeg pI, Yous Jo aaquEENT PEGORTPUCILG PUE siqeoosaZt we seplacid Amedinon yeforg oq: (5}

pit Sportoysury OF pltey St) O} UomeiSs Ur poumsTy vomssdoy ot oor croft tedopaag Aueg pumgy pens (q)
iPS BSNE[Q TIM SoMepiesor mn POAGIadE Usoq sey Jedopenory Aue pumy yons (2)

cAundmoy patos sop jo ssoaches om 3 Buy Joys OHS of 4o1d 965 /U0 put pelishes
naa] 248g 2° USED th pares suopypade amt mun soeid sory ppeus edopvery Aad pany BJO jystog sug 205 pitey PaAcadiony Jo HOLT pre Hog Of Agony KMUNs] Ameo TsuER ON, TE

“‘Ayaagpedions 9 pte £1 “p SHINGEHDS @ RO
yas Sa Soyecy SuoesaTTY omy pow suomeT ag pymg MUMIA “UELY [OOS suewItojaasdy ‘ef JayseyAl POUL sy ‘Spreptreyg aig pln soleplooe Ul sou [yee joe o} NONeTGO We sSuyeap qos ur Aedsaynca
orp uodn seseduny Aredinoy Ho ford 947 ssepm soefd 3206 700 eqs sSxRap yons ‘wary Dsforg Mp UIE pos] Ane ro Soppymag_ @ ‘purl parcidumay Yopg 30 wey = (oq Ae ases orp se) Super sopra HITT,
faq Sear seo 217 se) oy Joypoe TRIM sepsuEN 10 sSurpep Aire to odsat ut “y“9 sanerD Aq posodi suogepmn] oy poe “¢ osmeyD OF jenamd Amduoy paloig oq} ob paws sqBu om alyoefqng = 'g

Siva CREE ISNVOY Ines aoa “3

‘Nogeendyay [eROpYTO upny Are Buraioss wey doppiqzay pur poywascud sapwerrp 3q Preys MOREIONT penuepywOy Are
Su[SOjosTp RIEAOD ay JO jueyASMeS 10 99A0)dur0 Aue yeqy Auedwop jooforg o7] iM seasiy PUR QUWOSAOI JUOTMOLRAOL ST] “Uremop ongnd sup i pure sTqned any 0} o[qepieas Agso.g st yor tea cproauT
fue oy Atdde zoo yregs verstacsd sryy, WormAnorT FeRISpyUO] Tors 0} dodger Grim. AuEdWC wafold 3p Im wetsee Airentep gues CoguM € Out paren Seq 21 SseTun JosaMaAdd ayy Aq worm]
Penuspyuos) wants 99 pyeys Amey pny oR] “Monee: WamnueAcy 40 voIsmep Propal fury yons doe ym Aqdusco oF Jo oNeNBar wauMedon Jo ucisIoNp jeloIpal ‘wey fq peuinbau q Apen se ydeoxe
Anedeaoy afar ap Jo Wasuoo wap. toud stp nog UORRAEET PeAUEpgUOT Aue costag Aum o} SEO|SSIP JOU TPEYS PUR [eRYOpT OS se FAN [TeYS WsUMLEAOD sty “WetesTy sip Aq payqrord Aporns
& poe Amedutes walory sip uo pega ssueape pusyeut B aAey poo tomBuirapyy fetrepyue;) Aue Jo Auey pid], Ate of amsopsip ag pur (uoneuntony [equepyuaD,) Aurdarop pelorg am yo wopeueynt
yesaspycos Ampudord ype are “Supsyy Jo podey Aue ya coqsemeS oI s[qEyese spre Jo pexddns sjeusmm 20 uoneuOgU FE Mun JomoSO (sone, om Aparsoyo>) wscresy sip oy uenemd
Amidatop yoferg pur puommusnen ay mosmjeg Siuyssm Jao Aue Jo somuqr JO sudissHesyp Ave Pus TL SHLD UT PeUCHiaN Toma Kms Jo SeMuTOG Ustu Are poe sBuyeom wp ye suorssnosip ogy
poe (_sHoday, a1 ‘Apeanooros) meanisecthy sy oq grenamd Avediaoy ofan amp fq josueAoD ay oy ued spodes emo Ae pur [7y asne[D OL peueHwend spodes sty yeIy sorte pun sFpepounee setae SET,

AEROS fh
“UR[d VODRSUENID ay 0} SuOrstAN spedeudde (3)
poe ‘sjsasy fons Soraanyse wr Sursey oq Aeur Auedmod salorg om sonimsigp fue (9)
pure ‘sieAa] gous aseeusin ued Amdmay ysforg ous yoryrA mi Shem (t)

spe ‘ursiem peayine Soran pax jrousAopsine ported 10 Speasy sp putt spodsyy uegeswed aq} weLY UoTsroAMIg) arp ssnostp oO; Sods App
Aeva sang 219 Se SUTQ Ghd Ii we 30 “Wel wouEsUEMEQ OI Jo sep eacuddy ary soye poured qucyy (9) XIS Uke Jo pus 3Uy ye oo! EYS yosuMUAAED am poe Anedwoy wef oq

 

TL
Tory Aq pooue Jo pains] oq Abul Fe SUR o1 Scan MON SREHSOI] ULTY IO]g HOY [EUS sonTET ST.
saysueN OPE, ployesty Ane maya 0) Amsssceu saprotpny qeuIesAcy weasye: om) Aq 33] 9=p pue Stmumoop jo Surudis ‘sxsw pormber ye yo wounnaacy sp £4 ®
pre Saysmay oper proysery foe wodn 994 wonensiioy wenopar op Jo wanted ya fondo; yoaforg ony Aq oO
Hesurerinard Ajatiy qt aatists 04 pasinbal uabedtstinoop pus saimpsoosd Jojo ye (a)

Poe Hay) 102014 Yes Joy Se ADIN pee SEYVORY Fo Zupsnops Jo Agswayy sep £9 souensst Apu sap Jowyge O} Aressonen aut se SSQuOLTY
POSURE AGE) RIEAS|OI Sgt AQ SL OG] puR SooumDOOp Jo Zamdis ‘sysqy parmnbas Ye zo osemsaory aay Aq yramamsard Areor ong amsue 0; pamibss soqmommop pos samposod 1omo ye {cq}

pore “erg 3g peord.Q ve jo ywsquos pue emg “czny sstzard sq {3)

Soo gy tp We aeiSe pur { Soseyy oeLd Fd, F} LS 80D 39 (5) poe (9) “{e) sesnmpp-qns spun pordunde seq Aireduxay yoolorg ap azoyoq you Ing SRC sAnSsyg sy ye Bread (2)
ony UNA TaaUr oy sais Agozoy Serer om “SedureaTy sopRg OU sows oF Asi su Aplee oy AuEduzoD Woleg otp MOTTE OF PUR SiN pee SOL” C1 Ile pjoqeesg ro wom Tos op age OL,

SRI CTL

“OpIZILETOLO00/009078/2Iep/Tespe/seaTuary Ao oas MMAy/:sdyy - unqepxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 33 of 154

 

WY €£°0T “6L0@/T1/1 HST I OF

 

£t

“rary fosfosg ap cigs miday poauep pemonippe ong ATsres o7 ATeESeoOU St SNA Se Tey OF

A S2nT1D (7; Pue SIMPNASE AU] ANghY INES sTeALEY ay; puede of Aresssoou ome sé vary tsfo1g ap Ipising payoo] swam ye mo Aues “ieedtc> yale ap Jo 1909 SEL Ae puR AuedueoD rsefo2g amp zo Isenbss op

Be (peys someday Ayan sopeg sreang aq ‘Z's ese75 sip Aq poumber se payor.gsuoo saguing) pure eumonnsenu] org lopag sear sen tn parddns aq of 2|qeun piediop peucnrppe sayeaio jwamdopasp
BqNS HOTA “Hel t JorseyAY [RL Af UL PATRI se POR AZT PER VLE PUG S1 io sos stiondionsss op sposons eany josforg Ip Jo woudepasp op IeGIwaAD POT YTS

‘pagddns svopsee 94) JOY SUS 04 SUN whody qaeyye we aur se seGmeyD Jamo pue “Togdumsyos
SOLARS uaIattins Amozopsna @ Baried Josn Jeury atp oO] 1oafqne yng SOMURY PILL to sLGPRHTOD yous oF Jo AUedwo3 polery oof oy 99g sscoot ue TurSreys 10 09 33 sseooe Jo FaLted sud)
Aqipf] ioweg omar oth moqius wemsst y FoMdopoAer] Srp Jopum SuOHTaRGO s91R6 St pur syser jolorg ‘smaneTar pring tumUAATYY ofp waopTed of II S[qeos OF SORERE] Puc omonyseyTy
Hand Jog SeALY wtp son 0} Subeg PINE so opeMOD Ave pue AueduioD welorg oy Moje & semredarc> Simp somes seALG aig codn Apes eqs Aeedmog welerg my, ETS

AR STp poe Posy pRMdopsey Sip Cad sogEp oor UI Sty of aun way pammibesaq deo se vesy yalog sqi jo Gapumog sug Spesno SSAA] PUR SSLASE OT STorLy eee aA sop pore
34 OD 25TreS 36 BREE 4a09 Gao seTUEduIOS yous Te pus Apdisasd oy sammeduing Aman 109g aypang aug ueda Aqas pus Auedmoy polorg on“ 1T'g sine Oy sarpafead mop, CTS

“Auedorod yooforg agp Jo Ariqruodses ojos sip saqeurss rary 2olosd Ip Sprsu] SONIEN Due eMONNsegUy aTqY IOses arearrg sq Sopa pure Durerdo “Saynquysip 297

Aajrqrsuedses aty ery poowapun aiounoyymy st “(OEE ISB [POT Sta OT wMogs se) wary yoolorg ap jo Gepuned sin jo pod Anns payeusisep oq) o7 dn sonny) pire aknoagse. guy oygng soseg oareY sh

yo woistaced tq 03 papyar Sséo Ana req ton pruys Amedeo 19 ltug auf Yqnap so souEpIOAR out ud, “Seonies pak wogdumrsaos 103 softy pure soay syqeozdds Ane ted pens ‘£76 sentry 9} o9lGns poe soanTy)
‘DUE SITIENLASAIPT] SYA Iaseg WRAL ap Rey pelorg Soy Oy [QE EEAT ayeod oy senediwo} AWN) 1G VIRAL WEUCOIdE SIE IM SseOD OU Jone pags admeay maloigagL TTS

 

‘Perdis sso vis aig 10s Sto, OF arn wo yaya Ot OTe ge soils Aremmoisns Juried Jasn ai op solqns mq s47 moqssuNOS & SoBreqo jNSUNL AOL
ogu noipin juscie8y poudepas sy Japon wpa Adovos qorsa 2 SuoRES Go Jeyye []e Puy STORES AO PEN CMM acy moped o1 72 ojqeie o] amyanASegU] seMEIAO wy an oy ‘Aoedii07
preload aug Aq pootioigne p “sumed psmgy 10 ssf] Aeg panyy ‘wesemoing Arg pany ‘siedopaag Aled pangy “suqpequoy Aue poe deederog efotg oR mole aS ALAOD LY TG
“SST pe SIUMo yang WAY soy S]qyeaT ads posyjOs pie Anal Ob ake] our sapum sqySer St on TEYS
PIGOROGAOD out Wqnop Jo SUEPIOAT My JOT SHIR O} Sap MO yuotssaie pengnin Aq Auedtiacy pau Shp oO seoledes splacud oy seude Aur ‘oq Keo: asuo ow Se “uoomenan 947 Aq pommrodde sosssoans Aum so
SYMINY ‘(SVNINY.) OTT 2avusg Spry GONCSiAgy pUB SIGUE] ORIQEry,, 3yf So CAOUDY SUFUCTSS|OTOD [PUCTIEU TAINS Ou] Aq ME] SU pls ooRpsOSoR UN Poy Welory Sef) WEIN pur fo no ‘oy spassoA
Aue yo waged wn oy 20y parmbas s1a ieip spre feuonestagy jpe jo dooyda pue soupusyareur vorsiacud aig Suprise Joy algrenedinw oq asueches Bao sy gr [peys Aumdwon pslogeqy  ¢1'g

‘ta2'] OTR igen aOURpIOSSE oT SofETS 2eq10 pe ToNdMnstos “LanseunAS roy Sem O1 Suny Dioy aRINYys Osfe Avat uomMUTACD ay WR paspsponjse
Suisg 41 ‘atey oy stan, way pened oo Avi sg sm orysErpTy WIITSAOH STE PSUR IOIETE 99 OL SSNS JO Une ‘astedxe Wand a ye put Andatosd yeqsiasumRACy OIL TG

, “Rag Sas] TUR ACT ty HE paquesep Jo paysy] pur Ayend
1b Smugy SuORUDST aay Mt suMRASUy Hy OD) Sta Bary yoo[Glg sip O. aquyTA Specs 9q 0) ssn9 Jo 2[qRirnAg syeM [ys “Souda sy ye GueumIAADS BY 1'L'6

SRS eA OT'G
INSIMEIAOD SHE 40 SALT TSISNOdSae TVHENSS 6

 

pae Tor

 

““OPIZ9LETO1000/009078/erep/TeBpe/saAtuary AOS oes aim) /-sday - uytyepxa
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 34 of 154

 

 

WY €€-01 “6TOC/II/I ySLJOLE

 

az

raummenr Apaneen & or (Attia

qealoug ety Ag paysonbar og 33 Aped preg 2 0} Aposutp io) Aredmres oolong oop 50 auren arp my Gore ope pyoysery Ares voce sy isysifes pus Jeysuen of se os Atdsssool! ie se Suny gens [je op 16 Aundnio}
yooferg sip) wey ysonbar wodn poe cievay gio jas $2 SuLRA oq] UO AcEdwiCD ieaforg SIR 01 PUR] ONS OF EE] JOrUINS/) 2yz yo Jepmeutas or 203 YSU IoTLgNs| YURI “(paresis Si PUR] PaUNE[SeY sR USGA Sup OT
tod aig met xerpEs OU WANS =] OF S>ROU YoNs) az] pre EC Tp IplAd Sowepiecee Ul Poyos Ajnp targ aARy oMseHETCS Jo asodInd Wh Joy Ty S| PUe] Pewedures 24) Pag LARUD Jo apArRNg ayy UY soHoTId
cr posussy wy Sarssuisus peuorsssyoad & wey SEIS & YL JeTpaSo1 Josuam Aas stp 4 ¥ peduy p LAUT tre Surpnyour “pue’] poureposy uons zo uogeso sp 10 Aressooeu Syromi orp

 

‘Aeedtucy walang oy) 02 ajqeAed sodreqp soumerqem pus sotars yencue ayn jo Sen Aq sonmed pany sete pee sanmeg pI], 3 OF
Aang] 91 Joqs00 perpe sy wo send Aer Areduson yosforg say, “SOL1 eyo wo eomeut AcURpSS(p-uowe a1 Solan] goes csodki Tens JUSLLDAGD at Tet poplAced ‘saaqaiss zeros f21No pow senlAteg SOLE FoT
TAI) oop 207 Aredenog palorg or nods Aaa) pap p ssodun amyny am ot sum Aum ie uoouosip anyosqe pue syeqdusoo sy wt Agua 1p [S's ene) FopuMsIMON TSG
‘gicudoudde sunsup a1 se seointag asceza¢y [ALD op unewtren pure sreuede “Koydap (a)
pox “sary yeforg ocp 70 Wet|g aR Jog por URAIM mors somaya] PIM sptaaad {e)
cE Aq posusoy suosmd campo smos Aq Jo jpesH Aq eusquenmusacg gf i's"
SSE AAD $5
“(orqeded sous Span) Aumdwoep paler sig Aq ponent samuadxs poe sfeorpp ‘sso; perstrenny ponp east [pt
Joy Amedaroy yoofarz oq] semounes [ets TSMLASD oop warp ‘sevquEOT aeoqy to Yowalg ot yeuTIA0r sig Aq wa2m; St woRe Loe yaIR JWeAS sy U] “UPWI Jo SyEUEYING OW Wt sjUNOSoT YyueG Aouarm> freroy
Surcreyuveut (te) (Aoasamns wSrez0y Aow pucuqe Turzeysony (5) Qexeus cade oy} ia dewey wero Ave Suseyamd (1) wag Aceduop salorg op joLgso zo apedum Apsespat 10 Apoexp Amu (pga ported gong
Sueme vopoe Loe any Jou {regs JaSUuUIAACH OM] pue “Someus yoo loud put yop SatAtos O} 1osforg Sp UT Ssh 103 ‘Amdmag mofo aig Aq sseqound 39} A5ueuing wiesog yo Aupaey ear arg “(suareeurp weerg jo
RG Rep Fmpnipu) ey oq oy joolgns ‘wen MYA. ssequerens Aqazoq “req senarduey OGY Sy pur sec] sansa oq Woy sHOA {Ot} UAL FO Jere om Oo} dn Jo porred wang JuscMDAGD oy
RURTE USOT $6

qpsforg sip jo uonepouresdunt ong soy Anedarosy yasfarg aq Aq poxesgqe aq oy samyepm? poe
sa(diound ang sropsuoo preys Uepg JIsePy OLE ap THU HEF “ET TINCAHOS Pee SAIC OM JO suorsyaqrd 1p oy uensmd payesss og OF SE ODI UR TORMED poudojeaa ayy, PEG

pur
aoaforg sty Jo wonesure|deyy oul soy AneduieD yoofors otg Ag paawosqo 9g 07 UOISIA IUSUIdOpsAep SUR SI0TSHOS [EUS  TINCAIS Ur ely sey eu] peaciddy EeummACH sy], £E'S

por ‘9Q07/ZI “ON aetacy edoy 07 wensind ¢ TINGAHIS St oRMY pause st pins yo Adco @ Seopduion waLmol payesiajg] oF se woloag op payeudisap sey yuouMEACE By TE'6

SF nueg pow ssausory] Amdurey josiotg pas speacuddty qons pe Aedmog wolbag suf oy Suntess “Aueckuod pooled ap Aq apeur Soreq topeondde paysyduioy Ainc] e uodn Seqenpour *y By yPAaCy
sya} jrenamd 11 of pages? syydus op osiouoxe oo Amedwep yoolarg amp ayqeus 0} se os suey wemdoyaag spp Aq pazmbes are se suonadingo sy yoo Aves [jens pMMAND IL TSS

Earby SRBOLEG,) paletg yo Fay £6

poe Qeamedy memdojsaag Sup ropan Sagat: sy Surfofa poe suomeBigge 2 no SoCueo soy wary yoofaxg ayy on joadses quan pasmmbar ace
y wud

Josmsety yetodopascy] sm Japan sopmduog ANN owas oan

oy fe suoaeSigo pus sigh ou [pz sumsse [pegs WRWEACy sty tagy “97's Bsnayy sa Op aenmd seman poe sumanseNuy oNqny Jo}eg sreALLY aig seplacid youmaAcg aye pepo “Aiddns

ypns apracad ot paqqe 3q oF anmnymns yeys jap UMSANH stp Ing TMBAC Jo TSA TUTUAAGL & se Aede pelos aH Aq patpisuee oq Kem GENS “LT I ECREOS tlm semponoe Ur pearae

a1qMsmn ary CAMA aomeproooE Ut sca wat sty Cjddns yons singed oy spay MACUEAGH JEL JwDAe stp OY YsOd UO SH Fe SONNNY) PUT sINNASegHy Oqny JoWIS TAL Pannbos acl yo vorsragzd O13 10,

Aaggssuodsas [ny Sorsss pprys eoRMeANy amp HEC eAnIapA oR Jaye Séeg (ogi) Gyre pas perpen ano auogag 20 9 “greg Yano [Tg SesneEy IOpOR poomooue poses 30u veg AedMoD AIAN so}eS

sieALig mendondde ami pue Auedure elony ou feip waa ap Of Wego sq sureazeAd oF Auedinod Arimp somes HEALY uy Aq use, 9q 0} Aressepall St Nonae rey po Cone 20 Anrep a1y 23 SuOSeAT oI

yo Samu tr jem Acy oy URE Apduerd jeys Areduzon osfoay ap tarp “Amado any someg satan 2 70 jend oq] Wo Dogvedi 29 sARSp Ae JO IAS IE UT] ELT SANS YT 3 Lege sect (OZ7) Awan
put paspung ane wety ze] 300 sep & Aq sear) pus SEER sygng saeg sang omy 7 Apddns ayy soy Seeqaea opm eye OF smoanapua js9q SHa5n yeus AceduO} pele FT Ss

JeoerAL JO S]RIOWIAAD Ip UIENIM payeooy saxeajdine; wsuNOy, payee] spo oF psoas asoug Oey B[QeMOARy Ss9] 16 Quout sue Jory sateyD 26 ‘sunday spLacsd 30 Auedurod
yoofaag 3) mosey 10 jsupee aqemrmOsIp AMpAryOM 1OU FEyS pls ae] alee ddee ont rue Apduros pegs somedmoy ATEN someg oyeALS SUB IRN SOY LMpEN HIAAGH YE STS

sae,

“OPIZ9LETOTOOO/O090ZS/ETeP/MeSpo/soaTyory/AOS oes aM SCAN Ta epXe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 35 of 154

 

 

WY £€:01 ‘610Z/TL/1 vST Jo Zt

 

6c

young pr ampaysg oLunaend ue Zo] seney) on oe kas “oouty pur] pue sag noneastey sip 50 osuted
ip pue pur'y pamnrEpoy BP Of BRET proqeerg yo jesS ap sey guecoaumbss ap pps Aydusoo [eys sensed ot O°g Sama) TL SuMEpLooTE wy PUY pawEey Tuned pageeg ood, cot

“LOOE/TST CIAL JO Storstacud oq: tym sotepicose Ot iedojpneq] Aueg PAM], 10 reseqng Aired PAYG YAS
Ponss} QE SERA TUNEpIsal Te smsus oy ‘sesodind peunssanl Jo [equeprsez soy adojaaaq Ameg purgy, 20 resryomy AIeY PRET O} Ppos ze yer sHUyy 1o sBuppng ‘yorg Ace jomadsrwy = (p)

fs[qeonorad se Coos se pRUnTUCS
94 IEGS LO0T/S9 “ON 9asoaq qeAtny Aq pepusurd St pu QDOZ/EL’SN Sezer] edo OF nroneeid OF Pergue sty yon sigde anne Abe pus gn] 10 Sampyng epg F aseqemd gy que ufregy
yore siqeus 0 sum inp Fe paurebar oq Amex Tey scousoH pur syesqudde ‘savissytred am (o[qeondde arya} sey amsu o7 “zO0z/¢9 “ONL Seq Boy Aq popu se pue SOTT/ZT ON
seneq pefoy op wenamd dosisd anseel 26 yengau meg-co  s] om radojoaagy Aueg pam], 20 seseqamg Aye PIT. 8 CF PJOs oq OF oue FEL SHEN] 10 SSinping ‘so]g Lam jo wodsar uy (9)

pie (Auoguny WenMesed WWRASPar 91 Fue HONE eMDOp Fe] Muts Fao Jo Saseey AUR ses (9)
Wursnopy yo AnsTagay ot UAiM pessisiies “Krmssooen oq Jysiun yorys sesodind juetigeeauy ko aouepises toe Sur) 30 161g Aime yo joodsay wr Spy, pjoysaag Aue zo ysuRg eq eATgG} = {e)

sreponred w poe simp) pee sdinpping ‘mopg Jo jeder ut saeyeap aavy pure yo ssoderp
SStALIEIJO IO a5T9] Yas o7 AvEdOT sselosg omy Syquue oj se os Aressooot aze se sump yons [je op “spew Bujeq yoneonddle paysidoso7> Amy e wodn pue Mey otf 0} OSIQNs [PRES SUTIN SGT PET

“how Ace oy pnoage fpsmape og jou yoys “seseyomg Ag pay, oF padses yim suonadage
sa Sinpaour ‘suonedyqo su Genes oy Aordmoy jooforg agi yo Ange aig 7eyp qons soed oye; peys (Atedwo5 joeforg aiy Aq pasmbas poe oyqeogdde ssaqa)} sosegamy Azeg pinyy & to Aredwos polrg
sip ‘eq Azo oseo oop se “yo smiralr 17) UY SOT Y Jey entiremon HONE Asha! SPM IueAD os Jo SOUENEST DUE OOItAIpANS SI ety Sings OL se os parmbar ate se sSurty gone pe op YS soeT em | got

Wed JOSeYy [ERLE Tl (BM SOTEp IONS I PUR SEyoUR Ary PIIGT 820 “Lumdniod poland aH “oq Abt oases ayy se Jo samen sup UE FUL) pure 2p Yons
tes 30 joodens OT opIy pyoqsazg peSe] pareysisior speedos ys Say] pat sepg sqeyTuep: aemedss ean paplipans sf Cary ise forg sp “Auedinas yolarg op Aq pormbor assy. ey smoocd oy se os Aressnosu
um se Suny yons [fz op ‘Kuedwon nelorg ap Aq spe Saeq vonesrdde poraidarey nq] # Doda pur cery ap 0} yoalqns ‘fleys juowMIDAOD ay Couaysurty Kuaderg wg) Cp ame maleng TO

“PL TINGAHIG OF patequos wet

uogismboy prouearg aif qa soteprease wr sosodind posmysaAut 10 a5mapysoi oF saseysing Arey pay Aq 10 Auednon salorg oy Aq Borsneyy Jo Ansanpy 31 oy Sag vonEASEry om uy soug por'y ayy

yoqusurded om tod ‘sap ro org “parry Donsceg sip sored Ave & oper proqeerd 2p 30 Fyysued aq} amoord peas Aedes jofeag sup Ty poe ae] oy Mom somepLOoTE oo peMSaNy someg ay 0} Hest
pue'] Zunsneg oy) os peresoy suey [Tes 0} poured 94 ‘9 SeNID PUR  PTNCSHIS 9 eles “reyes Aneduie> ielorg amp ‘sagirg enyMsp stp Suppose Jem feed sy Aq pratie stay To]

f Ni ft CNY “OT

“Sis Asati sup 30 Souepimog ou} pu GoReMTE|Se pur} Aq poppy puny MoU oI SeyMoys puE] oI JO HOOT]
Aasu B onssr yond Sorsnopy yo Asay ayy ‘Fuisnoyy Jo Ansrayy oe Aq ponosdda oq ienm syesipnses TupssmSe om pire Aoaing 20] Jo simsss Syy, ‘Sapo Ayes [po Aisnes puz sprepueys Fauesarins yoqiitq

 

 

RO Jo pours ta|g ang O} “uIny Suusemiue pszeieds payee & Aq ‘pounce pue poAsams oq JTEYs “purely Pompeo jeje ap par “mom voREME[Oe: poz] paaydmo> 996
poder 2 Vy peda pa LAG, POUT FAGGE TUE IO F Mag 30 Ansmapy ou J peacudda ayy, “p

‘syoedun proumed yo semseaut
Supesnyur Sexpracud pox sostyuoe poe sopres qe Fay ip Hoda just ¥ peday f LAUR, ta SUphjooy SaqiAnOe uoRmooA sq Jo SesApeuR poe SampMs TEERMUONATA *¢

“yoryeutefror peel poumiber ap jo Sip] poe ease Su pos ‘gore punj yuassad om Somos sdewr popes] “Z
‘aoqeumepsar prey parmbar ag Joy Suoneognsa! pire ssaqzalgo papeisg *]

Buta oyoy 907 oy PAyOT] 34 100 Inq “VPApOG! [EUS TOGA suanO|ogp aenbepe <q payoddns woRTuTes puer Jor MONMOade ue peapuqns say Amedme5 ynelory
a eye Apso waar 9g [EYS Jencadde we yong ‘cssumey Jo AnsropA] sul Jo exoudde wena sod seh nays USHeGRe oy poe Aue pies poor! 100 yreqs Koedwo5 yefarg LL 596

 

7 May yosurdapsAgcy Sty pa esUpUSEny oe SY PAypsy] 31) O41 juensmd Amudmo> jsforg op

oy pred? purr] pomepay tp pue pur] Bapsreg an of pedsas quem suai at [fe Cee sayreareM [EUS SIqSry wNRISH,, EN; YL JUBMaIy jRMSy) ap 1 RsInd pur] SaysNy st sede sey Aomde07

weal a gama jongmsnt yes O} Pesgespr aq erg Jo Syep s3 Joy idaox> “[Peys Fons Yons ple WUSY Forumns/) 3th Jo MpuTENa! sth Oy purer] powrepoey pe Ad AaedaudG yosfarg sty oy AYRE BURT [PYF

qompuary oq], ‘Luswipleury,, 919) jaTaaedy pagnsy ay pur ecRaty wendopaeg sng of ;ESUpUAEE Dep F Op JayUe pens Audion alors 34 Pur OUMNH shy put tusumey Jo Ansmpy
SUA JO Sued oy Wh pamerseies aq [EGS Pua] PomnEIOey ogt Opp ProgeAy Sy} “E'9'G OME UY Poypeeds SopeE Ap Jo nmLTTEAOD WH Aq Wye eye shaq (gy) say Gigs UNA, 9'9S

wg
pore'y oy yusmmesaogy ay oy Aed [eqs Avedinos yalory amp Poareg) word Aue ro poe-y poumrejoay arp ‘Sonreg BLL oy JoosaTp soysuen Seed Oo} 30 cf spy prorpazy amb Amado palorg op pnoyg "56

‘penis om aySry NgUsy Poy Joy pu] poumpory zo podsal ur apqeoydde 3q yeys coy uOnEnsY pur vaginas sp yoweuedsyy T9'¢

Pri, ting,

““OPIZSLE101000/009078/H1ep/ze8pa/seanpory /Aos oes mm My/:sdny . TIT epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 36 of 154

 

 

WY €€:01 ‘610Z/IT/1 PST Jo ce

 

o£
‘siQuag pte sesusary Auedaro5
yoolory sp Daya Wh UeqUrew pore umago ‘asredxe poe asec sir Te Ynys Aveda ipefoug su “Samus g pur sesusory AueduroD eforg ap Jo oadsau ol sucmABygo MEAD am Opsigng = LET
SUDEd ONY SSONSOLLANYAAIOo Loaded ‘£1
“ORIALIAO 10 Opens DIpey LEENLAGD ay) Jo Serpscasa pur syyty wpe aig ge Moe sorpaland «ZZ

por Guano y jueundopeaac sig pon
oany ABET Yotyan SOUT IGEN 1 soutlqutodsex ‘suonEsyqo ‘seynp Io Ane Waly 10 ‘suORET IGS pling WNUURY sip srapdued a) nORATNGO smog Amedinen mahug maT VETL

on reys Asjaq soy sedemed OMASINjouemer = Ezy

“El See[Q sip oy prensind peumaaoD oy Ag parse Aeros Aejaqy Joy sem OGL JO RMoure ap ssa] WnraaSy yoordosascy Shift OPEN Saey AVlEt JuSRUIIAOT

ain mg8u rape die 0 sorpnfoad snetpinn AusdinaD soforg sys 0} 29900 Taps, shecy (Ge) Anmp uodn wwemesiy woudopsaac] sith footie of WSL ste samy [oYS EIMAOD om UP TTL SHAED SMH JO (11)

SenEpo-qns .apun pessard o} gS8(9 IOSITACT} ayy JUSAe a UL yeLy “pepwcud Same, D Sup pon seep ome Age soy spgay aq jou [eqs Ande walorg ap pire IapunazYy suoEiingo s47 mUOped cy anogues

Yeys Acadune) osorg aup put UZ 1 eae Uy pay eeds dep toy SFeueg OOD 21 99769 0} anutjuod (g) JO Reus y jeuidopaad sap Jepun aay Aeon emuaAND aig se wag Ane g seipn ad
JOSIP. UTZ SSNe[D WIL solpicase te joenmatty momdopaagy seq ayeururry (f) toypio Ammr maunmaaag 3 “sysans (75) owd-igey paosxe ARpop jo Syne Uns jo equ a pMOYy | TZT

‘Aeyap 30 spam sad {o9'o¢ Ox) puesnom Aamp eur spenyz¢ (495) wee sed Agg oq [reys Aejog roy seSeureg Qayy am sat paraydaice msg aay sOg A eC
iogg¢) muse sad Aga gr “A(EepsoNSTy “EOE pav|diacs om yo anges sep sured Og] pareidiucom oy zo snyes sip Fanumossip Aq poumnopts oq [AYS AVPoCT fo] saTEwEC] QE ot “Iqnop Jo soueproaR om JZ

“OT TE SsnaTD Japon a7 pape aq Afefa] fem yosuosace oy yey; Apaes peso] Jago Ane ot sorpnfaid momen a1 Azjaq] Joy seBemeg Ogyy Jo paused
dens “Guipomsningon ‘Aepp 70 sean aed (G00'0E Ow) (presnos AUNTY mem syery) fo Mpene On Atel ac Seu Og meuMusACD wp oj Aed [Eys Areduzo} oslosg sp Yremeay usudopaacT
Sty sopam papasyse sq Aeut syep yons se ‘aml Pona[dtO} OeyAy op Satine o sptey Aedes yoolary amp jt “ores payeys se MISUESAND STL Jo SaATOo!go op Fo WOR RNpISMOS Uy “sTuiteTd) Jey jeuRfopdars
Je vognan op pie Agsupas ursensay auf Je patead syy JO SuONRS TAC) PIMA MMUETUEA, ety Saga jo sesodind pedioutd acy soy uounahy wustudopAcc] snp On Pores sey WOMAN SY] [ZI
AVTad 20d SEVAVIIORM “ZL

‘Spenmdua aay aMAsqns pee sonldos preys oscIpUsUTy jo UOIsIseq] FeLaysTEy # Aq pansst Boteq ys “Key Tonto jsusdopsasct prs ued sasey] peupy papueime os
oq] pur 4[furpioose Acedwos welorg suy Aq pepusare 99 [RUS Oepy [OgceD wupcadoyAa(] HUE ORLY ISSEY [EOL OO SLT PME YL] Sese]D PIM, SOUEpIOSTE Un peeude Bineg SeSuego op oede,  O'EL
TAT aanayD oF prensmd ayndsip w se poajosay aq preys mypeM any “aBunyy peusTEAl B ONMBOSHOD Jou Seep Waeys amy Fe Popo ‘pogiosds sun am op
Patowe 200 S} PANE oO} Panpal $e JUSUISATE We Io|As OTR Uy] “AORYD [EURIEpAY & See oq UORRT Ge Ou JepUN S| WeMEeAOd agi Ip aARs SUaIAnd ay Aq drones aut jo sie (09) Apis opin wip
dodn peste aarq pum UisIp ssnosip ims Pood Uy eqs SeRIEL ayy puE TRMNUISAML 2 OF POH] SUR IO Wey g sopsayy TeULY “suepg stp 4 sodloege pasodord ye neoqrs peys Amdmos wesley ayy, sTt

“PUeEMUSAGD aa Jo TRA wey oa Oy
walgns oq yeqs (.atuEn) [eaRY,, 2) woumsach ap Aq paolie wary suonengy pring WAM] ap 3a sotraysqns puw WuUCy ag} SOE YOM epg JOEY [RUT Y 40 Saad ahs Oy OoyEMA Ly y TT

“PRITRHS {[qeuoseanm 9q 700 Teys peacuddy yonpa ‘eacuddyy sq 197 IUD ACH ay O} pags oq [eqs ofszaEY aOTeTTEA Ame (HTT SENEP OF 25MYHs} pee Mepy maysepy po
poaaiddy sip pie det St swat oy opie Ur Ta STR OF paumpne ssaccud ag op yoensind Areduio yolby ty Aq pesyiad pie peterogarts ‘poaseingl oq TIM Sig IG SMT CARA REY S11

“BOIS C] PeuapsmTTy Aq ponss| oq [feYs senuOLEE pomsouC. om Ag paaoddy pur Aueduion yooferg any Aq posodoad se omg pORNSD mamdonacl ay SIAC uonMeXG mB RYY TTL

eolong amp Jo LopEpoua[diey sy) soy Acedine > welorg ap Aq paasqo

“CLL asneiQ ch pelens oq 9] saUTSpHS pure seydionpd Kecnogasd op 99 [ SURLY YoRs “JID sun Jo suorswoud om oF 139 fans ‘pue .soryg,, 9g AoanaaTqoo 2m FT FINGIINS PUE TA] A JO MOnIpIES
pure say 9tR 03 JormEnd paaaddy pre pannuqnsoq 0 UE]g [oNUOD waundowsASy AB PUE P AINCAHOS Se PoqoeNe wes Josep PEAIY op wep “seq uoMNseNy stp No sale SEE OE] LLL

NV IOHINOGO INO DIAS ONY NV Id USES “IT

sti,

“OPI ZILELOL000/009078/2P/MeSpe/SeaTIOTY /AOS oes ma my /:scyy : any epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 37 of 154

 

 

WY £6:01 “6L0Z/T1/1 PST JO bE

 

TmonemEppad Loesshes HI To TONS NOM
uodn pot] paurieooy sep OF SALE ppoyserz zo /pue sing ongnsy yess [un jmuAAGE amy pow see] acy pon juomBelty joemdopeaaqy STM Jo suorspAcud any 04 poo lqns puey INSTA 3 Jo sped Aow O} apr,
ploypery pur ingnsy ploy gus annbos Anu smdopaac] Amey pay]. pu Auedinon yoofons oy pee saySme ftps run ae} yey ‘Pury Sumsceg 9 CLUB PIYseN splOyH TT ET

sun Sr IL sameprosoe Wf wOped pus Tia Apdooo of pow pemssty wemdoysaeg SHA Coy 2703 o7 Aomng poe somod sysinbos [pe sett th
FRU] S}UEUSAOS poe syumiEn “‘sprasssdes wINIEAGH FY, Zyl

queued y jreuidopeaacy sry ur pars sonmpqisodsex
atp [pe wuoped oj veddes jetseng poe ssomesaz semmy Spoddns soqye Aresssosn 943 3A2 pue pesuauedxe ‘peyrenb Aqny sme camry y su soypue Amadaroy yoslong yy Ete t

poe *ueyz} o334 Sany PIN Jopuneiny poqe|dursiado Sucre pue suoneesuen ayy aeiomsdos oy suogse Aressanen |p pue pasiioys
Amp weeq 2arq [pA aputeny Suomedsiqe s Arediuos ieforg stp Jo souenuoped out por yoaWesty qusmndorsAKT so Jo ADAISp pie woos sin Seq Miser atl edn oTPT

OOS) Anedesos yams ymof pasos mea OM oF (QTY) Adios Auiqey payin aeuig we wo
(poceamragsuerL, op) suqeys ayerodroa qr megsuen pps Aonadure: yooloug acy ‘eecy UONToeXg ot dalpe Peed oun tintin pus jbeinsaity joomdopaecy Sap of pepediaqico sanmnoe pare spomtsng Sop “ue Arey
poe ‘opm ase a} Queue por smnod seeaedicg oylsmber jre gua Mey ott; pum Somsnes Aiprea pur peyetodzoout Amp ‘faedinas Aupgen poeny meng we st Anedinocy welony a OTe

Feu symewaace por sreuem ‘sissazdas Aredusoy ealergeyy EPpy

 

sae] 9 Japon pamoyje am Tey serpawwal ge pue Aue oy papNus og [eys Auedwmey waforg sip yeaINE poe [-¢ ene|T) OLIN yas MUS] aty JO} smpus ens SET ssTMID JO sUoISIAGd ouL Oey

"Bz dom) Jo suorsAcud st) oF Joolqns sands gy B sIMiNsUOS TTrYs womeoubesp tons ttn (ee OT Sse Jopun Iya] Jo Toa” IUMTEADH = SoNIRSUOS UNISSIS

2008 Tip Tp seaesp waENBAOH wp Jt Tey pocysspun For 1 “(ele NT OSMELD Jepim ymeyoC] Jo Moa WOTIMTAH 9q OF TOLSSTMIG Jo jE Oty Jopisoe TRGS Amdues jaledd ay ‘pense wesq Jou suq

Young poe somory Aredmo> joker ajqesydde sty ‘potsad deey ssacieng (01) ues Peuonuppe ue fo Andy ac aye jt rp Stun Ur aeeKLAGh ayy gon amy oop Aru Qoomsay quomdoyaaegy sug Jopua

suonediqne 9: 4yspes 0 Aredtaoy jovleng orp jo Ange att ptte wolary oq} Ho joaey Saray [ELMaeY] B seq Wun 40 Ssueay] joslorg ap Jo souesqe ap weUp PaptAaad “Auedmog safory sep wats ‘parpecuor

<0 SemMBuoS UCLSTUO JO ENA To SDA pup oweary Auudmog jafoug am Dunst you 103 Ooseay SJUBOTUEACT wy Wdeove jou saop Aredwor jasforg aly Ty sig Uo panssl Ajnp tisoq peg WIL se posood

oy Avedon pelorg sty Moy Oy se Aen 8 tons Ut patted 39 poate, motte or Wt pire sour] Maeda yoford sy SaypawBes yoris 3g pusweumbar aig you omoord 10 Jo pourepduros worssnwo 10 98 34

Jpairal 30 panwedai 10 ponsst Jou Sum Syeuog pure seouser] Aueduop yoolorg yons ae] ayy TIM Soteprone wt Apa Arno Jette pur Joneus op SeBNseats sonon yons Jo ydieeas we shag searing (95) mp

RUPE Get? RYS IAUNEIOAGS ATL Pays wy O1 Sump mt wonmenary op Apou Apduerd peys Auedmasy pafarg ony Way TWeunysAoD sty JO UOIssteTO 20 Jez GE OL InP pasmmMans Sujaq uonwoaydde poryciuory
Ane, 2 yo sdeq ssouisng (99) Spas magia syruaiy pie soouasyy Aredine yooforg ayy Jo as0Uur Jo ave UREreUT Jo Mrgo yoULES Jo ‘Burseiqe uy poxejp sx dwn pata am wy wens POE SET

“te[g Jeep por 9g) Gt tienen Gans ssuppe Apeousesds jays pue queucdines yuna} assy SumBrssp ways savodtos
ISUING} St Oo} Tuyeysc ave] at pure A5god syqnd jo sensst “eos muy aig jo ssonowd pure suicysna oy [pe Jo Sree Fost oyem preqs Areduren yooltug ony, Maer] ayy pur Loqod orgnd yo sans “Ayo1005 weLTE)
aOR Jo seoRoRIE pow SiMO|SNT OMY FIGOE SUE STH [PES HIST pur seousary Aedes yoo hor Yous [pe o1 Tones suegipaoce pue souensst ty wy sadpajmicuyor Aueduon slong omy “{poyospe Heyes eq,

PUE JUSTE US Jogo pee pease ‘SHueeasa ‘saqoy B'3} aofarg agi 30 SUSuOdmoS uns~MOT oI jo LoNEIado ay 0} aIEpSL GOT EULA pue ssoucory doedmo7 palorg stp oO) pNP pi, eT

“SRL pelg ap CORN wr Gueueasy juoudopsaq sm pun sconeBAga st yo [pe ym Adusoa oy Auadine} pooforg ap a]qeOs Of se OF pares
ue SHWE pue sasteor] Aredino Jsalorg aq egy amsue oy Amsseoec ae se sBuny qons [pe op ae] aty of youlgns “yEUs jReuASD og “epeut Tug voppondde poyidueg Amqecddy peer

“uorssmugns aodn pajajdinog Aine, stemye aur suoqeaydde yons jays sanswe fpeqs Aeduae) yoolorg
oY] “SUL pos sascsary Auedino) palag aq soy stoneordde papydines Amey pus Apouny yturqns preys Airedulog poslaty ota tly osu oF se Os SorMpooOrd ayy Oy BaLe eYs sangaqy LET

peter, WEhts,

““OPIZ9LET01000/009078/elep/IeSpa/seatqory/A0s ses mMan//sday , way epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 38 of 154

 

WY E601 ‘6L0z/Ti/I PST JO SE

 

 

“SSE PUTT, Que Pecos
faz yo Jno Duisus sassoy Jo ‘soFeuep Ampditexa 20 samtund 10 sso] Tecan td soe 40] gustan ay HemsaRAe BRA CRIM UORSIUNCS UT JO Jap Aue y io Soy oF oydity] oq (amg mR oy ssoy

Festa sotsswte 10 se 10 gynerep sop Aq posnes JO o: snp Saisye 3] it uo Aire UL FEYS (Squsde Io seaAopdare ‘sreougo 1 Surpnpau) Aueg euenN SE
omy

posundopsnac] stip zo vorsiAcd zouyo Ase opun Aseg imp Aq Qnomepur Ave 6 worm fury wnospIM 3q TEE C7 OSnep.) Sup yo worsted Au sepon sasreg aq jo seque dq Ayapar Amy egy

qieuisodiy qusdida[sAag stn opin seoquaiies su Jo Aueg BuLtpawepur sift Jo qoeeig sy} Aq so srome nes 30 sade ‘seo Acydans “cresnyo sy ‘Apeg Suntpmepur
aq FO PRpEOSeIWL MyTEM 20 souaTI eu Spmeg Ymezap acy Aq pesnes asuedke puv soo SSearep “sso; “mits Aue 103 Aug eyo ayy Grrempor of pedqqo aq por syqisnodsai oq eqs Aer used ze’ y

qrumeity ondopae sup repun sroqeB yg sir 36 ssopsequES
19 susie ‘seaAoyduse ‘siserygo mI 30 ‘sosundeg Formiejo rey arp Jo jonp SOL [CAEN IO Siyfou ‘pray Ynuyzsp oy Aq pesnes st osweckes pow 3999 “‘ateumep ‘sso] “Aral Ane ve SL

 

20 SqRo aay Jo TonSnysH) op no Sonor Ag ons jo yrsar arp e se sosire aarsnyomt {p)e's1 a (e)e’si SeMEIQ JO ADE POST
3-30 aqr Apremepur 0 pongo aq 40 apquscodsar aq pegs Ame Tyan 9°ST

oaueeaty wsndorenacy sty
oy yensmd suogeSiqo st jo Aueg @ Ag souriidpd aii Jo sotsembesuoe ut 40 Jo pho aku Artur ysis “(Giseq Aluutspur te io sestiedxe jee) Turpnpy) sesuadss pure sofimyp ‘ssoo ‘spueurap ‘sane[o ‘suonse

poe Sema Aire Je testg GY
‘yodoud qaSeampsojossoy = {q}
‘intal feucsiedsotpeap =e)

SIO} SORTLQET [TE ISUIESE pire Wey NOTES |LOG 20 IENEJOP [nia JO JoueTiTon ss0id Aue io uatweardy prevadepaeq sm jo yowsq
Aare miogy Benyyexsau sso} Joy ‘snoyerqu0o pure sjrede ‘svoAadiue Aetp Apred’ seq ay. sasuadks Aut wag ssea[su puE ssapauey ploy “Ayowepus ‘mojeq fC} SSTPED OL Joelqns 4yegs Auey ye “ST
‘susuedxqy yons yo yonooE
IFFY 903 20 worsrancs 30 stup oy} Oo} 106d pum syeg SAqDEDS op Jaye wary jslory ot uMALA Ino pettmo SontATIE WO yMsa7 yoy sasnadkey Ane jure pow Mey WOUNNGAGH sp ATuMpU [bys put 207
s1geq] 99 freys Anedwog joefoag aup Ipayoq Jo yang Auadwey pslorg t Jo Yasar ¢ st MIEN Sy] By POpLAcad Se EUATRAOL sui O} Syenas wary paler sy jo aonied Am Ip yeas BUY psy

‘SORI[IQRI'T Jo iMOLUE [Ing atp JOp WSITUAAGD op Aq peacsddy 300 sta Rony poAtty yore eM FunueS
cosred fue nodn poseg st wrE[s goms aiegm (uonoy pony.) Joamyy, peAouddy me of qoensmd Auedure-} jooforg amp Aq pocuoped 30 seamen ‘Gay conse Ace jo pedserm une Ace = (q)

‘goarsip yoodsas wi wireyo Aue to QoowsarSy memdopssac] sip epon pogaeepr sydu esorp 165 saws ‘purry Sansreg om Fomage agen Arey pany Sonsps doe (2)

yossedsar ot (sontiqery,, sm) osuedkg 10 Arpiqay “mie “soo ‘sasso] Aue sores pus moy Acedaron welorg sip Ayemnepun [jeys pure Joy aqel] 94 fs IMVEIOTEADD Sy E'S]
“jusemady Mado[sasqf Sp Jopah suopeTigo S130 Yoweigq AOR ET EL
“E'S SSNRLD A Oi paxiogas WouNssrEsy PedMy [BOG MB MT PIU Mysry Aes TEST
feuag op Supp vary ioe forg oq] OT INS pos SaALANse MIIMUSAOT OU [EST

70) ofeper Thin sesusdoeg WsuRESe poe Wo TusMTRAGh stp Apuumepuy Army eqs poe 207 sygey 3q feqs Aredos ywsforg say, TS]

“£'g SsNR[_ Ul OF palzayar se posiesassy toedEN peo S a ME POYsUApT SIGTrT AMIS LOM aoe ya ng ‘sGSRY AreuoysU Woy Busue sos | sqeAE (0)

To Squares up sodoydmns “ase sy] yo Aue Jo Aueduroy jooloag ayn yo peed oth wo tortpatossnan przyom
20 sauaSyfiiow fie jo nse & se moo jou pip ofamp sNjo JO EETIEONAUe JUeADTeI IU) We) Seasmog ‘pepradud ‘early eforg su) UTI syesse pouo WeuNPAGr Jo cagerdo ay yap = {G)

49 SEG sARORY 3g] 0 coud tary jooforg sip Jo Wredser UL mo pallies SontANsE ey wONe|et at paseo say fe)
TBHYM pure tary oafang op oy sayepet pT (ueTONANS SUUTEUT 3 10 SEAL A

“puny ip or serene) eMeheyy Sos Jo TDA Aq Werp Jomo sages ut siqtsuodses st yremmAGD at yoits 10} aTetumep E|MSOIONLATS Jo SOREL ADE 3o oodsal Ut 10 WONT Y womdeysned sup Jo yoreq,
Tepoyedt Aue jo Jno Sorsue ( sosnadky, aun Apagosyod) sstadie 20 Anger “wraps 7809 “seo! Aue ysurede pur Woy AeduioD polar] ap Armvopar [pegs poe 3ey ayqey oq TTeqs TAO OT TST

 

NOLLTVOLINAGONE ‘ST
“waaay tesa] aed [ith sopurany Parejdrsytics | SCORVE PEE SLORSESTRT 9p S]TRTINAIC O} sansa Amessson Je pum dae] StH tytn souEp ooo UT lusutttIsAoS 204 Aq postiogmne Afnp useq
sary (ens topunainy snoqEhng JBADL) aL JO {pad om paw fly prams) ay Gnemmasty jwendopasg sup so AeaTpp pue wonnsexs ap ‘commegaEy edn ey]

pe, ttn,

““OPIT9LET 01 000/009073/e1eP/Tespa/saarqory/A0s des mma sayy - un epxa
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 39 of 154

 

WY €€-01 “610@/TT/1 PST FO 9F

 

gf

‘ano fapy song jo wea any Aq pasnes yep way Wonemp JeSuol ou Jo paw adoos Geat8 ou yo st souenudpsed jo vorsnadsns aig gecp TouTy ‘pspraard poe Sspaype sq poe omalew sarog 70 Wag sip Jo uONeMp
papodxe sup ‘uMamny L3px> St Of ‘pie premise y yomndopsaacy sig Jopun soueurtesied sit Uodn 1osTys ay] pur sauacmnsso Sop yo sremeored oop Soiqussep soned wept Areg Jamo aq Ald system shaq
(oc) Sunes wer ravey tas on ce ing “undfep] 3010-4 Jo JOsAg we Jo souarmoco amp 30 seme Tormroneq type opqeodond se Andweud se [peys smnofeA soaog Jo Yeas we Summers Aseg sop jem poplacud Sune eyy
soso g JO tusag Ue Aq suonedyge sagzedsar nowy Surmmopiad may poyeoaeid sue ro wnoped 91 sgeun are Aany Feng wep sty oO} pue 9: (Guo pow sup oap sefaingp Jo senpeued Au 103 Wane) soFeuep
29F [guIf Sq JO sanToUed Aue Jo woRysodms atp sos o]qeTT aq 205 EUS pire weatosey wetUdojsAaCy Shp opUR suORTHQO Joe Jo [Pe 10 Wed Fummoprod weg posnena oq eqs wameZ YT TLL
BRarvVI ud “LL
hondmo3 r2forg 341.30 Aupqrsaodsa2 aca oq TTEYS QT Sone] D step TT @} poreyor souemsTy O1 edsex wT sunyusard Jo jowARd poe sos oy EOL

qustnaty posaidopacq sty.
2opan suoneSyge pur semtpiqet si wosy Amadmo 3 yoo forg ouy eaves 30 Hat] {Teys WdewesTy promo sandy sm) Jo suotstacid ssumnsar ag] qua sourndmos pry sou Aydmos op amyrey qeHT 2°9T

‘very yoolorg ap URI WROP B OF UOTRIOL OT opeaT suTEpS Aur 30 SPP TINY WHUTIEHACH om OF aplAcud [jeqs Atreduneg jpotacg otT, “wEyS qons op as SotarS quepjo) ap Fo spRep Ty Aq patuedincooe wey
yons Jo LORRSYROU tana jooMPAGd aq Pat “(909'00I CR) BUESNeLy paspuny sue TRIG [UTY Jo ssvaxe uy Lupe]? Ate 30 ydrsver oye seg] (Og) Aung wunia Yeys Aedinoy wal sy, 9°91

‘Acaduno7 339 f01g ap DoW puenrep Wo Josseqy syumoum sy JOACe! 2se9 JaIpre of pue soueInsUL yons smocud spesy
uo saxgy ul seummsn: gons deoxy cy peamber sumyuraad Aus ded fenr qusonusxo 203 bag ‘Uiueg palayel ssouRmsuT aig Jo sobeRaIwHG! acp aztord ro meyer oy spray AowdooD olor a IT SST

“OT SURO SEP 50
Squsursrmbsr 3th II SSUEDIOOTE UT OAs UT s029f [hy Of ote SesUEIMSIN ap Tem pue pred useq Any [OT SsneTD Ul O1 pastafer sotemtsuy Te spon a1deAed stunted sp josomspias = (q}

pue ‘smoy ssousnq Anettpio Sonmp mez joadsut o; peynas oq [reqs TOMILEAOD SU PIN 1°91 SSNELD UH pauayes sarod somes [ez Jowsenbe: ue saidoo = (e)
JusumAND om opepiacid jays Acadmod pela syE  p'9T

jtiUTEIDAOD om 4 CSAS oq 9) jOoUUpESUE JO jeMaus.-uoN ‘WoRE POURS a yo sonod tanbin toud sfery (gg) Axis sop optacid — (9)

‘sooiordurs pus siceszes “qusTe sanoodsau mary poe Amudurery jooforg sup pur FeuRASL) sy SUITS SYSL DoneForgnes §,cmso7 omy Zale ose ZERAyLES = (q)

spoueunsi] sty Suypruprat Aueed spo Aue wpm peunsuroo se fredusocy ae forg ogy pae (tect eomeTdiNeD CGAL SE 1sun) oUMAND sty suIEL mopsG yg] ssmRED aFHelgns {er}
TRIS TOT PUR [DT SemelD  G pouapY souEMIT BEL COT

‘“nosted paunsut yeucrrppe 20 pamnsmt-oo w ‘pans st mg JET ora ur Korjod somuumisny Ane aapan wey Aut Aud oy sonyer ot samsur
Ave oppure prom yori. 91 0} woREpos TL meso oy Sumioe poLed (aanod sp ungum Ajgenoswed Sy YI se BepOsny) 30 “Uae sqeuosess Are aye) Of prey 10 UORor Aue aye} JON Tpeys SORT aL TOL

“punosad
$,Anedwaer} yoolorg 9g so Toaforg omy TM wonssuEoe wt Me] sip Aq pammber 9q feu se souminsuy Aime Jo soumus|era og amoosd 16 “UyEUTTUE pur Ino aap TTeys AvedoaoD ieforg gE LOE

SONVHSNI ‘St
“vonmaniye Jo RORRSYRpAM ‘HoyEtASp qons oy onp Azadeud 10 uosred o sso] Jo aSeump Suusgns suosiad yons GumuspuT TeUS puE Zaz aqR A 9g [eqs AmedOD yoolory
sq ‘senradoid 10 sucsied Aue o} sso] to sdemep ty Sanmnses cary melely =p UNpin Aesyem JAtre Jo guMog [EINE SIy Stayye JO sagrpow ‘saypmep AumdotoD joslorg ap WIR Usa TT ET ST

‘Aved pang, Aas 30 Aundarep
sealord aun mag tery melorg 2p Jo ANTgeNNs-geo og do TEUNEACD ap sujEse prUpEseyue aq [pels HORE G|ANEPoy 29y ape}S ON THsfary amp 1oy wary jefory sep. so Genqeams amp 30 Tres pagsnes Any
ST poe ste SAHOO sy sopeq vary jpofoug on Jo LoHeShssamr wapesdapuy s9\ducos paw ysnosoM e parnpuos SAR O pobiseD og [regs 1 Pafery wp Purcdoroy op Say MITEL
“mre yous Ace te yosdsos poe “wot Jo asypte Jo ‘sau sty Ag pazapms sesso] so sadeumep
orp yquonomd Apa) ] 98 JB} ge “AMEENERD Of Se os sempeooud s]qRUCEEOL yoRs IMIS OF pus suomnesad poe suOnE s{qEuaseAr tons THE Oy PHBHGO 3g TRIS Aer yey 6)

 

Jooraqy wrepuapmes Ave wr 20 Tes}
gpns yo yuauapyes 20 ‘S2ao]2p oI mi “SAomIOTE pum Sramst sf pur Ae Jomo et; qua spezadons “[feqs sepmUrspuy om Seo $ Ae ao Tene ye pee Ayres eno syn zo granary ee (q)

pure tare} D yous yo yoadsar or Ae y ENGL & afin tstishes 10 asiitiondics
‘senor: Sayo Aue syeur Io Ayyigei, qunpe ‘(poAajop so pays Afqruosesiom oq sod fags tap) Grey io a1 Jo tosses TanUM JoDd am juNsge om Yeas SerMApEY ap (2)

AUR Y PME] Aare Aq One| EOL SRI EID YOM OTST

poe “aogou yons Seyad yo sep amp 7 7 0} EMON{ 20 Aq waERED qons Jo symp [ye Tua raqae} pagumapyy aq o} Tupjess 5 yt Gora yurede (EE, oo
Apagooyjco} net Jo aogsumarp ‘ETep sage aopou Supp oT Kreg ssino amp cy oadt pegs (ewEEpuy,, ap} comEayOMOpEY Topross Aud og ‘Squesed Ajgeosea: $e UOOS SE T'OT'ST

TP ys 42mg yons Susmaasty seusdopenog] sap ur pauerioo Ajeey v jo money Ul] AYUUSPOT Aue Joptn Hoists taney Ave Jo ROdEI UT OUST

pita. ota,

““QYEZOLETOL000/009078/eIep/TeSpe/seatyory/AOs Jas mam //-saay - Cay epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 40 of 154

 

 

WY €€-01 “61OZ/IT/T PSEFOLE

 

ve
{PAUINGOS JOU pey soIya sz fo smafeyl soo, JO RA WAG pr ap ET oeaa Amy yous £4 psauetadxe oseq sary pinom pue amalzpy oot
JO Wong eeAspes og Of apqengene you st Agjap 10 emery yons JET wep stp OF £1 SSMeT SER oy Frensind Ayeg eo} poyomsT aq ypeYs Joes Ow “YZ ] Vsne{D Jo suceAasd om TurpurrstaON gL]

quanaity jonmopacd sxp mpm sodenngjied omnsad 30 yres of pannbor si GQeg pres
au] ssojeq amefepy suo Jo TusAg sip paoauy yor Armig aig OL powEsF aq ERgs PoUed oyqEuoTess F IEP Sous SOIR ouy “GMofeAy SHIT JO WAT oyl FO MORessS ajo uOneSyRed am uody = g'7T

‘Sueme os Supmoosg mare skeq (Oc) AUEP UNAS oseo Yes OF Inq WoNASSSD YORs Jo YoeS jo ee Furaccaq aye opqeanonid SF WOO se

Soemea Sy tusudojpansey exp spin sttosefiqe spt jo Sumy yons Aq soueitaped og bo omalyy soo Jo wasg YoRs jo spose aqh jo uogesssa amy (q}
pur “aur fepy so] 70 jueAg Tewaajsu sgt yo womEssss (8)

yo sao sp 0 oopon wan ONS TEYS emafey] satay JoweAg Ate Semen Abed aL LLL

‘s1qmoqowd yuspe TNT 3a} 07 JapuND Lat
snogeatqo ety wuogped pus amolept sae g go poAy Aue jo asusumooc sy) Joye poumady juoumojaacy muy Jopun covenuoped peuzoU jo LORdumMs: suse 1 SWagA Weg Eyiesn = (q)

pure ‘omaleyy so10,7 Jo yaad Aue Aq peuorszos0 sseaunur 1s00 Jo Agjep Aue so jaye amy sedges pue umUUTE e Of conper Dee quangid o} spore siqracsuai ye yet (e)
TENS saqeg Hp SaMalepy aI] Jo PHA Ue JO soupLass ay TOMO OLE

"RZ Sarre] Jo suorstAaud 2p Ipps SouRpLoogE UW] WORRRIQTE oy WonmeGesip sig ree Azar meg soups Garp “Somony peaddy sip jo stecy (92) Aang mg sos Ge
peas jomms seqieg om. 7 “smsleyy MAIO JO MMoag sty Jo oes puR ome o— Jo ATqrondde wy suretRyep a yay Pook a1 syenoFad Preys sonny stp ‘eH peaddy we Jordisses Sune  FL1

“Bupperg pur peuy 3q [feYs senON BOSS IG sp “UoReaEROE yori Sores “mg oma
ong 02 (Sonn paaddy,, we) Sonn ay aonou Aq sono] woRDs/Ag oq7 jodie of sopON woROT!gG UE Jo ep sip way sAeq (o¢} Aimy sary [jens smaleyy 0g Jo Wag we Fumes Aueg ny FLT

‘Conon tonselgo,, yf) today amafeyy soz
90g Jo supe amp oy uoNDelge 20 uaa sr yo Greg tego aig Anon today omaleyy song op yo disses so sdeqq (ae) Amp epee Yeys smafayy aozog jo yuo sip Formas you reg yy ELT

‘Bonzpaumsop Sunoddns meas je apnysuy = {p}

. pure ‘pardde aq 03 pannus sre spasocud qons
{pits 103 sesadmd sepoqued 37) pur pazsacsar 5q ARoz spasoosd yous gory nO SazEp 16 yep ayy “pareaosad 9q Amt yyy ‘Ae i “spascoud souemsm sip Joypur Seeump payepmby aA TH

won mpuoo Yyons of Peny Fefog sp 0 sped so ped pepage oy Woe: OF SIRE NE GIG SUR Tt
‘kejop jo siso> pateisosse otp poe amelepy saroz 30 uag Se O} ron ApoyetpoLaM] WONIPAODS Ary 10 sy oy Bory Joolorg amp Jo Sued 20 pred poyooye su0pser OF sisoo oip ‘Sendordde oom 1
Jo (SouR ENT 2g OF a]qrondde quays aN o1sse9 Yes UT) oTEUSS Eptey poo eeptanrd — (0)
samme fey] S210] JO Wag oy wloy Baymees swale Joie eypue sfeurepsipsquosep —(q)
tamale 20g 30 uRAg om SGrosds —(e)
Tus podsy sitsfepy say sty, (odo onteleyy 20104,, aq) amefeyy so20g 30 eA aH JO
sage ap 50 pedes pesmadde ov Ayreg somo oc op mayep pos oredasd pms amolepy oo20.7 70 wea oF Som Amy ap ange [LT esue[D pon spon Sows mye ste (oe) GIMPUNPA zLE

sthaes, sa
tes, eri,

“OPEZ9LETOT000/0090Z8/22P/x2Spe/seamqory/AOS 90s aM ay -scy un epxs
 

 

 

WY ES:01 “6LOZ/TIVE PSL JO ge

 

SE

paya si 0} se sogon] Sunegumsqns sip Jo swaquos amy poddns pew any jo ofa] ay aeNuIsqns a} aembax
Aqeooses: Am ueumeAcy ay se uoTEMUOpUl Jel tons [re sptscad qpeys Avedao| malar ep “aoRoN SoneREMsqng sp OF UOHIPPE UT “9ST PCE 6] @SNe] 5 30 suOIstAced orp [pry Te ywarlay preys saHONy
Sonenaessqng ay: pus ydises: sy jo skeq (og) Aumy uEpVa sonon ypns oy Adar eqs quouamaAcg op Jen ars Apoydxe geqs sonoN FupenuErsgns ouy ey Jo aSumy om jo socwanbasues peroueny pus
syagye ay 109 Ht yeSadutos oy pe aor] zo Baw) aup Jo Saygs aap BET yor Jo puasedd “GAdy od Cl pL C] aEYdordde ase seam Aredioe) joslosy cH Se SOTPOWAL YoRs SPN So] Os]e [TRUS Soon Eayenensgng
aq Ceonon Sapepeasqns,, sip} Aumdinos yoofosg ous soy suoneaydan eouauy pus ‘no Daye perediogue sy SuypeRp pus ae] yo sSoeqD 9G) Suyencmsgns sogou TenUM Tomy EE |UTUTSAGE)
aig apraced soon] ne] 30 suey ayn jo sheg (o¢) Aung ongim yeys Aredmo yofary sy me jo sBueyy ap Saye stquON (¢) sap Tay ye] JOU JWeAs Aue BT Ing ME] JO aTeyD Yons Jo souaAME00 a

fo Stqeenserd se moos se THSUIEAOD otf 0) (,2ONON MeL JO SBE), 2g) soKOU toytis sath deur Atredmoy afory amp seq sansepy amp jo sTead (oT) 023 ORG ‘gMISO MET 30 SEE) BIT LST

MVTAO SONVHS “61

"Bz SNe] HIM Sotatpsooee Ut AIM Teap oq [peys YIM alndstp e oq [feYS JoHTeW Yons Sono LOHeEINLINY, ya Mp Jo ep sup Jo sfzq (95)
pes wpa quoweeiSe Aq wonselgo yors anjoser jouuES SAMA WH PUR SRL ISTE] Ui o} parayar paid sfaqy (g¢) Aimp om ungim conon sonaMmy syN ayy oy s1algo ImaMUBASH s1RI OST

amr] 308 PEE CL PT LICEHOS us souepaccse ws passesse
2q FEWS upTys Jo tanrenb oq} ‘VOneoTE (ons POR WEA ysTY wWarwencH oj anp Acuduro; yoalorg aq} Aq posEms ssoy aq) 10; soSeuEp o} paRAUS 9g FTRYS Ado; jooforgy am pow osgony UONeOTUy
Brad stp Jo sep aq Jo se aanvays peavey [ETS jens y wraurdopsAag] Shp Foss yrssss Sy 30 SAO] (OE) Gay UNG IRON MOPEUTEUGT TaIN ot OF J3/go jou Sop WHUMACH IML SSL

‘L.SRON uoneoMmEy Gyp,, 2) HedeeUsy yusudopasc] SAA ePONTL; OL TuApU] spi Jo Seow WaytMA ISUATAADN oty 342s (E} 10 1Z Sse] JO SCONTACIE SIR ies soUEplecae th patnatayap
Bq jamasafesp yons jeg jor (1) Avie Andes poforg op “OORON TAN SMO step ey Jo séeq] (09) Ais urquan nogesuedinoa syeudordde uodn saste oO] apqeam Sse SaNIET Ty OAS OT UY F'SE

“sep
Arejdunexa 10 safeumep sanrund ‘sossor] jogaanbssues Aus spriput yaa Treas yor Inq Mogemtedaies oyqRdoreal pum ayy UodN Fare o} Jo suOgRago s Anedwog pelorg 9y3 OV HounSpe audordde
ge uodn sade 0) suoigs afqeuoseas [fe asm pur qeout [eqs senueg yp Donon TD Yous Jo VoLaLs oxp Buynoyoy ‘sdep (TZ) suo Aeay wey 7B] JO Ing ‘o|qeouoeid Ajqauoswaise woos sy — f"RY

“suOrEa qo
su meropied of Aude Sir pare opeMSial RUS HE “seMPEqEY poe sessog “sys00 s foedmog josfons a9 edn jedun yowup sy Jo strap Gua someTO] (SoNON] TAO,,) HVAT AST WSULUSAGL BONS 26 SIO
USILI JOSEIPNOD 22y 02 spracid juoag yshy qeanieAeS aif Jo asnannsso sig Jaye ‘skeq (7z) suo Auaxy weg t972] 700 mq “aigeanoeid Ajqeoosess se woos se [eqs Aueduroy ysalorg ayy 2g]

Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 41 of 154

Roag sre Pours &
Jo uoas ayy aT UogEMMdiios o} POTTS 3q [Teqs pire yrsBasy weourdepeqy Simp sepurt suonesygo S30 Ace wuogsed Of amypy ro ABjap Are 109 ajqysuodsas oq 100 pegs Aedes} elas ORT LRT

INGA SSHLINGHINGEAGS “81

“SL TST) PM Soueproose Br yea WeSp og Legs Gergen Siidea] v 9g [Teys josuMesASesTp SMP aAlOsar o auNpey YAS mT
“BORON DONSUTEIIEL FET 3B Je siep au 20 sheq (09) Anas cium jeumeudesrp yons oAjoser jou SonTeg SI] Pua He TRIM Wowsaie oy 700 Ss! Sono R MOR, ALE Hp Surawoss eg eas] ET 'LT

“Adds pegs C1 PINCHES pue oT 1g asee[ 20 sworsaoud ong pur soqOKy

NORAUTER, LT Sty Jo OED oth Jo se SAROeTTs soTLon Fans = Ino yas JUST 3m Op STRUTT, RYS meus ImsuojaAsC] Sp oy Tare Seasey sonON UONEUTUUET ALI ap Suateoas Ae st. LV LT
‘gorjor Gons quis ScysouResrp 19 Sursszie

etn Aq (anno tonrimmay, pea 3p 30 oTep 31D OY 0 pamsep Daraq sep yous) adjenas yons yo she] (0g) Amp UTIs 21 01 puodsax [Teas eonON MONEUICAL LIS Iumresas Aumeg say, TLE

“Caonend sopra Ald.,}

JoeiomT ines ese (amafzpy oosoy ety Aq payoarpe ted oxy yo poadsen tit} pred ut 20 sound, Dt aMTY RmUITOpADC] SIU, SEPM 07 UONUSIT] St pu HONEIIMimiep dons go Tous urseme ay Agou [Eqs

Apeg yons ua ‘{,amefen] 02 jo AAT patuojory,) smaleyy soo jo waag ue Jo ynsa t se popedun ApuSuEuLed oq [Ti [org O17 7eIp 30 StH Jo poyad ajqeuosear Aue mgs o[qrssod jou sy yosuaLhy

qeusdopaaag] sitp Japon suonedyge i Jo somemugged sq] 30 wogdumsoy ong Ter soup Amey yons pur “pooksg pus poved Aecq (¢9¢} oay-Apes poe parpung samp eu 307 payusacad 40 parspuny ‘pokepp
s[qRuny yusmdeysssc] si spun suogeiqgo sy yo sommmuarad surg & poe sfecy (gg) aAyeAxis pur pespuny sang Btipacoxs paired # iny sonuquoa ameley] sady yo popedam@ OT LT

PPR, weeny,
x
1

“OPITILETOTOO0/0090Z8/eIEP/eSpe/SAATOry/AOB oes MM M//-scay 7 TO EpXe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 42 of 154

 

 

 

WY €£:01 “6TOZ/IL/t vS1 JO GE

 

SE

‘pasmenmt sexe dimdma> =)
tung Oo sssorsig Sarop 10 tuepises ant qoIgas sesseuishg pur suosied o) connendde perma yo sme mm sofuego = (q)
Soqosye to xm peyeds 20 joyoays ue siqedud Ainp agp in sasatont = fe)

sab Jo ofuRgD Taq OF Pauepisuca oq Ou TEES Fmoy|os sop FmioBaany vip oy sorpnfod MOB, FST

[Rrosstea6s pecree yesqend Jo ssedureous jou saop ney yo sTomyS oo po yaawos sy fay} PUE ASO Ioysend [epIsaaOo | Sumisee a yey AgeduoD weloig sp Ag paalie pur pelpaywepE sty LST

"BE SNE] WM souEpIoooT OF pearosss oq Yes sindsip qons
‘snoge g's] SSt8[ UI Of parisyoz Se sonny SyusMMBAGD otf Ut pepriots aq proys tos usualy wemdorased] sig syeurtioss of Josmepue sAmadined yofaag am sindsrp mmurumsc
Uh pmogs sem popracud “Ajdde tus 21 SAPLOHOS UE yeo 198 scostAcud sonesuadnroe oy} SORETSHT KOI Ot Sono] MOnwOTULSy, sar] 30 SBoy) @ joREDAGL sy) o} ZuuMAlpp Aq pow
josudopsasc] ST SRT, O} paRHOA aq [RAS Amedimo} yafosy amt “myse] woloay ays cHQuI Jo Tn peooad oF Aniqeu) pny Auedino) aeloag tp uy Mee Mery Jo oBied ag pegs fp}

“RZ FBI AIM adwEpIOSE Ut TAL YREp aq PeYs Qos Seadsip w oq [[RYS VWEUT sty weDTAR Ide Gone SUyrEy PUY Sg] VNR] MT ot pawsayeu pormed
Acq (oc) Annp ayy go dormysties ain jo sfeqq (99) Anas aipin nogesuedanoo so/pue Joey speudondde oe sudo 0) emoxtopes 1694 sty Om [feys Sanseg 3 POPS (P) O°GT BSNCTD oF elqns =~ (o}

Par 3: Aq 1900s uopessaduoy
pur Joye arp zo wolqns ay pine JapunmaY suoREdige sy uopred oy Arqeun (my 0 [ened aq fo aeneo soap Sup 2q fees 20 fem we] Jo Samy aun yap oeRsuourp Isncr Aveduro> wasfolg uy — (G}

suSnos pobrsusdilios ip pee Jonas oy JO Seep ny veal ante (TeyS Ateadnog joofng am} SoneN Senenomsgng oy fe)

isuopaad Sovaoljoy aut

Ipw, commpiaooe of wonEstadmes pus gata7 yans Saloon [TeYS Auedwog yoslory ayy soneN Sigequesqns 31g mi peyeds voqesusduies pur Wound y woudojsneq sip Jepen suoyngo sy yo soumumoped

‘arOxy 9181 3 SAteoas MOT O'GT SMETD sigh jo suaistaosd O12 pookyns “yeqs Aumduros yolary Mp wagE Vsnyys TeqR IIA BoURPpIOcoR OF SoTON woNsefgC JUsUMIGAD B16 99H0T Yons ATE AeATIOp 2OU SsOp
PUSURLBADD auE HELL WAS OTB LI IO Jooreg ¢°g]T ase]D 01 uEnsnd sogoN, Tunedtepqns sth oy Supecie Avedutey isslozg 34) Of puealpep St weaNA0d ayy oy sonOU Tye UAT AUT O'S],

“SZ BSNL) JO Scdwsendsd sq TM QoURpIOD IE Ut PSArosar oq Op IWouisaTTERp om Jepo. Aur Auediey Joololg sup “seront paddy Oe ogi ze she (os) Asm unpim usmsaise
Nowar ioumen Sarired sy} jt MRT JO SIUEYD ap JO ays lo samt acy jo Auquondds ayy suraverep 0] ques pood m senogou [ys sone ap SonON addy Dgrio mcs Immcyoy  §°ST

“Suyping pur eoy 9q Teys soon Tones(gQ wetnmeAcH otp ysiys Fayrey
(a2g9n proddty og.) Sanum uf eonod Aq sono, HoNseigG museAAOD aup fesdde o sonoN BopoTIqG TsuMaAaD oY 30 srep op way ste (96) Geum ancy peys duedwop wslug suL HET

sonon SORERBESRAg aM 0}
quouradie 10 (,sonon| woyalgg BaUMEACN,, sip) voRIelqo sy Jo Sapo ul Aveda waked amp Awou sowoN SubeEnumEgeS ap Jo sess Jo shee] (gg) Atmmp Btipua TENS uEUMEIIAGH nT “GT

“yoo yOMs seaq O} ST FISUTEIAOL) 2Hp EI) PIPMop sey PPANQHE TeRIQe oUF Az SENeLD OLjTERSIN HOTRTIGs oO} PoHoyal St JOLLA ayR Jt .40 7999 Cons x69q 0} poate
Soq }EOUTLIGAOD Sup pur 1809 TENONIpps Ue ye pamaped ag urs (s}aonadygs qons arya (s)uonsdyge sy wag AnedutoD yoforg 3p IASI. 200 I[ENS Me] JO SBuELD Iqnop Jo saueplons oy AOY “soFeuuep
Keydwoxa ro sadeuep oaqiund ‘sossoy jenuenbesteD Ace oj peppns aq tom [UA Amedmory joeforg amp Te paplaord vonesuedmos eyrndardde o1 napus osfe TeYs pUE Jspunaray UOHeSyqo seonmd ¢

jo aounanoped qusesd Apaanp var] jo adoegs 2 ety sep o1y oF v dopasd Shy spin svopeSiqe sito ood wor Amednios halorg sty sAat[ad Yeys any go SBE TSE

 

ae pete,

“OPEZOLETOLON0/Q090TS/PIUP/ESpa/saAtory /AOT Ie MAM) SCY ~ wy Epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 43 of 154

 

 

WY f€-01 “6L0Z/IT/1

“pS Jo OF

 

Le
SsiSe] pafany sp uQyad oy Auch) aoe arp jo Atniqe op wo magg aseapy [ELSRTA & say POA uoay pUoTAacy sry) UT

apm Ajmer 10 uoneinosedar Aue Jo twang oi MoReItUny ghoInen Fuipayoud Sy youdorsnsc] sp Jo UORIpUOS 20 Gs} Rei Aue yo Arado; yoofarg ony Aq yorsq peuoreus Are (te)

amayeq Jo qweng Amdun5 pofory e simypsucs yeys Sumopes aE Oz

Tuiviad 10 SINSAT

NOLVNIVREL ONY Dinivaad 40 SINEAS
fA GaRivaS

‘sellzego pur soxg “sjeatire umuedap podne ‘ssapesia mi saBuegs = (d)
pee tem nopepodsuny sq0 pur xe ucENsBes aorqes or safueys — (0)
tsafiregp toe pine Grstneop ue seieey fo)
‘fesaip “[oned ‘seT Jo ysoo sy ur seSouyo (a)
‘spood go uoneyrodin joy seynp suojsns urssfaeys (1)
THOTESIRED 1oy SoHeLded ple SEreYy ‘nel meqey ut saZoeys (3p)
tAurduiog polos og) to pafoag agi suds Cowupuuosp Ayeogieds iow am lpr sme] orseSueqs = (1)
sen] Aogod sqqnd pur yearns Seperate ayes yproy ur seBowyo (1)
‘sepsedoid Sraseay pre ‘woqeoyaie ‘uopeonusyire “uormAsiSa “sesesyour ‘Kpadoud go smgsuey paw sopes roy saya 70 spLioFaya Agu jo UERSNpORL 70 says wi ssa — (q)
Sssomuns arjqad Joy sossauisng Jo ssonapiser ‘Syren ‘slenmo Apedoud soy sadn jo consnponut = (8)
‘xq surcauy prmosied 30 oRMpanut =)
Ssuroar jay0q Jo SBI poysygad wey sumossip uo MOREY — (2)
‘See pedoamyy oe to 20% wsLNOZ ey Mrasesie — {p}

ait es

°

““OFITILETOL000/009078/R1ep/TeSpa/saA Tory /A0S 098 MM/S G

‘0%

my epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 44 of 154

 

 

WY ££:01 “610Z/TT/A PST JOLY

 

Be

“LZ SS0R1D SEA WE ING Tas aanpSSOUd Sup SmOpOF Ws TWaUMTeAAD emi (¢)

pue Scoresusdurcs Jo prowused
aq: 4q pesuaduscoa: Ajspmbape oq yout ystyms suonesigo sy Jo Ace zo qoeag peuopur e 10 (3) 4) “Co) oz ssneip Jo yedsex or pezmoce seq ynetad yo jasag Aueducy yaforg & (2)

iF usunaty pomdopaag sng aprons; Amr noua qT, ELIZ

 

SEONSOSSNOD GAY NOLLYNIAREE “Tc

‘SeSemep JO weulted saz 44 petesuedurcs
2g JOURS OIA pure yuemasmy yosuidopeocy sap OF FOUN surQonASaAyT] PawUTIAOL) yh Oo} joadses WIM SuORETYqO 9 “Sing a[qeadsear @ org “Gsqes oy UsuMSAdd ay Aqampye 6)

Quast y waudoyesac] sup JO UOHEIOIA UT USUARIOS amy Aq sso warmdisse Ane = (p)

Spaunssiiy premdopsrag sng ispun svonpSijqo St Agsqus oy Auedier
olorg 319 30 Ayige ay pur dosfarg op wo RapT WeApY ust & Seq qo KT Wamdopaec] ary Jo wOppPTOS 16 cue} PUayeur Ace jo jDouRUAGH nA Aq KoRerd peeEte (2)

quamsaSy noudopasd sity topun stogesyge sy Asnes 0) Anedino yosforg aup jo Suyzqe sip pre woofer sp Vo jays SeIOApe JeCayeU! Y sey UDI Pte Ef SetETSS HAI
SolEpIOSUE Ut painatiit fineq you Auedcog yofosg oq Aq spout Sarg woquotdde payaydonoy Apiq: e uodn Soage pus soroy spay wy ureorad oj Fuses yummy pus aaueoy] Amedwn yosforg Aue {q)

Steud quemdepaeg sup Jspun sudmEdyqo sr
Asnes os Aredia toefoug ago Griqe oy pur pefory stp ao wey” ssueApy ELA 2 sey YOM por Ez VSNe[O TM VoTEpICEde UI panss? Tureq jou yung pure soweory Auedmop yoolory Aue (z}

ARGC Jo Stueag PRUPAND srERSCOS IHS Togo} UL Oe

‘fundwop weforg stp Aq paipeuteu uaeq jou sey yoy juauusariy aisssooy aug jo medopoaag Aeg pany B Aq qoenq pesyene Ae {2}
Pus Quoumedy jongnsy) oy pon yseesg RUSE (Yu)

{Aqpospaduscs 20 Apron sogieyn Aadag oat sop qupinby ae dn pos oy pensst pio ymos jo possed sicoqnjosare = (3)

coun Aue ye waofoay orp joyuscropuegy — (J)

Sussty queudopaag simp jo TonE[orA wy Auedmo> yosforg ain Aq siti yo meuniisse Are (3)

tpeefoug 9g; Uo ope VSADD peLaBor B SAety O1 Asa] St Jo pete sey Yotyrs Atteduresy olor g sip Aq jonpaoosiun yy 30 DoQEpesuudousny ‘Sonar sod Are (p)

 

PESHIO PN In Sp ubioysod 04 suoRE Tage sy Jo Anedmes weforg sip Aq youery peusyeni Aum (a)

SusussSy jsudopacd snp Zptn suopeSyqo ayo Amedmon yefarg sip Aq yowerg jeusrem Ane (q)

oitien, Cn,

““OPIZ9LETOLO00/009078/E7eR/1eSpa/SaAloly /AOP Des MM M//:SCIY : watyepxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 45 of 154

 

 

 

WY €£°01 “610Z/11/1 PST ty

 

6£

TTE PMB[D SMP my No ws amprood agi soorfoy sry Aceduoy yelarg om (5)

pur “gz asnepy

oy jensind syndsmp poyeyar Sare 30 worrjosar pus (soy quacibesads Aue Borpripoxe Rug) YNRIOC] FO PeAT yuomMuAcy peTerpe arp 10) asuedceosss yess 0} peed y IeRUdetsAed Fa

sapun sigdu qe oreyer yjeys Aceduroy yoforg ay wong “‘poysnes you eve (q) esneogqns sip jo siustoszmbay Sep 3 eI poaSe fureq WT cAieduzon yolorg om ssusdmosss Apyenbops jou
Pines conpsmaduins (17) 30 yeemesasihy youdopaad sty Aq porspdoryios surec om oy Aqeuayen pasdaud yours pefarg ay (1) qs yNBpsq Jo Waag JIMA Syy Jo Wyse ese (q)
{paamono Seq ynejag] Jo Weaq weanescht (z}

pruumeiy weudopasd spp sera; Aue dem Aredia walorg om ‘saoqe (p)9'61 pur s'gt sSuw{D OF sempnfard nom TE 1T

 

MET SU) PUR] PINCEISS Ws soueprdone wr possess ag [eqs QaTTMs 30 Umeoenb orp msunusAdr op Aq paregis soFetaep Aue apy opqey oq [pegs Auedurey ypafarg oy Lvig
Trex pepsi 2 Aueg wipts Aq sue Aue op sorpnfaud ynotaim 9q fleys nopeuaep {p)
SEaTh Inde] seOag ei sip Jo MAOp poe Apmpso we tog Soivene or Ajquaosesa Pou [pets Sting ot (O}

fuoainip samprns 20 joosn Suausacoudun Are Impoyom Kuedina: walorg ay} vt POvsOA s¢ NDIA O} “Oyo “SisaseqUT [PIOLFenAd “Sosueay “Sesea] “SIgahY AgNED-g*ns “AUT
jangesgy oT, plonpary Ace ‘vany peforg oop or puny |e ueMRURASD 2 0} pug JaysueN-or Lodmer ASTeIpauninl “sietfisy a ye smnsard yeys pae “yeqs Auedwaop sosfeng om (q)

‘Sseso Asrpeunay preys yom procodajaaay snumaco 20 souaUittes 0} 20 sjorg Ame woysueg 29 [as oy josupyoS sAoudsoy jaalorg ayy fe)
:A¢dde ypeqs suorstacd Smunoypog ep LEZ FINED Sit span Jute y prsadopsAsc STP JO UERUTMIL UES
“Gy SOREL) JEpUN UOMEN IIS yep IOs SOON UCKRUMLEAT LSUASAOL 30 SRO IMMBpe $0 joaAay Andie aloag # 0} Zanepes sregrece pagndsrp Ave sayar Amul Atteditos safely sy, STI
Weuasy weudelsaeg sip Sstubuts} Jon [TEs WeaAGd sip “SI
Uday seagy ssroexe 0199979 pue poymet masq ovRy Sinpoey 10 SUORMyST SUTSORUY TIP Ware op OL “pehaualy) aq YeYS yesuea gy waundoysaacy sug ‘SOnON] UOTE, WUD yons po WdreaeL
s Aedes olor omy Ge “pum dirediney jafory 94; 59 SOON MONmMR JUAUTAAOL F Sarues Aq joo waaty ioudopaaoq sip oveuroare) Asur Jus MeAth 34) BaeR “SenON nese yo wang Aondrrog
paforg ay Jo so, ARs So gaye sAecy (9g) Asure Opps parpreay bead yOu sey SOHO MYA JO weAA Aued0;} walarg U1 0} pesrape2 ynejaq Jo peng Auedmeg plage Te Tiz
Ra Jo wag tas soy gustesenty quwdorsacy siqy Jo ToRRORTTIO) WL Scipssoord ssw zyyo
3B soNON] MOgeUTUTIa], JEFERLAACH F Domssy wo paygiyond 34 [eYs wEMURARH am Lays “YT 1Z aD mq qhensind sanon] UeREETMUEL TammTaAag 2 0 AsaAqsp Oo} ond pars sy |poeyec JO Weng Weaapes
ULF PER HARIOCL Jo oa freaape Sup qn oy suOgS ax ypu Aver AuedittoD joolong OR SORORLIMAZECT JO yeag Auedwo soslo1g sy Jo Mearop Sumoyay poved ay Bam EL TZ
‘oyeuurial dodviaseyy Ajsrepeanns [eys joscsaudy jusmdopsnaq sip Sohn NOBUIIY Pieter sat Jo WRo.
s,Aundiues welorg oR ae pwo Acmduior Pofoay om nO SoNON WORRY, HOWERACH & Suues Aq jusumasity toswdopnecy sit] santa; deur usunusAan aq UatE sonONT WMRjag Jo Twang Anedmory
josfaag arp Jo soe orp WOR Shap (09) AIMS RYE poipsmat 24 | paotaNtNod 10 perpaiuer Greg 1Ou se SOnAN zmBAC] Jo Wwaag Amadue| wofoly e bl OF PALF aMazec] 70 yeeAT fuedinos welorg op FT
‘(acne toqenuuay, peuASD,, 3) wmsmseuty jeudopaed sip Dupettiney soon FArs oF MONET sreomETAAGH aR (5)
pure Syme Ja Weag Aiedunoy yoelarg orp Apu om Aressepeu ore siepisuoo Aiquuossas proumuesad op yorum sdanz ap (9)
fo paumydares Steg ynmyaqy yo qusag Auedinop yalary ay Borpreter syreep (e)

Bunes “Acedme-) alerg
amp no (,aonon] yrejod] jo weag Acedines soslorg,, 7) sonou sares te5y eqs WET LZ Sep} OFT d usmmosiy dopsaocy SHY) SraUyOLIS 9} SUSI, UMA PIE FETE

 

“OPIZOLELOT000/009073/22ep/eSpa/SoATyary /A0S des MM M//:SCRT - Ua epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 46 of 154

 

WY €&01 ‘610/11 PSL 3° ty

 

OF

asus y pemdapaac] sig pun OTE GS poe SegNp KI JO souRMUEPed ogg madgy a SBraypsip Ape Aim OF 10 saere2 you plems Ajumons Jo Aan, Aq Aeedeacr elesg aq) Ag jusumsiese Ay

‘SOUS IOJ SIRT] OL TIAL r Aunoss yons Bancesrd qs wsqs astorexe oy STapte] Yons yuaed [pm wenmasAor om “(pleqtpinn Aiqucoseaten 3q Jou TTeqs qayyM) JoLRGL SuORIPUSS pow SUI) oy 99 IoEstND

BewLm syrsuuIoAor aun 0} 33/gNg “OZ TINGAHOS se Clery poyoeAe pue seneeg oe ieandaq passe sajdiound oq: 01 Gunpsoooe sagy & oT Aueduiop palorg aig Ag paysenbss se suepus’y Yoks oy aap preBor

Sit te ssepee-y omy jo sym ap aspaynomyle [ls We 7eMR seae SMTA sey “sup wy dag esis Oy use ope Anu “Bie sonar “yoryta syessy joslory OW pu GuswssSe pawl: tg Yocesy
qrouidofaned] Sit] Sprout Auediaa’y wolery of Jo syosse UPI JoAo sysadetul Alnoss Wiepea payewd oq Amn suepue] sp BI UmOMACy sin Aq paydooce pum palpoompor si ZT

 

 

“Ayreg sane 21g 50 tussues Dap loud oy mous ORY Amy mys Aq 30 posodstp 20 pares estnserpe Jo “peBpord ‘panaysoen ‘peudisse oq yom preys ye Yusudopas sg, zz
SLSTSSIN ALES SSaGNa'T “ze
SNOBTA0HE TYEE
XI Walavay
“DRE JO WAT PAM AOS) su 04 SiquInguine
OU st 550] (q) 2o/pue a[qma mareunues 0 a[qrsray wu st eefoug aig jo wWauodwos Aue (z) JET jeeps aI O] psonpes aq Teys uITENb yore ey popinosd mz] og PUR Z] TINGS Uptks SOURDIOOTE Ut
passasse oq peyS yoRpd Jo mre any Iga jo wang wsuMsAop eo: snp Anedwo7 yoalory am Aq PavapME ssn] aly 10y setieniep wz O} pepnUe sq pegs Acedwejyoletg ayy gE {Z

“ypeag epeoswe Joy Aes Eye Aq sanets Ane ey oommlesd jogs aq eqs GoRETIOUE, (p)
FOr SARIR Usatgeq sueLAioen sip jo Gop puma Apapre oe soy Surfuere wt Aqedoswer jor [jeys song om (o}

eee Sunes pie Joo suceadadiany Ales aupnyourt 4k cit paysaa st qos} Oya “sySeae IT [RINSTIOG “‘seyUSy “SesRa] EREINY yonyMsry yes “Sy Sny
agnsy) “sopn proqeayy Aue “wary polerg ap UT pul [pe WuMtaAgh 2H Oo} ypeq JoysmE-ar Lodnosom ApympomUny “SHES y SH Tey) aumiderd [eqs pas eqs Mundy yoofosg oy (4)

cospao ARTEIPOUNILY [TRUS Ytom gredojaaag anugUeS 10 souaToMES O26 MOT Aw syysuEA Je Tos oF WELTON US $,AuedmoD pos forza (2)
LApdde segs suorsu.tud Sunmoyjeg ony GTmgeT] Jo TRA TWAUMEAG F Lo] Es poMMopASC sep Jo DUE OQ SCZ
“ST-SSNN]D Jopun woreUTeIp Jos Sonon] HOReUT|y diredume soley 46 Seno] IpYOC] JO WAG PSUMNIACH Boy Turwyar swe peyndsip Aue wage: dew aA EL PETZ
srruREEa) vodnamyy Ajerpsinun faqs Wamesdiy mandoassd sip WOWON coReunaray, Aeeduron safeug emp Jo idtsods sgusummAOg,
oth oo “por jSUNIRAGe 3H} GO SonON, UoneUTMUST Audio} joo[elg ¢ Seas Aq peunesdy wwendoyasaqy sng ooo, Azur Anedmo polord 3p Oath SOnON Htereqy jo meng TEMTMBAGD 944 70
soues ap meg seq (99) Anas oye palpeuax oq 07 paouanmatos Jo pospecray Heed JOU Sey SODONE NEA JO Wag IMsaUAaH ¥ OF O} PaLtayalIMBpac] Jo Wag WIUMUIAGH HIT ET TT
“Ce0n0n doqeuruay, Aedues palorg,) wameaty watodopasacy sip Sapam sopen SoqLA GATS Oo) GOQUEW s Aneduter) polog og 5)
pur Symygacl jo jusag juaumAnD Apaaar a} Aresseoeu am sisprsaos Ajqenosea: Aredia) joolorg sth yored sdags op. (q)
Jo peureydincs Soisg ymyocl jo jus weary sg Super spRep (2)

Sans wWeunneAoD oq 00
Cesnony 3mezeqy jo saaag qweumeaocy, |) sagen wenOM sales ny JEYS HME | ZT e sete D oy rensind SiouReuy promdopncr[ say oyeummg 01 somes Atreckoes pefug MAL TTI

nts, ett,
’ ee,

““OFIZSLELOT006/009078/e@PAeSpe/searpory/s03 0s aaa sdng wepxa
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 47 of 154

 

 

 

WY €€-01 “61OZ/TL/T PST JO yy

 

Ty

sdoedmes jpolorg sey oy Asdyouysrpes Mugg = UT OL} Fy OT Aaipo 49 satay (see Tit $6 SuorePrgS ap JO tye yo sop w oy possqTe
Afsnoyaasd sac [EUs POUMUAAGY 3) SSM WwoutsedTy usurdopeAsc sip Iepim suoted7[Q0 Jo swS1a Sy Jo yred Aue 30 apoqns ap saysuEN, SSVURIEO 20 cyan ‘Uftsse jou ASTO PEMLETIPAGH aU, bE

‘eq sARAgg sat aye soy Ave wuosed Aue ot opty ploysaly aumbor oF WSL Su udiss2 “EEtmAD amy Oy qasToD
70 og sorjon monpias ‘Aria Auedusory yrolaty ays pz Due p1 ainpayog yo suoistAoad sg oF MEd payed Ayeocnneds sz Jey wdeoxe paforg arp or ysampa! AI Jo Aue taquansus 19 Jo ssodsip asimayyo Jott
yeqs ig saepuey oF Amos Benpraced yo osodind org soy prousauiy wamdopaeg sup spun Hyde sy odsse Aeor doedmo3 weloig sip Queues ay 9} eoq00 Sorppacad aedy “remnsAor amp JO jaSTTIND
days oud ynoqin sepunecoy suOyest qe JO SHISL Jo JontoTy wWourdopAac] sip OFisse 29 JeysueN Jou pegs Amednroy yoolary amp “Oyemy pZ POR pT A[Npayss Wr apragid assim oO se GAXY  Z'y7
“suirere pire seauaysuey "suosssoons eq] poe O}aY SanuEg stp Jo Weng az OL ommoy TeYS pue voda Smping 9q Eqs may pedo UL Let
TINSAINDISSY¥ “yz

wart oy 49 pexnuBosas sprcputs paydaooe Apeuonearopa
JETS JO “sprepung Bumpodey peoururs ecoreoseyyy sup Tim ourpsoe 1 SIONPME JO UU posresoosa Apeuoneurne we Aq poxpre aq yeys Auedmon yelorg apjosumoose egy Sez

vuotemss otp Apsara: og Sungey sc 3 sda yeqna pee yoedge ereetty Anon pebepett sep yo asus) out none Apdusond yeqs
Auedop jaloug og. aap ealerg amp 29 QgTAL stp Jo Anechnog saelorg op Aq aoummopiad orp wo wags EUEUY AREseD RUSTEUL s ST A OETA Ap JO OoNe|dines op orsond sum Auer SE

Ypesug oe Apauras 0} Sunye; stp sdoys Tea pure
WORTg BUp JO wweuMUAAGE ay Tuopfet Apdiosd eys Aumdaay ysaforg sy cagy ‘anne souRny sy OF UorstAcid Aum jo qomag @ St ase QE sp jo woRsdmies omy OF Jond ouin Ame IT pet

ealorg stp pur OTA Ip Jo Sutomeuy sip paye p[nom yoryen ssouEIsUMaTS Aue JO s7eMKe JOU StI Te Js lor Bey PUE OMA Wp JO souectoped 3m Ne Ate
OL SLIDE! [RISTBOT PURISEGNS SHY Tt FUR JOSUTEACY 3 O} FonOD UaQA © Spracdd ORAL op Jo Moneyduros erp o; loud poe apecy UoLMsaxg aq3 Jo Armernmmre Goes te joys Aedes welesg ayy, cee

Juausaiy weardo[saccy sm) Japun symauried 16 ssiireqs Aue Sopndmos my Apoenpar so Apsenp Jars pasy gn sngaaa] poe OONOAUI ‘sosuOtxs “gys09 [Te wwossud [feYys SprooTyY pue sao
png “ponposez Aypny weeq sxRq siege ons doe Pou peurepared oq (peys SaNTpS Jo UoTeS Ay ‘scomeMiqTe “speadde “sindsip o Srejss Gory Spscosy pur sycog “oaoge ay SumpuysimON TET

“SHONRT IAG Pig WunuULpy sup Jo Uoa}Gra5
sup aye Sresd (5) Sag aneg $90] 30m yueAS Aue ot ing Sue] ogy Aq parmber aq Aur se poued yons 10} pure yuscueadhy josindopasyy aig Jo aomimoped sq Sump mEwE ut DOWESO] e We SpI9SayYy PUR ooy
Sq. ure [ys Auedusory oaforg aL wor] sy ples Sue pLOSSe OT {(,Spl0c0y DUE Syoog,,) spsoces pur FUTLOSSe 30 Syn SEMITT UPROTT [ays SjodE pesrougne aro Avedon welorg sy, [ez
DNIDOMY ONY SNIINNOOSY "Ez
“soRmey o@ Jo suisse panpuned pur srostsoons ong ‘nodn Sumperq aq puz Yo yrezeq ap OP RIDUE ]feys wousaty yemudepascysmy {ee
“hoedine:> jooforg ap Aq arqeded 9q [ous WecreaIsy anc Sy Jo UopEMsiaaT oth Joy Arde Ach Yor Seay pur see py Te
[dircar qons way
sAeeqy (oe) ALOR oeTp eye 104 Peso Aig UN ng “AStOART SyuemMirsAOg) oy Jo Jdisoes Ueda Aqdwond ungonpap Jo power wom Aoedmor yolforg any Aq TINY UIE OF pasmgurtas 9q [eqs quaemeop Amssagou
Tre Sunnsexe pur Semwowar or pore somegsisee yore Forpisoad ur uowLAsey ayy, Ag prions (s90} Suods pue shouopey [[e Suspnjsuy) suoedieiqo Joye 70 sasuads “Hees aquacsMAT Ty Sez

Jaana isidopaad out PUM peapemos Apealye 9501p 0] [EUORIPpe SusTIsaTy isang] Fons pun suoreSyqe
Ane suinser Of poitiesp 16 paumbou 3q JOU TEQs FAUIIGARH ay ETE STAID oO} pEnsind swaeessy Mery aretd Jo uO OU FousS Aq Jo Hoye Aden ptre salemsse a[qeueswer Tepranid dy Ez

“Ot DINCEHOS
Sm OPRIaY] paqpepe por Srey aim easegeq pase sopdisured agg oy Hurpicsse syySny wy days qous o} sazie Ten arMaAOH om SosmeaSy panc[ z yous ny poforg sty JO/pue Sassy salary ony Homa y
qosdopeasd] sup Ac AGimoes fo Ae, Aq sryf aoig Supapnotire Fpl] Ait thin stig y folic] UL eye [jeqes semubAGD sy} ‘Anadoses yoolong ojo wenbss aquaosmaea Ty gz

stot,

“OFIZILELOTO00/0090Z8/E1ep /TeSpe/soatyaTy /AOs sas aan /-Sagy - wap epxa
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 48 of 154

 

 

WY €£-01 “6LOZ/TL/T ySL Jo Sp

 

“UOTENIGTE 0] 08 0] UORUOI Sty Jo SINON TAL

2 Ayred snqgo omy Sura vo (popusure $e) Lé/ey “ON Sean jecou ay Aq panss; LoRERIgry JO Maar] WEH 31g TIM. soUEpIONNe amp SARG yTeYS Ayed que WeIp paypeor s] TuSMISTHES yqeopaRt Ou 7 pre EET
OUT Usain SuOIssHoStp PER suOgEnoten vedo poe paup wy Aqeouma panjesad aq [YS petty proudopA say jo uogeadde Jopme uonmadiapE aug Jo edsal Ul Jo MONE Suisum ayndsip Ay
EAPC TST

URW JO STENEIPIG otf JO SMAETT AUG Gs souepsccoe m1 perysuos pure Aq powaso8 oq peqs eeady waudapanscy siy

 

(3t
NOLUVIOSSY SSI ONY MV TONINGHAOS 8%

SO68-AS42-896+- xe
lnstmoy 205 Anmamesmopays op EH non
TRU JO TeURYNS

SUE epog imsag

JESSIYAL

00T XO" “OF

“wsimoy 30 Ansan

TRMLAGD sy OL

SpSGGPre-BoG+ Bey

soqosuc] Suisearyy oy, moquary
ORO) IO ORNS,

$11 >pop Fs0g

sooged [y Tams zInpEY]

BOL xOG Od

OFESuED

FER EY SL

iGanalD Sig Je sdowtacid 37 thin aorepdcoce Ul palsaljep soyou Aq Autey Sarpaassip posaup aswwamo
mary [mys Greg w [GUN PUR ssafen) soya] Se 9q TLeUT SUTTER ENUAOS INTRO pur saoKon Jo Aaagfep 303 SOME 2 30 SIGINT NUPOPS} DOE “SOSSHIPPE OTH “LT SsUNT SMR ZO Sesodind 20g £17

“ZRATpp JO DOTTESO] Sm UT Sep PUR sun TEC] tp Of sur SSHeL) Shy te EP pur Sump oy Seonavares pry “Aecy ssaupeng Sommoyoy mem stp uo PTY
ODss 8 paEMeDS aavy o} pourssp 9q [EUS AtAL Pp DOU ‘Aucy ssomteng] e st Gem Ange t Lo FA Oss Saye OG be Jo Aecy spauyena & lou sy TOMS Aecy eho APATOp UT [nse SSIES Pron
(@) Tez sesnepD sep jo uoneoydde orp areqm aseo yes o1 jem] SonoMod ‘popLacud “poseatep Apjerase ways “Kroayep peisod 30 née popsooss “pred-ard so powy Aq Arajop jo ase om ot (a)

pint IpsueATsp 4 Ol tueamsoD st jo Gred Furarssay sep Aq ydisses prysssoens Panesar Amd Tunptios ory Aq poatsgay st (1uaidioa
mp weg ydreow yo pamefpspomypse spuypour Ae youn) uopeMuyuOs Ade, Rupe 20 yOEQeMSTE DlUGdoop te ote petepdition st toissimgarg wey Sor aon Wr KEgee JO ata a oT (R}

IPSPATEP w99q samy oF poop 3g ][TYS KEZo[=y yO sod ‘pawy Aq paalescssonou dry Zz
Twardisas am Aq paxiscer Ayemor sem Gon sopow eyo AsArsp owpHRAM, FOST Uy “Ou PeYs Joosety apeordnp e
Upns pies 0] Suntiey & yor] JoASMLOY ‘pepracud ‘g-y7 9sNe[D WAU soumploowe tt AmAdep fesod Jo Joumtod ‘popsoas pred-cud Aq to peut Aq aosseappe yt a4 posearep 3q zegearey) Apduread prays osye yoorayg Adeo
© Sayayat Ag mes Sr IESUMOO ¥ Tey WAS 1p O] Weg2Te Aq (1) 40 SAreatep persed 40 zetmoe paprocas “ped-aad Aq (c1} Spurey Aq (1) store Joossy ¢77¢ asne[D Ut peresipul se pareanep oq !TeYS suonTaMUCD
20 se2g0u Yong TW Surat Apeg oy? Jo ypayoq noo fq pousis pur Supp 0) 24 YeuS Sy yoscudo[sAocy SIIB Cai Uas Ut 26 Jepun waald aq of MonESIINEEHGS MOO sonOU AY [Ze
SSOCLON “it

‘AP’ 91g Japon yosonusAcn og Aq pennbes Suny 20 uonesydde omy Supper Aq yrouadog ogy ysisse preys Atredryory along ayy Mer] 21 UM soeuprosoe
uy uondriax yons on popmus st Aueduioy qeforg agg yep peplacad ‘sexe; supe peudes poe sexe} speiodioa ‘sae sunedut yo joodsea tt wondumxs te Auedates jofory orp ied? pegs jmuraop oqz,

NOLLVXVE '9z
RE yons
JO JOATeM. @ PoUIDep 9g 100 [Eqs Wats smamdoysaacy sy rape WQS Aue Suswoyos ro Sugsesse UE ‘suOnT Ne Jo poured Aces stp jo pos ‘Acpep Auny Jaytar 20 10 yeyac] ge yuoag juonbasqns Ace
oc rosdsed tim Seared 2 POUNaso 9q 700 [Teys Wout y WeUdepsATC SID HIM LoNostiods tw Sutsue steer ego Axe oy edses Tums 10 wrowserdy joudarsnac] stp Spun INaper] JO WAG we oy edsar ya,
saSu si jo Mpeg Aq sug Ane ig saree. caqu Any Sunt ty pearem A[ssadca moog Sey OUTES OTR Sso[tm SoATEM & Se parigsuoo oq you [[EYs waaay sig Jspun wea B soggua oy Ayrey E Jo sunpmy ary,
THAD ‘sz

pie,

“OPIT9LETOLO00/009073/eTeP/eSpa/seaTyory /AOB oes Ma My/:sdny unIyepxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 49 of 154

 

 

 

WY ££:01 “610C/IL/T PET JO OY

 

oe

osWes3Y 1eaudofoascy sith JO Comeupst SAMUS wens (2) Pur “SSINIsIO 0 ANE] JO loneul & sz ong [eIenes HHO] S[qurneae
ST ORGS WEY} peciofes josnmop apo Aue (q) 50 “Beg jaquoD woudojsaag oop (E) oy Apdde you [peys Josr8y suorstaod 37], “HoReamosur yons 0 wedser Iya weuMeIse ANTEAUSpyUCS TayROIS & OpUT
so1os of soaufe J) Ssofun SeTeE) SHE OL Nenad uoneaNOpaT peEOpguo Tend aq FTeys Alec PINT], ou Tet “eAeMeY paptagsd Goeusdty uorsssaoy Ue oun aque O} pacwdeE sany Con per yuseATIIAON ae AG
paacudde ssdopaag Aueg patil sAnsedsosd 07 (n}} pur soeAg|dine pur syarmsuce ‘sasiipe jeucissezaid Sreposq yond Jo sy ot (a0) Teepuo'y sAcisedeaud pont siaptery Aue oy eolerg sig Sujmeuy Jo sesodmd
ang 24y (it) “patqns st Ag yons gore 03 suogemBar Jo sty yons Aue cpim Ayduo> a} 10 ‘ssagoad aanensompy Jo moqEpife2 prusoraaang 10 Mey spqeagdde yo suectasmbax “woistosp yerorpaf Aq pasmbez
9q Asim sea oftreqoxa soqimses pamuicosr Are jo suonepde. pum satu sty} io ery AQ poamlbor at (1) uoemogey yans asoppep Aeut Aureg zotpie “ioaamog ‘paptaoad “Aueg ise 97 Jo yeu UN cond a
TON YY BossUCD TH a\qETeaR spew Jo payddns speLoqens yo uop yen Ame 20 By pratidojsascy sng Jo suzy sR dosed Aue 0} ssojosip jou |JEqS pur [eNtepyuCS se yjeaR yes Aueg ony

ALITVIENENGS "ee

 

“PATRADY aq 0) prey aasaa yetp suorstansd esau 01 Insdsox quis oyqissod se Ajasorp se Senieg otp Jo ToyUr weowue orp
PUBS oy sa OS papusure pus poypour oq [peys Tomo meadowaegy seq Jo suorstAcid su: yeey colle sotuieg ogy Yoaae Yons Oy Toperpsrm | setno Aue ut UopsiAoud Fen O1qesnGRIotN Jopieed 20 SPepyBAUT 0
TRSs Giriqescuqqzeun 20 Ayprreaun yons Aue pur ‘poyoagze 99 20u ITRgS sueistaosd Supzpoer ogg far"] Jy} pun sqeooroyLAUn so PHEAUL 9q 9} PPP aE WAuey pooMdorsaag sip Fo suaysacid om yo Ate 3

FIPISVEASS ze
paper

BE OL/eP'ON Sa09CT (BAO WLM. sooepiosce ty opueY senmmg aig Aq pouty pus Tuyen, Gy S] at SEa[EM PIERA 99 TRUS qoomeaty waredopeaa] Sep 30 VORZOGIpOm Jo UOgTURA “ToRrUTey Op queweay
qusiadoppaeg simp pare oolong Sy) 0} Dedssr Ia Sonseg Sy} wsAyeg “Weyl. 20 feqlea Same ‘sjusomRsiie 10 “suogetustaudey “suogeommeund Solas [fe esis Jo JSPs] “SUpeaystopun Jo WNprEGUISUE

 

fom apeandns yeys poe osueaty jaamdapsascy sit} Ul pessezppe seapmoT sip wo Sone DY) woOMIad JuousEese SUA oy S_SICN 7 ¥ PASC] Sip OF pour suorstadid pre Smniey aE,
INGE SHINE “1s

tmieasy premdopseg

stp jo sdoas 19 smaqndo ain Jo SomuEser a1 oe o) 10 “SARTEYSP Jo SAISn}Ou] 9q OF PSPUSIN! JOU are Pu “SouaRMAUcS pue soeuRzE: Jo asodind Sup 203 popivend sue soqn ssney> pre ssumpesq pelqns iy
SNOLLEVS “oe

“suONSEsUEy [eNISEMICA ore nau Srugnsy) So pu wowety sep 45 pemayys poe pereydumemos suogoe pur suopusueN ay: 30 Ye Tey seBpopaowjos IMMNAND WL FET

"sUOnoY Wer Aremwuur] qons

Sue ‘Soapen A[qesoaan poe Aqeuonipoosun “Aysssidxe Aqeieg pure ‘suonsy toy Arno yore Ase qyeusg Satiedoud sit Jos Joy 30 Jpeyag Senmdorg pemuTeAOD yermedna s Jo sy: RO PaROAM By OF

qraned Jo syOAUT SaTEys 0} jou saR’y Aq popasd quay omg Oy soaude Apqeadaau pum Ayeconrpuostn ‘fssaidse Aqaiog yuammneAon aq “(paramo Jou 20 weepoya} suonoY mmy Aymnunay yons Aue seredozd sy

JO Age Jo mzsunsAay Sq 6} painqLnye oq Aw acoy) ey yasaK on 97.20 “Lsoonsy,, Ajpanssyjoo} (ssissampo 20 qosunBpn[ 10 pager siqyeq) wonnooys Jo ple by Jelpeym ssonead yeBey Jeugo 20 ‘Rapa Jo saimsraus

pucrtacad ‘yfo Is QUSUMDeRe ‘aoRNoaxe ‘eores ‘uogor “ind “uonorpsuml Mog [_Ayumenn,, ue] (osiMvayj0 20 ares Jo Joe “Ayumi wituoAas “A Ut STEYS SE PST go zaman) Aap Aue moCay
qysueq Jo ume Gonarpstm! 16 apex Are wt Aves sequsdorg yusunueaoD [EmUaOMTED S176 Au 20 jnsuMAANY ay Tetp ee o1y 03 ‘soquedoly nrewmtueAG [uruetMe’ Joy 3deox> DUB IARg "ET

 

‘uopsipeim{jusradnies yo ynes qons fie jo juowpel Aum yo aoQnasxe JO RrecIstIOpES 3Yp yeNREGO Abs J9IpO Ame a Jo Apu Jopung “éeyep Gossaid 0: ‘uonompsimf so aps Jamo Ame Jo sme] 319
40 Me] oq spun sang Avon 37n Are yyousd $1 Joy Jo ypeaq ST] Uo pexeanr sq o yowed 16 SyeAUuT “UNEYO o 300 pow Sorping pur year sz uoRSepsim/ qusyeduzos 30 smo v Aq poropues yuseuepn! Aut ydoooe oy
snaiSe Atqaoacen pur Apeuanipuooun Aqersy semeg up Jo qoeg “sindsiqy Aw zo voomjosry at ponnsqe Sem asipe Aur ut Jo Apqind “aapiry “keyop uaased oy ‘ronorpsinl 10 apms zaqye Aue 3O Savy 9g JO Me]
oy Jopum aay Amur ys Ae py7Gs) SH sO} 10 JTRYSQ FE BO pexoamt oq oy rated Jo syOaut “UES 64 jou Lypeedoyy pint Aon lop soarte Ajquscacin pine Ayjettonipugecm Aqoisy qusuntisndg 2G, L'éT.
AUINTAAT NOGEAAOS ‘6z

“Aured yoes Aq sug
3g [TegS yay ooumoa ppaos “oorrepras “sachs Jo sestde atp yeloone {9} rmeMiqme oop Aq pouEa ep og o) umEU orp Uy soned at Aq saiog oq [TeYS TonANIGM sty jo Ss09 pus soso Ty ¥RT

aBensuey ysysag ogy oT pay;MpaCo oq JENS BORRNIQT ayy, jeUngIN om Jo TEMAS stp wioddu uaty TPRYS SION TE Onty 9Up pre
some suo sjeuTuoN trays dmg yses osu yeatmeese-oou 30 aseo aL pus sop sIp Aq posi of oF sopRaNae oyBUlS Aq peronpaoe aq TeYS PUR MEL UT peyEIs poe pannea oq ]eys MONNNIGRE SUT

DMPO MOERGEYy = £8

“OPI ZILETOLOO0/009078/BIep/eSpo/sealgory/A0s oas MMA say ° my epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 50 of 154

 

 

WY £€:01 ‘61 0Z/TI/I VS} JO Lp

 

“Ayuoumne Jo sanod qyGu yons Aare Feqany $e Fes}! equosep oO mo Fst poy preys Aes Hue put Aye mays sup ‘purg sspseqio 0370 “po saqUasedaz Jo DDT
re 2q 30 Se 19 Of Jo TpEuEg we gee oy Oy SoryE}opun 20 qusniessie Ave oyoT weit oo AuorgNe Jo Tasod Gygu Ao aaey yeys Aumg soupsou “Bumues ur pasaBe ostmmoepo 10 urszey popracud Aysssudye se deoxy
‘amy code Amqzy so wonsSyge drysouysed Ang ssodum oy Jo sanrey S41 Beaweg daysouured Jo aman THPO[ z syEsIs for poruastios Jo poyldiet 5q joc pets pi fort ssop yrsmmsay wesdomaacy Sty,

SHIVE SRE IO DHSNOLY Tad ‘82

uannady porgnsy
itp pare jeomeadty weudopasc sip zo suomacid ay) po Aves pue wenod cy z9pre ur paumbex A[qeuosvar oq [peys Se StretOOp Joyumy Yons JoAlpep pus smnoeNe puE spe seufeny yons tye Op [eys sense Y ONT,

SEONVUNSSY BAHLaa “Le

‘OND stan SomEMOLiad wats 21OG stp oy Sacatager
a porepopes (syeifene: oy Amp e oy pefgns) seSanep 07 parinus Aprejpount souieseq opemppep omy Fucpeus Aung smn ‘open st uoneroep yoRs yy Tarai ui oq oy Mpeg iE ompep mS Tze

do soUtULoped yeas o1 snuguESs Ups eur Ae ipa 1'7'9E
ssuonde Zarmonoy ach 4 melqns 3q [4 qowag Aoediequy uy 9g

*Caprug fordoncy,, ce) joosq qoeeg Goredmque ve peyrmmes aanq yegs Amy yans “Summoysed os max
Jest se]gestp 10 anopied 100 sy 1g STI TegR TE Tey Fup mn sECIpUL apie Ane B Yeecarty juentdo|enaq] sip Japon snp st souRMOped jo Sim vip BIOjaq SINNA FEU ARIE SIE OG, L'9E

HOVEW AWOLVIDLNY Sf
{yooreg Areypusg Aed pg ¢ pampop oq you Fegs poe Wea womdopsAsg] sin Japan aAsoheGK SaTapAud 20 syq07 ou sARg [YS was y yoamdopaagy Sy oO; Arey F460 sl Og UoSiod
SINSOTALTSVI (Ul ON "se

ameedy yoandopeasq sop wr pssnoraya2
pS TeAaTanpa tAduoy te GuOy Jot Alhy qSnotp se souarayar 49 wyes9q payerodieowy azz sommpayss yons por Juswesliy qaatadopsascy snp Of pel|oene ore pHowaTy JuSaICoaAeC] Sie UE OF paLisyex sompaqos Ty

Ba MdaHOS “FE

v
i

““OPIZILETO1000/009078/eleP espe/Soatyory /AOB 99S MMaM//-SCTY - my epxa
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 51 of 154

 

 

WY €S:01 “6LOZ/IL/T

PST Jo By

 

SP

soqaoriy Becepy
Teqaig “f yey

weyo pen af Ag

 

4g STI surteuig jo 37eyaq wo puR tor CNIS

 

SRBY Bevery oy sq uodsY HEIL
FISD TW WV Wid [99,2005] wig ysweueg Aovayjeoxy say 1A

POPMSUE SF O7/By “ON Seer] [BAO Oo) nensmd pag

 

fciyey] f(y poumpy tq sessey ong peury “OE Ay
SASEROT, 39 SISA
EUR [Ty Pee ing essen ug puny Aoustpoxg syg Ay

“PRpUAIE SE Of /ey ON sanaq pedoy o} wensmnd "NYO JO SLYNVIEIS FHL JO LNUAINWAOS SHI J0 sreuaq wo pee lo; CaNOIS

a
e

““OPIZOLETOTN00/009073/e1ep/IeSpa/ssa ory sos ses mam sdyy

“Walling SANE STG Sep Sip We MST eta pAaC] SA OF paseqes oazd Sontag Oy JOsYM SSANTUM NE

EN Epxo
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 52 of 154

 

 

WY €£:01 “610Z/IL/T Pot JO 67

 

YLOS

‘proxy plod ‘of sun sip i wsoys Aparna se puny] Zugsneg sm jo soyzepemag ot Cesu? pure Massage] oF prpasum Aquat] ore pet Apso sanpeatpal ame
POON oy] ui Umoys sollepunod sip maT yuesayI pu] Sunsheg ot 30 seLrepunog Fuimwoys iy 1osindosaacdy Sit Ol SiMpeGas Ave ar pouteyes sy ly yy to syde@aroyd SSoveenp ‘suesterp fea

pue purl Sunsxq ap Jos PCY ap Mt 1 SNPS sip Jo y Ved se MOlsd UMOYs ple | SSe]S Ul Pettlop se plod “91 Suny Psp KOANT am I
ae sadn Aqaioy sonreg arp Quanity imeodepaag SRD OF SoMpaeS sip Wi Ao Tay qtndopAad sip By Sop saa AUE pouTeIOD AnLyios ay on Sugden Fuppumgsqeajony

 

 

Terres

“OPIZOLELOTOO0/0090ZS/eTEP/eBpa/seaTpory/AoF ses aam//sdyy . cay epxo
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 53 of 154

 

INV Ef:01 “6LOC/TL/T

¥S1 FO OS

 

aos

 

 

 

 

 

 

SRN,

5 Fé
aE

 

 

 

 

 

 

 

 

 

 

 

 

 

eS _ he eR eae
ei “sheets,
yeeret se Taelbeare
borroegeda te eoeaygs
PLOT SE sual Peyep Moot
RE

“OPIZOLETOL000/009 078/212 /tespe/SsaTgory/A0S as MAM //'SdnY

 

ugy-epxe
exdahtm

hittps://www.sec.gov/Archives/edgar/data/820600/0001013762140...

al
it

{Attached separately hereto a5 Schedule 1B}

Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 54 of 154

            
    

 

:
|
|

KAS,
5

t

GE

 

ff
&
eo i
2A’
a
ha
Fedbttad Bap o> ib

  

anit esse pica Hite §

    

; &
om Wat 3S
ay oj biz \ 13%. AS A
eR 2) 2 Ye. ne 3
ae i a : fh RUA . ®) Daw i
we a aft aN ay 5, . ee Gl
yer 3 a ey we
we & : "S at ah
4 2 3 ube } ay
A sa Sy, | 4
8
f

“he |F
ole

E
¥,

tf
Mee
oN
ij) Hema
Ns pls
oH
Eiacly Ty

a roams SNe

SOLS

 

1/11/2019, 10:33 AM

$1 of 154

 
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 55 of 154

 

 

WV €€-01 “6LOZ/IT/1 PST FO CS

 

WLOS
‘tany ESg ST] SPUN ST QoIGA ple Bay Ess Ie se SepeUT OG sures
ay sey sary Aue ye tei wary yoalong sup JO ped jerp soon pag Bog op wp oasSe Aqerey soning oly pee | aInpadog sip Jo ied Ul Mo[sq Sopweap 2p Aq PoBSIpUt S| Seq] vOnNSoXy sq} UO BoTy Beg HTL,

“Apis puooag sy syorsioqu at aroun Rod Jey OF Gn apis IHty ayy YSNcp pete of reyroipoadied
Says pee ploony ap jo yuiod Areponog wszisea-ynes aq st eM wed sup ye SopeELiue ony wry st apig PUROg HOM pure spig pamyy om oF pyesed sy poms (OPIS WMIOg, oy) spe (G

por “Opis puoosg omy SeSTINT TT BEA
mod rey 07 de aptg sein op yfnonp por oy eopusdad Samu pur DOUNy sip jo Tared Gepunog wmysem-QuoU sip ST ep wed sy Je FupeupSyo sy eI Sf yoy Copig PAN, eu} spisa (e

149 Sopts Oey Jt 5 US papumeg st Ci}

por “apig 18247 2p Mon uoysap Apaises-q on e Ul Risaut (Get) Ann paupang
auo st “SUrEpYy ayeR|D pur jueuiuerANy Jo Ansinty] op go Peacudde erp oj toakyns pure apig ysr14 9tp 0 sepnorpuadzad sae Yoltin Jo sapettiproee oy Lopig puerag,, sin} apis yeyemd pre aysaddo ursay = (11)

pare “(, Arepunog.
FO, Kp) wary sag ap Fonz sug Arepundg Cary stp oF urseelbe CALAFIEL,) [reo sore, Sry WY op ST TOMA meg $0 F]ME OM TE GUL; TAY ELA JUSEMS-CO ST IEE (OPES IIEY,, SU) OPIS B sag ®

yBtenas yor. poe kojeq wsoys ApATeoIpal MAUI JO JIN +p Zo were ZepBaTioss TN ag [fa pee Mere Poles) Jo pite’y Pompeys y ZeAgu $y 3cap Aue ye Bary Bag OGL

“L SINPIGDG JO D LET STP MH Mopsq pays se yroumaidy promdojosag: snp Aq papedumpnco se vary TS BH JO VaNzso] pue suotsusnNp ain aAnrddy ioe

SSOp Steyr y STINT] pUE pIOKMONARY Jo ANeTUNTA ST TEM EAS Sp OE LOW Sep sures Donse jo We 16 MTS Ou saeT [PEGs Ameduted jalory shh mer] sey pee woUATey Woullofasoc] sry Oy SAenape Jools
‘ag

SANIT oT PE APCOPY TT UNpIM simary aeHH[D pie iosmmanany Jo ARSTUTA] oy Wo woes} pus suorsiamtp UY Yous zo; Tesody warm roud ap seaqoas AuedureD welond ain Voy pepHaead “cary
Bag 9B Jo UoqTaS! Puy SUCISUSEIP TERY 512 O} Swoseos pur seats fqacy (TOW. Wsuney 50 AgstorpE 37 poe noyoq Soxmexp ota wr umoys Leagsrpur om FOTy Tes stp 50 WORTOO] PUR SUOISEUNp sy],

“QOUS}SIXS OPTI SIICD SARAOTEAA,
peas) pus pur] powejooy pur padojaseqy st yoaforg aug se sdogs sSunqo pos o4[O49 [fle ‘peisayyo weaq seq perussessy yoRdiT] ProsuMonAu Ue Yori Jo sadsal om tary wes omy Semmansias wom ayy,

ISMONNY Se sate Aqs19q SOR IEE,

 

Taly Gog ans,
Hed

 

sities ahah,

“OPIZ9LELGLO00/009078/eHeP/eSpe/seanfory /A0s-oos maa//:sdny ~ ony epxe
/Awww.sec.gov/Archives/edgar/data/820606/000 1013762140...

https

exda.him,

“oe

 

Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 56 of 154

(All dimensions shown are indicative only)
SCS

 

1/11/2019, 10:33 AM

53 of 154

 

 

 

 

 

 

 

 
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 57 of 154

 

 

WY €£-01 “6LOZ/IL/T

PST JO FS

 

I-08

 

qdeadoyet gg PTE TS,

(senmoyay wermuss0p presepas ary wroxy sarmber Me] By ITM.
speaniddy Aue of josiqns 3q souny (2 ye ypets poe Ajo uepy jnede] sAyeorpen tee ST smyy jeug sause sorpey ayy, :2]0N}
deux foams moyue7y
pur yderaqjond pepey
ELL HORE]

awed

 

““OPFIZ9LET O1000/009078/PlepeSpa/sealpory/Acs sas mam //-scyy

wy epxs
exda him

https://www.sec.gzov/Archives/edgar/data/820600/0001013762140...

Slee Compmer Sag

 

Case 1:19-cv-02695-AT

Faber Je

TROJECT HOUNTEARY

Document 3-1 Filed 03/29/19 Page 58 of 154

1/11/2019, 10:33 AM

 

 

 

 

“ba 2 Comte |

 

 

 

 

 

ae
oo TERT
=
eT

 

SO-V7

SCALE 1nd

 

 

 

 

55 of 154

 

 
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 59 of 154

 

WV €E-01 ‘6LOZ/TL/I FST Jo 9¢

 

VES

{ sIOgIpuos pine sus; SoLMOTOF Sut O) FunpuosoR joRQUO sity Sprites of peowts soqedg om “quojosy,

spar] ary yo ayes pur asm ueudojsasp ain Summeaci sconpuoe poe sua] ay peep Ul no Somes jusussiy waudopaed © peudis sary Apeg pocesg ay pow arty iy op Se

uensSy Jusudapacgy ayy (q) pux qeumoity quoudopnacg 319 oO} ;rensmd

Ayag way om Aq peaoidde waferg ap jo wad sarsma ap (e) ui qo 498 Sysom oy jaSus ua oa aepIo ot poery m7 ISAO engNET) Jo SATE oy reg puossg sty preme oy poorss seq Amy taupg at “seezay
“C.pas'y,, 20f} YECey oF paneyes Fovaesp poypens

ip UL coy (Sryat arenbs gQ0000E) JO FTE PAOL e Wim ‘qeeg py JO FHISCaTIgsiIONIeANy “ION TE Ty Or poTeOOE (MSpL} ‘ON OTE OF (1) “ON PUR] Jo Jo} oq sume Arey sary op “OEY

BqinroLy

«ATR pulooss,, ft SB YEU 04 poiroyay “TEC

yo swung “STy pa “seaqed. mamg Ty MUpRPl “gol XA Od SSUPPY LSTOROL qumu Tenens Petes Suraey poe uEMg Jo smal wy Japon pauasiBer Auecinos Anyqeiy pouany & ‘Sypy surewg
pum (fed ISL, 29) 5B EMA 6) parreyas “TD Jo

SRAPHNG ‘KOOqED UMMS-TY UPEH “SIL “Dd ‘COZ KOS Od Sippy

JASTANOL JO AALISINDA op Aq equop sit ut prrtesaldes ‘weltig Jo seweaNS emp. JO weuNTIAD ANT

NEGMLEG ‘Plog sadmy jo hep ~~ aig ue apt parngi pow sper sy CpeneoD,) LOVEINOD LOMansh SIL

Lovano Loawinsa,
OTT suiienig ((Aemyseeg) Aredunes qusunsanuy so-smEy
Fen INSICaeigpielonnge,
woleag suey qoafoug jo aurey
“on Pequot
MSTA, Jo ASTON
BNsnyy
WUE FO IPAUENS
nee
‘ye?
s
a ea

 

pone. it

“OPIT9LELOTO00/009078/eIep/Tespa/seaNoly /AO oes MAM//- SCT : unyepxa
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 60 of 154

 

WY Cf-08 “6LOC/TE/T PST JO RS

 

GeOS

“Aqdde peqs usursiy momdojaaagy sy m1 storstaoud weaned atg ‘saqnp nay) wuoped oy seqred scp jo Aue uonaud yery sinsieyy soso Jo Sesto Ut
@ONACVIA AUGL V OL Fd IDgarOwd FHL AO NOISNAGSOS AIOLVSITGO “9 FIDL

pAUaay JusudopaAecy amy Jo SuIsTAgId oy se YOM se suOREINay salmoeKg sk pue ME] oO} pomazer oT Ot pogendys sucapucs

pUE SUL) a oF jaensnd pury ait TSS OF PHANLS oq [feYs Aue pucess arg ‘SuOgEINHoY sagnsexg sr por (9OGZ/eT) “oN sessacy pedoy Aq payepmmead mney sty yo suosstacud aig um sommpsdoae Uy -g
‘Aqua eae] w se ysixa cy saseao Ap pues ap WY WAS OT OF Baad “ary

poloosg amp 30 cory wy SeeSpocd amp 10 saragsuen ary oy Aydde [eqs 2equOD spp sepu paeMdas se Kpmyg pucosg aq; Jo SvoneTngo paw Seu amp Tip aed [YS aFempeM: Jo jouMTsse Jo PIsp aL

quamsady pousndo pas 3y) wa yo ys sz DOwedy Saqsoe sans sq Ie poe puep ayy op ajgeondde yysts jongnsy ayy steduow oy so Qed
Jayjoue c; RTS SAP Jo anqtin Aq yt at PSIOROT SHAT 1p Jo tmd 20 [TR uaisse op USE on oAey ETEyS salary ony SouMINY co epi mE Aseg proses ayy ‘spaz/cl Sh] Mec] [eAoY Su. 20 z spRry oy ng *T

ADOAANSA AL AO T¥SOdSid 33 TIOELAY

‘uogonysep Jo oSrurep pons Jo cquaumsse sy 04 tond Apperpauiant

ii ava Fag) ops otf 0} pouuyed ase Aoi Ieg4 YIHS STONEY SUT Tons vedas o) Soy aq ST Os [EOS ALE T PUSS WL WIELD UOAEIIRISUY Yons 30 settee oalgne sty ate yeLN suOLETTEASUy posCatsap 10 paSenmp
aq) jo wopelowse: por uononmsuccer ay oF (,spocdaly,,) WterS TORelTeUy yons Ace oF padser Hn Femsuy oe way peafeorr ‘Ane yt “speooand op Adde pegs Aeg poosag amp “Aueg WIE op Woy seAondde
pur suned Cresssoon am Somme uode “(ETD BONETNSUYL, os) UONOnNsep 20 afrurep yons oj adsar ypAA wie) SomemMsar ue ony TENS Amy puosag ap sy aqemsuy Ue JO YNSes = se poBeurep
Jo pefonsep ae svOgUTEIsUy qos Jay JUSS 3H} OT “SUOTETTESSUT HANS FO NTE dy AoA SaRRIMISLE OM IN Papsaoud ‘peas se ao70y uy sBetenco souemsuy op JO suOISMpOXe s[qeuasea ap oy stem iDolgns
“gasnes oe Aom Moy jo ssaypmeBar suonerpsisuy Bons a} sodenep Jo sosso[ oy yoedse1 Gm olsny Sqemsny, Ace wore may penueD op Sump (suoneyeqsuy, Kpansayes) ences sip o; wrennind sys
yorugnan sey Abe POTS ai YORAS 2040 30 Amy pucoeg oop AQ pource pus Inna mouldopeAg] oF O} JNENsind pelonqsuos Sysse S[GUAOL pile PANT Tim zIpesoy SOME RSH pus simple sqy amnsay “g
“FOUTS 9 Jo sep Aide om puodag poyed v.93 morgney] Jo roslgns pue"] ap of tonetat ay uonse peorsAyd Jo peal Aue spe joc preys Amy puoneg ayy “Z

“BRUT y weuldopas ap jo smowstaad 219 0) Forprosoe josfory ang Sansone onBeq {EYE Mey pooseg sy, -g

‘TeMH JO ARURING ayy Ul suonBNTes pure sap] aqTISde [ye pure mews Ay tasdopssaqy amp jo suOnIprea pure Sou am ype AydooT “g

“&o osodled popasqat sip toy 31 een Apouss pur teense y qemdojsnag si op Eensind paynqsuce am YoU poe eTUE| say oF ORNs sqy Fer yorugnert

sey Ayreg puroseg om qTy Jano Jo Aarey pices o1y Aq poponAstes suonETyRUT ple SSupying ‘purty ow weep poe Tutesedssy Ame nag pure] op Jo sottepaniog oq} joojoad oy Samsram Amssooen pre ORL “p
semeyNg at) at Saijreasad suoqepiies pur andy yo suorstacid sip oy wensind wep wog padurexe Apsed so Ayng ssepm ‘snp jez dogg se SeLta] pie Saxe] aiqeeDreyp [Te AEC -¢

“Wemapmes jo sep aif yenang sep anp aip meg Adde preys Gpamd siyy, Joy pAyMs/] jenuETY om zo souETeq predun sip yo wie sed (449) stead 208 0] wopeambs Amused App 2 Aegean ap oy Ae -T
‘Woy TILL PUL] yz Pearsss2 Say juouussAoe O49 TEIp puTy Sunypsiry oys yo eed

suv yp wonzodead wy papnpataq Prys 9a7 PRYNSy PrMCUY om Imp Papuan Yonge y (stam Sons ox) puny Sunsrey sya Aq pordiyywns sping wm Cy ggg) arg 39) }MagMSR oT oF AT “TL

104 Spas Arreg PUNE 3qy,

AQMYd GNOOUS SHL AO SNOCLYDIO - FIOLET¥

pote rae

"QPIZILELOLO00/0090T8/2IEP/TREpayseatyory /ACT oes mma sang : ony epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 61 of 154

 

 

WY £01 “6LOZ/TI/T FS1J0 6S

 

EOS

Baysngy Jo Ase] oy unas Anstey sms [ROY ay

pum souearg jo Aasrona Su 30 gore oF doo g pow “keg 36113 ony 6} suides qwy “Ayreg pucsag 2g o4 pazsayop 5] qorqas Jo Adoo-e ‘settee qt Aq putes sedoa aaiSuso (¢) sayy ot ateap UFO Sty EGLO SAL], “Z
‘SSoappe TH 2 Wes ssofum preA

3q 1feys souapuodsauios ou pee Ssalppe Ul Soyo ¢ jo oseo ny seg ome oq) nou preys Amy yey -sossoUpps Ty] Se AOD sy JO SquEslg 2} ul WnoYs sassaIppe Wy PaeUdisep aaLq soneE Og "tf

SHOLLON OT ZIDUV

pry) oe op a qeogdde eum Aor wera oq 6} Ema y jreumdopeaac] 31 Jo WORBUTONS} oc SALAMIS [[Ogs PEERY wsundopAeey agg ja suorstAnsd [py >p

“Peaasd |[rys quawmeaid y yusmdopaaag] aty Quaumasty quenidopaacy sin pits wERues te ussMjeq good Ane Jo aseo UT Tey DONTE SPIE OU] “£

Tes By

Poomdoyaag OF Ui Mo yes Se DONRIQTe pure wsTEPLOIMY UoYN[osal opndstp yy TL Someprosog wi Payyas aq [FOS EAN} SHA IO FUN; aI JO AD Ib woseauOT Wy sor oT useMIEG Sarsue omdstp Any az
“Reng JO HEUEIMS sep a] a[qeayjdde sconendes poe sorry ‘Saz’] sep Aq panisao8 aq Tpays PENNE sMy, “T

NOLLA1OSae ALAS ONY AVI PISVOMISIY 16 PI LaY

THA] Joruynsy 21g Bermp Suse

38y fongnen sya Aue to ‘aSe;or se qons Gongnsy) om ys BogsuNOS TE ssTuRd pap Jo SASL psusysifar op oy eorpnfesd yori aq [[eys Wades S[>EEY ta Sal th weRROD SHR Jo HOBRETUANY syT °Z
Wousedty yenidopaaq yo saorsracid

up og saiqns [Je “Aped assy aq Jo Aadoud om suroseq [eqs “(peudiisse Apprrea Teeq Jou seq opm proqeay oumbor 09 By stp Gon 105 20 GaMAGS sun hve paisysTar Amp weaq Jou Say OPN Jo Lapse zs
“o't) ORD Progra 0} PNYNSE, Wag PaxepemeN Aynp usaq Yd jou aay YDICPA PUR] stp UO sesONAS pee StuIpimq out “sense” om Aq papuone Jo pemsuel oaag Sky YL SSOTM pur SERVED sig jo Ades od? “T
SHO Ory PFU) °8 ATOLL

mounady yeadopssg oi; Aq patea0S 9q gegs uoprstadmoo por uolssessodsy "ueMe hy proudopaag oy} soars,
osrr Aueg 3Sity 34) 8 Papiadad menECd sty arenas Ane Aegan 21 WeuberTdy iealdersaec] sup oT wid 1s se soomEBnGG ppg umEONA a syafdinos oy Spey Ate g pttooag ony fey Joona sq OT

EDVa1N03 20 NOLEVNDAMEE 4 FIOLLEY

atl, otitis

““OpIZ9LETO1000/009078/eIep/TREpa/soaNpory/A0s o9s Mm My /:scdiny " ug epxa
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 62 of 154

 

WY ££:01 ‘610Z/11/1 PSE FO 09

 

si-OS

dog
ruseaig

SOT saideng Jo Feqaq to por 367 INOTS

idumng

MEETS

INVAIO 20 ALVN¥EIOS FEL IO MISRIQOL IO ATLSINTA WELL Jo sfelieg Oo pur tor CINEDIS
(Anam) Areg sty

PeRQRAY Srp JO TORR{SUEN IO ooqMerd ayn WE UonorenuOD
so ASUMSIFOOUI Jo eSe9 Ul preagsd feys Josey Vorsmwa aFenTuyy omqeNy oq) we SALE pur sTpspmowjor ool song uy “oPenSoey aiqery ay Le sage aFenTuel e Uy peas St eno’) sop eM ass ap uy

SIVOINVE ONTTIORINGS ‘TE ATOLL

om Biases,

“OPIZOLELOTOO0/O090ZR/2IeP ARSpe/saampory/A0S sas mmay-sdany un epxa
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 63 of 154

 
 

 

WY 6-01 “6107/1 /T

PSL FO 19

 

MEDS

 

Preqere t specimen] PS

 

 

 

 

 

 

 

      

yt :
re eT af ome SAFE PPh
is mtb teens suoreannon area

SEE TaN sata oa
Seog ea
oer op
i. cf

Pitre seach
Sif ere,
: ety, amy Seeletea ores!
Ln, oy ~ i SARL oe cave en
Pe : rte nd
Pre, Tie ch
== ; Uemee Eee eg
HO ir sa
ff he Mee ate Coe eh
a a mi ere maids ow
fy 3. Reet oR Om HH
e 5 She otis whose, ES
i . SPA wise =e
“ MAG HESS Omir IF of
Es. = bi Mie biti Gon. te
». we HUGS wot oe
Ss Ps Te Awa Soe. fe
S a ERS See 23
en * ‘ mA
Pas ee a Fars. | na
Tm LF seamen tee = >
ty wre a
oe - bi Whe aria oi = x
“hs ae ‘ Ro PALE Treo
at textes Goss Fd
“ “ : 4] wuntaR Joedhe Es
AO Wb eee oom" TF
“ 7 at. ASSIA Mio by
Sy Nee midasee tf
‘ Scieet erty *
: =r Ap. ae or oS
SS wiewaens exc Ep

 

 

  

tat

 

 

   

SETS age th mare

 

   

st watt fuans se
Seirtantcp

  

 

 

 

Frepemaggs pp abepcptigye
tema fo ormoayes

  

i, weet,

“OPITOLELOTONG/O090T8/elep/teSpa/seanpory/a0s os M/s

 

Un epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 64 of 154

 

NY €6-01 ‘“G10Z/I/1 PST J ZO

 

Loos

JUEnIpORUTy poe USMY JonNs/] soy JO TogMoaxS
ana 0) Joud zany josfog out 30 ved Ame Seao souemqumpug fur eyeaxt Jo TRU [eep astauraipo 20 JeysuER ‘aseal OF OU SeRPEpUN osye juMUAAOD aH] AuEdwoD Peforg aus Ag pannoped
29 9) parisep 10 pemmbss 20 jusuaadPy si WI o] paLayar syusussoss 10 Tapises “sMeaans ‘sarpmis “word 2oqpe [je poe Ace poe wey soseyy PEM oop “Te]g toquoD wawdopaaag orp 50 Soreyeny
acy a[qeus a) wary qooforg 2G).30 sud ][P 07 ssoooe “ciopued Jo stoprAard soLizes soIpe JO Soo; “siopemue ‘suas pnetes g Anedino Ioslaag out Jo Ate poe serengyy su Amedwo5 melon
Sef of spas Aqoang yeumusn0g amp ‘seq TopNeeNy ay JOUe pur WOT JONeay memdopaeg ap 0) wens pow qm, soumpioooe my saa Sy spaexs pas suopERyo Sy yy ME o par y
Sunsney ou} sseoge ot AuedweD welosg ofp 10j peieauoo zo Aresszosd oq Aemt se aye vonnsaxg off lege par wo sea jo Sade: poe Susmesee ons Aveda yeforg om sioe2d Aqazq
FAMELUDACH OL eAomddy pisusAND, Ae toy yeteannber amp nog pie Arecunog joalorg aq Jo UoTerosIp [08 SU Wy UOSIES Ate pie Aneduroy iselorg om Aq cru) Pousyee 2q Ker seeay
so/par quamseste wnonsn-qns Aue pur yt pmamumey 16 Way; SomopisIy Jory F Fo SEs ap 10; SUABy sores Ay WoampoeoTy at Aq paptroue se wrecmasSy iongNsy aq a7 yoolqns
3q [EUS ary pounepew Jo ofa pasnsisoy Ajeremdag yous sopzeg aig Aq poynooxs si joUpUSATY tp ye pun peuay jagnsr) 949 OF olqes oq OI anUSASD [Tes poe] Sones 50 opy
polaystiioy Appymmedag ypeg tasting] jo Ansmypy ay Jo suren ap Bt 1oig parmstiey Appyeredag yous saysifor 0; Amssaoeu SIoTIR YE Op [7M JUSUMTDANH 3G PUE (.S10}d Puasiezy Apjeedag, }
moans Oat pee] poToSTY 2p ple pae’y Sonsoeg at Furpidtpqns suery tpg sreeo pea Aumdutos jos[org sq], wepne] zo AnswuyA] 219 jo sumac amp OT paleysHBox oq [pas uA] pace
Uons {Teo ops plousey a1p puey peuttepesy jo wogeancy ap edn pos “ect uoHTosNy sty Jo Se aIstmO], Jo ANSIUTAY auf Fo Sud tp Ul pales(al st pie] Funsiy ap Of OnA progeny on], +

Tune worupIsy) 369 Jo Ads 3 TEM SoHE sip JO suOTAY GO aIqesN Aste pe Sepang Alea] se veage pow sazy |My UE NURS puE MTEL amp JO Gabo aig exams FEYR “ATE

PRUNE, ay PLE ysUpUSUNY aM JuoMmesTy HURST DUR Oy TORADIOT } ¥ dorsaacy STR JO SUOSIAGIG Ye DUR FusUpUoUTy o1y Jo put puoniesTy jonunsyy sty JO suomiscid ry E

Juamaasty jwoudopeaag at Jo b's’ S5Ne]D OL ensmd saneg aty Aq woHMoexa SH Loge aiqissod se woos ge Sussmopy Jo Asst] otf trim pareysriea 2q [Tegs RAUpURATY a] JUS
qesunloeasd] 219 Jo DONRONTY sg. oy qusnbesqns pie sop vip Aq YouNsexs sit Joye sygissod sz woos se Sorsnery Jo Ansa Ty Gum poers|say oq [RNS IusTAY HANS OGL FZ

"39 Aim ase om se Tusmpusory sip 10 uaeadPy rUMsy] alp jo MOseNSaz Hy Jo sum op ye pred oq pys soy UonEMSsy IRS =| ET

HE] Sth Uflas Soup IOSee UT POR PUR] PHONE Pay stp Of HrEAS [er jusyY Tongnsy fenciry tp dodn paseq payenoyes oq [eYs Quouraardy mamdopaaaq sig 30
y'9'g BenELD Uy patyap st Ls} I SE) JUSTIpTEUTy oMp Jo LORERSTs: 1p 10; Fupnop Jo Ansty ety op Ammo yseforg op Ag pred ag 0 saz OOneRSHoy sig yety esse Aqaiay saneg ayy, tz

ear] omR WIAs sourpsones mt pum pun] Sunsney op Oy UeAaTes Tiny jorNSe] pAUOY a
uodn poseq poteins pes aq Y[RYS prommasty sngnsy op yo uoRENs as Sep JO Suse? Jo AnsmTpy op oy AueduoD wafer wp Ag pred oq ay sey uonegsioy om wm owRe gay senmgOyT PT

 

z
“pois 991] Way JO esd woys Aue soy
parsnfpe dyeuoniodosd aq yreys pur snp St 1 qom toy weed ip yo tpg] Asenuey auqyeg Jo Uo tualuteAcD oy} ot someApe Uy “fry OT pred oq [[ays wusunted many aneesh) penooy yey gy
“peed aan A Woy op Zoump opqecxed st was yons on “( poureg sexy Tas y,, oi) Jawa sseay, (6) Sax
Surpes pie mq sansaga 2h we Sunmisq poured acm Temp Joy sdeoxe uray iongnsy sip URI Jes4 yous uum PouALeAoy IY OF Jory Dngnsyy fed pegs AnuduoD wsfeyseL ST
“wary 3]4eqUSY-Dop] op JOF wsMIUIAAOD sp oy Hazmo Jo onp uo Y yorLyney) ALE se FASE TTCYS NYT UERTY F(quIUeE-TohL, ot se pouTep Aqamy 5] (pemycue; Apeperisqng
qou S yar Serppag = pays 5 qos wodn wig Ame suid ware uedo go syoyd [fe Suypryoay pue) vary a[qewey op ue go pury pourysey pus pur] Buns yeJO MSG, T
‘poemopee Surq St aay TMs; [ERY yous
yom rox read sq 01 snd AaEpaunal sad atp Jo raquiasaq jo AUT yp] E tp uO Bony SqMery Sop SuqaRsocS pw sonasD Th SI FIR PUET Bupspe pue pur] peonepsy fo siya
sues Jo requ pwioy stg (4) Aq ‘sag eonunsy sip (x) SupAidn tna Aq ye poate st sey (ey Prugsy, perstry,, 21) aad 2d uss meuMsacy, a1p Aed yous Aeredeey yaforg oY] EL
“WATy 1QRIEL, 319 52 PaUyp Aqary s1 ops 2|GE TY {fe Jo ums op Por ,JOPy S|qHUSY,, F se poUTIIp
gory sip uddn porms souapyoy F JOU st yom Supymg peiepdmeg ATenomsqng & por mspnor 30 Csr ag JO SuTEN oop UT PAUTSIF OBN PlOtoy si seq wR IG Yo TT
‘sajout oxanbs red (9¢8'o ON) WIRE PUpHOY sang oy enboaq yegsoTHAgAS Ay TT
Ta aay 7 ay Sages T
sse.oypoy se saute Aqazeg seqeg se.

Suns] Lg | aMpusuTy ponagns |]

 

Bt aps3PS

“OPIZSLETOL000/009073/eIeP/Tespa/SoATIDTY /A0S oss MM My//SIG : any epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 65 of 154

 

 

 

WY ESOT “6L0Z/T1/T PST 30 £9

 

UES
UISUMGL JO IS TOAL TL
Ragen] [¥ Jessep] ir] peunpy
WPS
Spamdns 19g HLA
‘(pasojaug) , Sun yoyo] Jo equine Ay Peeaxs tou Pinoys syn peRUEpIse jo IaquMU SIL, Weis FOMM LOZ IST ON

Wosisop =, AnstumAl ponsst Soxayducs osimos payRionn Sep OT GYR SS [EOI JO IOUS ou Jo suOReMBe: Jo jumper ayy Jo WoLUpLSWUE Jo EQOT/RG “CAT UOsisep Ansty Jo ate (7) “ONO wemTMOD “¢

“(pesopne) {COZ/T61 “ON Uorsioap Ens Aq ponssy sexajdeaoo mstmoy payerSayay Oy uy TES [ess JO UMD sty Jo MONE Ter Tuqueurajdun jo sunsy Ts waste *]
isunee] Saya orpas aq ot Burprooce saxejdmoy mnsmar payee] fo sdioas ath elbud mod sons 03 paase Ansnmpy ont pe nod MOET OA,

Ws ocon00'r Fae Peper ALM SPEIOTIDACH qostPL ZO Gees Py wARLEAA UF ETT ENION te peyEIO
04S 70) DS 7 ON lord asume; jaaumeaan vo pagsune o peyssBans yoryM sexeyduroe UIsLMo] payedarer sdiear Jo souyer raed maforg suewMg wes oO} SN 91 FIOT SO'ST PAEP srt TOL OY nonaisyay

 

‘seaunydines etry

S11 Od BOL *98 0 I
OTT suey
weFeorpy spy
BEYOLCY “Es SUBLT BAL

 

TampsyyS

““OFIZOLEL OT GO0/009078/PP/espa/seatyory/A0s ses mam /-sdyg Tay epxs
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 66 of 154

 

WY €f°O1 “6TOZ/TI/1 PST $9

 

Uros

qainaaty wendopas sig Aq payepdimyuios se purer] pameysey agi Jo dol_wo0] ple sucisveunp og saoiddy you
Shop steypy SME) poe juswaAU yo Asi A WUE As Oey UE LOW, Sp eiese Mose jo WAL to um Ou samy Yous AumdioD yoofoug sip ae’] oop) pue josumay yooudosaacy sn oy seaje oolens

Sey
SEU Pu TUMOUNILATY Jo ABSTOTHY St Lay PUE"] PeUMre[oey Fons Jo TORSO Pure sttordsutD perty om 107 peacuddy eoRUM Jond om seamoos Amedued palond sy Toy pepiaead ‘PUT pourjosy yons
yo Amdwog pofarg sip Aq copnel a1 0} sumsnes pur sole Aqaieg CLOW.) MSLMoY Jo Ansnina] 34 pote opeq Dayaeup sop oT oys APAneoipol are pue'y neue Dey op 20 MONE.0; pier shoIsueURIp 24,

Re Sey
aie

 

POPuE Bp oyRpoIpS 995 — Kies suysutg “query

mdurAD ADC / SBONTANA, / ATTA “aurg

mezy podesspury] sayeuneg Dury

PUP] peminpay “SEE

PATHE Vy aNpaig 90g — Buyarag wep JeISTPA [NYU yey.

“P FINPATOS SA UL OF Ies Aging Frse Ojororp sonesayor Aq uel FIST, POIOT OB OFT
peresodkoout Aqsung [pe a eo 3Inpsqos UI poypoads Jog UBisoqy ws) Mp pue g slpaTes Ut pegioeds se surgsnysegUy WTMUTAAOD om “2 | STpaqag Ot payzads se seHT[NP) pure sunpSesemy oFgny JOOS
SIBALY Tp pur swotuermbey solaies SonTEN prpelosg FIA “B] aNpoyps ws poyroeds se sone pur smponnseyay Anedmos along sp‘: apipeqeg wl peywads se very veg pue proaNy ayy t

‘adda
Sep 0 stolsiacad otf thin soompiaase UT usmnsAos 2 4a poncuddy pie poncsiaes put Acudunor} aig Aq poredand aq [ys wep Saqseyy PEMTY SY “Tey Jeep POUL Mp los siseq oq) uno; pur opm pemodiosut
20 TTeYS “p 2{NPSUPS SP UL peuTEWeS steRIpHeS puE sunt] og ype Pue We pie TT] FSNB]D UE Ol pawsyer Wel ISSEPY RNIN ay A Wr OPpsyEg Se CyeISY PONTE UeTY Josey] PENI] ay, I

SSO] Se OgIgT AQHIOE SHUIE Oty,

 

¥ Apes

““QPIZ9LETOL000/009078/2]2p/Tespa/sealyoly/A0g 09s MM /sdyy wg epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 67 of 154

 

 

 

 

WY €£°01 ‘610Z/LL/T

PST JO 9

 

TDS

PORT PSGE RY Ip 4 STIG
ose ‘soummbaa jaopios Oty aay “xr puey Funsyxgy se oH Hy proudopeaac] Sy Ut aac fye CE pum “prey pomaeposet sy JO weds: uy AtrecnoD yookug sop oF pried aq oFB
TIeuS poe Aquey ose guaunaty jeaidepaaacl si o1 menamd por] Sogsngy op Jo pedsas 7 Amedmog qoaleag amp o7 payed sqyfing jnyasy) pue swe ye (2) jeep seasee WaumreaoT ayy

 

"TOG AeNE oY Wenn Ave SUIT] Bo AueduOD Keflgom — G

40 (Pury PURE
ay jo oadsal at srry rugnen om yo qesd yons eyes Aedard aj se of Apdumpiocoe pepusure 2q yes WeuReAY fengnsy auf yey Ssuae Segied ap puw jeeceady jongnsy
aq Se sunD} sures oy) wodh poy pauurepoey gone jo padsas oy um ony; ofp Jo IepuTewe. si Joy ADMdinOD polorg ayy OL Ides joOgNsn ev yuET pur sino, jo Anse am = (e

Laas Jo tet yh te pue’] potaepoog Sip 1 apn ap yo wopENsTsas oo ampord ‘]'9°g asne[D
ur o} pasmajan osuaTF soROn tates Oty Aedmoy yosforg sey Blog Senos Jape ster] ssetisng (cy) saly-Aoy cern Taye] O8 TES IULUaAOE SIN ‘pray psunreposy scp Jo TONUUTIGY orp odr)

 

(Aqvo sapeompey aut umogs seorsmaanp Ty)

 

 

““OPIZILETOT000/009078 ep AeSpe/seaTmary/A03 99s MM M/s

tL

woyepxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 68 of 154

 

 

INV E601 ‘6LOZ/TL/I

PET Jo 99

 

SA-OS

'(SoneD0T pimariiapuy),, ws) wary padeaspuay zasuieg sy Yreenag ConEoo] F Ot ( eeeorse RU] argh,
Apanseyjoo) smemdde uonnginsip 30 suauudinbs Sangongseyu Aaya oyqnd Aue peyset oy C.O0Sd.) Aueduson (Gyn anand Asiseg oteaLy WeAg [os HB AO/PUe MGUTLGAON 3Uy Jo WALI (A)

pur ‘vary padeospue’] sao g om; 0} padsar IgA syBq] BONNIoXg sp Jo se FeysMe souMIqumeng Ace (2)
‘a Joalqns aq feys wary pedvospor’] jaja 2p Ui JWauadoyeasp Uo suonoEnser omy em) sorte Aveda palog ayy, 9

Rory pedesspir’] awe
sq} 0} joedses yin, Aredue> jsefolg sot WiOl? RISUMIACH sus Of Tuo JO Sp XW AG Say TustesE “29,7 IoMyNsp) Ane oq JoAgm [peys suey] ‘tery padvosputyy opus sy Jo adsar ayo Are wt
Cra} Fo "eFeuiig aueiewg oq go jodsez ur to Sop (nm) Jo ‘sagiagoy Feedesspuyy st soy {1} surest Ame fo san 10 Say yons tome i¢ asm ‘ssscor Aue Auedwos yoofosg sy oBreys you pen, WaENEARD Sy “g

“eFrudig suse 247 UEOTew pure jase (i) pur ‘segianoy Sordeospuey] om muoprd (11) ‘sown Aor ye eory podrospus-y
JepuILEg 349 codn Soe (1) 04 JosIB WOISeeyES Aue pur corey ponNsy) sty Sump poe apg] voRMOaT sp aye pos woz QTL Wowsses ue Anediwoy woleg oy) News Aqossy WIUNUEAND sy, “}

WeNBanes 10 Aresssceu swssp ‘EOnssosIp 9105 aH UT ‘Acedcc>
polerg sap se cary podeospur’y] sspwung 24 bodn pu unAiM (eSeutig auteur, agi) mafory suey ag, o measqos sSauSis Sunset pus Fursneapy ‘euonwanp yons mM pur yer
o1 Sssuadkts ajor 3 Aredia polarg agi me “Auedwon jooforg op tured oy saasSe Aqaioy qusuIAcd my Yollques Suroesdy am Sopoepaan “Cmold pardurg,, ap ‘Apanosion) piay peqroop
& (q) pur amongsega mined suse (f) PIO] ST IIT TONAL UO PUE HIOVAL aU TIM, pousisigaz useq sary sing] DONMSENT OM JO se yon Bay padesspurry] syaupeY ay Up Soy (Z} aA] asouL
bo Hise Joames dersnapes Aue so Mey, JTRS; MH ACtinp 20 syecy TonNsexy Sop Joye stun) Are qe sory padeosput] ssyowueg ay UnpiAs Aredurod soelorg oq Aq Ino paises Jo wemTAa ay Ay
penned aq tive sonteg arp Aq Suri or peaue se so jovuauSy quemdapneg sip Aq payetduryoo se ger toro emned Je puny Aue zo sSupping 26 yuamdojeasp ‘sanlanse ou iy sade onteg ody, “E

“SontAnoty Sordessptinry yore Aue 107 HaUAGd sa Woy ;ooUREMguETe yes 70n Fas Aueduno; josforg amp pue Aceduran yooforg op jo ssuadxe pure is03
ayes aq 22 Csantaney Surdesspuey, amy} rary padeospaey ssyjemmmeg ay meayo pur mnymied need of Japie or anced oy a[gensap JO yWetueATOS “ATESSOSgU SIIID TOPS HS 9/05 Sit of ‘Auda
wofory oy se vary podeospue’] Jspateg sey Leda pus unpin saqiger Surdesspurl yous augued puv syerapun Teys suedmoy iol oy yey see Pounueaoyy out pur Ammdiap wefery ayy, -z

“Pp OTMpOUPS SN JO 2 eg Si Ut mo}eg Soemep ow UT oMOEs ApOAEOIpUL SY PUE RaTy Peforg Sm WNP 1oG sf wary podeospur] seu
SUZ “(g 3Mpayg mM pousp si wus wap se) peoy UMP] tp pus CArepunog JOUUp, 9p) peoy urepr 3y) Zunsey uy Aeponog pjoony 93 csemisq pur] Jo eae yep ST very pedeospary BpMLT sq, “T

TSMOLO] Sz sue Aas
Sonne Op olsq Tales TIES SueMEOT amp Jo Joadsaa wr senuCRITY ;UFUTTISAND TEAS Syl MOY MET St Ye souEpCooE tr panmbas ae Aap Loym, pie se pouemdo Song steacidde setidasdde 219 a gnslgng

 

uy

ohn osnias,,

“OPTZSLELOLO00/009078/E]2Pespa/saargpry/A0s oes Maa rsdn

Un Epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 69 of 154

 

 

 

 

WY €£:01 “6LOZ/TT/T

HST IO LD

 

WROS

y Pepa EE

   

AAVORDOH [Oa rAt

(pio sapeapul one anoys suorsooup TDy}

wont punaxizepuy) le 6; sefog AHH Yorts va pestane Tunys Apuasoid soma qnogdsysy pus Aronpoay oy] eacu: Az}

pur wory peforg omy 10 vary podeospury myaueg om Up peresg] “sag uoqnosEy sty
jo 88 Suz sSjog AMON Gsins ‘sous Uorssrtusuen Apoiqsay9 so auoqdapsy Soins (s2]oq ARK,,) sajod punasd snoqr Ye sagusas “syeryT BOnNSoNY oq) eye sthwoyy (pz) mop cM (my)

Pus ‘vary padeospar’] iejurieg sug codn so mpeaueg ‘ung ayeqy orMoaxg stp no Bese ASR HUT SGN je Ur 7 3G aq {H)

 

por ‘nogmey ponasepny te Uy paryeysal st amyonaseguy sgn gy Are yery crete pie seed ey ayqrsacdsez|aq = (2)

FIPS DNSe THEA Ou Oty JO/pue TW inp olds Aqssog FRWMRACH ay], “y

 

7

“OPTCSLELOT 000/009078/=IEPAeSpe/searpary JAB 208 any sany

Woy epxs
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 70 of 154

 

 

WV £f-0F “6LOZ/IL/T PST F989

 

srs

“poMpeqas po CLweg Sun zo Ajeansedsas gz wonses Je [7 uegdes pur sg rl asnepo Aq payedurayues se oq ym uoReUmA 29 oSuens ayc] Aue yo uswEAND ay Wan peaaddy pentoes

‘Aide yep eo Su ur A so 3;qEU 51 dOG 93} my pounnmos eLeqne 20 nolsyaoud wenefas sig Gum wouERdIO (

 

Bus “aq oI yO seanoolqo pen speed ayy syasm uoqeay dele ae ty

Tmy aqeyscomep Aespo PA USUERANy ay 0} Aard0> jaltug ay Aq ope sou GC Jofeu soy uogmondds Amy Keyed onqnd so pyoeumenags “qunoss “Ayeses
“tpyey Jo ssauaqul Sy] 20 Ave] Pq) UA TeaysisuoS 51 Iq OM Tay aunsse oy Csimauposary Fc[ MeumaA0D,) IT stp OF STuecupuaue ayein Aur JueMRAOD oy Tet) Jdeoxe YosuiAGD sys pue Aeduo7
yooforg 99g Jo [Rscaddy sip oumbor ppm gq st mM suogroR pou Joey {IC yt pusure ATyeMOT oy pa amy INOMEM Goel aq ol srommayppaur jou sAcudde Aver Aredwor yolesy oy7, “jowmaAer
arp Jo pacadda wana sy seamnber (Suny pelolm,, 2) suoneBTAO PHN amemugy aA 70 soMASNs puR OLEFIN SAR IR Monee, Are 20 SBueyS gOC{ Jofear y qweaMIeACs op wo peacuddty annbay
Jou seep adurqe Jou Yy ‘pepsnas useq sam] BLN souutEpred plat seagea(go eqh oq Sapensuoniep yoswems waytim & {4 pauoddas 9q yonty JOG MB Jo VoIsAced iol die Area ob worzordde ry
‘otis JoAag 9 29 stueys oan & rye aq of Aiedio> wofoag sip Aq poaissp oq pun STuey> Lc] Poe SuOTEPEA, “EL TSMEL 30 SUL] om YIM SouPpsonoe wi penmad aq [JM smOReLM, 20 STUEYS Ed
“p SEMpstOS JO ued Sp Jo Pz woRoNs pue ST]
pur +L] ase Fo suorsoud sup o1 Enaind yogonueAcD sf Jo jeaaiddy oy 07 joalans 3g [eys sadueqy Gog Amy -s'{7 esneqy 7 wensind ueneaydde Aq wouuaaod ay oj yoy WyGnorg og AE { eBeeN
ADC, B) EDT paaouddy aig oy sScege Avy £1 sppsyyg poe TTL seMRD por Jagd azo suostAcud oq &; joengmd paonDzaon sy fq pononldy poe Acaduog wefory ep Aq pasedsad sq [Va 2c STL
“yp alipatps Jo Gy leg St 0 7
WORMS PEE OLE POR oT] SsnetD Jo STorstaad =p o; jueNsmd WruAAd op fo PeAcaddy out 0} walgns 5g [pays Wey esky] JeUly 2B O] suopeEeY Airy ‘o°T] asne]s oy qumntind ueneaydde Aq qaimmssangy
agF oF ITOY wyAneq 2q Anas Cnonerms,, 2} UE] E IISeAY [OTY 9 OF 20 sug on) Gy STaeys Ary qoommcady juomdopnag amp Jo E11 OST pow JIC stp Jo suerstaacd orp of jenend weeEADE
om jo eacuddy at oy oalgns oq [pegs Uepe FaISePL OAL OAL Tela Joye PL PRT] Sp STP sImpogeg Fe OWS PUTSEHE st ony eld JOSEY ERIeL oc eouauiy aeadorna am Jo [TT FnapD oy Bens
SUD Sf JO AGiasl pir duce, “z.

“polorg om 30 qoavedmes
Hasuinor aif Jog pazipan 2q |jeys puey] jofory Sonqeues og pe por] welerg yous Jo (9606) secre Ayy pasoxe yon [jays elorg ayy Jo sprecoduue WsLNnE,-ToH op JO pos puRTy pafory 30 aqesoRd og],

“pury peforg ay yo (9496) wore Amp paeme on [ys BSeAd] Yons pue rary walosg mp ot youdioog Sunpyng [eo wins a~p swesur SAC],
palorg ay Jo uueduice wet} 91g ere SsouapISTY OEM IO sharpen pee jolory syh
jo Suavodicos wstmo}-uoU sip ase SOUP EY “aUNOOT Sumpyeg,, aun se pangjep Aqareq si Zoippng yons Jo sem pwapa rayetned ay WO pre PAd] PUMesT paqsMy Ie punstent se Fumppng & Aq posayona
por] poforg yo woe gajou azenbs ayp | puey poforg, ep se pourgop Aqosoy 5] Soca}sIx9 Opt sourod 7: Ise poe] poumeeTy op snd seq] uCRNmexy sty me puey Sumspeg orp Jo vam pomqines yeyon ogy
Seno] [os SB saute Aqnusy sony stp “71g SsmegD TopeysANGONT

a> *T

tseSueqD dq pue ‘suogsue,,
‘aSEAog Jo Hodsar Wy Aide preys Semoyoy op eyLOWTY IeuNUsAOL; TrEASTeI 9G) WO Mey Op pl SouEpIOoge Ot paumnibes oye Aoce Deyn por se peumige Sureq speaaidde syppdosdde omy ot aalqng

 

“OPITOLELOL000/009078/e12p/TeSpa/saatyory /AOs-oas mmm /-sc3g umy-epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 71 of 154

 

 

WY €£:01 “6I0Z/IL/I $1 30 69

 

StrOS

wfimdmeg poolory ay (FUN pus ssopE spra so paysweydosr ag [joys JuseapUatYy JC ItsOMSAch opt pisdttreaas) acy fo welstoap & nom meurarAcd on; Ay ape aq
éowa jusupesery JOO weateacg pesodoud yas foe vay “( QuSpteUTY € 5G WSUMRAOD),, FE) IT MB Of aSowge camber senssy Aoyod Siang tp Ip Stepisios MaMAGD om ‘(sense Lorog
orgnd,, 2¢p “Apansayjoa) Zayed opgnd 10 prusiiosaus “Gunes “Gepes “qypesd Jo sysereny at] 20 ‘Mery ou Ipiea JUsISESUOS S| UBL [OUST WoUMoNAAG sp Ie Tepnses uo Apslos peseq SIE AMIE CTS

‘CRE ssHETY Jo sOdistaasd
ony of yuensind pearoses aq TTeys qaryn ander v oq [rus yous op ‘usHDoley = sf yorum ssuadsTy © soAIT pIUNuEADS si F 30 ‘pousg ssucdsay om anim poapest jou si escodsy EE (7

pur SforyqD gq yons 01 oedsox
a wane, Acuddyy oe jo Sanmesd sy Jo 30 suey] dd yons jo tonsebs Jo peacuddy a1 30 Auedutos woalony oy Fummmayor sscodsoy & aac pyeqs yremmarenop sip ‘pousy asuodsay orp utgin (cL

put “potay asuodsoyy yotts Jo pits sty oy Jol “Aire J) “syimunines sq] apprord pre pesodarg Joc yous Aue ae Apene soyiouny WoMSACL JuRAspAl fre ety Suumsue Fmppnyout
(.poveg asuedsoy,, om) ST] ssna[D wt pesmeads pomed Sep (og) Aris ox ong weal st soon] sBuegy act ons o; Cesuodsoy,) ssuodsar temum sy WT] emsus pens unomeAey ot (>

por SSaeq peuarmpy gons Ate jo acid
St ppown Agiuoseane Jou yeqs Mey] a & oalgns “Ing oBueqD reusepy yons excsdde a uoResyqo Au aary ou [EUS ]AMMISAGH a1] UNA “SURED RPL e sy oiTD God yas Ce

30 ‘BueyD {oq wns Aue jo peaouddy sx pjoyrpm Aiqeucszamm yor (at)
pure Seer] Se juaipmanry po ToisIsacy PeLmysimpy Yons Are ysnqnd of wonoe Arcssooet S13 sy) (ttt)
paz “oT ] ssae[D Aq paambas se gc] afl 09 ustpusury jo noise TepSisrUTA Teaaper Ane onsst (1)
pee SsueyD damseacuddy — ()
TIRGS TrRUAdd ayy tay SEED PELE] £300 St Jo “wary pololy aq Supe [pe pus] Go paorssuoo Apeaife wusuidopasp Ade dodt many senpy eLaTeyee sang Joo ym wSoMAD ET Gos Cy
:Aqede greys Suuaoyog amp pur (,jasodary JC, B) Maw Ac] Fons SENUEISANS Oh [EHP FO oNOUre aqauosen F AIM IE] auey
JOG Fors jo eacuddyy Sumsonbar jounrteadgs sy ot (2onoN Weey> AC, ®) AU ESAS PRUs | SuaqD god v weundan o soysm AupcaoD jolory pH yey supp sale sanms aq LES
“spjopin yoforg sp Jo oftsep payeiap PeUy sp se Scmovo saBteyD ECT JO poopy! om wesc; Spiess, PLZ
sates dod v2

sem

““OPIZOLEL 01 000/009078/2Iep/eSpa/seaTyoIV/AOS os mana //-Scyy onyepxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 72 of 154

 

WY ££°01 “6L0Z/IL/T PST IO OL

 

ros

 

‘ABarprocor sone Sup Aq poamevos pow vedn pase og aayeAm TTEYS PUE pop Os pownsap oq podnasaig eqs woleadiy yromdopsasq ao suoRiod 10
yoosstp saoqod jueasysl Jo gg aun pie paystiqnd pur pensar Apdinord aq peys wamaaty quandopasdy mp Jo 9°11 ase] D wy Payiseds uaupasury Jo WOISINOCE [PLM] EASA SET, “UAT
prsado}saeci 241 Japunt epqroqoyus 2q pug jaye oyut stds UodnaIey RYE ‘Tez SSN] aL juensind psaniddy 3q o} pommossjap 10 weary Teacuddy ue paesS ‘posoddy sie sung gel oy STE

yuoumeSy poudoraay oy Ag porajdtoosudo Se yasuraoTue Sr pur gq 3a oy joodses wn sTyau sy astoee Gage st Auodiaog
pwalosg oop mp smaue oy parmber ‘suoIsioay PLo|sTUTpY JO way ayy Ut sve] Are urssed pue suetsieep ‘suoneinfer ‘sear Ave Suqnss] Suypnjouy “Arssesee sdurp ype op |[eys MwUAAN BYE BEE

“sonted pint], o1 psplacud 9q Acar sardoo pum Susqem sit uodn oumy oy SuIM Og UBL }ORUCD juauMopeAsy] amp ystqnd Kou Amedioy poly yL LT
, PApUsUTY aq WeaMEAOD
fare op paywsodiooar ase syusunnes Auedurog jolerg yous yar ainsns puw sjwomure) AoedsoD pe fory yons seacrspdon om siqused srsqa jsmIpesUTy Fc] Wem pasedod sr Gipour eqs
prouenaacr ap cacge (g) FTE pie Cy) PTs adeSered wy oy panayer emepece otp jo yoadsea wy Auedwog yolorg ap vodn says swenpe Aum atSgrar ‘payweura dur jt “prhora Huaunne? Auedura}
afoug quis eeu “puR JuswpUaUTY dO yeu AOS Aue Sappenn woyeq TunosTe Cay SyBMNG Aumdino3 yolaty yous 84s) yeys weaMBAcD sy ‘qUyEMTED AuRdmoD peor Aue joidesued 6 Te

ssnaunues Auedwes joofoig 2q] spramerduny pee pmoose OyOT FAT} SSOP WeoMUBACL)
2m WHO] payrpour ony or “SonON SauE PIC] TMUMSAND IORASySI og] AE PoULE MOD ULF TEU JO MOTEOTPOUL B St Yat WOE & Ut palwsuuo|ses Burog pooupesty Tel mousey og Ce

pitt tensa Auadoros posta
tp Tuneemraydum poe jesse opm Sappey JUPaUEAOD SF PIOWiM. ION sSueyg aoH] wWelnneacg WeRAsel S19 Ol Pesreos MLEr SI wi peyuenrapdum Fuisq Jewpuaury Gaq weunusadp apn Cy

ye Sredoto3 ssoferg sip Yop suoneoydaur percurag pure ‘uodn seas patedionse out teayag souaegp at Jo ayeutnss 39g sy apn UT Tey seUNOD Audion pelg ay | E

“sOnCh] eSanqy AOC FSUMUEAOD WASP! ayy UI peureyee omy.
347] Te JO Woy Sty tH Sper UE petrewe|day Sueq iwemposary Gq WewnweAcy ons Jo ynses w se asin Abus tot Aueditor solaty oq) Aq Penmouy s7902 20 sessC] JoC JO snUAeI JO Hessol ay (ef

30 Ssuopmitqo siy sniggiad 09 Kredaray isa forg at yo Appige ay Cy
mnodd saRq TEs Jos2a=p wonrusumrdin op 163 Gurumt pesodord out so tosupUsUTY JIC WweuRMENoD pesodosd am sioaqze 3M 01 pay] aq PEysoumneD Auedmep psf LTS

“G.aenmmog Amedateg jolerg,,) Joo7ay
yoodse: U1 SImatnnoe sy Am JuSURLAADD Sut 0} savodssy teguM @ eard oy 2oMONy SBmaND god weammacy qons Saarsosr Ut apap arp wo Shaq ssauIsng (99) Aeupy mavuB oeeq asipmy sex (gq

pus Siempismny go¢7 joemAc pesodoud qons 50 Toyprove joexs om mire rameSoy { soudy oferay) 4.0 TeuNeAan, 8) Joolsqy sonon doy ond saalsoor {iy
tay

ena.

™“OPITILETOT000/009078/21ep/TeSpa/saarpory /403 cas Mmm /-sdyy way epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 73 of 154

 

 

 

WY €£°01 ‘6TOZ/TI/1 PSEJO TL

 

rs

‘APutproase saqmg sin Aq pengsues poe uodn pope og WaTROIATE [TAGS PUE POpIale oF peuaep oq hodnay [eys imma womdopanacy ay Jo suonred
40 Joaroyl suomied 20 Erg iasEyg ap poe paysyqnd poe ponssy Apdmdud oq Jpeqs jeoursersy wsuopsAad ou Jo O'1f 28teTD UT potyloeds atautpuemty Jo Horstsocy pertetsteyay prenaqor ay, Wuamaay
quaundopsasc] Sf] apt Stqesorayes 9q puR yeAyS oN omoD Loduamp [feus “ToArEA, [eAcuddy we mad Jo Ygz ssnet} oy juensind poncuddy oq oF pounousep “paaciddy st ie vonenen Mae LTT

‘TRE MELD
0 suosgaoud ogy oy qensind paaposer oq j[ays qottan Syidstcy @ aq [rege YoRs uy] ‘UoNSoGs gst yory aeuodeay t SoALT WoUMLSADL Agr 7 40 ‘popsg ssuodssy og WigTiM poalsoor zou stssuodssy eT OTT

poe ‘nontine, yons 0
yoodsor tui seats pRaciddiy og jo Sugomsd sp zo 30 mogeia, yons yo dogoalar Jo yRagiddy sq 30 Aumdinoyy oslorg otf Fuyangp stlodsoy z Al8 [[eys preuieaay ay ‘pouag ssundsay apo | See

~ateqy astodsey JUEAS py ai OL soud ‘Ane Jt ‘srtietiinos In sptacud pus pesodarg tonepm, tons Ane exAeon sequeginy JUsuNUeACD yORASpAL [fe ye@ Juumsua
Surpmyonr (poueg ssuods7y,, ou} $11 asnepQ ar pegiosds powsed dep (a5) Anas om ono wad $7 (ssuadsey,,) sonon woneim, yons a7 asmodsay WaT EY Te mse EUS WOUMRAC IL FES

‘Lapsodaxy uoneuz,,, ¢) uoowim,, Gums arenomsons
0] [Reap Jo emomte ojqeadsras & yes some (coon) ConeLmA,, 2) Cone, v jo yeAorddhy sp Sunsenbor yaumancy 31y o} eoRon wep w ons Arm Auediio joefong Oy DUE GY NR MOLT | ¢'Z'T

“etueq Lary Aue zo pracaddy my pjoupin Ajqevaseedutt you Preys PAe'L ay OF yoaKqNS Ing SSaey Bure] e cuee oy conseQo Aue say you |[wqs jaDOMUIAAD
op pas ‘uoReLm, Jofeuw Aue jo peaoisdy sy ploypes Ajqenosromn joo [reqs yoounueAOg otn par QueuneAog sy) Jo yeacuddy ura oud eq esmbar prus sfouq5 peer to uoqriny
Jofeu yoos sain aed nonstdneg Og am oF oud OETA ou) oF SBaRH Petey & 10 “Ue See, PEMET 2H Aq pomotsiatte ylesuies fens a of coHele, Ofeur es} UopEEEA, yous dow gr (q

hq tyenouddhy Ane rowon
HoReim, Jounn qons qrstmepdin o, qat smnjosge amp aay pegs Acedia wsfarg om oop meg irsepy jeUT orp Aq powossiane ydsouco pjeseA0 24} 0} NOnEORA JoURD 8 ST UOneLmA ons Ae Cy

Tey Ugo cae TONE Ce

‘spropim walosg sit Jo UEteep poptetep yey aug se Sutmsss sume, Fo POouTSAT WB seIGY AoA sese METAL | LTE

 

sma re
wl Ly

“OPIZOLETOL000/0090Z8/eIep/teBpe/seaTpory /A08 oes aam/-sdnny cmyepxe
sec. gov/Archives/edgar/data/820600/0001013 762140...

i

https:

exda him

era

7

aye

Schedule 4A.
pee,

Tnttial Master Plan Ds

 

Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 74 of 154

‘The Parties agres that this Schedule 4A represents the Initial Masterplan concept and thet the Final Master Plan will be prepared by the Project Company and Approved by the Government pursuant to the
SCS

provisions of the DCPF.

 

1/11/2019, 10:33 AM

72 of 154

 

 

 

 

 

 

 

 

 
Jiwww.sec.gov/Archives/edgar/data/820500/000 1013762140...

https

exda htm

 

 

Schedule 4E

 

Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19

 

 

 

 

 

 

 

Page 75 of 154

SCD

 

33 AM

1/11/2019, 10

73 of 154

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 76 of 154

 

 

WIV £01 “61OZ/1L/T

PST JO PL

 

Vo"O8

Audios ming me ‘Dy mag 03 sopenmny psapyose) «
Auedwioo uemeureurg 2 “y's “AoedineD Susanne) pyepyosuoy
wopesodios YSA 29% MON BOUT TYSIT Jo Aemmor «

sonrodzos yon sreatped e ony sume, «

smypy amen ping «

caur Aundnio3 josforg ong Jo sapjoyanys Jespuno.; ayy,

“LAnedanop peforg,, sip} Asedmes Qipqen popmgy sawp oe “DTT satdeug 30 pengeD sanmASaD sy s] Cay pepe

ANVdWO) I9af0ud 40 SINTALOOd SLYHOdHO>
EPS

“OPIZ9LETOE000/0090TS/IEp/weSpe/saaTpIy/A0s cas mmm / sayy

uqyepxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 77 of 154

 

 

WY £01 “610Z/TT/T PSEJO SL

 

 

WEOS

intgthatptiatrindl pLabatatie taint atti dob atin tip ban h pled tibet abate Saket Stat mtn nt he teat ott toaben ts mat
f Re.
eA RET ESF e eee snort asalysn ans ESTE Jusupedag saa ay S10; 2A] ee
¥e2 hS\Ce 2 ocnot uEmeRourmen : oNsqay Asay <a rr igo nuonotruemopan Gon | PEUR ere
here
wea

.

eZ
aes
=
ae
ago
me
iS
SS

ee
es
eA
ae
: s
mi
ce
=I
roth
we

Pee tert as tar peel he Pood ELBMELOZ

© Bertram EEE i Rech reg ni OE TC TEL OSS fortcor
Dep TS Ie TP ey teh mea cp lem geet egy gen eh
P teh rh ie ToTtiplor . Teere ie

 

*

2 eens eo? Wee
at eet ee

eNO eat vA .

a Le AS

 

    

TRAE

See tl gorse et GLA eet eh DIELS
Soap Can deat eh pete eee tes epi BOT EFS PEASY PLE ES Foettee Cpe ny

eS yrs eis mere ot pacity piel
Oat WEES ge reeling ees EO eee ER)
wreetiierge ceo pt erp py ASTOSOL igre eerhuéooz
. OTT INDYHO }
ear pl (2
Ce
Sots rey rrp ry ay? oy

       

 

Ss
an

gsnpay pu zanna fo Kasia secon mae ng
omg fo agony rermimarreicesite ee

. cuetitigt, er

LAREN?

2 fir a

    

ENGST

a ty

 

““OVITILELO000/009079/RIEP/ESpa/saatyory /AOS oes mMas//:sdny UN Epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 78 of 154

 

 

WY €€-01 “6102/1 1/T

PSE FOOL

 

ef-s

wea? uti scan omuobiowMa : ahscen ACU EAY

. Sh trey eaeedieees T spua ges,
ott rete PH CE nua xB eeaueng Ait SSUScay, Histiveded ssousos susan

ahr paket Fee sLucAOS uRWOpOWELOR? iar

 

ope | Te

eyenpepeane

fone re

 

£ eases Conneia

 

: erEsncn eo baie ee ret eroky

 BhOLDLE Rte pet Saat fel Gt ily

 

BPR er ee ya

 

 

pe | sped peat omenoy emu |

e170 bebeg

i pen a iis Bumedurgsno iss. :
(rbot

3 _ ers an aFgney ORLA JO ADHERENTS, t

   

“aynEsy easiness pac sapucig

 

 

: ae opaobet

cee ooo -

 

t Wane acc oe oe
ret a a .

  

 

sce LEAS

 

OPI ZILETOTN00/009078/eIep/FeSpe/seammary /Aod Ses MM /-sdyy

oO aeaecler, punsy
pdepege ny ieteieee

Assnrptey pies socmieuti fo Kigsstapye
wenn forme

 

ruBHD. 0. Enuneg:

— , Beta spo jemmtigtrt,

suey Auedbrecy neieiog, .
__Baoviepaatataieg 35 egpwesg. :
ee Deeg RRA RES ©
“DOSE «= ISMITEg 0 ON |
Nyedpay memo) Teaedie were, |
ao0'eri spondeg gem |

a “pore

Doo'as |

Semana areca fl oem
co, “aut - :

 

ita capensis

oe emeein “yen oven et areas |

Foca “eur *
cpuemiaay, —

POT

oar

Sik Sep ERS mt

or wees ae i Og “eae Sn tae Sree

eon ose miahonse totes) Tt aS BT. ;

It, AID YH:
. . BORE] joReurem> | i

BERENS

" -qerogoe

oBsnaB seule,
FaSB. srbwesnis) ty puEraAd 9
pete, ee ese,

AGRE?

 

uy epxs
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 79 of 154

WY €E£-0T “6L0Z/IU/E

PST JO Lt

 

bE-OS

Te Roa eZee © Segue te
wee? pte eset pee ORY emo no sserin coEegeyy Tampedad sanples stopteaty

 

 

wg? pttiGe iueraofumugmot maak: arse Ans —1F rr othe? ro-nnfremonom ayy © yee

      

erm z Oe N OF REPT S ORS GHOOL LOE gpzeteg
. ee .

 
 
  

deme? we Se aret ere

Pr? eres Ayes © ge SOLOPMIEIS pire sunday POZO

 

a em
: . ssosetag pepe] panty /
PY trench : Tanoity jo cues py] LAPLTOREN -

   

amepy
peeeE eee tee Donate need Aid pantesepagbidat feel ead ©Mfataee « . oe
z “ pooast “seed. Seton) =. ogoost

: ue poreeeg Aegan, parton
meeoeg Lenoney :

Teh ghShgcstrr set stPee ists Seeras bs Teer ee + * ‘ rave ge . ner,

League ugcarprapstreen:sesneergg Rose reee 0.20 oy tga gec ten seqyyrea rpeyae LSA aed pat
Par Ppt peor s

coosie = eetoo's2) ; setoo'se) DOOSEE
sopra ett : spielen Sapeepery Pence]
: tag =AUOQOAEN *

De aaliegs

S aMOUARTESSLE SSSR CAST CLS ELet CR TLS TSS SES Eg SPEDE p MEMES PRATSSS STEP EALg SPEIGSE TESOL EE TERE a Te
i : oownss = sateeash 5 sefetes) cones

: : : sounkeg digrger peony

Popes ceeireuptit: i tommery jo cms enuy ZAR PRMOPTEH] 2

SUE Fe ag te bere AMR ARERR TRIO Pere pe eee cme tdeate nes aoe ee oe aebigg

 

br frty pee moose tors} «=f seta COs ssnreqg aBeypaoiog puL MON -
; rap eet pate, : Said ATEN BoM :
2 Met prep preys SCOUT : SOOSLEL Maqunngg vayEARe-y TEeunme |
“8 eevee et oo
MaRS sos a epiapgena ae Ea
L eeeer? som | , " RSenSoE «= Jaq

    

Fite Me hasnpuy pup ea) fe Asay udne sseuysng

af SMaG TRaMET pUsuLoad 5
NS wag {o agpeory err YAR Ley,

% , ae ee let

 

“OPIZ9LELOTO00/009028/eIeP/espa/SeATory /A0s ses aamy/-sdyy mY epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 80 of 154

WY £501 “6LOZ/TLT

 

PST JO SL

 

 

SIS-3S

wl are sl tROSEeRe 5 IOS IES
Fe? crete ereyy pee ane nad essen an SSCA WeatEdag Seales Sloyssauy
rege hte euracbuepourman raped Anau - dtr corr sone uewoougpopy ¢ feurs

 

 

wre le

eHEMepoAT

devestiont

 

: ae apt GGG LOZ

i eget

Poser petigo! eT ee

i faye

{orgy peerage sipeet 7 try
1 SOeHAS separ Mylar essesnesy
4 Were AS aterm irresie ty

Ma ee

1 Res BSL eORZ

: -

tite abe

ee ae

ES

pers ey

Se «IEG pOpEARETy

90K

pannus Sy] UepEzisonny

my AL aogezoquiye

dong > snug pemogmy snayenttesagy *
ssorcogsp  uuaQN! ay usdeag inddy gy
nin joemgpaun <Ayyereney

aioe |
Poe as ae tq uonuaniieg
say ©

 

Pose Pr iets een : pemuren FIM] negeatiopEy ©
i totpehee gh : Ind AKT uoperotyEy |
Pompey: ae comfy ARE - asSuena| perpaINY smote ey.
i tdeits acer Epes URSTHHOE f  wsciocr Magumy aT uoding dhe gy:
PAE paternity : Tamyzemms pap 7AypemayroN,

J eirtete> reeset isiesol — 204DmN E>

“OPIZILELOL000/009078/2IepAeSpe/saATyory/A0s ds MMM /-sdny

Aagsnpuy prey sxeouawr fo Bxerieye
wei fo atomayes
REE ASES

wonebtsseursnd

gue”

tan,

BORG SSOVISH WUBULIAY

peeps eye pres,

way epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 81 of 154

 

 

WY €¢:01 “610Z/IT/E

PSE IO 6L

 

US3s

"Jao aT Jo suorstAcud 319 oy Juensind yusuTEsAcd ogy Aq praciddy poe Avedon jeolery ony Ag pamdend 9q [IM Ue] g LSB [ETL ap LR aOIFe son SY L,

“STL esne 0) 7oensmd yoameAgpy
aur o: pasaArep oq 0} Lode QE oy) BIA BaneSIGO Pring smu oq] Jo UoNSANsuas pur USisep oq 70 ssasTeud sy DurpeFo pomuoguy pmoMuUsAoS sey daoy [tlm Amedeo} joafery sd 7,

“S[BIOEY up zo ([) avo {q) pure ‘spread (7) wanes og; (2) Jo UORoRASHOD aIR Jo WINASeY mondo pAT
mimi Jo saswermbar sm poe gq otp yen Seteprosee wy Toqojdined jenusqng omy soampsues pun 3o pasuduies S| donePyqd pHng, uNUERAL OU “] SshET HY UORIURSD stp uzparestpunaoNy

“SPOOR, suf St paugep
Atpiog are 9 SqNpsySs sng UT Moped UE SEN, PEN] SUL go Seumerp amy or ¢ aequme misy $8 porAUepE pus So1eq SEs mney F Boleq Sue poe yoz0Y Jes say = Bureq eno ‘sSuypeng Ttog (z) OM.

“yea PeyeNe 9 [pegs SRB JO Ged my pequosap [my aiou st speed ayy Jo WeyUCS |aTENTELTTS ONT

“USERS, 2p Se pouresp
Aqaistauz 9 a[npoypg Sop ut mopeg wel PISEAL PRIA] sig Jo Seiwerp stp ur | sequin waz se paypyspt pos Jepseerp oT stayemr (o¢) Aoewy Apyemxosdde yore ‘sforpjmg padegs aroyds (2) vasas ogy

T

SSMAGT}OS Se doe Aqaroy sonra 37,

SpEISTN OAL

 

Ve opapaps

PET UMGMaD Hey

 

 

Sap aps

tok,
oo

“OPLZ9LELOTOCO/0090T8/elep/Iespa/soaTgory/A0s oas MMM sayy

greg

¥HtY

may Epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 82 of 154

 

WY £01 “6TOZ/TL/1

 

 

 

 

PST 9 08

 

aeOS

 

““OPIZTILETOLO00/009078/e1ep/zeSpo/seartory/ACa oes wMM//Sdny

eet,

uur epxa
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 83 of 154

 

 

 

WY €€-O1 “6TOZ/LE/ PST $0 18

 

£/9-38

“DeNFTL F 1SeS Te] SHUTOMSUE HeaLO [los OMEN

‘SIRONPS PUE MIE Ia7uD “aTEUTE IN suONNEIIU pEMIAs {aA pue “eatsdyd “pezonore sxeyO
yep ocdepedss axrmeunor Ame 3517 o[gmpnMe ¢ aq [hs etnenry ‘sjooy wopEonmenmos peoweape AypeoBopouqon jo Genes B Gplm yDImased puz diysizjoyos spavosedun pur BurgeqAuegs oye; Simaqwey

“‘SuogEs=ueS sammy
yo vorearieu sip aipeS} 0: paciisep sssusrodbes ajqnepur Supupquos sooeyd revising opey sowtos sim Tey wOREUNsSp JWenMrEyawe sume Yn e st oulBemy “pLowy WA ple UeMIG Jo Loys any otp wo posed

Heag AN9 > Peed weg « weg WS «
gmog Adnug « preg wopeacun « prea amu ND - peag URID

TRU Os Pee Be PUE — pom sip OF wEME Sursaregy
Amumoy suHFEuIC FL

 

MOHEUMNyTY “uopEttdsuy ‘wonKErLsemy

tary
goog Asmaaqey
eRESpIUOD
‘oy SUET
“oul GySr'] ze Aoamor
JUSUOT HET
Honig NOSSG AWVYNIAr ad

armpps

 

ria

“OPTZ9LETOT000/009073/22PTeSpe/seatmory /n0S ‘oes mam//:sdng ugyEepxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 84 of 154

 

 

 

WV £601 “61L0¢/1L/T BST Jo 7B

 

FIOS

“gA0gE panes seanoslqa Ampuogas PesaAss otR Ins USUAL E
Lar 9} $f Bseitn PouTissp oq UF St soualedue ropSTA OU ING FUSUTUTELSTIS St sagrsyadsa roysia amp jo snogy Areuunsd ony ‘sooustiodse Jopista pue peaytOS geEUneTEy LoS [ag omy 30 screen Aq Shem Sees pe pue
Sogecnumype “Butrdsus 1 ppoy oq ppm sonsoys otfy, “BuLeR ase dm araym pow — mow ae am BAYA ~ BIG SAeY GA, SUF IG SSLOTS — LE 0) SAINTE JO SONOS ~Ayg poe weg “eog ‘ARioug “comesouty ‘says “tretticy
Jo S9uroys omy = SauiOgS oftrt ye — SonoIs Aue Syjs) Speeg aut Buowe pie punom “ySnonp Asumof eq] “VEPs TI pred 24 70t [Ifa samypete ended qBnoigpe sinyno dod, ysnf 70a sume ap poe Ascrsny “souatos
“amine Siu, 00 st sno; ogy ‘,ssedmid ¢ tpi qounEpem, antacid o1 paudisep Ajeoyieeds oq YUM spread sq jo sosuatiodsa IoqTsts pur TusyRO JOST US a “Hapes [go SupoSsuo3 Sep ays WU ye
wt stomps - sor 0} susq Woy paepdn pus pawandog ‘patisep oq q[ks Yot = yuemtOo pune seoueuadaD SORA MY - Sod enTeMG sty Jo MOS, My Wika powecuoe sf Jang wissp Areumurpud sryy
sousnedse TU ap Furfofis Gta)
pure “Grsroagp-o1q Uplt pa surge sreunans ay Soyuryope (14)
‘suegs Sunmed pexisnpin pie opuogoos MeTUAAOD SureSuo jo poddns us Serpying Aoedeo umuny Sonowox! sy ssansalgo BareoRNS sy thom Furasype (a)
‘Rnued peuosmd amo Jeyy ul soMEpIUS pun TOREINSTUE SIOUSTA acy Suppreds (at)
‘cOmqsy Sony pur Sydnee UI ONLI ple sSps[ mony sientose Furmysey (M1)
‘Sreos scopeupieuny 215th yo] O3 YANOd ATyeroodss “srowsyA [pe Suurydsuy EY)
‘SQouatades yHito} Jeptoejseds Apribrmt © jo ped 2 se esodmd e ug premureyaque Jupraced {t)
Jo utes oBazens ssonfemg myn udrpe snug SocetedKe JOpSLA 297 J9 SoupSss SioSessem apqutiyo: amp Sorpraoad ~ mos ayy, “Grab pur

souapesxe peucyssayoud Jo [easy yyy ¥ oa paNNDeNs por paudlisep ASuppens oq ym ApOg Se], “4005, aT Se SeApesmaTy speed ap UNpPA sysusyedas soH sea Pur josHhos Hanne tice Sop 30 uty *ApOg,, aig st
Sondeospire] pie suisep Emowmare tampengys pesmtgd o1p Jo yuNTy “oreqmesp Sunstes Runpdue oyun sascapedss syst. asEmo} Fureraue Sursnoy surrey TEMAS Yo SMR! oq [EM Sead SAUTE)

SEW
hosqns DOYS suey Aq F

3] oy axodojaAap pUSzUSS par ssap aaloudaquy [emessypoad say Aq osn 10.7

ye sooman dx 20p1S]A 9g) ByEass pie KSIpP apIUST 07 DE SAnzayy aes OF
3007 Ammqe7
TOIStA, DSTENS [4097] WSL
ayo} pee - pug isa, Genaysrg

‘ONE HOYT 20 AANAOF

er mes

“OPIZ9LETOLON0/009078/eI2P/TeSpa/seaTyry/a0s ces mom MySay wy-epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 85 of 154

 

 

 

WY ££°01 ‘61 0Z/11/1 Foto £8

 

SAOS

 

“PRASTPPT $1 asuseredya JopSLA Suey PUT PIUsips *paywagepuy Dz suse 0} 22pas
BI OVS sudiemg Aq poary 9q 0} sapudisop aouaLedsa ops par juomT LES poEOTssopoud 9yy YAP TeEAOQETTOI IY PUT |TeaY Yous 10) PLg BsSog [ERY IGP UO WAP [EM VIO AL

sAgsadsced yensyredea yo mnaseds peoag Tse
{hess sw yusgues yo Araunsa sansse 0} aMep H SILT “Sp ayy 207 (TVD) .pasog Ciostapy jusmdoparg yayw0},, 297 0o avTs 015,09N paztpads pur ssauysng ‘suORT gS! MOY TANT
quawmsancd {OS wor sucssyosd ruvnig pure Aysmatuy Dopo Wosy AegE-TT nary Serpnped) soyissaaqun moss sjsodxs [Lingo Pe [TOL PSTY ‘DUTIOS PAMMoas AfoAT! TM SUSE *

 

~ Souauadxy pypspg “¢
Sy AIOIG *Z

sBABIIEGO / STEAD “TL

Avemenyatd agg Spee on} JO Yous 107 mesaid sebed Sapymsoppay sq,

nai ake,

“OPT ZOLELOL000/0090T8/PIEP/AeBpe/saaTOIV/A03 ses MM sdny mmyepxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 86 of 154

 

 

WY £01 “6107/1 1/1 PST JO 78

 

SHS DS

“WRITE OTUOS JAYS pure seard “Sipmn Tunerue scene) aojdxa 0] ry Sofamogts puE SUI0] JE [Paz OF SIOMSIA SaTIAUS ~ PEUDIp JO BATT Sean « pote Lac
RYT ‘(uemg Jo sosiogg DRIqENy SnOUNY ou; PUR PTET Y SH 50 SORE oat WOO weeny 2u7 Sarpnjoar speanue snoueSipur qua Aqissod) reuosted pur asoy da Asumof aunjueape papinit Apestsnm y -

UPUIC) PUTIOR Wg TIPS SAGTRAHIT pre AIQIAXS “eagas tin, 9900)8 pur Hep oneiry “sreep “srseca Sorperord pytes sigue meno BY -

TRY UMW S70;dies OF LONSTA DU; OTemMcoUs Tey saa pure suonnadmas Surupyus Jo ofaes spin B uy punoge A@ACISIP pur JSERMINY Iseo yETES sy) uore rms-ered 10
*pmog-pinns ‘suremoyy sefayy ot Ot aprrd Suey Aorp se Ajapes yaagead w1 sprods onze jena, utued aye} 01 Gunpodde amp gum pjo pre Sumod apraoid [LM ope Grane pre sods sagoeryur iy +

“AQUOD II] JO SIO S35} Uy Burfamionte pus Suuidsay sonRUTeUN SORIA TUT [Tis SIRPUON, JETTOUE PER WISPOUr Oli SURTO TSIOUT Oty TSht Te Ussep ot fo
srapuesd oSoAIp 37] ‘POUsTA Sue $7094 [NIO[C9 puw saAza daep “semis ystoue osep Adam “syo3 snsoGrn ‘spr Aqoor ‘seqpesq wappiy “popessr & AqdexFodo) Zoiiumys pue sees ‘surepinous “Suypsecs
smEIng yo Aneeq ap saforouysss YCyIAT pus vonoofaid wonmyep wiry sR] syn Susy weep yfnang Amacsatp jo sqSny Sepemeyeszg & oo sous Sep ep asuauedve apm Uenou: Sunmeus y -
7, Fomeiaday pspapg

“asoad Atpusuy
pue seouorusauco hispous Suowe sono yeslous pas suonipen Saonsay excosip Sey se wos. asda pue WER IR Fgh Se Ors Saniay FAI por Oy Fla sploed pur smame “omry WGrsrenipaiq [Raauuanane
‘KyderSoo8 snoyeu ayy Jo savesss 303 Sfeuyonyyt pee sunides [PA peag weMng SEY, “eTuny oq 3c Teardojexsp sreudondde por nopeaoumt amp soumoojom Anuepimic 3: se ised sy co ate gaye & sdasy wer
jo srmNg af “odood sp pow cag Jo WeTAq ayy toy poroweA swoTod woCEAMEpOUN ayqisuee Spiatuore osaey emg you Ajsnkem ay zo Suuamog op paps drysrapwesy pacar soto wlaportt ty

“AUSUMEG Ul SE9-05 Wed BOQRAISSUOR PEE DISUNOY MOY Sper smoUap a*iep YEN TPE POE PUES Ruse py Yeperes yo Srapucn peingen 31 Pee sIRjooHGa TE
SGEporm pi puDlotre JO PUD[q YOU e SOF YRMZIN POE JeasnAY 30 somo aqyy “Sardys sy qe poddey ondum put sontzyrats Ape 7O pH ys se SouMy Suoprgead sous pomya teq avg woRednoso ue
9u} 0) SS00NLa Freq spug orfoyoeuare opseuEy “SOGs WtmOS suet Raole S909 SsuROUDEIY WaloUR BoveyaM Bes ORIGELY acR ssame deans strer HoasioUy sam sa IeeA Towa StCOUT TeIeARs Loy aatpered
pardon 2 ony pecigysuey Ss] SiNpIseco Tognos SremG TNs pC) suey Spay pue LOU se O SHEBIETOE pssgn2 Gsompros te Mt wuent Adury sip pure Lesa] uRqery petoes ayy so pred sopnpod
JL sreurge pus Aqdarodey saisvup ApySry B yscoq poe wioery at Aqunco jsaSmey puooes ayy Sl TeUIG “eyNy sup Ioy Fdojsaep apy sed ayy Sdueserd jo wopsin ofp aes nod WRU UT ARG Nod sea

samy ieyg

“SIMBY 3G 0} SyOO/ BRUEINS ays sz jtesed poe ised s,ueMIO syEzqems of -
‘oumerd peoonendsm poe aagougsrp & nr drpstepeoy pou Ste pur oBeyey pesmyrs “Arsisarp-o1g WauntepaLs “odesspary astaaip “ogstg ‘oydoad srenig Jo Aroys oUy SROTUNTNRGD pUe IaAGoSIp OY

palelgg 7 FIED

 

HEM IAG) pay seAcon gy

tg Cen

oe ae

““QPIZOLELOT000/009078/e12p/zeBpa/SeaTyorIy /A0d oes ma/-sdny wnIpepxs
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 87 of 154

 

 

 

WIV EfOL “6IOZ/IT/T PST FO $8

 

“SeIMTRy pure says aarany soy saonmpusnooe syei pur sasmeatroped pur sranuoziad
ASI UES stOTISA Sunod qonya ySnang weysks Fagen posed Wise eNsip # sapmpoUT STAT, “plore URIQE NY Sg) PUNT Wo ELIUIS pur asueEp 'ofsres suptacud umm, meqery Upon jo Jey

- “SSIAPE OF pure
me ATojoupssy pue pe ursyedxa - smeuiemg,, s[resg amin} agp yn Isuds pue sayas uns Aawy “postsep JT ‘storionpald empous tend they syeesd tend oes dom Mog Supenscomsp saifopompes
Sata] qh 0} ssvouR aby yim ADT “Kem Sumnayue par porepas vot seniiqge sagRen une Jeg, nus Aad, pure asopdee o1 (po pur Suned meq) sidusia Joy soeds 2 sepiaoid Wyte aamoser Mpa

‘Pies ayy Jo sauayeE pure sulnsenuz jess out oy S895 jury sepracid coeds quscelpe iy qaaurdopaap UeMIMY Jo ysenb oy cL aumyeas
Sonrurmnyp pur pevopendsat ot weg Sheng aney — suey 2eUy YE Of — EWE OTE ‘DOUEp 10 Sisnm “amyRIoyy “Spc PE RUCISUPRIp Sey 20 ong oq Au: suORIQrNS asay] ‘sey aydhrau Jo song
poe sonyea ye Yoo, Tapjoncrd wsnowy e spracud pus Aoysiy moysnong sousedxe wetiny Jo AppenouOdS oul Andusexe Jeu Said Jo USI Iqlitxe HuiBuwtjs septacid soud¢ Atoyed asodmdegenm: y

( senest Sunscasy poe specieambol
Armeniat veda Eugpusdsp — “a, surfemg Ajqssod } “qecmpoued pogsagss pos Umols 3q lim SONpy Suainto Burttuls prea asoqen feapteg ws soSeU_ sip Jo qnq PENOS ay ose ST peg
SMYTH} TILE, PPM sp ptmaue woy spo je Aoues e Tupdofus apn xepas sugyisen Josurareyayes Fagiovyp Io Pur sMogs CoTySHy ‘sooumMozIed o1snmM peUONRUsyUT 10} pase aSzIs [enue puNOTy -

‘PHOv. Sth pOmOTe Sem LIE
2u9 Saou pur vsemjeq seousnpyar pera 36 oy sys (Shem sona[o pur Aum aI tayo) SyRQsOwep poe depo, pue Aeprayad Zo soIMyND PpAOW SSIDAIp Sip sayeSiaRy ASumof ayy “ayaaap JO Wopsts
prdiowe aty yo srepoqes qery yeard dq yeaa aup 0} oOIssrusueN ay poe sumynd tmiqeny yo Tunesog sup ‘wemmodasapy ui uogez Ars jo surgi aig swordee Jeip Aswmol paseq-opu v aye) SIOWSIA -

1gormnaday paywaps

“SRINYND PHEBA 5,990/F om ssoloe Lio satsors - Sunerepupes Tayo ~ Suro as Quays [ies Moly [boy AIIM yt Mares poe - surge pue Counce eqn jo sseaypu op Aofua poe zays o SIoystA auOOTEMA
[pa Aaryy, Yoepuedsy 51 ceag Jo sidosd 2g jo Anpepdsary arLy “sm Puno ppom oqy souscisdxe pie o7ea9 “AAl] Om Shem SSISAIP 2h Ye Ur Gshorp soumms sousredxa pow Apmeomy cownics ino yo YpUatias FU,

“SHOTRINISUT pus soTpEyExs permns Jo aad onsey s dep yuosazd ep yardeayer pue pueysiepun sn dpsy of ised sup so JoyouE WWI peel on. Ing TAMAOIMe pure Suey ‘UONRTIS JO WALIAy ¢ OI

SAT S44 “SPAl] Z19tR Qpues pow SoApSuneGR Woe 7 GOPUM Gin Shopysey tat - sapAje pre s1ojos “soriqey Mau opSAzp PUR L2AORSIp TOS yoo Moy] “sFupp onwes sy ceom, Aileaes o7 mwawos Jeaau sue Ing aAr Ast
PRIN. GE PRUUeTiAnS 24) Joy Asyeudeadde sswup 0; pasa e aany sieya Gene a[deeg ‘Sode aig mouRnang Serue yo woyEMeun sp 0) sseoce eplaaid suinesmur pure siayse je peaoqeMAT poe aqoys arg jo sued
Ue wo eSpaprowy pure JuSUMIENIS Sup OR] Ip PUR DOTS Ppa op Jo sped yours soue Woy saisel Spoxe Aq payouuapddns ssom ore sppoy Surpunauns orp Fo MIME gy SOoyTUY Spy 20 ML
‘TINS Spurys toa sag) ‘oToeys of pus dojasp oj aprio 0] spon UU Jutes OT] oss aM osetnATenS

pure “Ur SAY Aaa) Spley oT JO WSOUL SIP Sunpeu ‘snoyypen [einijte wwergls pur YSo WBiA ojdosd ore sieqq pHom sy pono spy “SHOWOASHe ORSte yead oO] SOIESTIEp Pue spooy SUT MET USMS
pemups Josey e padopaacp Aap parsmog soopeZIpAIs jeaws ssatp Sy “WSS FINE, SR plnase psdopsacp sour Wry tp Sioyen Moros ogy — poTeNTa LS Fp VOtAcaTtAtS Golts Ul Spinel Sq 4} Sso7o sy weUTG

payhanis

“Aioysyy maysnang ssanymo qasayTp 70 SSOUANGUL puE SHORNALIUOS ot 76 SopHsTapun pow suondased sropista spate pus puedes oy

“suogipey pur s8paynowy 4K
yO SULIT IURIQLA PUR amos “Anpempids “SenTue] “vojyses ‘ouysine “surqssl moe “osnuK “re Jo shederp Bupnepojes poe Superegins “SARUOAR! Wao sarge pom ple prcolos ayeaqujea OE -

seanselgg / sTeoz)

 

preag aingynsy

ety Anais,

““OPLZ9LET01000/009078/22eP Ae Sps/seampory/A0S 99s aun sang un epxe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 88 of 154

 

 

WY £01 “6LOZ/LT PST JO 98

 

ros

‘ “]fE IGE SIN|NY Jopag & PoE Mo s[qEUyESNs 37 Peso |[l pyaM amp pare coder
sip yen] Aeros pur juounitennd ‘ssouisng Jo stopeoy gunz sip SeAQMS of Bendpay ~ Gnod Geny ony In SIQRAOTEN TUL Sp qsvalun |p AUusoLnS Jo Spmedg “usyy UreyaysS pu syOKe [Tem I “aN Mysescons
JI 207 papsan souapymoopros poyrudip og} im wag) modu 0} syass keg WoREAOUTT say ‘ale Jo smEA OT Jepun uORRinded pytom gary ain jo Ayrofear yoosetd ony oy eBuojoq UoWFos at Jo amy ayy,

‘UO pum uC Sen - sao JHysod ‘emanns YNIC x19 SqRop 94H ones pool *Aeuour jepayp \AmAtsp ssuxdxe Brana “yeas usar Tana
+ solmacnetp poe suoneaoumt aidans Apuestas pow seydineo Jo ys7] Sq], Garsos pur wrpour “oovatomsoa “uistimo} “Speed “Bowetos Wy seouimdae JoyStA SpnyoNr FMA [ee WONPADUNT IY], ‘ppiom sap oy Smarr
Jo Sens aa geaouny pire mou ayes poe suMany aed & auteur OF - sunsap stp sARme joa Ing — zaMod ayy PRY ste PUDjERYY “Senz] Imo [fe SOMO] pu spumianms y DArseATed st UORRADUE pus souatas AEpOy,
“SUD AUSAT! PUR StS AOSHI
sigery IeerS ao pur samy Moy pauedded saey jou ppnom Amaoosip pire jusuueda “IqSnoyR Jeuenel Jo Ipod wuenkesqns puy sourssteuey weadoma aur “syqissod ruqsSye wpe spew poze
o[e JO 32004 aL], “SONRIBIPEUT ZBPEy fe 3O} STE OTB Sats OFZ Jo ydeouo smR Jo PHO WISN ot OF wauojacp ogy ‘Aup ayy Jo sualqead oy safos a1 saoAap Awou quan] o1 pur Supemes pur Sopury
79 Shei, Moc STR 0) “STEACTI, O} porlupace pie seOSuAAY por sopomummery ‘puny se qons sspears pur sraydosopyd acshy JO OM OE AIM TEL Oey SUIEDeg SHROG1SS PLY MONON WeIqerY Watt) Poop
AGojpouypsay pure ssusios mquery yep weysy Jo Sy waplon, a Zounp sen q “PUPAE Joy sunny Jotiag t Joy Beten oun sh pplom guy su] Srey qery paiy, out ut pedoysssp Suzq Ano penned oyqie>
“gaq] apQOUIONNE SISEASWORe Yh EPS] OF “BPPSOTIO Sug Ww pasojdus spoqew wonsw psurape ApeoWorouypay aig os ‘purysy urysey) go Sogid Bop APopougesjorg of yrom aFpe Tunas oy) wor
mamyAroys

“anny orp Jo Amos aSpayaowny,, ayy 1op osumaamibas est aR pyom qery 3g pue oPeLY oF deo wenn UML smog, apo jweuMdopAsp om Oy ainqmques a -

“srangny nou paren Ajpemee fara ~ Aoysiq yom! you ose stonescuny eed acoy pu MoNeAOKO 20} IsAIEpED VIA S! MOPEUHFetoT Moy pesaas Aisons|e OT

PRO ay poe vote aq] jo amy
Sip BYTES []LMa CUM STOFRACUUT PUT STARI-ASH ‘ErOPo Add ‘EriteuaidanTS Jo woweustisd MO Of} STEATOO 0] Jepuo ur suCHEaSemy yreds pur spora: dn way ye sept pus dsoues Fumes set op

qusundopasp
[emes pile st yusies ‘Symotoss peoTeApE ple ppon ety pedays samy yoy soo pure sdrysreued ‘spray ‘sydoed sanRACUM] ysoUl ap Jo Suetiignslger sip Banensuourep wousnedee quasesd oF -
ssaANAIGO / S1COD,
SPUYAL FTE AC UES FSO] 5, POA OE YA, UNO

Haag woyesowuy

a, ents,

f

“OPIZILELOT000/009073/BeP/eSpe/seaTpry /A0S oes MaMa /-sdny UY ep xe
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 89 of 154

 

WIV CE-O1 “61OZ/TL/1 psi ge

 

ouUs-OS

“ssoumeasd 0} yosem sqeuresns s Crummy Jong a SMERUSS pee ~ SIBOOMIA) ASU PUR PO Ud POE SIMeY Ho posed ~ Garaty ay Li puoruetlt fq patos pur passat “peoacenp oq 01 wad somes
ASyous yo Aeswarp oy) “sepn syn yo Adsua om ourydes 6} was ogh ut x0 uO PyMOG oq Ged sO}matL “PUssstLMT aq TES JOMNOd pen “SPOT SU 9s0. Loy sosell pure sito senpasd of umord aq mes sqaayy ‘(susjqacd
yesedsip oysevesmojono psajosarieA-jou way nage) Afots dexj-tiogite uEsp) Jo SANOUIE IseA aremuad Sued seaod Seajomt pos easy so Aysupseyo sean a fpoanp Pemydes oq ues ASusi § tre out
‘sage FUSUIMONLAD esreape Aue isupeSe Io sAnisod puz aqansap 20; iscsmbe, ay spats =a SUCHM[CS SATEAOIET pare GAREMESRIT ALM peau 3 1 sry oy 3 doar 5 pUTTWRUE if
pur Ipnoid oygemmensns seem Isnes It pigA sHOrssToT “W WAL SI p a ep Pp d poe Afrou scar iexs seonsmco oj umSaq maul Jo spas] put sprepuess Snag
Sig gons ng “Samu soy seat} Tue] pow ono par Supsmop Pens “spuepars Bunaqy saqdim jo sqyoooq oR on pray ASorouyoey pur wwonepodsuer ‘yxupeuse Jo CONeTERSHpUL Oy] POE IMCs mega pip
sory Yona Afug) “ABso02 Jo joNued 33 pus spRaToR Jo ToRRoNsaMop ap AmyMon ee papies yo jusundojoasp aia Aq syqissod spun arn, pansasadas Aowp sopazsazt] pure sarge Seidopasp aqy poe saqis asaqy,

 

TBOLAITY TBNOS pur END Aepuy woyysoN Sdétg mt staan punter padopasp

Peg SuOREZIEAIS OUNSIP Aen plays setmy KSooupay pur sousos ‘singe oO) swswarsiper Jo Sy uspjon, sweysy o1 foyprey copeztiam uxiqery pedayasp Apysrq t yo srouma sip someseq oun
OF pum jusoso a[ng, ou) pune podorsscp senio Aurpy “voLged pur in yup SP qaas suomerovouos ueqin amy Jo uonInELeS np po] Ary [EMEC simp Aq pays CATA Shomaey ST, “Sustend 2591p
44 paranety poe pepoog Apemies spurl co psysEmog wampapsE sof “SmAR WE vsONGeq PUR], op - EpUTEedossfql UY SISAL eayeaydns pee SHALL om 36 seamen orp AQ parm aes senjo ISI S PODER]
*poryent 4g A[poajurauces payiordxe Anny aq op gad soomose: Mueue oye TEysns poe SCA We SUeARe \Spysows og; por syumyd ‘puna $6 Adssus penosyed

SI St [PM Se IMs 21 JO suonATaA Hisny AMoySNe Sy Ing “pA ae ssaMosar any pissy sayy “wdoas sed pec Aq payany woes rang Jo , Sly pEmtaya, sip pey Aqeqosd suersiagy peatooe Buideysrom-susy aa
por wary sparging ap ae Grp Aep-tspons) many ye sdoes othe, may go apr pas siremopiqeg pur siepAssy ‘sumseming mene sap Eee agg's TEYp S:0UT IOy SEM Jo JGeLRA FEL pean Daeg sau wOrssi
ISETEDIPP NA Soh WO SES EMRE pure tO PpoM oy punore seS peer ue ]lo ‘Eto jo SaAmsal Sulonperd amssaud seman Japon pasispuos sem syn Aq uns au) way parmbor ABiatea MP VInMAYNU BAG

“Adlaus annbes oste donerfiAts Jo amano ay) pun senses Ino yng “uns sip Aq paqsunow Area
ye ~ d}t] ips pus - om Of ‘SuINsICS Bx SpBONUR pun sued ayy mo pormbon ATieoe up wo spusdep ayy TUM “S[RunIuE poe sumumy Aq Poolnsioo em yor sind Aq uns og) moy paunides sy Atong

‘Songéce ysydiucese 9] Sureiq Jo salpoq 199} 3sn 9} S]QrUN Sq Pyne Savy pur sip pInos spores Seas prove simeid Ateus qomryy “ssdyypoo pmo
Somysks suoTeSMIMURTOS PUR LONSO][Co aise “Vey Osuazop LAM ‘wogepodswen ‘smamenGr s.plinm oop ‘sity satpo Seow voy amor oop ABawa inci, “2al] jou pmnoo somamy Adrama nom,

WOUeRTMAe por Popp fo piudopAgp sip yo Alors ayy st Au jo Aros ogy,
suytzerg

“senseos no um pure sziueiio
Sak fad 31 OF SeA[aSING LEATePLS am Ava. OU} OF See ove Pods aq} eo - Ais vote rcopwodap pre ca pavt age Seay ne Moy Sugensuomap seousyedhe Bummdo-paro RUA SIOUSTA UATE OL -

meanaalag J spon),

 

nme ma

“OPI Z9LETOT000/009078/PIEPMespo/searporys08 oes MALS nye
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 90 of 154

 

WY £601 ‘6loz/tt/t PSL Fu

 

THAROS
‘sapoq HIE Ig Jo saqqiqissed uorsmanes ABrays sarsseus oiy yopdxe
OL MOY TNge ,sissurFewT,, pow sresutius “sueyloa WONG SONSIDS Ty RYE 0] pur seus Bros po yoaees mi aoeds aojde oy SuCpISIA MOTE [IA SagDsLodtes TMi, pete POSE ROERAGE SUSUTINT -

“SALTED STISEMN [EMA oq oy ayeduroo Geo SyNpE PUE Uep|IYD ‘seMopouyos ssomyy snows aquossp pur aolpmapiacid saqige|so spods fenin, “Stuaq [eM pie qtyeay salteatiog Ino
doy Aepo; S[QEy TEAR — ways, PUR GaTseY G1Oq — saoqousd yeq poe SOLApT LOQuInE DIPqUIIs USNS [sOld Wy PUsIeN o} ase_dsomnT Foayeenp-Ton e saplvcud a7e0 tpyeay pie spods Secmmayas uy +

“AZINUS SoTyE poe snared “Sueqa
Apoq sequng ag Moy Jo Seuancasip pu Toddew yrig ASojorg my seeweape mecey meqe slousia GoWSiyUS pur zeae pM siesta, Aq panqipory sdoyeqsuotmep ssoens anor ai oy dq) -
“PaUTER oq {]lA HOistty maaan “ka (Seep IMs 2ty te) tosh epeng weg Aone sog—cisem Uesjo Figazeusd jo [od ognusins
Suurdsur ayy “Adso0s Soysn pur Sutpeisusd jo shen. Un put saommTu JaAosstp 0} (Sisnuaies pot srasurdes ope Furano thom Ajpenpita to) seouieuig,, sprag ABreug op pn sesyo dno sroysi4 -
‘soag] dup oy Ap 2IStp UT posh poe ponides sue so}erd po pure ‘ons sty yo Maus aig Yona tr Shs 7p Wire] SooUstA soustindxs Uy sApoeren AB ay -

‘Spang [ssQY pte Sumeld nt ARs Hf JO Hon Os soins poe Saurydeo uns etn puna Borumds tyres stg. moy Jo (20x o1p Senpnysct
sous porepa: ABiana uo snoog sMoys montis oYz [ied AToy 91a Jo [ss Jeuny suf ote poraford sxogs anbom Boywow offs t puna sajoaex Aawy se sqees ray ot umds Ayioys aq yim stopera +

iy Momep dry paps

“Tpt JOA HS4 sey Jey soamossu Sy pow Tre tg,
pO yeourdepsasp Jaggude pur sagisass cae ‘susouaud Jo Asomnof pevesySpes oe wo ovewioy pungueur Anes pus Fey) AMO) yz OTB JO Seoyod Due seed ssonsing Seueaoosip ogNHEINS mou aL
WR VV poe Oy — terete 308 * do om so5 01 — SeAL w2THe09, 0} vores ony fo ypnod ami nada, Sie pus snannjes alps Bey sayerajso 4 “SPNy Teuwe JO Saya spis swenpe
=p OH stones dopasy asuny % ‘Apsoau aed Sun088s jou apm Arcos yeu, sa43 ‘satoomysT pur suey “satis “spun “saipog “seal ino spony pL oq poe ARrawa jo somepodan omy mode st preag Aouy ayy

 

pitas,

“OPI ZT9LETOT000/C090T8/eIepTeSpa/seargory/A0s oes mmm sdyy any ep
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 91 of 154

 

WIV £601 “6TOZ/IL/I PST Fe

 

TUPOS

‘SuoperausS aimny s pumprett to iustieg acy Joy worm aqeummsns pur sougacasrp
sarany Sunrdsu apqye bowR URAYA a7y 9p PUR sees 21p tog sos pur pstoad oy step 2 |[PsUE pun SSouspodse Sammtopre yy, ‘sees op OF panqttyy Atqeorqeour 35 o; animus fp Aytedsoad Summ pure Ima
bo Op “Saray Sql by Ajuteyioes put soit wpe put pees yy ‘perpen oodA pamaisoq waTg 9ARy TER EOS oI Jo Sule, oul sm yo wonmGona: Suqmoramny sty yum Saka] [UM PEI” BIg Fpl OF SIONSTA ITY

“SUE?O0 pO Sees INO Jo sags stp sajyoud ay casted Suge om
pHom yp Jo suogen Suumyras amy serpeloy, “uamRo uo Bunyom Asng 3] pur suma|qord assiR Jo SMOS POAlOsaL SEY NONSE TOrnAstos feronMteaUl pum peEOrn “Smead poymouory ‘setoads SFT] Das pint ysy igo
pacumang Supseatry-ieso pre Ayesneurp poysarnnyd sconzinded pop pur syed “pousesry sumSsg seas oy 36 Amey tsypes Alfunuses sg “uOZLOg 2p JAG JONNY JAS pamyosA spss, Funpey samy
ag $e yng “noo oF penunuco seoads Jo LOnSINNe Suymeso AMAURY YT] BIS SH FO AISIAIp asus! mt JO por AlunouS s.ytate agp JO ame sumosq prrojten ‘suvz00 pow sees ayy pad susgen Amur
yo sais oun sy TuOWy opisaq pany oym ajdosd ap toy - poog zo Ajddns Juepunge ue pur - spooqtrenty paplacud ogre A5qy pig seinen Jotuassed gue puara “‘Sexpey yesu8 olan suease poe sess 3U} sO St Tey

“SOLS ACoTP pur
sadedoa weg JO AfaAismopm opoua SISIRROApE pure SJoesLACH eos Ter pow aseyy yues qrusspoM POT SHR OF 4707 anay] pois dis Souppes jaewQ ue pus adap poop Jo adap agi pumare pysyen sdyys
WREInG) “HRgIZURTZ poe URISIqINE se ede sey sz spony Sup]oq - samod sume sofem e ouresaq eC) Amyuas pg] Apres oo Uy ‘LoNRStAgu put span zo qua Tuop-saumnss vy ape sdomg par any “Eq
FIPPSA Sy] 0} soya spen atg Tuyppens uonsod oSayens smug ‘soo Tp Wy sTOMSUry otp Fayre Aeqord - sreose ue] pue opoEg SACELY stp pales UREPY Te WEEE MAPS URIQRY omy
“HISTG 8 MENU poHslA poe waNyD pur Epo] 05 pedemno! pase Ty UEseyy INqY —IeSuo] Aqeqasd - ido seq oneg sproser ge Teer ae Jey Seesoo pe seas s,pyOM 317 palies aALy slorojdus pue sdigs urigeny

“Ped Fag 2p Jo jolqns ap om vopednase snomsuep
Saiy ansind oy sayend Aq pum apa jeuormieyy jonpuoo o; ueutssaotsnq Aq “saonemnded Jefe] eae paay 0) ceumegsyy Aq ‘sppon Mot toanosip o Smuorixe Aq posn stam Caen woloue ayy Jo sating

saunLong
“seus Pur SUETDO 3IN Jo Satu Sso|pimog A[Sunoses ant yo MONT OPENS 5, RU To SRI ON SAteTOU pis oaDised oy sums OF -
“wozpot 21 pleseg Abt Jee sontumpioddo pire splioa matt 76 yaTeeS TH Seos pum suEeoO IR Hunssors ype ysis Aor se (StoeBLaRu PEMD Suipnpout) srasopdxe wees oy] mim joARN or -
“SRDS PUL SURSIO $,Ppom ak wt ayy 34 Aeeq pee Gaysdns ‘“Greag amp poe AtowsTy RUORES ARE sec) staph oy -
‘sth Jaye uo teopoafoad wepy gaa age umuvebe 2ag Somuques Aq soouspadks Fuperepropes pur sabeulFemy spear oF +

seanzalgg / ster)

BG Poy Hy a ITY

Pees

“OF EZ9LET01000/009078/e1epeSpa/searqory avs ces MMM /-sdyy gy ep
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 92 of 154

 

WY £€:01 “61OZ/TL/1 Si yo

 

LOS

*parorhee 9q [1b seat
aepod pur yendog ‘qeradursy S,pEOM OUR SE [PAs SY SS7E}S OOD) SY Jo SIALIMCUAUe surat ayy “paunine pur PaESTOWSp aq [fl POUONAS aULeIE aly puw Bes aly Spin drysnormper $ papjamar
yO - Soedun sagefon pur samisod aiff ‘Stas Sy Woy SeALSp PAPOROE s}q2uEG oTMONCOS PE [EPIOOE oly PU Bes aI UT SH] 30 Hen [OAS put aidue aq] srojdes Aeur sioysia suzopeyd Buy wary -

ERPS fo 2eyOg weeny 30 shod oy] oy digs z aays 20 ueERD Jo yn syr arelives “sepuOM, suirent Jo IaaS feta, eso seed grousin sioqgeprents Baise)
“Geamgthop ap caw Sestamas A[qissod) soouspedke pur sepyl Joye poysed ony Supezo Jquse SapoRonn pore Bonnegreyse wy -

“gstg jo wo saend

dq spre we others Apwoueu pur + spurl odaeqs pie wou my [pap “sattas open ‘suoRIpedxe Jo yomsewoONS otR OF pesreUROT ane ASU, “suOTLIOY Ssofpue ap pur sts 919 Jo Mod omy sausued
croust, ‘Asumefay sqenen smuophes sani seine pat oEQUry Tedd stp yo owas se sueso0 am suprdoo TY SIOISIA Saestp wonosiond saiiop gos B30 Jas aT OI MOgP pssEq-UOnCM BUY popeeg +

“SEMI JO PACS 9m) tet Farpp
soda ad tins weap op pore (Sayitey quis ys) seaqy-cnogd 2pdsens soy dys anbem jo sapeds Kemer Soumppay = AFoounEey wypoo TInt SARIRIOIN BA POE Day tRog — sowspadse Ut ayeyed fe Steet +

‘sotsads snoura meio ,xisstBeittg,, $ Peed PS 2p Oy sues00 By] 0 spuos stp puE surELMe ropes Aq patieedtuaooe sf saueledxe pemmpesaadan sz “soqns opeabe porysy 9 FA
souarpne ain QSnam) waems YT Los pure Ysly PyAyOo *epnvetrey st noniienint pomnep- Tes & YSNAME 50/pUR Puno sAfOAar sicsia ‘saqny oyenbe wim pony Sagres c[y tits aaeLiadse sabron guy +

1 swonapedey papaps

“OPIZILETOTOO0/00907S HEP ARSpa/SaATOIYy/AOS des mm M//SdIY . wry
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 93 of 154

 

 

WY €f:0T “6LOZ/ILT PSEIOC

 

FUSOS

“spSnompopeaig poe saomeaps TearSojoomoay pur wenuoyasp
POE TORmO GS ajgearmens ‘ssamose sy jo euisieue py GSnemp YET do yr] ple BSR wotesd of amp Sueno appa sos uaSHTES [Tm pms GuET sip Jo ssouspsdes Burne oy1

‘sugiTeoas wlth] SaTQTyy Sy] PU RIE 9p SOF [PIAS SIE GEM [TEA PUT SPR PUPPTEM SAN1OT OT “Pam[RA eM axtasnad pue yosyd
<4 posu arp yo arene aommeg Asocwuny se Ind aTiey siape yim pu peAloAS Sty JUPWONAUS s,Q comydsoure pur yon s ques aig go edejaame eyifeg ang cigqua aieqatzaag SySPee pony IWS JO Sy]

FEST ayy - Gre op Jo Sapacra Saqras® ony st deapysed peat sip sures ALoysTy pete

poe gon sdrumtima of SSoinIM Jaq JED somponas thytneeg payee sey PUNTER pyom ong Joao yr ‘stOAes FEA por ‘s[Teperen Sunmporep “sopmow sysofem ySeonp Aroysy me sopered wwe omy se Fons
“eqng ur weudaysssp

PLOY tp pow aciy ur oyepy fey, stp “suey of JaenOT [aye oun apnyour osye mou srepaom Agp thepopil ‘Fepmon Jo somes = ty sem, Sao] HEwOpy C1 SY GM VOY peg “weQ Bt SS WLP poy, fereaes
30 SUG “Exp Jo Splunudg sip pur nopigeg jo suspres) SeBurgy orp Sinpnpour woes msex-Syppy Al i Ml SStnAStee Tense pee ay} yo Ameer Popham pom Rp yo LopmoM SpEEMEAR PHOT ISNT TUT,

am sndsol poe szeore “ponowse - $10 yeu? put — sem
Ie SIRT eeqpioyy peozarpe oy pe seAny Paquez ap UO SP BLO, OIp ‘EN [Ppin Sureeure 91 TM Joy Jou ag oy ‘se AEpEUURy atR JO SUTEVUNOW 39} Spout plow peMpeN ay} Jo stepmom, ADBUE 3qT,

ramycin7g
‘aay weeny ~ Apouzodium sous put - ayy wey pum Puno sy Guomonsua sy “Cpme atp ajord poe ysteqe “nea o} suonBIoueT ampns aidan oy, -
“yues Uo api] Vo soTeNYLN S,PUD|UZUT pur sensIoes IsTTRETy pur syrewpuel patiuaps Iso Sines Suyprador senysta wT ATO OF, -

‘SUi] - loptions JeyeaS a pum - aeapaom apeurreu poe FEMEET SH BTE ppios aTp TAs of sanuaradss pre souoys Kuwrmyoyws ash oY -

saapalgg / sop

 

preg Fey

ane,

““QpIZ9LETOL000/009078/22P/TeSpaysaalyoxy avs sas mave//:scag BOE:
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 94 of 154

 

 

a <
WV £f-01 610Z/ET/L PST jo
SUPOS
“ARINy Sp JO Seno pur saiod Oo] EepIOM “OMY SE yo seta a
nodn puodep pe an sumisds Surarysns fps s.preg op Wey 19 sstese aes Ager amune a\oq poe oreydso.g s,igseq 0 soMETEG YeSTOp am A
Pure ‘sogsisos pure spenprarper Atpreay «4 Dountes (Seuaxa ‘sog inne arp) Ajaaiiuo[ Jo syasoas og a
SOOUSA FOF SURASTOLAIP SSANTe SAQUBIAyE por suoyignes Faysesag -
"yira Basudins v yo FoupMS ayy Todn pure TESTIng St
Ayes reqs pooass solteys Burysyus opie sermgeay rarydesSodo] pur syTys Toneinded “smazehs soqTeoM Splice Sup ERIM. SOWIE} SITTISTA SHAT JIM. SuONeposed Amides woomeginm Sinsnury -
‘Prose oMUTe IS] puE Qeny sey Jo SPEUIPUTT PUR SISpoOM Tae aq oy PaPETIpIp 9q pun Uo SnoO} [A UoNSSS [Rises
¥ Peow Wiis Hepa stp Suope Jommol s aye 1 “kepmon, emOET Posey] JeRO Aueur O 20 “SEpeurpay] Spyro sip Jo Ace oO} SUSTA fenytta Seocq> ep SIOUTA oseqUEp aansemym Te wos FunSa(9g -
‘PUPTEIRE poe ppm oi wystag Asi noH pe Pils edt ty aAIAMS pow sary Aap vaoy Surmeydies apg ueyd pus Rompears snopzas
AR PLOY Pur Gono; oy ALOY SIOUSTA MOYs TL SITPIET PUE .SIOTRIO,, “SICA TaTOp [LM POM Ip pUnore wey aeeye myn ysou pus SyauTTUE poPURNS ony JO SuNDS TM SsaHNOGHS sso}
‘adugs saga Wayes Se SMOY EAE] PUF SasuRA[On Jo Tea WH Py SiON SA Su sed Jes pure JUTISIP SEY MO’S CSTE [Timi SUBISERA HG aiquaSuRD AAT TOEIp [ORAaG “smata yeas ~~ soz992q 1909 “"
qhree Avp quasaad yo sisprom opecoeut pus pemqee ayn 1557, per oes day “sonstodhe aneey: paseq-uogous Sunmos gat Lppiom sty pundm Aswinol, Suindsumome ne sym eed TuER ath oy Sous, -
1 Sonpodry pomsps

fe
pitts

“OPITILETOTO00/009078/E1eP/teSpa/seatory aos oes mMM//-sdyy

mOoy"ep
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 95 of 154

WY €6°01 “610Z/TL/1 PST Jo-

 

SLO

“aoeds Jo RSOG peUTy auy ssojdxe pure ses Aaty se suoq@urieun sep apm pow preg 44g oy 0] SLOYSIa Stet Nps [fim Strona Fopuedxa AD Oop Moge Wes] Of sed sue pure Aoey don FEAL,

‘SSIOARM orf JO SauTRey ySaPUNY Tp OPO! pas oy Saromisg Moc a7e yy “BAUUOS Mp JO UNO sy OPT SySrsur sn Bos sr odoosapsy Sqqngy sy

_ URNSAS IB[OS SE CUNT sno JEP ITTYs sreUETS yo Tey Seyordas pus wo Surpuey “Surddem ogre sr yemaoeds Anperoydhey ‘sorry posses — panmeyel pete wedeT sq OL ano sey GUY "Prog sands pomunyd Apres ur
ye sidoar Suryood Aqpsiraxe Sue SISUTIO] SnMTUBSApY “UoAS stds PUCKEMIIT Ue syes2 o7 Jaipaso: Soppom am suoneA] “Soria soeds tudo stein Suse pod Sudopeasp arr semednico ayeand pag soryunecy

“SET ptrd Banga poseq-ooeds vo Ape suomeapmonnos jurenn pay scoydery Secoqd syqaa Ig SoIpUySMpON paswazeTl stip oy Kesd Ssig pUNyEE Sons sind Joymamd og

SP UeRIpps Uy fyrreumiy Jo yoo woururcs T AOU St Sar; om STUN UL estar aI InogT ssonn Suipumssopes) PHIURAPE JOINS PUP S344 IY) Of PIPMISUET, Sean ORIOATEN ap PUR SITES Ag] FO TEPSPMOUY ISZA STD,
‘SIVATIY 3. JO SHEIOAOME 37 30H oF spoWaep se UeSaq Azpo} PPO 3y puNdde past IO( a7 SMTP sary YIM sproodas,

UE Satur SEO Pamods JOT SST |ESTCUOUANSE INF YOO S PARAL! OUT-[E Ibe, “SuaARaT SO) UT Res FO Srey 9 oypord o1 PIWeAUT ouam. BoOLiop Ssynduuns Sojeue nove pik Saetesty ‘pedojasap a7aA.
SWEHNOACI Jet JoTpaad pow amseau o} spomedt meu pur preMuey ind ouon ams pur sun” pres ath Jo SUSUMASKT Sy MOGT Seep! MAN] “SOSeMIEG pur pepyseg ut Ajqriou your sonomasge prowl ATeU
Ying puR pres owt Sourpms soy snaps ogy 01 Fanjoo] ‘seve pur suEaO ary ssamoE UMD apind ay anys ain Apervedse paw DoouL “ut Sq) pase “ETC Pus sea-O(PPNAL am Woy aso Hurpaysar “pordiagu Ape

Pupaers
“SHS SROPANTM 2101 WAS DUE mall [Peaal OF SAUyLOD As p,, se Cencosp pir sSpopmony REMY 303 sty] Y omdouy QL
PIGS OF SOE WORUTARY NO pepins pur saAz] dno Jo aded exp payer sdenye oan PW SMS DUE UOOI “IMS SY) JO SUSUAGHE Suh Sse OL -
“Sms JO SHOT SH POE Sear ayy "Sones “sinaysAs ejos Sonds 30 sapresuy 90 ues (ompauos) pure azyensa ay -
FAOYS aonds J3pN6 teNsEpods = tata Gro sta ands UE YsiuIs “erp OY +

taagaohgg / sr0S)

Beeg 44g

eli, pam,

““OFIZSLELOLOO0/0090T8/eIep/teSpe/seangory Ads cas MMM (sayy ToC"ep:
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 96 of 154

 

WY €€:01 “6IOZ/TL/I ys ga

 

LUSOS

“SUORBIpR: pte slate crpes SAQA §,aSteAlun stp exodus cy sigpists wLofe sadcesaqsy sonds pare sorfopouysa; canomiamn mpamod “gqSrg poyepimg +

ssatnads .Gjs ong pow ABajess sig weaaueg diqsuogeyes
nog terea] PUR Spaig scORTA tym Wessya] Aay Se suO}S7A oping o} ayqpRAR cae semFewo,, pue ssusuedse wpaanmur “sismiopod dat, so Asia w “Aremooes piiq ont Sioa og om pe -

“BUOGUS S[qPuRIS Ne paseg sogia-sonds aangny. [nyssbocng tou 33 BRAID OF
Supadinos summsy ys sue? Gaord speos aflrey z st sy L “oT oy Jo semis-goeds UMO MeL odisop Avin azoys. “poyerdas so jpop soeds sib yShomp wis a[qissson es Ayg og yo pan munone uy:

‘souds ont sph yous tg urty 3yEq spod sa}emmuns ateqen we goond:
BO) UE 94 Ose Ind soysIA “soeds ou no Fomeo] sMopuiM seq wea yoeg “sdons pur sear amis] ‘suAE yoeds ‘seore Smorp ‘soar Acnsn{ qosputny sa Aer, “soede Day tee je en
Suqmums @ doles stoysia ‘pare uondene: $jo:07] coeds ayy uy mopaya noneaDsge 2iny 3 ySnomy ‘yottes Sump [ez0q 31 Jo mo} BuO BITE Say wmondsoa eer sewG, 0B saber soit, sy apy
“Apoy aqissod uogeiojdee aseds spe saeq Awouonse pug raqodye se qons seam of aSy uopyar) SRST Y Sip 30 Seueacosip Ament Avon wreay Stenssta ‘opr sondg wT JISIA 0} Os nBig-oud, wy Seng -
“oeGearg saoge Ape wySex ow pu weeny, 30 JMS) ay Jo AwstA Soba Aq paunregs aoe suonsta "peog Ags ayy jo 3007 Sagzenar am yBOONA pesos gees AOIASY -
"BUEPY Dy Rs Simsoin 02 ty pom eg [ ymored Tis TooGt ota uo sem Gig se datunal Domo quS Us oy SIO MBojougese tapers Batsy «

{wis mo Uap Sue] smqs, 40 peAp poe Ing ayy pur sop Jo UOHOS ory “OsraAlIM oT 30 Thang 33 Sasson ase Aon re umes shade, yuepd ino por waysAs sepos ma
suena ap Scogds Sumumg sip our semapoes pay supe Sms Sttpe|das arbxg asnp acy boas sump Jo ScmumaSag aun ge soeds ojay doop sjoes wnieewteyd amp mo mod Aatp se jeamur em sioncta .

tyfaartedxy paysayag
oe pete,

““QPIZOLEL OL 000/009078/2}2p AespeysaATaory nos cas mmm say ‘ cay ep
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 97 of 154

 

Rn

feces er sces mane senee ne mememefentanemanee ee TET ET errno Baeeten esees me aE EE RS ME

WY £€€°01 “610@/TL/1

PST JO!

 

Vids

 

SPSS Sarl eee Plea
EaEPaSS

oe

““OPIZOLELOTO00/009078/eIepHeSpe/Seattory/a08 oes am scny

SMpayes Lop MASUD pasey
spTWPS FULL GAA

JPG sousnsseos Como
PEP MEL HET efor

oysey pepo

reg
“EHUg
Deeg
“aerg

YReI

ont ep:
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 98 of 154

 

vein one : evo 2 eoansetene E : |

WY £601 “6L0Z/T1/1 PST 5C

 

THOS

 

“sepmeg ap yo juswueae Aq sy a} say WO paLeA aq dem PoE SINPHINS SUT SYSEE 135 forg op vo GMOS se areC DARI AG TE SuEp Se senicT Soo ST

MAUMRAD ap Oo} sorepdn Hons WugNs [Egs Pe aNPTYS FUEL Pim UMMITITY o1p pue aMpeyss UL MORSASEST syt
orpda omy of sare mag preys Auedmoz inslazg om Sreq sAneeRg sta je smeA ¢ ETM, OAT aIp 70 Consdunes amy yo wodear utteanarsy roomdopsnacy Sip Jo uatusumber a1 o} sdemye alqng

‘heated joo[eaa oop Aq pense 9g [EIYS A pur q ‘D “gy smpeysg pesiaar z pur ajnpanos suty syst eoferg aia o1 peyeny pure pozyEMry 9g RUS sereK] SURES PAT
ON tp OeqUeD coRonsue> Pedisuny yons Jo vehneese Jay “Seq SAnOApA sp arog reef suo UNpPA StisETMOS wonenASNoS pedis! uf fo uORNDaN stp 39} aaeKy anoeppy Amneaneld aay,

‘weololg sured aml 193 pomnbar senzAse MOH SyStOS Ife 36 Saseqd sMopEA stg JOT SINpaYOS SUID PREIPU! UE ST YOY SNPS VOHONUISTOD posmyZ,, 9 ST Ey SMpSING se oTEY poy
wo

ainpsyeg yo ¢ udesSered or pagiseds Joqumy se “sjayoq.atg jo {7} aus (q) pure “teeta (c) caass ong (2) Jo DoyeMEsEOS om Jo doRSTdaIOD jeAMMSANS sp JO ASSUOD O_yAL ay 7eIR oats Aqaay sone oy,
“ORIN amp siaydimoo of pamnbas sspunor woRonAsHCA f[e Jo TONArdEOS peMsANS amy 105 apNpaGeS FONE PORDIPHT OF ST Ory ANAS OMLT, Png WNL, oun Sr Cl FTEPITNG SE oyueG PORT

 

spaforg sexBamg =mp 207 parribes segstoe woponsnas fe zo uogardinod jenIMsgnE stp Joy Spapoqes stn payeIpHy Ue F] YPM APIS aM, NOTSNNSUOD,, eR Dy aMpayES ee Ory PETTY

qwoferg stp so uonongmos pum gooudopoasyy aur oy Some
Sysey, elOrg snoprEn ay Joy (sated SUSE, 3A) SEP Topeidunos pur IAyS off JOF SMpsyOs SUN PAyEOpU! De st HAT a[nipatog sey sysey aang, Im SI gy opagag se Oey paqoRNY s

“nosted Ave £q sysey, polarg suf 30 Ye to doe jo souemmopiod ayy amood Ae a0 pase syst] yooforg am moped Amur Aredia yoofoug a1, -

*ordnto;) yoaforg aug Aq psrmpodde prensueo yuspuadapyy paayeacds

am Ag pansss st QuemnueAoD ay Aq poncuddy aq Jou preu simoyrea ust yori Sst] pefory Tons jo Danardino feguesqng og oy RoRsape spoT NIC USPUA T URN panstidcwesor aq a paUNep
Ajanpsnyoues oq [Toys ysty wesforg yons zo umd so Ye Seanny) pun amendsegyy Aimduop jel ap io ‘QgA syn jo pred tou st put Avge woponnsucs v si yeqh ysuz yosfeag Ane op podsou yy, 4

qusammeaog op Aq poaoaddy pur umynsuey amp dq pons: erioaye Bap we sreOTNAD UoIeydanaD e OSA paysydocosoe 2q 0}
pousap Aparsnioooa og yjeqs sme elon yons Jo “yed Jo ype “SeRITY] PUR sareN Asti Ando, waolorg ap Jo ‘OEM Mp yo Und sf pun Aranoe vopsagsues es] Imp ysEL mefeig dee yoadser mA *Z

“sysey tasforg aq wunped 0 wonsEyge

 

am sidaces Lamdmo poles sR por syse] efosy op Burd o HUBS y pomdopssq snp op eRsind Aone [ny puR ys op Anedwo; talkeg sg os yom Aqauey jeUNUAADD dy], t
PTL Pa HIT
VH ad
seenogog se nose Aqeny eyez ous,

Than,

“OPI ZILETO1000/009078/eIepAeSpe/soaTgory /A0s Jes mm my/sdny woe]
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 99 of 154

 

cee Loummane smenannenl vec neceaceneeenee etn aetna E od

WY £f:01 “6lOzTi/t RST Jo

 

Los

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

uopequanaidin, pelaiy toy RY, UBeUG
SOR a

““OFIZOLELN1000/009073/eep Tespa/sacTgory/A0s ces mmm/sdny UaY EE
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 100 of 154

WV €€:01 ‘610Z/TL/1 FST ge

 

PHLOS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oe MA ee DW eM
aoe, mh raing ——

Sr

“OPIZ9LETOLONO/009073/e1ep Ae Spa/searory/A0s cos MMM /scyy TU eL
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 101 of 154

 

 

WY €€:01 “610Z/IT/1

PST OC

 

SILOS

 

MOT MONT WOH OL wee

udp uatttadug yoafory Jor aeyeun, BUIBeLED
HR a id DO ag

atin,

“QPIZ9LEL01000/009078/eIep/leSpeseatgory/Acs sas Ma M//:sdny

eer or Mir woE
pee yemay ny,

TET Ep
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 102 of 154

 

 

 

WY €£:01 “610Z/TL/1

PST jo

 

HLOS

 

 

 

 

 

 

 

 

 

 

 

 

 

at a ek be fn dn pe

 

 

 

 

 

 

 

woneaa|Guy Polen] 10) Sqeren} eugene

 

 

a

““OPITOLELOEONO/009078/e1ep/TeSpa/saatpory/A0S Oss MMM SOY

 

 

unye
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 103 of 154

  

WIV Ef:01 “61OZ/TI/T PSE JO CC

 

Uras

Jo Werptnsios pine Messed Saaumumood sug sod ‘Arepunog seouy sig oy dn pepracid pur paznsoud oq 0) ore yon.

Csmounyy
PROM, >t) “GeAposios) epmog ssuny om) o: suisisds proumieuew ongen pir afendis “‘Radesspue yos pos pry Amyiowe ‘sudpeniesed pus sqino ‘skenoyem uermsapad popsosse @

phe eapamog Joc] SIR pur soy WONSaMUOD proy Ii O1 SPE @
sel) Jo Tonannsuod ay aimaord jpn wwoumusAon sy, 1
TernO][O3 St 5o78e Aquisy sang ai “Adds yen pur spemy ogy oy joodsar TAA,
JAINR.ASAGU] WANT)
ons. jo wousivord oy oy toodsas opm Tapaorpoy o1p aseoy Fe opnpoUy TeYS UEP ssISBP] JEULY WG 7 ueuaahy usudopasg sup Ag payee se AION Jem pus spRoY Yons 30 SuOpEoyTads pur sLONESO! SI
saidde you ssop ADOWITY METUDFEAOS JURAA/! YORS TEM NEAe eR OL LOIN Sup Suleoe uonae Jo FSU 70 wreys ou aang jpegs Auedator pofory OU ART Sup pus joy msudopasg sap 07 skenye joing
“ALorpoy waunuAe jueaa|sx ep wleuy ARID JayEM pure spec BARS
fo suotmayneds pur suonssa] [eng ath 19g peacaddy ayz sanmeei Avedmoy poalorg 30 To papMadd “suegnoguods pox suopTOO] YoRs 09 sumsuan pun mace Aqeed {TOM} Msimoer Jo Ansmmpy ou; pee
BIMPIS SM Ur potpesds are Gunn tayo pire spec y op JO MORRayIaads pie SuORESO, SE ANALG. GUY IMsMAN 2; Joy Spmambar umunjunn ogy SyTASTOS g Ops sep wy sadde somes aL

UAULIFAOD)
at £q atrog 2q EUS SyS00 IHS ye DUE Tye] GopMoexe soy JO Fe vaTy js[OLy og BodR to UT AOLAYSHea BL SeMINNS Jo SSuIpy NG Atte JO PeMOMTOT sey 03 JOvdses Um. sso Ame JRA .ON preys Ameduios walerg of],

sumac sp Ag artog 2q [FEES SISCO YoNS [ye puR ‘spe sip (9) 26 ‘Arepumog Jonny 3p wo poreso{ axe (q) pure (x) TureTougy aun yom Zo [pe ‘sANag UERISOUED peo ay (4) pie
4gnpa sens aiqaiod sy 193 sarory, ANG] Jemay 20} (2) Sotprpou pure “Amponog saouy soy o; dn sargon.qseqyuy jeommaaog Jo Oops Acrd 40 uSisap 3m o} payee $1500 Aue esq you pegs Aumdenoy oles ory,

“Ju, ANN mM, B 50 peuBap Aqoseq St (ST s[NPIyos ut PSuBSp sr wa EMP se} poMIeN MORNgIASHY Sq ap OF AE
pleas 2p amas oy Arrsssoo0 ited Gale Gung FRM, yaes Te MeceAd sin Aq pepiacid 9q 0) xrudmbe poner pus soqpSp “Samanys o1y put atiog Amanscy AuqHl] Ey, 8 Se peaysp Aquay
Sf Yusurasaog amy Aq paronrsp oq 04 st ATTDN soveM ocp Cy!) pur ‘pmonnsuoo 9q oy sy Ane Jey oop 207 Spo, Paba amp Te (1) TOI, on dn dope smog se Geponog saouy sip wo sinod asamp Jo wee

“GBlOg HOQSIUTOD PUNY, BSE PIUGEP
Aqniay St spring og ORNSuo? oF 5] WoMRUAAAD ur Hom oy dn g smpsqeg Sip Ur momsg peomtnp! {p e[npayTS JO 3 Img WI peulyap SI uum yep se} Lepimog secur aq uo sured ssom jo MET “Spee,
AB Se pouypp Aqaing ome g SInpsteg SER UE Mo Jes suonmgioeds ap Tn soURMpIOONe UT TAUUAD so Aq POnTRUTCUA poe PAyONASHCS 9q OF Oy CIV g MPSS SRR br Mo[Sg poGNUEpL speas ssoqy,
teoT]0} Se auiBe Aqaog senseg ogy,

BULL SAN FoNApS pL] PUT led MOLY

g SRP yss

““QPIZ9LEI01000/0090Z8/etep/TeSpasaaryory /AOS sar mMan//-sdony . vay epx
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 104 of 154

 

WV CEO “GTOT/TE/E PST 30 PO

 

HEF

‘PeeGRP econippe sip Ayspes 0] Aressson 91 Sep se AEE Os O] SONITED pur camannsey
Digna Jooeg syeauy Jd auongseyuy woumadd oy) paedxe 0) Amssanou o7e sz DPOM Te Ne Luu ‘Kuedcror wsforg 3uy Jo 1s09 ap ye poe Auedmay pslorg syt Ad possmbaz 3! Wp words Aqny
scneeg STEAL 27 20 TUsaRRACH om “g 2Npsgog sap Aq parmber se poonnsvos aunpngseyUT jauRAON Imp WOU parddns aq o; 2IqEuA pueteep PUoTIppT sean Rudajsnap BANG Yoon ‘tely Jaeyy
FRU] aig 40 watussasse yoadun JupEy I WI pene se pure § VIpeYTS sry wr ye jos suoHdeNSsE oop spasoNe Hany polarg ay yo pomdopAse Sy) tp TSA 21g WI TS, 2STTEY ) SMIPURSYPAONT ‘Hh
“Axepuniog Joouy aur 0; dn sonrjan pue samonnsesguy srqiy Aoyoag syeALLy sup ‘oiqesqdde
pt poe samen BReMRAGy Tye yo asuedss pur isco sy GF Dogeyduios pue uoRanasoos ‘WSisep sup Jaf sigtetiodsar aq a] onto [EYs WCIUSAGT ony iu “fropemog, sen] on wo
lited # oety Bio Rotel 2 re poTunstias 10 poyeody Armee st wey), Ayan ery Jo weg Amarad Gran trey Word aonoemieg peoy yans Aue Samantgae 96 eM OM Ja DONS TEADOS
arn 203 3] fuepenog mmauy a vo srned ye suoGeso] Yons 9) SoouARyer wauRsby jomdopaAa stp ur SoyNS pomTUOD Arenuoo aig 01 SangAue Suipimsagou ‘on wocmedty
jusuidafsasc] stip Wy 16 p94 poureUce sFupwmp oe WE 70 g OTpSqOS STB OF UST Ayn seme, soto Asarerd Ain wimpy YoIog uogoauTOD peow Aue so arseod] sYp OF someaasaL Te &
Pure “S582) PUM OU OF AION DOONAITISICT Od Si tA ore amd ap aanep (a)
poe “saneg Aaaroc Anon samy sreudoadde op ye sur-ory Gan mim sprudardde orp oy Angin sorera ojeyedl any soouues )
PUE Imag DoRSOUTOD peoy sendesdsty oy ye peo UTEpY aM OG spEoY sR IoHGD oO
Urysneumeny sp = q
PuE eARUSTT Pea Gt)

, Pus “Armpunog 25007 ot OF (y apPSISS WY PUgEP SI US) Tp se} wary pedesspury sMTay
at yBuexp soypae Jopon “MAG mywazeM poymosse szapnasspit Ave poe SanITRY) POR AMEMASMINY JyoNY Jose SALLY wy ‘S[qeaydde o ‘por aimonyseTUY sumAED ay)

SaArep pure TTmsct ‘pymg oy Amessscen fem yo-siyiu to susamses ‘ays Ayedoud ype amooad Tun “osusdies pur soe sy zo GUOUMTIGAD SIN ‘Ley papas osLmYO se 1ds0xe @
rei sogseg on Aq passe pee poctsrapun sty “OT

“SIMPSS SRP UL nop s[qE ap te aosmep paylsads yep ap ueTp IeyB] Jou Ampemog satay ofp ot pint WhOg thoysoumeD peoy yoRs oo dn spumny @

Se “atopy pee @
WB Je uegannsucs ayy Jo DopadmMoD jEaMEsqg at sinserd 10 ayduin> ATeomesgng oy say epUn EAD oT 6

rises,

t enti,

““OPIZ9LETOL000/009078/eIep/eSpo/soATySTY/AOS 098 MM/S - wary epx
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 105 of 154

 

WY £601 “6LOZ/IL/T v1 Jo

 

WSOS

 

Tseng
(Ape sammorpey 278 HAYS SUOISusInp Try)
Sag Shem pEey ALL,

 

 

 

“SEQ SARSORY Sif Jaye SOT! (1) Looe Un Parma aq [ls SPEOY MAO VORsldmo jeyemsqns oF tuopedaies 267 Donm7 | Gi
“Ua JoISup PeaLY Mtg cy pattqacs slogesagmads 35 Chun Sobepioooe Gy payanjsuao 9q OF

Pre Speoy ay, UNTd FaSeY] FOL 3p Ur poypoeds oq qJ1a wary yolorg 70 very podkospaey Myoung ace iyi pact sole pengdun Bimspce

pip yo Aneduron welorg ap Aq coprsodsip seuryn or, Welg JIse Al EOL Sp UT AjeAnRUysp puE Tuner skeapeoy sp UO APaneorpc

fusoys suoumoo] ayy ye Arepunog Jeuny om) 6} pur Skog woKBANUO peoY Moy amp OF poysomucs 3q oO] SAE Spey Gone pue (Smeg

FAenpeoy,, B) § SMPsyS Sep OL | sng se MopG poyseae Fume sequor pur amonnsEyUE shempeey sty Ue DMegt Aevpropuy

Pucnroo] aq; 7e cary padeaspie’] mise” 3) uddn pur yenonp pee Arepmog UN] ap 0} peoy UIE oR MOY peynnsuos oq ot one speoy Gap

PSL ‘sedis pow sSnudus oigey tyhogepunor “ssi, Auting sdewdde ow ays UoRSaNp cups wy SooT {z) omg 3509] Fe Og [EYES Spey ody, puny 919.) do poyor.gsuns oq 6 G

 

 

 

 

 

spray

queue anata Sano] og Sa} SRS] 3 our yeas parody se ammoUySE gL
InsemEASd oT mG due soe HR “Huot Sy FeypurpyON Wepg Joey [eULy Ot OF peoTeMos 2q |[M aatenasegEy jommRAGD op Jo oBiep POY pur syesamnnbou Ayoedes ‘uray omy,

PoOY LITA LL

 

SEES AS

tab ithery, sea

““OFITILETOLOO0/009078/2Iep/TeSps/seaTGary /AOT 998 MMM //:SARY - tye
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 106 of 154

 

 

 

WY £€:01 “610Z/TI/1 PET JO 9¢

 

 

 

 

 

 

FS S19FL

“poonpas oq Anum f[ddns sagem, apqmod pormbar
JO RuOtir Bey Lope LOTTI Se USN OJ SIGHS ST afeas paean JT “Lf apaqss ag ‘ssandind uoreBusy sy (71) put vondumstos pue asn weamy (1) Tog Joy pos st rem aqmed jin summery
HSMMURAGL) SY. SoNGU SquuOSweL
Lich UIE, OF Sue uroug Atreddug Jovlory aly Aq potma aq Aan Smony pips Jae, aqeeed yons jo Ajdens su tog
painbss Susy SAq@OIpHt ap ple Sas MOpq [-g Sgey Auedwoy weloy ays 44 soIn 7 SUI WuOR peuRueep st
huswadoranac] JO ayes acy yins a; doedmar yom sot Aq aur of SoG wioy peysanber setunyoa 93 i APalssedond

in

 

 

 

Peptaord 3q Pays PUE WONITASUOD 10 [eis Si YP Sernsus MICS SyQepeAR aq TS Iszers ayqeiod yo Adds ae saqees aqquyod Jo Apddns 403 Foray, fo
“UR g SSE] EU Sp WE OMOgS AAT ETgap 9q [jim HloHENG] shaId se pUE

AUWAELT FO. 2H) MOG Fuuncip Grayasery ‘suorammenuoy SeyeA, Amummerd ony no 2 poe “g “y paren spappabbos puz

jaanmotput or Sutod yos pur Arepunog Jouny ayy uo smog Ararag, AUT SY op Fe paangsnos paw paysnyis = peteTLASuCO aq oy ase oem JIquIOd soy suT-atT, AIM Joley YON ye sMOd

Bq GUS SUSI, Ann sorEM, a.1 “Aepanog Jey amp ot dn peouasmos 3q O} #] Sarengseyoy sem Sqm ypu paoTsTOs aq OF SI Iaem aiqmed soy aihisaHSRtt yokim o2 dn smog @

 

‘Waid jonseD wawdopessy]
iq poSesians joamdopacg Jo wuog oy Yins of SHEE MOY Bes gureseId YnutEN am ye any ysfog
PM O qyAep sed aejem ojqrjod yo susie signa gor'g wed; ssoj jou Aiddns a Instone Gioedes © mtn Susy,
LOT) Tey} WuBAgSt aig ye qited monssuTee syeLdosdde 303 oO pAIsSHReS FUTETE JET ren 2[q7ied pmedizspch TPeINTUySsueS oq Of aaSTunseayHT fr

 

 

 

sn, IgE

“ObIZOLETOTOOO/009078/eeP/MeSpe/seaTpory/Acd cosmmmyy:sdny any ep>
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 107 of 154

 

 

 

 

WY €€-01 “6LOZ/TL/1 PST JO £0

 

SE-DS

qpaford axmy Aqreou og yoed Suprums prey erepy oq jo sued agony se Anrenb pur Aqondyo aus ag yee] Je J0 Oq [PIN peory ontyy ep, e

put “aopoanp Jaap ur suey (7) Guy sea] Ie OARY Tim peat UeepY Sy) (q

pur ‘pormibec 16 Aresssoow se peony oreyy Sup UREN pure sedar cpa 3 &

SENp seaitie quounimaon ay ‘vary podeospor’y mesmo g oy ed uprms pooy wpy Sm zo syed asouy oy yoodson wt

“SUgRA Leno TSA posefard Jo Arsusp pur oy aq noddns nem gins 9q [yrs Pue SHoqupuna: poe sHSy Io7EN Seuss senbape aned qe peo Urey sy yet Saere UO BAGE IL
“DULG O49 SloqIsta pur Swapisos SssLmo The Aq posh Sq [LIM g SNpeOg SI OT NOTSq PeDUSpI ‘prow wey] ogy, WolooT sip OF prom yueodwE sour eu St peoTy Ue ogy,

qpoford axtyy, sy weed
JseayTMAS pum goog oF JsoMMON Tory padesspun'y sayeLEg stp pur yafong SOLED ate eed Sony Sec WeRno|y sip JO Se YR PEOR PESEOD quag 9p 1Ey/pOR FANS FAQUFAON MGT SURSGT .peoY LieY, say

 

Prog wirAL a

 

Trig CM MLL,

 

““OPIZTILELOLOOO/009078/Eep/eSpa/saanpary avs ses mmay/esdny ony epx
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 108 of 154

 

JAY €£°01 “610¢/11/1 PST 5° ga

 

L/P OS

(Aso sapeorpuy ore wnogs soisueump [Ty)

SPO GARE Tl em Te
Toot pg an

 

Peer EAA 24) pur pRoy WET] IGT

 

Pennbss 30 Amssscsa st aot om Aq pourmurent poe pamedas ag YIM 3
“oygen semonpa papse(osd yo Aysuap pue noy oq oddns oy mmstogyns oq [TIA ETetp QUBURtASN otn Aq pouncryap se sy onen pu aSenfirs apnbope sary YA Prog IpEM In in sea esrurton cut

PRIERAOD 31 Jo Jtesuce usyEM Jeud ay mow,
coetunt: Ae oF ptog pea aap Atpour jon [pes v1 ap see Aqposy Amado yoolorg ap pur ayeq uonmeaNy ay} o} tod proumrenog sip Aq paynasvos vem ¢ aptpaoS spp uy NOR] POORUApE POY IPA Shy,

yre3

3¢p Soore pur qoeg ysed Apaysava-tpion somu sayeewip pum pur] TopsMy st yo ned wqoT sip ul moqe-panor eo sof poy tbe a7 “wary yelory op jo ped uso oA TH vny padeaspy Eom)

por pens 9g Soress-1q pry Suusrey amp jo pred worsen any yonany sun pte peoy TSBOD doug OG O] ANG OqWAAON wk] Sue Seq DONNA ap Jo Se YOMpA DEO peated Sif slzoal -peow TEMA, OT.
PRORIP EA FEL

t

““OPIZ9LELOL000/009078/eReD/IeSpoyscatppry/Acs oes mamm//"sdny . wep:
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 109 of 154

 

WY £€:01 ‘“61OZ/EL/T ¥ST 3° 60

 

eos

‘uoresyypos yons Ave Jo Sep 54 WIG P2NSeSUl Sq PEAS! [lM BC} SATIOLT Tp WOT pamnseau ase Qo Z]"g OSE) OF parpeds quaumeumbes cory pus seep se poe
sage pure Suey [py UT UTeUa! pes pus PAIs[Sp iO se poy weuopead] ap JO TT'p BNE TEP ows AqasY sohmy sip Hay ‘wary joolorg am OMA posmbas sre SaBIORS MURR PAL T

a0

“Pope to souoz
SSUpRY OF GARY FTEHS PAE AamyUs sy OF poyslep st usemasthy amdaysasq ay Jo ZT9 ssneLD Tey sae Aqareg saqzeg ory ogy ‘wary Teeltag au uUpiM pormbar ewe sonyisey seoeqUAID ON “|

seu Aredia sland ty Agen saqpogury trumuzaeD JUEAS[ar HONS TAR ISAS an UE PR ROFY FoolOlg 2p UPI SRIESe I snaps] [ary Jo Aueduoy qnofang
oun 4q vorstaosd omy soy oar Aeur foun quomonnba: for 1 weds ya QUERY juoMRAOD pomSaND op MIM oseN itm Athos joolorg omy Seg SANDS Ben aye aiqavod egeuosear se aos sy

SOMnT}O} se S082 Aquiay tonied mp ZT'g Sue] Ut pearenos Arequas ayy oy FuiyjAe TurpumysqaoN

 

 

6 apes

rene

“OFIZOLELD1000/009078/e72p/TeSpa/scanpory /AOS oes mma /SCAIT way epx
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 110 of 154

 

WY 6:01 ‘6LOZ/I1/1 PS{ jo

 

LOr-os

JosmraarSy qawidopasacy sy Jo mbsr og yim 2000p or OF arc Ay 2

 

“SuOpsUNy Jo stm spa a ssoste SINISE OD poe SoElTETY sy ‘Meedurop yslong sip AG pexy(AM SopoaA puE
SIoioelties HBTS Fo JaquINe 9 Saftuindens Aonrso Goad of apqissed oq [pia 3 te seasyeq Aedman weloag ory “cayg wetudoyancy Armouer antoe-ctd pie Sabisod 2 jusmaydon 0) suops 299 91 Sur Ag

 

“sozLaras pur spool go Apddns ap soy worsopos topusa pov aqataues s¥ yons saat s,fimduron wafarg ag Jo sease 9700 SOKITUT TEM WELL Nudopaag, AnuraMOT sup Jo sttaey onyy
yroddng Amauumes Bo sae %

‘Spend ootars pue pnpud uo scl #

SrOpama tints) Jeog] IAI Scone aaiens pytgy «

‘seqitninttes pao] meu yeddnsomsuq «
isSapg Feyio Sours ‘oy pas proddag Qnmanuey aamsaxoid pue santsod so Afsimns & 01 pomnmazos Aprpcy st pom ORIG) UI SsoURSA SH 407 Sure ayruuts sey Arediuory
qooferg SUL ‘seapselgo pruads) BupoSaugy ssp [Ene oy sanoalgo pus imap 5, Aoeduron, jofarg sug st 4] “eary yoofory oe) Jo Anuria ai ur squapisas pure setuedined oy Jo; senpargroddo qautogdars
PUT SSIGISTG 9 FURR OF SaINOT ES JO MonRAMt omy (9) pur S9dTAIeS puE spoo# jo woisvoid suR IDF sjrequos pur wamcgdiiry toy gory yoolerg ay Jo AWTETOIA oy Gt opreat Ou. somedmos poe sacsed
ese} Bowsprsuss Ayrysves (q) “sors pue Spo0 mean oy sobsaajasd Said (c) Auedmop palarg oy Sony sapappur opens sesomseaor wp jo oxgeredan um yen sezeSoys; Auadurog yoofary any,
‘sapuedun msmiumaos sna jo poddns m payusarsydun pee pookissp Surg ore wolory suSeg sy) a9] sendopasp
apes aii] sooss Ansnpar Arpmidsog pue wsimo; vip Jo waudopAsp ayy St moa] AGy Y ‘WeNIC) Uy SeINSHpT paseq SOLAS ‘pappe onfza 30 ittdopAep oy Woddns Gem snp ‘tm UE ameTAsegMT

JeNMasse UF [ORMSAAU SALp O) ‘SeAIeSuL sus pUE [IO SMT Dios sonusaal JUsLNS Saiiinssast Aq persiyoe oq 0} SI MOM sTYT “UetUA) 30 SIMS Wy Io} qyatca orarouoce axons a_qennisns Fumes 3
peur “Gono gisavip onnouoss 103 ATapeRs payesaar OF SI STIL “OZOT UOIslA “‘Surmautortey Apayssossord st pur ‘payers seq URI JO SIRT INS SM 20 IusUMERTACH If je speysrpon dozdeier yalosg oy,

pioddng Aaunmnte7 of Tampons s,Ancdanoy yaafoxy ayy T
sipseg Groaneog ard
mag wourdojssag Grnmmo Ver

 

Unig jas aidofsAsg ApuauEe.

RBS

“OPIZ9LELOL000/009078/2rep/eSpe/senmpory/AOF oes mmns/ssdny - mye
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 111 of 154

 

INV Ef:0F “GLOZ/LT/T PST Jo

 

woos

spefosy sunifensg sy tog sSeymeape sangoduios s[qeurrisns fo somos & Santos arn AMUTEICD [PIO] Sty JO auuAM sop 0} ayngEnTOS Tow pure vary yosfoug aig jo Apmota ogg ur sermdasos

wWeMto 203 sepUModde ssoursnq azponde yin Uoddng AranonnoD sansays to stay santsed pus shonanuor stn ap peomyauos am qos SueM Jours £.feetinon joolaLy au pie srepjoqazeNg J9pomOg SET,
‘prrenoy § Jasforg scHFeMG Tp YTS Ups Araneues jeoo] op Jo wWeardo(aasy amp ot sng}Auos o} sonMMpdde oSnsoam ase Ita Anwdex-y wolalg ayy,

drysvarnn ayriedios ayqisusdy >

‘soneuuopied sry pur Sous|poxe jeuomeiado 4 yoRNUNS pore ssoUrSNY UT seoQsesd sag pert Apeuormursiar Sindofonap pur Saronponn: Ag poaanjor oq Aeur Srey,

 

 

 

‘swusaduedaa rey sacudon @ repie of suonEZ asap 9} 219270 J undxe Jone walgns Tune Ag paated aq ot tyaueg yergnis st amp mp spersispun ospe Kumdumo7 yoolary ony,

pofery ssemg op Jo preudopacp
Sq) 10} Heddie seany apLacid of Auedmo7 ofeng oq Aq pain oq dew dom ‘syogesede pred Jo septanoe wounquysp pue podsueg pezipeissds Ul poAtoau] mou az SuOnEZUESIO oso JO Auuz osTeosg,

SHOE uotssag00D ath 7] BAIT
ome ajdoad reoor aap spin sratadopsnep so gystag ota sweys diey 01 2owoas Ansnpuy se pur po aip wy Poystqeiss 369 asank solediass sorenuOS AyuMNeS moo, Lowa Jem spuRsIapen Avedin0; yoafoxg ag,

“seanoand yourtojdurs
pot Sonunes 750q pur cel Wemdepasy Aununno; s inedinoy paslorg ay mod ayeueG pu yA Ajslaveo ospr Anur Asp yer amsus o2 uoddns pur ssumppy Amessoou stp um mong apracud frum, “aesssood
Sagi ‘pup suoneZTURE Io sojRGTOS AyUTEIIOS HELIO) RIO! Ipien HENdoagas oy Sole weg hy as ose |uA Acaduoy yofory sp “eonsead pue wmeaspsr sy 3 ASI “sadiouud Binpme sesy FaEp,

sagveragaes Apunmuio> yroory 'g

“seoudy Jeopem Boyreaaid usg Aq pounitesep se uosied mmeme-uow seine Aue 107 se staged natu) yore ady sones op Appuiazen Suieg uensesued [etszssaltes gons Ane 20g suomipmas

poe suas PE yeumod ye modn yesSun bes st UoRRispIsios poe ssowanyeid yons sary puy WoRRoO[E Yons oyzuT o} wore Go au Tem SAwAS DepLAcud egy uo peor magedrge sums op any TEYyS SIOeRtOD
Sy 70 eqn Ane pur DID Tey) oss Ospe feus Kiedao welarg ayy way pelolg p30 Apo OG oT suopmrupHo yons Ayperedss ‘suopermrefra meg aio SeoLAS por spook ‘sep 30 Insmemond
aga Gf somaiapead Sang ypeys soveyigy si pus Aomdinen waafocg ain ‘spepoms (517) Poueurcauate pur Aeres TpReoy paysyqeiss Sutshuosduos mowua pur daALD Ayrenb poe UA ISIyS 1900 “peapouad aamoT A,
sueyranmize moray Yyanowy yamwan2ed psa -

“SAIMATIOR pasenue) Jet yo suant
Tre ty cag menidopeasc] ArmmummoS ¢Anedue soofouy ay oyss sioMEAUES-qas oy TeyE MENS [PMS Teena sAcedmio5 jroforg op “openoosqns sofduie 999 pus Auedue7 yaofeg ain JaARFT AA,

“Aredmop talorg 20g pe, SoeRUOD
aapeadsar omy unps woypoo> oRoyreMb ese ueddng Arnunnor sausage pine sayised of jmcNTauTOs IE yensTOMEP oO] AuBdMey altaya Aq puumbaraq PRUs NGO Jo Poweuec-dns Te puE 395
poddsag Graney sonrqWeHqES ‘¢

“OPI ZILETOLO00/009073/e2eP/teSpo/soaTpoIy/AOS aes mmm /sdqiy - uny-e
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 112 of 154

 

 

WAY EE-OL “6LOZ/TL/T PST Jo ZI

 

Horas

“spores pire spood zo Ayddns pee Sunprenoes jo seare a1 OL sTURIND [SO] Loy somumuedde sssuisng a[qeuneysns Jo oSars
2 apraoud [tw poe uononpse Bunsumyue Aq of; aappsdmes @ aye qi poddng Gramanno: 6, weunnmme antsod pov salssasSoud “annsuard sit ory pooMtAnes #3 Amadurog mafarg ayy,

 

“Wawig) JO aT 419 Wt suogeiede sn yrousnany pasando St ER] di 3 OE
IRB Snsus 01 sea y TesEsAOr echo PUY SSLOSTUNA IDSUTEDAOD TE pind APoanszoud soon pin ued jaslerg ayy seddng AgonaoD anssavtosd pus saqisod 03 payemano 51 amaise’y olor FLL

 

Amang *g

“SHEEN 193 Segpuodde jusuidopeasp ssousng seu poe sEgUe wen srUdo oy pq ag jim Auedie7 oafory oop mp sunsuS TM SLL,

“peacudinn A[snanmycas st songeid oq yam] aunsua oF suerd amyny [je Gl parepYOSsweS oq [ba weed ory toes of pourea] suOSse]

“sorreumig}ied shonupmoa ihe Soop Sapo” ¢ saray OF Choy fjim yep tA Peeawgs ned sayy Sapo 8 Ag payoddns oq im Upp jasmdoreseg] AmmMumUCy JeRUUE yous JERR saHeeS [pn Ysoudde sm

“spiegun polar sardenrg

Ot St SIGISLA stONDg Thm Thy} sents; JuscaopAsp sssutng pow sauemopsed yeas the aut Bt Arehuue psrpdn pow pamalAas oq [Mm ump weudopased] Auumomne arg yer peyasdies st yy ‘sised semar eno
WRNTIRAOD) Sq YING sere Ff. Aaredettoy poly wy, Tesudas Gop somppusdes peereques yons jelo} ¢, Aurdwer yosloag op jo sFemmond ag poe doedunn; oolong otD ton Subseqoas saruedmos men)
fo eqionn ain Sapnpe CD TT yz sereTD Jo slomaoed yp 0 Sones ssocfoad ain Supacisa: onnueaaay wp op Yoder & aplacid yeys Aaduop josforg amp Yq} TT" g asm uy pegisds popad: ug 2p AA,

spire weddag Gomenmoy —*L

““OFIZOLELOL000/009078 Hep MeSpe/SoATQORY AGT Sas Ma //cscayy may epx
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 113 of 154

 

WY £601 “6TOZ/TI/T

 

 

PST $0 &

 

POT-OS

susie Sopped

sSuareap op seeps Ann

suspaed ay oped

SARALIAIEN, DOPEOIS

sangorys suum

Tany padeospur] Apulia g

sory Polerd 219 Unpis Ehemiped pus spear
aPeaprEod,

stpesg

stout mda

Seopa ips 3p sSeap[nd [ead
RULE

SqROqYdure ‘sonuss USUAL OS
SysOpt ‘RUMEN

SOE o yun Wp SouaRS SHyepMO [pea

@
ow

‘ung [ondoD yesudosasey pus ee] T 2978 jA] [FULT Os Wt pojon os se ydaoxe oosed uu so osn aarsnpoxa Jo apraud ty Joy aq Apmuauad you [eqs ystqen pue sup ye ongqnd oy 39 yyoUsg pee wourofie ‘ssn oy
Jog Farag por “ung jogo; wusmdopAsCy Sop pine INtY AMNSePAY POULT Omp TE POE mojaq Yous se payquept saoads odo por sBinpring “prone ofotp oq [ays Senne Annincinos, ont smug a9aee Aqazay song ayy,

BHoey AMO}

“OPTCOLETOTOOON 009078/22p/TeBpe/soayory/A0S ses MAM sda

 

gery
DRPARS

ugTyep:
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 114 of 154

 

WV €S°0L “6LOZ/IL/T $S1J0 41

 

ViROS

“snoperdo aus payedisiny ‘spies ost] poe RreureSeuur somypsory “nonnAsuos qusces Fee
yeofeid “Supeenuce ‘Supcmfs uoudojassp “ofissp se guris ssouishg s Aledo elon sep jo Sears 200 anf ut oq y[tn Ssecord zoamdojevsp sosnosat WeLIny pus LonEnuSWIQ o1SsmEAS sic Jo SNOT Bq],

Tegusinting par yoeudopssp manose! OTIRY UG SOF t

iD poe wetedojpasp cusamny satsmaugord pim aanysod yo Teron u o: panstoutoo AEG St PoE weUE EY ssSIINg St 30) swe say seq AechooD JeLaky SHE
sedan jermmucnaua pur Agyes heey og yoeoudde inqart Torey 8

Aqyend aouuss pes yanpesd we Sinsnsog A

tFeyens jusudopeasp seamoser wero sansoRS Buco a

moyeieds peoot Whim OUR pROnTERUEaReRs Song A

SPARPURTS SoNeiLeAN syeredso0 yry SumeumpyY A

Ssayrommnes peo] Worf woddas Soummy A

Sponges yoo Pue aMPONUS [OUEUY sageatssdoD “Aiea PeUy SME] A

jason pur susudoyensp Ausdeud Suns pear “Joppxe sonpadd o uoneuEeu pur coneAowet “Gtayess Fase A

i§0 Saneqs un poseq swonmzTuParo sunqeedo pur woyenasmes
quatadopaep “Wisp poled pared Feqpesy se sanjeuraip pageycess Aprasge sang faq], “SieEIem UOT eUIETN Ieylo pur UELOy Ut pesustiedKe Ara om Acedime> jolly ai saploqueggs sopiney ayy,

“DOISIA 5, PIES Wid scogRy URNS Asay o
‘seduayegs TeAUp waurdojdua peonzo ssaty Sunsooy M1 ABayeNs 5 TOONUSAGry 341 30 Srlos aa Te FL WTadoraAap acMOSU TRUMY TEU Jo Gannedtut Sorucmdopun om pep sezmudooar Anedeoy vpalend aay

“samiadon jupuniisno8 sy 30 Luoddins ti} payrsoreydumy pos pauBisep Sureq are yalorg ouBenIC my 241] seeouuoppaap specs oBre]

ssoyans Aqsupur Arpmdsoy por xSsTmoy arp Jo IUemloAap oy sf snogy day vy “WeUTd) UE SaUNSRpOT poseq solases ‘poppy onyzA jo JaudofsAep ayLzeddns [rm sup “wumy oy ‘emponAse yer

[eguessa U1 JOSLQSeAT! SAL O} SoaIeSes Sed puE po spy Woy Santenas quam Budeens] Aq ponarse 34 91 st WMO SIT “UNINC JO SIRURYNS OUT Oy IMO stneness omy syqeuregsns Sounsas m
penne “LornTsianIp smoucas 10 ABSes paereny Oe St SHIT “OTOY MOIS, “Popeeureydeny Apenissacford s] pue ‘payeess sey waMIC Jo sEUTINS at Jo JUKUMNEACH aI JIA spURsteptm Atmdmoy qosfany NT,

vopUSHEMG OF pRaMTRMIUIND sAuEdueT TOG ILL

Tse peding Gane

 

Wp PUT pintado pas ssakosey Copy Io; wep raenpag

TRL aon

 

TL apes

peitintty

“OFIZOLETOL000/009078/eepaRSpe/soamppry/A0s ses mmm/-sday Un eps
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 115 of 154

 

WAY €€-01 ‘“6L0Z/TL/1 PST Jog

 

TAOS

“Sbasd wSaty Jesu Cy oneAgour pus syoys “Fonneg
SSuOpOR TEN Besse Sip SARY OWN fus2 GIO aC. ro GHIGUERAR 2p) pUe ‘syse} Sp ana O] papsen aq [lM Tees syops ou “EASE, mefoug acy MOOT OBO: FORE Soslarg cofemy) ot 267 OPAQUES EAD
Se SUOUEIPON $55 Pur smserunbal pus spoan ¢ Amedisoy jooforg op “uel masEpy yeuLg szcefory scrtemg amy Te pouty? 9q nen Ajormns yuounmses pue uoRDepss Gosuersese aq Jor BUSY SU,

 

‘op Any Sunn Qos Bf someutopied sanoaga Jo Aeatep snonimmos ot so} AUR dace pur BareAgD 7 day r Boy p daip Tey paptaasd

“STE PaeAnon pire yrayadusoo “Borden
soy soprunpoddo yosuutoydam yoaltp Jo saqume ¥ apiacid Apyypouner oy O(qy oq TDM pea Jas psousuadke pur pouren Ajqeyns 10; Ajfeso] asnteape of spusyig Auedmon paler sip ‘teed wy Sumo! UG

juemidopaep pouosied puna worprstrenrgy >

 

 

gona tay
Spp ge seevaapnadicos pur sourtiugped peronemdo [emacs Foyspuesdures mous) pur poforg suSemg ap meyrony uoRsAMUG omumdo Apatssaord of ronnonn s,fordump jolorg oy 1 I

 

TORESMUBILY 0} LONGED aAlisod pug suestNUs ys & yee Of Auedsto> jofary aig soy Aqumuoddo ue soptacud wera} m1 saprAnoe ssouisng 5, fnedwue:) yolerg oon 30 TSMSTIQMSS StL,

rape gq ised unaupcic any ui seyzom, etl Aopduus ppays suoAoyduus remy St me] JOEY 90 Jo We zepO SE, OPO OY sMoxsep pue IY SI oy mem
fon, soy Apoud yr fopdins SotacF ys “susnjom Je OF YSU Tey Fuumsus w pawye st CgoT JO Ce AAQUINAT some] MATY wm powSenaesd sy PAE] 2OCET] WeuD ot eq] spueysrspum Auedex05 yatory wal

Ay tory weg +
‘sraAnoe ho GORESTIEQ) 5, WaTnAOD oy Funes day yo emg ot Ape Bonds 40 groseR yDET F 5e [Jam Se SOOTARS pOyRIOOSSE pUE dojonap Asda paedenn ohn] 30

SAT pur josmdopeacp ‘GErssp waford oy Apremagred « secuAnoe poppe snjea jo aStuar uu astuedes Ueno pur seoqely pRuTeMUT seg SUG [Em Avedwod iosfolg stp Jo Sreploqamets spon, otf,

sone tag fexerycosazuy €

os “hennadty jecdopasc] ain jo soswsumbar ays qua
SOUNPIODOE NY SE} UORESTIEWC sep days 09 soy psn 2q Tbe p SI, Toneeniig pre imcidopasp comorar emmy oy ysRorde rena $,AmedwaD yosfoug op SOUTRNO UepE ROLETIID ST],

 

“URL, OF Pram orp Songung pue ppm ap } wat) Sasfong ~ toss s.domdmon woloag oy THIRy oy dot os [ype ABaens monesmmUD snared srry

“SUGAOUTY Jo ABURI Spi # SScIse Sree Ato pine SHETTY Su “AuediOD josfary ayy Ente podordar ane old. SUSAND MECC) 30 Joqtemat
ou) exrumect Apalese Toad 03 apqsssod aq fyi. 1 em) 3asyaq sioppoysmys wponog am ASayeNs uOREsKRWG pi doourlojaap ssomosar wan eaqoe-oud put sAised # woerapiiay oy spoya seq st Sunn Ag

/

““OvITZILETOL000/009078/e7ep/7eSp9/ SOATYDIY/AOT 23S mM) “sda WH ep>
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 116 of 154

 

 

WY £€:01 “6L0Z/IE/T PST Jo Of

 

SIs

so}oes oyzand aip Aq eureasiqge 20] swine ojoes Aq iopoes payepirans sey pee uonesietnG tay Ariqisuodsar femao seq Janedieyy 30 Ansar sip jem sexeBooes Aundinor wolorg ay,
spPEiny porespEMg aodurpy jo Aapstanyg “4

“mele suieG 94) 107 aBeqTEape sanredwoo aqruTE ss Jo santos & ayes0 pow qoomuaAaD ajo ASoreas ap eddns Gms
queuing 107 sepmmodda toque qof seundo rye DoReSTERMG aATsags Uo sndoy aAqisad pie snonugnos snp jy peDarAcos am Womsfenen somes $Avedume9 jooforg amp pus SmplOYsregs Fepunoy ayy

‘peSeneur pue poprenios ‘podojanap “pauyen ‘pannusar “pepa[os ‘postasre 3q re Ips TD yom AQ ssanard ay mo TS [AA Wopy DORESEMNAD 6 Audrey wafore SUT,

‘Poreoo| 5 wofery surg op Hope UREN Apemuseos yeoo] ai Ja oEdojonsp ay of amMqmUCS oY soNENVodde syEsuT ose jus Aoedw0D josfong oy

deyseezye syrrodro2 aqrucdray “9
. ; / “esyeunissazead poe Apres so spimpumys Bursrarcudiiconn 54 Seren pthiosied yenay Anos pur
Joypneds ‘suerrmysey “wostrocns ‘soSarer “wapeny MeO pouren Ap 4m pags sj voneaursie sig “aqussed pu proqeesd ies ANY SUNSNS O}-9q [Tn UR] VORMS TEC Sy Jo ture TECAAG OL

 

AySuspioose
SEOUL [fim star’) Joy dn uedo yep segremioddo yoousopdune yoasspmy pts Jaltp Jo seqetnn stp ‘sfdood Twpouiord pou Sndorensp wr pve synys pus Suureysue.n et yssonons sy Aoeduters palo aay sy

“Ypsoa 20 sojare yeLNeGewew su] paovayadae We jo SouepMs AA Jap paajduses 94 ples seesToud Buprey peseg-y0Mm S854

‘SSI0[5Nq Sip Zo Spesu Jeol otf to pesnsey 41 yet soutauady> yrom yeonomd Aq poudepan aq [ya Somcen [pe Qoecan poe one jseq IOg ‘Emptagad
uogTonpa pesnqupes pum Summ Aped pag pexcdde ySwory 26 ‘seney it pesArep oq Aewi sunmiosd assy 30 SusuaTy “undead meadopacp pur Berumy pauuesred pages 2 uodn pegs Inn Eg

“uarsis totem soumutigped sanas(go ue Ag pamindiopun ‘sismSosd yusudoyaasp mere snonumaoe por Semen poseq-ssusidaros Aq poyoddns ase ssesaserd yusugmisad
poe WORSo pS “[usiENere Sosy feug Sones en Gee Jones “FAYTEU [lusannos sagpadnios Auras or Gupmdo isha yS[e} MaeMIE [E50] 0 Fuysdates 34 pum Aveda peforg om asneseg

swnodureyy zo Lis
Sup tim Apoortp ane ose [fen Audion walang 2q7 “SERISHARN pit SBayeo “tmpracid Sorarey “spooqes ink Hey ysNdeiss oy spoon Auedwnon wofarg an YS HRW peeps AIqums sor Sogyanese ay

‘Peanopana Ajmonmuos sspmnupddo vonasead por pessouppe Apapoaya oe jalorg amp 20] nentenribad Buyers wit Suoy pure DUGIPIlr “STepoominT wR Jey MSuD [EA. Gorosdde sty.

¥ dojaaac] ange AMIS Bt OY OD) Ogi OF PARA TOP 3 [PRIS YON UNI TORES TRY
ap URI word peudojssep por Bincren Jusmmusar payee ue 39} sueyd sy reyep Tins Aneduioc yoolosy sys ‘sttsmmes gol YEO} SIEZG meEMID PeyUDlE) Jo Moy on

enn

“OPIZOLELOLOO0/009078 PlEpAespa/sealtpry aod sas MMM sdiy , Ty Epx:
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 117 of 154

 

cece nae ca aenanapeaeap Ckcaananant ae Z i

 

WY £&-01 “61OZ/TE/T pst Jo

 

FITTS

‘spragun oofasy sarin ay Se apQIBLA FLAODa [Mn FO Sens] Seamoser Lem Jeuye pue juawdopaap ssoutsng sommmaped remoe yy SUT WI Atpenaws pspepdti pore pamatasd oq [IAL

UE Z WORRSRINY 3m yy payed Sy 1] SSG IBpNTer F UO WARMEAOD aI TAA asrey ITs Areckood ieford aL “SeIAgOR wORoTysues qe Jo MoQadmos of dn pers yoofoud ty pou ata sa1z sep TRAC OL
Wel g UORESTIRIC FOI We Sonpold ye Anedwies palers aL esd shone tenig Yets seehedure rie t Audie, slong ap 30 sPryusezd oy pue Amediao; sosfory amp Aq padoydis sucsied minag,
yo.Rqame stp Soypnyom (e) ZT 2 ane) 70 soomiamd stg oy Supeyas seater Soy Sox otasy SEnUsAor sy O4 pode. apaud faqs Aueduron meforg ap ‘[e) TTL FNe]D oF pateds potted sum ay UNI
“SAADIADI OGUEULOUSG ets poe SENG

wsauntordens rrenig pue apemmedes qroq Jo sargtay & 3q [EM SONIANOE KYSUER [YS S04 “POAJOAUT spenprrput amp jo sommuLOed oy pue vopEESo 5 fredines salary erp jo span om 44 pauonrpuce
99 THA spremsorpdes prposjod quns jry ‘sepou qo ayy uy werp soapdas vei] Ama og gays Jen dopacp pur ure ‘Ypres Soyueur 0} posmbes oq Aur yoys ogenedxe “sy[tys 30 opine PySsOTINS ayy SINsUD OF,
‘satenboped ue poseq aq [lm susnoWwod pum ssaToud soaneT TIME HO oq [ILM STS [PR JO OeLsopse peiroy

yes omunedss pum rom ppt of Amnbs Adie qua ssarp poe suns hs uaa Seen soueuuoped pine Lonasyas qwotrssasse soloeud wed asn ppm Awd joofarg agy “‘SasES HE Uy

‘Wendy JO STRUNG Bt Spine Pur Spisi SeapjOysMYS tpi] sy Jo sustdopasp paqeyMss yo siosfoud soto wt Sunmey popuoses page
04 ose ABUL grEs oayolss “(toneznnedso 5 Auedmon weforg om) pod TEMpIATPUT 9tp JO sissIEHIT 3s=q 3H} Mt 3q 0} Polapisues 513) JeR paptacid pure) worsens JOY apjacud 0) pue uoWssarBard mem smsus Of

‘soq1 qof nay wi passans Aasy yen ead
oip (va podojensp pur Paopen aq [IM Rs 204], “STIPE Io Aamereg “Spopmouy sios ye] Apt “uogeAods pay spans WEL ayy Suey BINpa “on Peis MND Soros papas one Auor Aedes woloig ayy,

“Suez [eet Spray pug syuon mex paydacor sc pun suoResyide {rary zaqe] oe,
ap 30 spusosonbar ap pur aemoduypy yo Aysunpy atp Aq sould ulshd semyod ath of elas pee) reonaead st sp ensU ay SoUssduroo FOF UTE PUE SPMTAAE JOR Papos oy 9q TEM Koo sAnedinoy polos egy,

‘saead voqusyer
sAuaduiog reforg op ype udopun Yue UOGMMOD sip puR DOREREEIIQ oO; pos Apny st Anode yoolary oy,

FES put Somme wos dapsasp soares “Wor 4
soooad Jarman yogssrug pus ywoudopasp aanesal neernpy 3

7e014 LI Udedentg of rep wow OF paiaAoe st wowreombes Snyy “srges Ja Kodars pars teed 107
uogesydde s Aredia yooforg omy Smpeprscoo mogqés |nCose Os Tae, aq TPM Jaaodueyy 30 AnSTonA oc tin, powude 9q Aen yom sieRny Aut ysuyele someauoped pemoa yuty sparyszspon Acedia} pole ay

‘Femoduepy jo dastotp] op Tvs eury oy sary weg pose aq Age peu) seBng uoREsMEWE Jo;es ANsnput eAapor aU) (spassxe “aqissod
s2ans0Yre pus} sjaow Amduog mefarg op yerp Amsco 0} podopasp oq pve Teyd sajsseusord y “sigjses Ansnpuy yeAspar Sty Jey yes spain Aue zo muncase aay [A Uepg UoHeSTMING $ Amdo: soaloly sz,

“sredojdius apqusuodsss yo souepmed ox 20 pasm 9q OL. MOn 272 “CONT PIE Er paysi(gnd asmy oxo qo ‘spo onjssouTard ssom exp sparyszapum Anedaiory yoolerg aur,

wate eth

“OFTZSLETOLO00/009078/2IEP AeSpa/soaTgory Acs cas mmm /:sdny aye
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 118 of 154

 

WY £608 “610Z/T1/1 PST jo

 

SHTOS
‘so[ox qof 70 ofae1 spun 2 oy StuDInG payne}E) Joy semUNpoddo yuatndojsasp saat poe juscaAogdars sequins
yo oSaes v spy.ond [ns pie monsujsiies ign Fuses Aq saRueApT OAtRodmes & Sais T[A TONERTMRLOG 0] WRUnAnUce aagisod pire sarssiSoud ‘saQoeosd sey qi padttabos = Audio wslorg aq],

“WEN JO sRINAINT oy wr sroqeredo sr yncygnonp posands Asnenukres t uogusmaMG,
Wy aunses Of SemuaTy yoouKLAc: IIPS PU SUBSET] WaMMAAGy je IM Aoarpuosd yon [yim Avedutoy mofo ayy “wogesweug sarssadiod por sanised oy poytemnes o Auedurop moforg ayy,

Aagugmg %

“sonsyeduzoo pur opine BEpsyaony ayendoudde om payensvomap aauy og seedojdam learn aso oh Aymqmomoase poe Apqrscodsas

Supesisc: apracsd oF 99 [A We Oy] WerSoud reaidopaap samoser ummmy s Amedeo joofary emg jo oedse D109  stINSSq [IM Sel Wsyegoom & Sopracid osre yovosddy snyy ‘osmacout ApAisosFosd
og Apar su syase] oSmozand uooesnmeng ay Iynsaz 2 sy “suited vo posnang 3q pia Suquumm or Ronanpes poyeinosse Sep yeuT payoedsca st yt ‘SkesA ITIP Due qumOs ot UT SaMpar oy afeg seaiAKOE Sop SY

‘STERLING OLA oq ya oocaagend aiqissod sovssaym - astedse pueioads
Aopiaa oy Auaduiop yoolorg am Joy poam a wi Supynsas ‘siqoeques LenonasioS poe Sopsemiue ‘waisop Jo SeNLAn? 24) aSeueut oy posu Tursearsi we 3q [EMA soayh yea & OF PII SaqLANSe ToRSnASTES SY

swig dive say ays Pyerad wy 10 “oy oud “uopemuedio 5, Aondine3 iefosg oy ERA jesuMojoaap poe Surerey oRrepun [EM TS TMD
SS, VLNILO MORSE AST ag ou OFM. FE sonpanm 01 sesodosd Avedmo} walasg oy Sum sues ee Ty “HEC pee sey sip] ath “dom ‘seg psy] aM UL SSTENTTY ey Dae TUONPEZIETIO
“SHpTRTg pune; 2q} trey Purasind jo SAID yedio pow sooedones [rors UeNoUy ouy UO Afar Of jusuebar oyerpoUNUN UE 9q ffir austy walorg sapdenes sry dopaep on woqmede sagu 9 da Sones wy

‘soprmpoddo jremdopaap ssauend Mou pom seennos autoded yo wySis melo WIAs pier sommumoped taacid
bo paseg preys foeUng Suns soy sroimosp Sarmzejd Dorssodons pure qwetudopeasp Ieares PACIOM sets PUY BENS EWC Jo WeUAINISE Man aznUAdo oF FqD Ag [I Aumdwoy yrolory ap 1m omsta Ts SE

‘pracidiny Aenonagads 8 sare ysoq yer smsue of sump samang ][e By PorepYosaes 3q [a reed UE qos in peu sunssyT

BRIS TP soy
qooindopasp Jere snonunuoS pur sooEUdpSd uo smog: aagisod = Leysoy O} djoq [a Tp Miata preasiog eed Sag Soygor e Aq poyoddns oq [IM Wupg MONRSTMEIIC TeNUUR YES yey} omscs ps yeadde sap

Ait, aaditte

“OPI ZILE LOT O00/00907T8/eIep/TeSpa/sea Mpoly /AOS oss MMM SCT woe]
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 119 of 154

WY £501 ‘6LOZ/IE/T PETC €

 

TEtOs

“os Zoqop yo sys0s Aue Joy MamRAcE) om SPIELE DpOY [EUS

poe Agdeodoy peucdizo Sr oF peumyer oq Jou I pory Janse ag yo wed preaaper qons we unosae oe Sang od ayqeonond Auqeuaseas ST St sey OS uoMpuoS jeuTaLO sy oO} yee Pury Tonsncy

map 20 sued yorssyes ogg Sumemgas sop apqesvedse3 2q [pegs Auedniog josfo1y amp ‘Joos wor nd Tekep Jethooe anode JOU SpEyues Loremysios siquoydde
AE SHIREY ISAT [is JUVULAG Bayt yolgaa TyUy) paapdwooug oso Jey “sp pasjdacsup gons ia OBA mea aig Auedaies josfoag oy oy Ad ppeqs wannnsaan arg ‘sp parydinosuyy yons
pO MODORASuOS oy] Syduea 01 soloenues 16 redopaep Jetpaus modde Jo seqnoo uoRoTnses orqeoydde aug samsse [EMU Ie Sue MsuMIAAND 919 qo. 0g STEN) payasdnrosuy soos Ate 407

 

 

Shy Pw eaRsny sp ey py

‘os Dmnop Jo sys00 Aue 107 TEMEAGD aTy SECU PION FRYS pur AgdeGode, panSuo sq 0 PHU sq YOO PLM puay Foe oy 70
ured uRAs[as os yeGL RINGO OFT} SEE Pes SNS Aiquuosess 3 88 103 Os aoTEpTOD PEMruO Sy oy youq pu] Fansne om Jo Syed jesse oop SupmTMaL 10g apqisuodsex 9q Teys AuedmoT yookang
a yeas ay PASp wayjoim proddy soy segues voponasuas ayqroydde on; aUSse JIS TDA praUoAeS ap YOM aMUOILSEN] paysydicosag)
wp Jo sed oR 102 “SanySONISeLT] pewrauccuy gens ya sued Ins agg SARA, TR Ezedaio>) poforg ayy 0; ded yeys jusomaany ay “aimongseguy payaduroay yons jo RaRsNESNCS sty
siajduos 1 JaAERUoS Io wadojsasp pole jatodde 29 spoequoo wonoansuos aqeoqdde orp sumsse just Teg steaie MEUIEIZACH 2p Yomi 265 amonAsegUT Poedurcony) am jo sued asony Apio Jez

PGA Pp uuesay apy sog ET

“Sian paerdeD ocp soy pur sumannseguy porapdie; amp 207 anpeA ney stn Anedeson ysolong amp Gy And |peys walUsIAOD aE,

 

Si Peasy oy porsnpeaya] peppy sig | TL

sons Ammpodde pessnn stp 197 yoennueadn oy atusteduios Aged 0 (9491) quscued usa Jo yew ue Jo Tayonpep
& o} jaolgns “wauNaADD 2q7 01 Yoeq Areduiog yosforg ap XQ posmysmen pur] peLaepoy fo par'y Rirnshey yons re Jo edser ul spy pia oY Jo ays soy ysanbes an spon jreuMEDAO
ang oy Auedure> yeaforg om Aq pred sam se “poey pamepsey zo ‘puery Sonsmey om 9} Sy, ppoysary 2c wor sips ster ammbes ed ours amy demdmay palosg oxy oy fod ypeqs rounenap ayy,

 

(paey Penney 40 pucry] Susi oy oT
‘Anda
eferg ayy wey UAOD 24) O| Sup Sug pus $sBnyp “sennp “ioxe pus Mee. Jo mA Acedwes wolosg weas|o2 sp zo joodses ME SARY Apt mowTURAOD ot TB sip fice IsuNESe yo 498 3q ec
por Anedaue3 seafoag ot oy np 9q jpn uoREsuadmos Suomapos ogy *T Te smefD septm smyaq Jo meng Aaedwes weg B20 wey Watkdopasd] Wp SoM, RRUULACH ap TEN ILIAD otp UY
“APIA Jo yusag Auedwds aes *y
HOS AK
Te RES

antes, ete,

““OPIZILELOTO00/009078/EX2pMespe/saaTpory /A0S ces am sdg Un ey
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 120 of 154

 

IY E01 “6T0Z/TL/T FST JOO

 

TIEL-OS

“(PET asap sopom Ave] JO aby & “Ht
30 o'RE OSNEID JOUR THSAg YS FAIA BT
SO TST E Pore] Sepun yNeeT JO TORAT JUSULUGADD) BT

Woy INGURRIa y tusmdoyenny ony sayeumuioy Aceduspr) yoofoug 21g wp Wasa SIU ['¢

 

MP] IS sary pasa WS IuPUIeAD AMUSE] fo juang yUTUTUTSAGSS

seatnsade wstdopeaed] ogi repun suonetrgo se oyg Amery oF Auedusos isaforg a1 Aq amyng
Rigo Aus 30 Sup jo paises or Auvdue jaload ap isupede mze[o e oyee oF Ng syoemMNACD op roy JouTEU Aue UT yon preys uoSAOUd sng BuoFore: og Suipomsqingon jeyi poe ‘or
3 Tays BO Ws qons so Mg Loponazay Acedure> sealord 9g} Oy SAP aq OslesoTO Prom TIP MOnEsadiOs ou Uny tegtEne sapfefoU w 16 OZ FOOEE St DORIENGRS YONS Jo Yelsat oy pew zp ompoROg
Srp jo vomoss Aum 01 prendmid Adines jaolorg say oy enp doqESuednioo ay WoT PIVeNgGNS SI ZT S|MPSYOS SUR JO eONSss fore on ERS qaumuanay om Aq WO ye sq Oy pomnoye ABOU Hh MT TT

BONETRUA Wf G4 Ip paeduoD AjEoUrINS jou srem Gems pared plMg wnToRAL sop OIBIA pRaIOD Ayenaeisqng oq 6} snp scomeingG
PERE HUET AL con 33 30 Aue oy Rowe ut Anedures waa forg ap Aq queds veeq sang pjndn Tome “Seemsog oogEsie, aq Aq pakttusep Apwoy se fonoure pac ayy jo (age) sayy Jo Tuncore
sSrump poepnby we passer Apiey $1 womstedines mop poe Foppeoscd yooforz say Woy Po GARY pyOM Srosadt URI EOUOMUEIAOD) Oy 07 STIERATI FO SSO( Buy LOF tagesitodurce (3)

meuIdug ooHesnLa, ain Aq poruuaap Ajeury se Junoum p40) 243 39 (og-Z7) werd eag Ted FO UMM satewep paypinby ex p Agp ri si furp pur vopesusdaes yar
Joes WSLS EEO ap o} ofeep sip pur yefoLy ap Ag 20 wT padorets Apequajed 30 podoidi IM “SPEUOH EM PIER Joy SAREHLONde pow ousdordute Jo SSO} sem Joy TonLSEdINSS (4)

"pte nedxqy wopusdapay ap Aq pounmuajep Apray se wensedy waudojsaacy ot Jo Colpemnny yo sep aig of dn sooneiqge St Wisse 20 spssy pola SR aysuey Aro
Adu) pelarg sp moyM, oF UoeZERio Jo Araipisqns Joyo Ame 10 $7 alMpagog oF pereapur se Aediey yneepmey pur Atedwo yelorg amp Aq spew sem poe oI mye sgerd jon YE ()

SSIS Seen O1Gy Sky SMITE k Se SPOOL [EGS AIGA SHRIOUE Joqhe Do qes ose pus woneadhy
mudopasd sth oj UoRSp ty Artdwme seeforg sip Ag yon Sino pus emp semom Bo ys oF pegs aq jpRYs JEMUAOD op SAogE fT DORTeS ut O] pextsyss YOtesuediuas pease aig sariy rz

 

on ati,

“OPI ZOLETOLOOD/0090T8/eTep/sespo/SeaTmoIy AOS oes aM aysdyy yep
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 121 of 154

 

 

WIV €f£:01 “610Z/I1/A ys Jo

 

EZI-OS
“famdugy josfeag oy Way TUPORADS oy OL anp Asuour pure sedzeqa ‘sepnp ‘sea Zo 1aodsa oan Abt ERAGE aT SUTEpS Aue Guin, JaqieSo) usta
wmundopaag ap o wonEpes wy AmuduoD ywofaag ap Aq If oO} Suyao pee onp seiuoU! Jo ys cy PapAUE aq [TEAS IUBUTIIDAGD Oy) “Qaoqe Lp ssneTD UT Oo} paRYsr UOCMSIdiBOD pessesse aup wurey Ty
“SEQ Pavpidueony pas stun pap[dwes Smmonasezoy peysfdincouy] “emonnseYy pas[suoD op jo ones wer oqt Aemchnod moles sm oy ded yey procmaacg ayy
Seu] PRUs] Par sul] PRMD “unpayssyoy payamesuy ‘ampngseruy pyppduoy aye; = TI'b
qwantsaddy josindopeaac] sep Jo [E19 SMD PAE C's FONELD Yea soUeprOooE ut pred seq Aomdotoy wasfoug se sams oq (2)
Spur’) paOrepe yy Om Jo PUeT] TansKey ayy Jo UogEarte Si} fo yep otf Aypt osm ou Ot Syepas YoIyed Soag yoGMEL) 30 ABM dq Aedoron wafarg aut Aq purl ums Aue {q)

MUSUREASL otf of seq Aaydites polos aun Aq pekRyscRD Pury PALES y Jo puny Suysoey yons (pe jo wedeut th Spy proysary
SUR JO 29gSbeD 109 senbes ony Japon JumrwaAoD =p o4 Aednon yoofoug oy Aq pred sem se pur] pauepeay 18 pom-y Sanexer oqt 67 opr PloqseLy Sy toy ayer jeu onmbs ed aves om (2)

idaeduop yofory orp 07 Aed [eqs yosumtsagr ayy,
PREETI T's
iAbnehutes pol 9a) Ob np 34 fn Dopesueduies Summoyjox aq] “Z| SSMS Japan sama hrW A030] FO OSA FEO} Sap PAPUA Sp measly ueurdopsnay stp Tey was om UY Ly
SIRE_NT ‘y

vdmedisog wsforg 2m) Way Wenieved ogi ot anp Aocom pur saflege ‘sonmp ‘sexe. jo wodsau Dy eaty ABM JUSmUtoACE $y] surTe[o Aum GEM Jiao; tse y
teswdo[sacc] stp 09 Uonzjar ty AuedeioD welorg sip Aq af cy Suime poe ohp soon: Jeo Pes o} panos aq [IS MUMLACD otH “BACE ['¢ GENEID UT 1 Pattaya MoREssadurad possosse ay, ULERY ze

‘Shug porydorcogg par sump paeidnreD “npanse guy peyydmoowy “eamanysetyHy payday a1p 30 ane woe om Amaduro; polory sip of ded [eqs aseAUBAN aIL],

 

 

ig Per Amy pa dwo UE Poy] if Bangsnaprapay pyeyiey ap woe | CLE
motazardy ponsdopspad 1930 [TI'S SSOP PUR £'§ BOREL WIM souuproase at pred sey Anedusoy woaforg ay sams sip (3)
“ROPER amp 7 Sep 9 Spe PUNT] peUNNpDe yy OE Ao pur] ZuysHeY Sp JO son Su OF sywiar yotyes Sag ToNYNSH) Jo Ae Aq Aaduory wakerg ery Aq pred sams pe fq)
sued 349 O} Fst Auedinon olorg am Aq posrsysuan puey pame|ssy Jo purr] Sonera ye 7o pocieel UE SLL ProMear ep IOs Ona, EYY PUR] ISelory a—y (ez)
deatlna) pofoag ain oy Aad ppaqe pusunAND oT

‘Pae] Suey 10 Pury suns ee y's

iAoedaog welarg aun a} anp oq ys ogemoedaros Suenos sur

ate,

“OPFITILETOL0N0/009078/B}epAespa/saarypry/A0s des MMM scan UTE
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 122 of 154

 

 

WI €£:01 “61OZ/EL/T PST 3° 7

 

weT-OS

‘puntos se Axisnpay uopenpaa aun Aq poydsaoe Aqiasete’ pu sosodimd wonenyea Joy paydope Aypoamnes
UBL] ST SE QINFED JETMULS Fo VOTUSATIOD LONEN[RA s90RS Gaus ‘Sum yore je tatprangnd al jou M pete ons pr ro peta aq oO} Sey WorENyes Jo JusUIsSISSE YonS YoTyAS 72 muy SIP Te OLN pMUEYY dogenyeA
por jesmaddy siodaamg paring) Jo srynety peey sty M1 ho yor Sopdet oy thm socep OY 3q [Rs SoOTEnIEA par acine iy Speputg Topped TOWEL [EMORRLLAIy ayn TE.
sourydarca Ur spete 3q [UF yans por OD0E IO SIOUPHE p die put paypren jo asydiaos ypeys joueg pede qwapusdapay amp saoge Ce) 1'Z soey 30 stortacud om HM soURpIOOOR
uy sprmassasse Dupyent Leys “FineTeios ota Teupumspuiony “sepmeg ai codn Soqperg pur emg oq [Teys UONEHeA TINY Yons pue sooHeENTeA (¢) se Oop Jo SGEISAR sep aq BeYs YenenIEA PeUy ap pur
normaya wapaadapay we uuoyiod jpeys oy por senieg out of peqredan st ones poe my sorpm jo aadojdaza snotacud so juosaad 9 20 “yrey Squs Jo [euop ee & tow st Oger, “SuOpESYIpENb pur Syyrys Arussooow
Ap IM Jonpes pepuadoput pap t iorodde feys sienmea Tuopradepar oq Korps Surrey “Lorenyes (]) suo wodn sexi Apmol of weguos Apuenbosqns puo suonenres syrredos aredaad ypeys sranyes peapyedopor
aL ‘mtg 95 oF pesuedo 41 ous pue Aung cue zo sedopum snomesd so weswd © 10 Huey Jus jo euogen @ yon s1 age ‘suoqeomenb poe sypys Aressssec Ot Ini jeucissayatd yoopesdspay

ee 99 [Tgs AonfeA qa Jo yore “soenige: om] Aq pormodde aq pegs Teunese Sunry pur ‘soareg a Aq paunedde Apurof srenjes yeopwadepur peizrenb (7) owy sueanl , SURE padeg wopusdepEL,,
quauney

sojng 2 Jo Jom Tnelqus om jou aze TORY. puT eaUUy WORT, om Aq pause se UOpetyU) 70 amp 9p Te sz DONa|dina; penowegNg povgnpe saRy ye SuEy] Ye SusoUE FUT peppery,

oso y soyeg F 30 eTEUs poles oy OUST YOR pue eemiSog woNeOGIA aR Aq poles se vorunttey
Jo aiep stp yz sv wonadie> eomisqng pesos arty yet Gated wogsonl paopdines yomatt sip G} dnt) Sea) poe omongsmY Auedate yoofary 1g Jo Syrad. pe sueaur STSASHIPEY papspowesy,,

SHORE ap Foracypos oty o: HohippEe ut ct ampeyog sup on Adda pegs iosuasty ecdopAcg ay Ul suORIEEP aq
SUSGNGSE TT SapaaSS “z

‘mamgag
TOnmEIAA a 49 patluliatep 39 ede ones sup LMT “Sve, powjdue} so emyongsenT] perdu] sayyysueo Tay uo seaSe cy siquun ate Sone 3H Js ZT] sTPINDS sim jo sosodind ap 20g 79

‘apqrogdde st coqentea Jo UUO} TOASTER LI DORE pistes pou Son mE aBy SuEd pxkeg wapusdapuy om
oy paplvcud aq ffegs Long}ammaep ENO. ple waved ‘sydiever qaenepay Yans quassuiy quenrde PAs ST JO MOET OU] Jo Was 31Y LY “Ze S[NPTSS Shh JO IMM elqns ap oy UreAapr oe
Ang joss By} 03 saypeaua R pure “qu dager OSI 2p [hun wefo1g amp Ot psyepeu BeNEuMOOp weno? pue jaeuTénd ‘Sydisozs [fe UIA O] SHOR apqenages sy sey eqs Aumdinga jafoag aay, [9

 

Roa o

‘Kredunoy weforg auy & pausysute) cosq wey ALL, plodealy Yotym 70 medsa: w very qooforg sy) Jo eparemesatg sanbse 0
sonde agi seq “bonaruta qons ine she (971) Auamy papumy sae mg saa] oo yng waneadhy emdojaaor] oF Jo [TZ SsNeID apm MORENO ain Tye aqtopTeed oe MOOS se HRURMACD UL, £5

Tanisaddy qamdopacy sy 30 pg aane[y £9 pactoncd 94 ines OME eds e asuduzce TAPS Siopg oy pods
Sys ‘communes yons yo step amp ge se Godoreaac] Ayeg puny dre o1 apy, proqsery soypur syShy wryMsy Jo SaySUEN posses pps wats “Hosea! Ane soy pool) Ry BOR Y WoLUdoPANG SUB Z's

ssanedarg yons
ou sopra: of Ajdde oy snuquos yeys ‘sgqSu Auedmory peferg ayy Smpryour ‘seamedorg yous oy Sonepr iy dopaasey Stuy FO smowstacsd soy pie Ford ef, ON 50 Tovdsel U1 SRIT, mobeta
Rens yO J@UM5 we 70 Jo sassy B Jo Sse aig Angles oy smumme pid seqmedorg qons yo soassex 20 SUMO sup poe RUMERACH Sup AG Pog ie ssimisiye 40 papion “posIsacl 34 tom [EqE oMesy
qusundopsAart sip Jo suns} Oy THIN SUEPIONT UT SpeUr Pur DONEGREES) Jo ayup atp ye se paysdunea seq sary py SASK] Aue y ps], hee Jo siaseuamy Ang patyy oy ( satiadorg. ot) soy 10 Sap
‘Supe “oy bodsa ua sumumasde sseat Jo pnyNsN-gns poe “Oy SPL, Pjoyeary Jo siaysmEy [TE wag “noses Ao soy payEUTEUS, | paUBeMy wamdoasey Shp 5 Hnep daw za samuploas am sor ['s

 

 

f

“OPIZOLELOT000/009078/eep AeBpa/soaTTry /AOToos mm my/-sdny ayyepx
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 123 of 154

 

WY f&:01 ‘610Z/TL/T

FST JO

 

S/E1-OS

pur]
pounp|seyy 10 pury Supspeg soeas pas ay? Joy jwemanOF ogy O Amado isafarg sm Aq pred song poey pemoe og: pred oq preys Acedog wsloag amp uo soysur azenbs 23d (991 OY) PaapeY suo ro
SIRT TTP S89] 94 ch peMTUaSp S] ONpRA 1247] PUET] 1s [org 3p Fey TAS HA by] JoAeMOr VORsUTMA Jo IEP op ye Jy sambs red (ope Quy) Pupony seu ENG Sey Jo wMRcs = ye poddes
3g TTS SaEA JOREPY qons pus sep sembs sed (ooF Cu) pspeng sean ETD syere peseks quoas Abe Up 300 YeYs por] poureicey Jo puny Zonsreg Ns Jo ane, BATE Sp Wey] SARs ‘MONT
JO MED SIR Ie PUT] Pawo y pur pacy Forpsmcy RHtAsfa SI Jo aay ey, HORE Sy pus ew Jembs aed (991 OU) pepany sco TENG Seng deangaq Tua ay sure SA THe purl pela,

 

“Anedino pooforg ay OF yosumeAoD oy Aq pred 5g o] ueHEsEsdmes 3h7 36 yes t my 280 F aq 700 Fa STE) perajdueg oq} 30 Dor
10 a5R2] ‘S[RF I OY Paattop eavy Au Auedmog joforg a yorpa snoeaad aurgny Ary “(AyderSodoy peuriue sy oj perme aq jou [A Bary ylotg Sip so Led peasy) om TET TiNODos Cum Sara
ite Sqesnsed Apqeooseor st sary os uORipuos jeurie sy oj vary neforg au yo CoML oc] pur OTST ASHOD JURdUCD-UOLy yf JO TRAOOIAS pure Tog OWED Syt toy Gt Aq paMNaE stsco sTQEdosear
oq) Jap Donesuadaros « popes oq [Rys JOSUMUAAGD sip pur {uononysucy yorydwos-uoN,, a7) parenjoe oq youeD souerduica ENUEISGNS HORS WOR ISG sy oy auTMOTLASTRUY petepdunagy) 2
BIMmonnse guy pastdurop “sup palajaitosuyy “shit) paveelares Ane sor And aen yege =} AP Ustp Paany es 24 louuis uf QOS YoORS 3 yi pspracid) sooerdoros yons Fewwsaet
gO woo erp so mesinSag uontoyUe, ot Aq apetn ag [fim juDuESsgEse UP L9ty ‘soUEdiios jeqUETsgns YoNs OI JOU SM aInpSANsALUT pandesesay) do/puk aunjensEguy pappdinoD ‘syuy payydureongy
‘sear paysfdae; ons Jeyd JosAe oy wy pine ‘oq Anus aves aug so oa Tits ange (q) asnepo ans so (2) Seay GHs 27NG Jo suorsivcad og] Somntag worm, amp Aq pouty sr uausety
wiauidoppang, ayg 30 suorsinasd om quAs Sou ATS UY PsP if], Joypire Bu, PRdmoD ‘HEN paRducoey ‘HE poo} op eH wane sp ar fh

 

 

AAO] AD St tensyoryas “ONfEA TOEEYY Oo} {to mySNASRI pu SEN oy Funodutos wn ynnnizAGD wh Aq SoamoYy Aodend pur Aqecosmas oq oy solley> soxpo pur souRuy
ICHENSUMUPE sp “BIGSTLASEYOT Jo ULE, 3th sisjdurcs of 2809 amp plore. Petpet Au Jo 3800 sty} Ytofteayeue) Jo susp am Im pepeydoied yom stp Jo onyRA og ‘SERUON pol OIRO to WoOTSAysOD
“Kourgmsuoa sown sepen daadinod tales ot Aq pred sianeuse Ate “uonzuisues pur Smynsuos ipy souM pomquos ap {1} amonosequy paaydmooug, Jo sin payne, Jo ames oy ut (4)

Sevao] 319 St seas qOIgM one, JopEpT oq JO (eiteduos
GOYoTLySuOS OPARAl Mh Jo sap JoenTes aq Iatpnfoet) ainnSA ple S07) 9g) Supayduros Jo sos s Aneduog pofory wR Jo [ye “euongsezuy perajdmny Jo swur) poyydino7} 30 asen sup Ot fe)

 

 

 

SBaTMoTIOS Sq TENORS OPE oopry PEYS USNS ¥ qusudorenoc] sup Jo WOREUTILS} Jo Hep 2p 72 P ppowg podqy yspuedspuy atp Aq epenz oe Suet FOP AOL

“OPI ZOLETOT000/009078/432P/espe/Saampory /A0S cas Mam //-sdq

mye
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 124 of 154

 

 

WY ££:01 “6TOZ/TL/1 PST JO FE

 

WEIS

saeuing ueneogua, op Aq parties se 30 “aesyiLey aope|dineD percuddyy qans Aur yo sounistes oop Aq poonspina 53 uoRe[euZE}
fegueisqng cee [eqs wona[deroD Jeneeisqng ‘Z1 smpsqag sip jo sosodind oxp soy par wanady pomdojsreq oy Jo HorreeMRe: Ano Jo syep 3B Jo Se pens! smOGEIND CoYs|dine-> Aue uo Apns
Aja. [Rus maundieg uopoyEe, 9y] “Sepumg op Aq Arpenbs susoq 99 pegs sana[ppy 2070 JO sete ong er pos yma WI st ons ard aut Aq sored oq rvys FeouEg mOREoyHAA sp JC Ss05 SYT aUEY ede
Emposdspyy om Aq porrodde 9q [pays wuommauSe Suyey pue septs oq Aq pomoddy Apmol oq [rays oym “asurdue peuomsazeid gepeedapm peoustadxe peyzenh t sursw SEG canmOyoa,,,

“meudiug sony, op Aq pogrse se noyaydinog pRRUESANg SATIS 1 724 SARY VON LUTE JO STEP OT) Te Se TU SUUL) [fe Sua ST) PePAeTTOLL,,

rourieg coueogbey, op Aq poymuae se Donaydumey jequeysangy
SASTIOR Of 24 GARY UONROTUNA] JO DIED ogy ye se yep Quiod woysunt papyduros yarar sty urGY) SANA puE amyonnsegny Amdmoy yalorg oy Jo sued 350 SUEIUW IRs puy payapaaiasoyy

ageBodor prulSulo si 1 patunnas 99 JOU [TA eaay yo [oa y Sut 56 ed queAsper ae TERR
quence qqur Bape} pue aquonsend Aqeuoswas s} sc may OF DOGIpaoS [EUIsLO Sp oy eany yoleIy oyP yo LeMMS! ot pur tionORASTeD JoR|dMOD-wO] Sip Jo PEACE! pur TogHoMsp amp JOE W Ag paumauy
sco s]qmuos@ax orp Lox motusuedmes c) papHUS 9q [eys TUUAcED op pire (,uononnsToD Iwendaos-oony, Sip) poxsmppe oq jouUEs zomydusoo [ERURIEINS YOMs ThE tesK Sy OL amoAyseguy
Prpyuocun 20 augonasryoy PRIUS pup pasjdwosuy “Nuy porerdme; due 79} ded yor yRYs aUMBAND 31g Ly PoAsnpe oq yoUES ooUELdiOD pepUTASaNs yas Ft eq paplaodd) souaydarcs
Teaumeqns yous Sumsnpor jo isco sy yo ee Lenestim, ayy Aq opm oq TAs WnIsmsse we Ley; someydoios peEASgns Yors Ot you sre IT] polsy if] 10 UY payaieo
“yen paplamesayy nur, persydene ors yeep strdns al Ut pes “Sq Aeut aseo sy se “Apdde Pama oaoge (q) ssmeyo-qns 10 (e) asmapp-qns s9yys Jo suotaoid aug ‘amEug oomMEgUE, at Aq peIMesp

oe y doysAac] sy Jo sugustACUd stp TAlm Sabu festasqns my ore Pi pasdmoouy) so oomongsegay psppdaieg any) perpdacouy Fup parapdacoy om yem yosAa ayy a {o)

 

 

. pur SurqouTEYUy popa]dincsu/) poe sya poys|dsosuy) ap Bansydusos wy wemmAoy stp £4 pamacy
Apedosd pus Ajqeuospar oq 0; soley sage pur sommuy ‘uepensass ony Sumanysettey popyducouyy 40 sun payeidecsar) suy stayin of pees op Sytem yefpentes Ane zo sco aug ‘vores:
gO s2ep omy Te payapdares apom agg Jo ane amy HTEQUOD PAPE ECHO 30 woYysANsuOS Moingmiites ysorp wepun Aoaduon weforg sn Aq pred sjmows Ace ‘zopanAsveo YOurymstoa toy sonid
Januoe olf apnppuy Avi Yor Gumagqea Smapruoo jung wochey Juspundspuy oT se SWS, YoNs Tunooor edt ONE LEYS CONENEA amp aRASEYDT paduesnl) 3 sap papydaocuy yo ose ory a @

sSe[Gbonnid as oqe ou; iim soumpronoe ty 9q [Teys uoRENpaA,
oan ttf “eouTBug copeogTa, omy Ag pourmmip se uowoasty woeudolnoc] ogy zo suoslAOd ou IRIM souRr dines ponoRsgns Us are Yous SaMgorLgSeR RY poisidusc; Jo sym pompdeaoy 30 9909 oq UT (8)

 

Soto yoy ay) pur weforg sip Jo uoR:sodap 36 sandstp ‘diqsmomo uamadaneus ‘uoRsn.qsuos ‘seudopaap
Sdgissp o1p OL PeIRUT 7OU Ing “oy Jeodsaz ye Aoedmon yoolorg sin 05 SExy 30 1909 ‘suede ue HunnoDag 59 a1qudeD s1 Jo ‘steseg ‘sem FE WWE peTeionsse suogeRr [fe 1O soley saueqay
‘sesuedse ‘sys0o op [[e Hmovew oF 74m eI YoMa pur Por dodeg wepusdspuy ue £4 spews GopEMUEIE Jo aInp ay Ie SITPSTUASRIPT JO NUN 20 Wig FIO anya ATUL 3p sueNL TATA PHL,

a

“OPIZ9LETO1000/009078/e1ep /xeSpa/seaTpory/AOS cas amy /:seny my Epx
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 125 of 154

WY E£:01 ‘61OZ/ELT PST FOS

 

ras

Juanma y juomdopaad 3h 30 Z'gz aU] oF waENsund peaposss aq [rks Yo andsyy e aq AIM pouasd Aer (ob)
Sag AO} YSHE Tl UOLSIDOCT PRUAISINTA] USS SesS1 OL IO TOT Tons 0g podser TIM SATE Peacuddy we pm Jo sacuddy a1 peiRAoR sip Aq amyrey Aime (rit) pu AT Sip zo peAczddy tps 29q or pocieop
99 TPR TLE SSID uy Of pauaze! UOLsISaC] TPLSIETAL agp Jo Souenss] op emp Seyyey Cy) UE ‘ae worssEMgNS amp Jaye sect (Sp) 2A Apop URPIM Oey 94} O} joadsar Tem sea eAgddy oe Re 20
“Butyias 1 yooloa oacuddy ypeqs woumeaay apg ['7 BNR] Jo suorstAaad sp oy yRTsmd (1) eq soos saxpany Agasay ROAD AOd oy ‘SoxraE OBisep s,ArmdaaD eolarg o1p o7 saudi St 20 ysneNPE

“Goma vossnegng,,
aig) aIegy TorMesuy oI mo Iaad sue Una AeG F Wo TSUMRAGE ai 9] OO Se ray UE[g POLS ywoudorsaa] posodaud sy qnqns poe smdasd [jm Anedtooy josfeag amp wey sade Aqaey seq oy,

“LOW Ag poneaddy pur Auedaro3 wa forg oxp Aq poyeeas 51 OEY Se pY UL ap yarn Aq ssonord ogy ops ose fem JA SAL

“(Edn HP) POMooIEL] Ue] jaNTE: WeaedoppAaad ap O] jo Jos ssuTspIe arp WM FoUAPIOANT HT poyAD 3q [fs IC] Sys (q} POS YoslarT aif Jo dopeascaydiay omy roy Amdo; welosy oy
Ag paarsqe og 0: aul pppd pune soydroupsd a Sandpsuns prs ey ZpSePY POOL 3p HS sagedos (gC, MR) Uepy janeog wemdojsancy ayy (2) yep osude sonrey su LT] BMNELD PUR PE g STEED OL ENEMY

Rag PG, pV Md PANT

 

ELS

Pte,
t

tl,

” OPIZ9LETOT000/009078/2iep/lespe/searyory/A0S vas ma//sdG uOoHe]
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 126 of 154

 

WY 6:01 ‘61TOZ/TL/1 ¥Si Jo

 

Urbs

saer[ ong Aq parmbor se emg iB ty UU] poset aye
x0} USP ASTIN PoE aS ployeay t WUGrNAOD shy O} asad GA wORUaITT 30 sagan ay) jo Amaysp Jo sep amy may sAagy {og} Gaus yeep soyey oe ang eeesueg sandoxe peys Same SUL ee

“WIRE proqsarg stp snetbee oy Atedaiog yoafery Sif 30 Set yPY Ue Ady Mo plat St 70 ReeMAOH amp O] SorTEMY 0} NONOATT Jo sonON] TBAT Ypeys Auadmoy ising ayy, = ZE
“Ws potidaroe useq SAzy wosmPoMd y jsuulopAaK sip JO py PUT} SSSNETD UE pays suomIpHOD SY LE
ismoT}O} se pansasd ies senseg sep “SPLL pleqesyy aacebow oy WyStr sip Jo sass Jo Lem Aq SPL] plea e oxpibor 0; soqsta Aomdinog potoag 3p Jo swe Ley oe Imp IAD amp Uy
SILT QIORSaHa 1G ROMISIOGOY SALVE aay ’E

Haissod Aqeogowd se does

Se Raqpaya St00|q O] JaysaEy yoNs Joy Aressoogu cue Se SUORRITTDAp pure sje voRENS Sar stump gons fe op pare Sqsny ATerwaysny zo Apeg pamyy tomo Aue wog say Seseqoing sp 91 20[g SJaseyDIN
tp Jo SPL proqaasg ayy aysweN [eqs joemMUEAGD sp Gssnbey sp Jo op Aeazec ap way skeq (gg) Geum copia poe uoy peseyeaty oateadies ay 30; soUY PET OpJo mena ud YZ
‘SouY PUT stp wo poseg oq Tes Auedenor wofory ap COL plomaay ajo AysuEn apy say uOENsaTYL EY

avy 2g Aq pommbor se temoy om mi (mp) puso dg.) ary walorg Sq 70 so,a-aHs 30 101g WAL sansodses arp
JOP }RURAUBY sseyh PUR IRS ployed & UslRBAGH 34 OL sory o} RoEUeINT Jo ZoNON aA Jo Leagep Jo step sip woy steqy (9g) Aporm weg aye] on Ing “MypeRey andes eqs EMME NT EE

“Casnqamg 0) ZonssiT jo oneN,,) SRE. plousazy sip samboe
4 UOYLeyMT Mt JO SuaMEsTy inamdopsaad] MP9 £7 aSTEL5 Oy ENS ‘soquOTMLY WesuMaAOd sup 01 ConOy PaqoME cUy Zod sa} aonoU wane sheq (og) Aram z AIS pes Audited Joofong ayy, 1z

SPAOTIOS Se prsoead TEYs seTueg any “Op plaqeerg 2 anaboe 07 saysim Aueduress joalbzg op jew sae aq uy

 

(RPONUSY ING Fs Se stonipaco
per suo} omy poe (sould Ul suoneMmar pure sme] sy Yue sotmpIoOTe OL) jEMReLBY woMdoHATT ain oy Poles IasUMAKOD ap way (PpIy proyaesy,) cary soafbay oqp Je iofq-qas 30 Jorg nig, Ane
70 ORB plogpag sumbor on siz ony ary yoes PRS eae Y aanedsas nop prs sioseysing Aveg patty ‘siedajsasgy dyed prmiy, ‘Atmdwiep yoofmg om Jusumasty pmgnsy] a1y Jo vey oop Soup sug Are Ty

 

 

FLAPS

““OPETOLETOLO00/009078/2Iepespe/saaTyary aos o9s Mam //: Say wrt
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 127 of 154

 

re

WAV ESOL “SLOZ/IE/T ysl yo

 

Olgas

| ‘Sarsnoy Jo Agstenpy op dg paydoose pue o} paxsiate mazes ay EA sompI0noE
teweny ialoas 295 Jo tofg-dns “tong Yup, Seymoyos sup agetgaame op ayes Sy Sep % wOREeIy SE Fo (as [[95,) SEINE Jo aeucyNS oy Jo PMIUIASD wR salTHON Agog (,s9seHUAY,,) ary,

 

as al LL

“Aaa PAM] wopuadapur ve Aq possess ag PINOT SATA,
ape wedg ap yoegor shenys ysnte Ing ve] aUp Ys SoumpIONeE Bt pouyEneTap 9q |[eqS Jape oe watp uoRENpA Aueduie joslorg ap tpua ssardemp Smog Jo ANSpUNAy stp yey auaAe sig wy pus
Bunsnogy yo Ansuerpy sgt 9} Aecuser) oolong my Ag pasodoud soteepsut saty ot ut og [[eEt 2p SSE iis SSUEPLONTE Dy BORENIEA Sy ple ONT peIaIBUTUOS, OF $] TINTS Sty UL ssouteleer Py s

“promise otf 1 Bunefer Iniy] 20 yopg-qns pg ay JO swam puv ssspest pus oanne
3B 29 Sopa. wi AMNION; ooy wAIOTUT [pEYS AneduIOT saforT op “OPEL, proysssy omaboe 6 yIy op Jo wsuSisse tp TomprTas Teme Ave Jo aamgeusis 20 step aqy mag sip (0g) AauTu WIE, sy

uons}dmop [enassqng cploud poaufs ueeq sant Ty SUsNEisse Io sreysuBN 207 onus ‘soupy si Jo Aut to Acediaed jooforg suf 0} Apoanp opty, ppousery saysuen Apa
[Pgs teensex stp pure soszqomng Aveg PAY], pur sedepaag Ape, puny), Aue OF aptE proypery sumbou 09 ise ay aiisme oy surtasese as Aoe opuT ropes yoU Jens Aredumoy afosg op (5)

pos Sfuadize> Ayan somes
SeHALLT 2 yo Aygiquscodsar ou Jpn sypey emyonmser sqm ideoxe ‘(Senos pus Joye “Ktotroaje “Sumyihy yeas ‘seswened “spros aunty) ojg aansodsed ou o1 dn porepduioo Aqeuesqns:
beag SAT SOnt[NN pee sunoyseqUT Aresssozu sip 51 pamysmeR oq Aquo [eqs ALL ploqpoay GARY] soups (eMpLAIpur tog puny padorawepun jo susp Ayeg pay] M7) s[Es 8 jo osen ur (q}

‘Sun [ERUSpisez
fenpespur toy pasn 2q < poe] padoppaspum Jo smseqomg Arey pry, o} ue eye Aaeg panyy, Ace o} Apaenp poy pedojaaspur of opty, ppoyserg em reysuey Avett domes toslerg om (w)

ipaumeco seq coneydimeD jenUmSGNS Saye IAhop 30 souapiasT op Oy

‘apoted, if) JO tookgad Sem Yorn Tp] acy To payoam 9g OL Sapling ayy Jo toHRe|duzoo
3p JR Seep op Giely SyTOpy (ET) Safoend Opin PAs] aq TORI SALT pjoysaty sy, Aor yy 0} pagRON Amp sy meumasse yore 7 Aoedorog palorg sip oy syquAed st to pred waaq sey
32tp (SSanppINg 40 pur] aeRO anyEA [EIU [fay 9qh9q ITEGS YORE) Josep Amey pmyy Jo wedopsang] Amy punye si Aq pied sopd seeyoand ayy un paseg 2¢ TIM SLL proqeedg amnboy op aye e
joqustundisse ue oy gimnsind opty, ppoysary yo WoREAS iar sy 203 WeERUEACE, amp Aq poll oq 0} Seay VONRASTIa sep aig poate Assis 3) ac Twomey waudopAs ajo COMME Geng = pp

‘oygussed Ayquanowid sz tess
 satooye suooeg 9} weyso2n yons 30g Aressaood are se SUOHRIRTOSP puE soe Tomens Sar “sAump yons sje op puy syysny Amooysny 20 Aue g PAY] Imo Ase mom 305 LeseUoINg ap 01 10[g S,225eqUN
oY] JO SAIL Ploypars aig raysuen Tiqs juociERacT ap Ysenboy ap Jo sep ARareg am may séeqi (9g) Goum srg. pur yun paseming sansadsat aut Joy stg platy om jo Hymn om ucdg gy

“DSi PUR Sty 9q IS HORTSpISUdS [Os SjueMMeACL)
om Aqouoqta up, peseqmg 3 103 pRUaY ssmpNY pu seg popes & Ysenboy oq Jo Amarpp orp eye edegy (OG) Aun OMI soya] JOU atmos GUYS HSMM Ay puw wsuMUAOG Oy, cy

RAD Semin ap Ay syd PEAT] op unecoy powERNeAOD peaFuep aq ont peysodep st wag seyt Botaptas supiaond {p}

ple issn
aq) OL Apaaip Juammuscag oq) Woy IM) s-msryomg ap jo uoReNsiar prea og Jor “parinbas AyeSay ane se “squsuNsep Jo saydoo pur spreyap Amssooou pe BUM JUNTIOADT Buh paptaod (3)

‘Casonboy,} mouredty jomdopsaacy 2m] U1 Ina jos SUORIPHOS Oy YM BIUEPIOSIE B] SELL Ploqaes gy usa 0} wouaAGH ay paysonkar (q)

deseqnng 303 0; weunedty
woondopeacq 299 Iapun srr wonssmbar opt], ployer Si! Jo woundisse aip urpreSer sasequary amp GVA FUERTE plyen E pasisaxa Sey Wet WesUicanod oy] Oo Sunn ur pamposp (2)

sseq Aueduro7 jroforg ap
yer paptaced ‘(_soseqomg,, $e JaIpeU PY 9] penAgoy yes) asm Amy pinyy & £0 todopaaad] Aaeg pI, B07 PUY) BJO MNT Ploysery T saysueN Apaattp [pede piostoeAOD aq ‘Aureduros meforg ap
4 jsonbos wayp v tiodn poe pausesy meEdop Ae TE FO £°3 SORT WY ING Tas unbor sy Jo woRoeysres Hodn uep=ydanoD yenImysqng oj ond yri0“ssrpidies ERURSGng YT oN Mery ly

 

“Amg pany dow op ayy yous wiisse sry 07
PepNos sq jou [YS seq ted Py t6 Adopasg Aum Pel yore san osm Asey pnyy, 10 sedopaag Amg pray Ace oy opiy ploysary auinboe on yy og seiste Aoeduroppefug AT Ey

. waomady qoudoprag ath Jo /'p Fone UT sottepsoase w1 so UopajduoD yepoEsNg Joye M900 Apeo ABM :O(g-4ns IO 10LF ¥ Jo UoREns Ter RAaMOET SEIQY
aaneadsa: fiat yo Aut to sssmysing Auty pirjy, & “Sodopas Amg pirEL = om Widens 36 old “EOF OPEL pjoyseuz cambor oy pA apy uiisse ‘oy Aer m= Kew Mredwog walang ony || Ty

‘PHIL plogaan Sp jo Jays am] 30 Lowes is1 go STUN)
ag Fe omens Jo qweunreds Saying op Jo uPA pBPSIaTAUOD yous Sy IBGE. [pes TawTIAITE soles PeTSISUITES HANS “See a q Om] paras ude SoTes TEE 2 IEA Soumproeoe Of
sedojaang] Aum pagy io sesmamd Seed prr|T, 2g 0} plos 2q wets dem ALT, poqoang of aman HORAN Joye “sues a1 seis /So2 pre wom RAND 1p MOY IPL ploysery sp esmmund eys awe y ba 9
Audion pofasg ar “aseo yons ul “seouepisar [mpLAIpuy jo sroseqomg Amz puny], o} ApoaNp apeT plogeasy JeySTeN oF WORRY AS OF ZepUe 9q TRIE AUNOAGH stp Goose 7 sTEyT SaUERIMION | [y

 

 

*“QPIT9LET01000/009078/2IEp AeSpa/saaTaory /A05 sas ans mye
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 128 of 154

 

WY E601 “6IOZ/TLT PST Jo

 

S38

“Vand SA0ge tug Tes PUR Sep ay Uo paRallsp PUB peynvexs UIQ seq WAUKOMTY SIN TOMA A SSTNTTAA NI

TeeTay vorsssooy sy 0} ojqeardde sy penysuos pie pees
SSRI) wy Ino Js TONER are JOT suoistAcd 3q1 Pod DEW JO SME SIA MLM SoURPIOSSE wm prTasTCS puR Aq prareADS 3q [rys WemMATy WoIstsory SAUL 9

 

9g [RUS weueaidy wavaopsad] fi Jo
“Aeredinag Hoforg om Jo SuorssTe 40 Toe Aue sos 31g] 94 10U fpEES pus JoslOLy ae Oy MONIT MT qusueestTY qusadooaady any sop S[qut aq Aue jpegs adopaagy Aeg PUTT, ST 5
Te 5a regs peuey woudspve ap Jo asnem jo sosodmd op 263 sadopaasgy Arad pay, 3p Jo ssuppe ogy, ’

“matty pareja Susumoop Jaipo Ane pue gaunady juandoyanag aig af sucheot pom Amesssooc [7P ahem oR TNEpIN EE

 

pur eoforg Su} oy UOqETeI UT Jepun Sutp SHORT GS sy Ye pS
4Aiduico paw nugped “aSrmperp qypy Els puE wotasrd y jusudop nace ogy JO SURE} ol AG Pomieg aq foaIey SEP stp Med Tih Hie OAD sy pus Aieduep pela amasusMm Te

 

Sumuatp a pauper ip URAD TAI [ye PUE ¥ doyenag mp yo Adoo e myn payddns useq sey wae smNOD = Eg

*équiay ndojpesag Aueg pngy aq wamaasdy woudorsaeg oy) epum isdopaag Amy pany, & Summos9q 3 Jo NoReepHUDD Uy €

“hundinon tefong on Ta Sten ardde 103 syesnbas poe suopuardda je sspooud preus sadeysaacy

Aueg pus, SB pum wraNS jo wyod ayFujs syuauMUAATH sty Se aAI9s OF SNURUCS TyS derdmaD poforg agy “joslorg — __—_ syp o peyjas suoaTrgs par AYA Te seo ~ Auedineg weloiy ay,
tpi Aputol — asinsexe 0] papane oq Tegs pire (,olong w) LIDS LUISNT] Jo weudopeaap ou on praBas yim pousadty ywoumdoysaac] 9p ot put sapsore Aqazay mdojaacg Amy paryL ayy, t
‘qususardy stm oy sSummen: sures op sea *oquoydde are sures ayy se Myosth “CEs PORE BWdoTSAa(] am JO | ssn Lo paNyOp Suerthoudae pie sprom. ‘poms st Ayenuoo aq ssoytty, 1
“LVL SHSSENTIM, (U3 SEAL AON
“UROy Su UP ecieaLTY woIssasoYy Ue smisexe FTeYS Sysey, Holo 3m) 46 wed oxo Fupey Rdopasg Aseg pL Ie Spinney peaopagIaL | {)

bor Sepun asi suonedygo pum ssi Surpucdsante ayn saTy pur y
Wastudopaed, 2q epan poupep se edepasc Aumg pir B omoom o1 seqsia sou pur yoelerg om jo pad wuopiad pur soa0 2p on Anedmog sselorg om pIM pooN8e ery odopasg utd pagl yl, {)

 

‘pales arp jo pred oyteads sy o wore a1 suoneTNgS crepe sumsse pur supa ures pone oq [ets edopons Aumg BITC penalty wands ay OL pT ta

‘Seto Opes spARNO] SST IqR!] poe SHonRERGO UNS PecunsTe STURT op “(aw Meaby indopsaag,, 349) JISONUAAOE ony PU Auedinos mforg sty HheMEy prutis snumaudy pooudopaagy & Ag Ww)
Svan,

‘Condopasg Apeg pavpy, op) fe] ye st sogyo pedrmaud asym pur [.} jo swt] ap topun [—__] gn pruuodicom Aueduros &].] re]

_ _— pers “(Arado
ONL CORENSIHas [PRUSUIUIOS Iu IRENG Jo Hem yA oy paTstwor 2d MOG “Og 2 seasppe payer sy Barxey TF?

wafoy, 2)
pur :C,FOUMUBADN,, stp} WUSENOT Jo AnentAt sm Aq paynssude: Se “NVQ JO SIVNVIINS AHL JO INSANYZACD SHL = (1)
NoMa

{-] 70 Aap [-] sip opem si (eouaeisy, si) INTWETEDY NOISSIOOY SIEL
TOMY HY pe wo

 

SL eps

“OPT Z9LET01000/009078/erep/eSpe/SoATIy AOS nas MM Msc maT ey
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 129 of 154

 

 

WY £€:01 “61 0Z/11/1 PST Jo 6:

 

51-08

WO] OP pure uunay sip Juaay aogdussqns 3, Aeg tens Yioematy pRudopaacy oy Japon papransd St s0y8tte4 Fons ssoyun sareqg Ame mysoen ints Ag ou pas
punaSy coyduosang §,Aueg pons pus weusady wowdopsaacy oyy eg 50 Suagrpaco poe SEL] ay Aq poyornses gt sareUS Jost AQ saysen a1 ey Seale pun sprmsmpim Ay wg e

Supa o][og aap pire Avery sovseditto ang yo suopstAcdd aap oy oelqns Jeppoysteyg Aw Aq aarp Ame ye ape aq deo somyg jo SoysuEL rts

 

 

AAR SSHEMIAS TWosuP] JH Uo Sonsy yay yrenemnd 20 spletpueye Kepunoy Aue zo HoRSIpSUNE stp Jo ane] aly Aq Jo meer oop Aq pormbes TZ moon Lem fanmer jo Suey v map oaks sanseg Sy,

mead y jreudopoaagy ap Jo stetsracad [om fo sTueyy
Aq pong oq 01 avide ye Aang wrarips (LOA) 2g 01 paptacad meq seq qanya jo Ados spoqdinon w) seappOgang Jopunog mp Suouny taIerSE sraplOrEATpS w Jo NONNeS JIEAG 2! aif 19 ida 2a eq erpeny

Raa WOR PE Spo qseyS

ST Rpsasg

; priiat,

“OPI Z9LELOT000/009078/elep/zespo/seatyory /AOd-oas mam m//-sdyyy way ep>
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 130 of 154

 

 

WY €£0T “61OZ/TE/T PSI JOO

 

VELOS

sSusuammbar meme Swmon es aup ISeH Ie YAU PENS UE] HANEY [RULE Bos We PoUsrUeR ago SOLA] PUR sIIRNERgU
NGG seg sear sy wR Sa sanY oe “SuyoSosog omy SotpomsipMGON, Te HwePL PMT om cay popwodioow |q [LEN PoE Tg seNB]D of yuensind Coxa Mesa, Kp) WaSd 10) werd atp ze
vopmedaid pur uopencdau om Tuymp OAs WBAT[ON sty pue Auedtuos wofery olf Aq pooIe oq IAL SINE] DUE SIMORASEE] SNGKg JOSS STRALLY ap Jo Sissp jey pes uswennber Aioedes Tunuy 397,

 
 

GA are ae fH PATS ATL,

‘Husumrmber Ann lye sqxjod 23 g aimpsyg seg

SOS FINES

 
 

tay EAR GRO"

‘bE, ATION, @ se peuyap Aqecay 31 {g] OTpIyPS Ot Paiyap st LUI} TI Se) SoM TONNER Dg lp o} ANyGN sApepes ot jou of Aresaser Ymog Yeaqec Any qe
3 nga tawaspes ap Aq popisoud oq of Jusundmbe poyepay pow sony “Somonns ayy poe mag Amareq Anan, 8 se patyep Aqasy st LOnSa,) Auedinog Anne soweg apALiy qweAdpal aq Aq paroal[=p 9q
am st Anne ypea (x) por ‘payorysnco 9q oF | Aran ype soy mo, pasnbsa op qe (f) Gems of dn imojag mous se Cp SppaqeS Jo D Wed OF POUgOp St uo Tp se) Krepunog ssuuy stp ue sitiod asm JO qoREg

TSMO]]OF se aude Aqamay secre 343,

SLMS SOLA: 3. CILLO Garou

 

VL aps ips

"|
é

i

 

ae
t
a

 

TTS

ASTb

f

“OPT T9LETO1000/009078/exepAeSpo/soanpo ry /A0s cos MMM :scyTy Tay ep:
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 131 of 154

 

 

 

WY £601 “6LOc/EL/1 #S1 yo

 

 

 

 

SLb3s
ue osot
oc OSL
g ocr
SWUORL fem) Asp 1d genyoa,

 

ERTG pried, Jo Aan ay 29) UL AeA eulg sap jo jAIde y sappr auLahy SALCSIp oY

 

PLT UAL

Fees parent yons yo fep usd smsjpur o1gno ogo'y oy da doco Atun Aueduios yooforg sep sagen voneHuns toy syqeyets st (oer
HIST! [tig poe ue Nalasa pesoiddy amp wt poysumes srosuremd peasy spp Aq pougep se} aBemag poyealy ap Jo Aen otp 5] sore uoueSiu se Ammdaren yefary sp ‘fq aon 305 Arepunog
ASO] St} OF oINOI puncotiepan via po Geauds st (8) pow ‘Sarduie3 woforg 2p Aq paresndo zo pou you Aypoey ymmTo aSenes € Te payeay uIEq sey fi} Ypllys. aSeas Se peugep st eSemsg pareasy_ -

 

“Aredtod) AYE L) 309g SEALY DIAS Pes Sip OF BOHOL a|qRUOSEA
gq stg oy su way ATudumeD posto sip Aq pottes oq Aor Supe yom aBemag payory yons ja Apddas om
hoy pammbor Surary sapeoipuy aus IO SIs MOTO ["LT S1GEL AuEdinor walany ap Aq sun 09 sun aay pop
ot JEOPAa TO att sip ses oy Abedite> josey amp Aq S10 oy sory way powenbo: seumjos sip iB Ajaissavord

 

 

Papiagsd aq pays por ‘TononAsHOS yo PAN}S acR TpIAA DyEsnsuAUTOS aWVeEAR aq [Leys aPemes paprent Jo Aydiss sae, TaSeeS pater ro Addins soy Sopa 9
“Up FIST IAY TERE SIP UE Wen Ys Afeanmeyep 9q [pps Sua EoOT

psooud nian pur (fan) SFeMag,, at} wojeq Sovamip uonds[oo oenes Armujsad om uo Z§ par ES PEO spHongsog

Apageorpal aie pit Awepunog isuny sig mo smog Gaara] ATE r] ayy 3 parmmnsues pur porenns aq eys Wemog 3g Gy ome SSeaog papery Joy surety yon Yous pe sinad pus

PReAL JOE sePerL Agu ayy “Apunog souuy omy 0 da psrorupsues oq on st simoriegnt sTees perry IT porotisaes 44 OF sy oTeeg papel oy sinngsegu yon of de surg] (a!

 

 

 

700] SUL ADAMS OF SyEnbSpe Pur ONION, HOONGLaSET
Dd ath oF UOT, AMPH /] pleAsar ong ye yted moqaaunes aq Woy moyieAG 20 drop “SRmqoans jnespen, aTEMas
pore jo Aup ied sueisux saga gro", Uaip ssoy you wary toefcug oof a2 donnoo o1 woIodns Amedeo & ipid in
Pots, AIS TeAGTI 9uh 12 Tinted onsets BeOdosdde vp O} PaysTEOD SoTECK yun WSemog poyeary punawirpay paoruysteo aq oF ameMaserTy fe

 

 

 

 

Syndumag payraay

Ade. ante,
ane . ‘.

““OF1Z9LETO1000/009078/BIep/lespa/saalqary /Aos ses MMM //-scqy ry
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 132 of 154

 

 

 

WY £601 ‘6LOZ/T/I

PST Jo

 

tALT-OS

‘Aundwnog aalorg ain 44 payaade so poune lou Anpogy aauqean sfenes

Fo} 3nox penoBropmn eta WEIR poe Mery Aynn srudoddes an oy wary Deford aig Wag loncay DORNQINSIT Oa SIP BLA paAoameo Sy ype eeMes 1d/poe Kyeaiseak Se poatp $ SSeKas Ary, roy

 

 

“AES ATTA) JSG SHAG Wreagjar ow Of SOOO Spqucomwas Aq suas oy Ser wos I
tq paues oq Acid Suna Gait ‘susmasmbas Aucedes yons yo Aysqeymae 29 Jey posmbor Sarnp sareorper
bop ano ses momq gz] Heer ‘Anedosop isofeag am Aq sum 97 ann thay poupIteyep se yaawadoyaAaq] jo oat
bor gins 0} Auediaog solorg an¢ Aq Sunn oL Stan mag persanbes socoriyos sy te AjsasssesBoud papyaatd 3q preys
pure “soporysads 76 paris Ot] UJ. SpeNSTSUTInOS OHTELEAR 24 EYE MEDSAs DORSa]]OS STeMeG ALE s,Aueduio-}
Korn, ojeg snatg aig cur eary joforg ap UTpPA porususd aSemag Mey op jo oSmypsIp Joy Ayoedaa IY

 

ky unous ApARIowap oq [Is suopes] weed win poe Sug aieaes auf uO TS PUR 1g poe Aaneaiput
Boe pire Aepunog Jou] =p uo smog APAIX] GOGO 3A TE paonAsHOo puw parenps oq TRys Sieaeg
bary 207 sure, Nin oq, “depuneg Isuuy ain a do psnusyeo 9q 0) 51 oammonnseyur aernog MEY IT

 

 

Tay Belelg oof Og Stemag MEY Fe Mcp Fad MOSM MGS HOP gy Jo MIMNTUIN © decoe OY Agedes 29
pany [ies Syed sang sSemes aay ponodepon penogioinesepe St], ap eAn Jo dnyoeg oireqams mogyy
lassie uoRseyos aSimag many sAimdiiioy Anny) Iomeg sreATY Torasjar 24) 0}01 padzeqesyp 3q YA “MI-Ly,
Maran dans op sponjayy TORMGAS TT Ja SH ELA Bary pelary stp onpIM padeauoo pie wary 1Sfaty sy) EAA
feranned stemag samy op 20) 66 OP217, Aun wesoyar ang ye syed woposuos ayepdendde op of AredaioD
ormin soeag sreang weap oy Aq peiestnos pie papngscoes oq Plat sare yung eawag ary punozepuy)

 

 

 

 

atti

“Ob1Z9LE101000/009078/ezep/TeSpa/saarqory Ads cas am a//:sdqy

hao5 pslog su
sotemag ey yo siete Jo isos Joy Queedes fo Ayiqerreae oop reg Surety | a
“URL ISR PULL
Tpaqssumos pur payorsuos
99 have aTenag Ae Joy subaLy ABC) Yomi ye Sniod pur payonysuas 3q OY
siecle AZatics pile Konoe [oo ademag aay Soy sanATsEUY yoTgMs oF dn SHIGA @
speTNUgSUCS 3q 0] aInjoTLASEgUT] &
Mopaayey gpZrMog aE
Taya
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 133 of 154

 

 

WY C01 “6L0Z/T1/1

PSEFIE

 

YLIOS

 

(dquo saneorpur are wacys suo;suSuN FTV}
Hang,
SEAS aud

ed 00rS
Ze are
oe SLE
SL grdc
¥ +OL

SUC fear) dtp aad Sarno,

Ps Ma Noes ATU Sa EAS Ay JO PGE PEAY TN an) UNE EY ua Sapo (eACIaOy Ye fanmy eAproypay

 

 

TLL RTL

te sitter,

““OFIZOLELOTOOO/009078/eIepAeSpaysaarpory/A08 des amy -sdyy

TOY EE
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 134 of 154

WY €£:01 “61OC/TL/T PET IOP

 

SLEDS

 

 

2Ld ae

i(.La, Apagoeyes) 27> onoqdapy YGpiaopy

 

  

es) AMG Loe RAL PEAS |S! Sty OL SOO apqenostor AG.
win oy stm wos Aredunery pofaxy om Aq pourra og Anat Somun Qos amod promnays yo Augy sed smoy meandour
anor aq JO Addins syp soy parnbas Sxpum sagwsiput ay Ino ses mapeq CLI sqeL AawdwD pookld sh Ag au
Sey MN pourunayep se maudopnsd 3 seed ogy uns oy AmedioD yslerg sig Aq san o1 oom Ue, poUssabes sper
1h 7@ AyaArsseatiaed pepiaced 94 TEYS pue ‘Hononnsmos Jo Tews sy Ips SzeMsGouNUCA algereaR oq [EUS Tz Jo Aiddng ite 20 Addins sop Surtme |
“Wald FUSE] POUL Sep UT WALOUS
(RABTEGSp 2¢ [MS SuL-St, GIA pue Sule Lage AMA LT oa Frosayoy wp Ja saopEog] asward sy Lid
PlaSa PUE ME SUISTAY PUT SR Cr poynmep! aq oy mod ASAE GYAN Wepunpas digo suo ye C22) PU Mo]ag
inverter TT Tp uo mod se payrew Apanenpar Arepunog sun] ay: co nog AATEC Ann sur w (2) pavangsuics {pepnigsaoa 3q 0) one Py 203 suISEL ATHY) YARN Ia
um patenyis 3g [ETS La FOF Sur-sEt, ANE) omg aL, “Keepumog soruy ut 07 dn pajnanlos ag oi Sf aaRETASERUT LS TTY sumed pur pslonnsced 3q a1 St Tg JOF AmCOTITSeTT, TYAS OL Gn swyog| Gy
FEES OF Suny May Tene ap Geewged posses 94 AV Be Spas Aen}
oO CONS POE UL AVISHAL FULT pa Ot NaidSd poacaddy aig a umoys sucueow meds ar yim Snttepsoaye UT So]
SuOMMOMMUNUCD sys poe saoytepy ‘sends Dugg Jog pammnbe: oq Acur se sympuco JO sodid soypue sana “So1qe5
anosiepyn sro yons sad dag sed alleen Apomsos Jo smog-nem-rfam {e5 pus purwap specie o¢ oeql
110d Addins on weteEgns Auoedes w Tam UPSET, AnD, wendoudde ou oF poysaunco sejqeo jeornasye pumowrapiy iperansoes a¢ oy amyonase guy] e

              

 

 

 

 

 

“DPLZOLELOTOOG/N000TS/eepAespe/saattory /AOS sas mM My/-sdny unt et
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 135 of 154

 

 

WY €E°01 “6TOC/TL/I

PST FOC

 

BLI-OS

   

BE

(Aquo sagmorpin am omogs suorsuoaip Try)
SET a =uLL

“ObIZOLELOTO00/009078/2Fep/zeSpa/saaTyOly /AOS “cos aM M//:SCNY

unge
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 136 of 154

 

WY £€-01 “6107/11 PSL IOS

 

LILES

"plOMUap] ROTQUNSICT Hef Oty o2 ALUN FOS Yous TaeUUOS Of Chsstesee Satase TUT om Sue oT-ery Aig dens gee yoattNED pune UREN Ysa} TEISUL “pymg “Wdisep it

par tinog
dnapa Agtin wesspt ques  porddns seovuas Ayn ap go yoea op sues oy permbod 5 FRB BLT BIapoqeg pur YLT SPENDS SIP WT quey ys se urory Anan yes splaoM puramand — (7)

THES Of1Sd PamAoioe SL, "$

"p MpITS PO D Wa Wl psugep are
suitioy aol st) sefog ANIA (q) poe ‘woqeoeT punoA epi] On 24 FLY] Potssusue (2) Jo peActnor sig oF Odsos WEN. p AMpIyas JO D Wey Jo sutommaambar am the Ardaros am OO Sd wesyas ony, "y

“ALT SInpeqes PUD WAL OmpayS
shy i YoY yes se weg Seated Aypy, weaepe sy oF Anna qoes zo Leanep ap amend pe ON Sd TRASPRS aI SHeuMAGD aig 4q payddns aq mys yoyEM Anan ayes aqeiod amp soz waaay ©

Teat, Ana syeudosdde qoes 0} somnnn ony yo udrsouuss Shr 30 sendand 4m 30} pte MIIST sO
ASeazpp 20 vosupisur ‘neraisads 3.4 Sg Wess sey Jo sesadind aap my pennbeu Ajqenoseas 9q Geum se qqdia eIe poe Songe TIE GASa TRGAT EH SHE Ob DUE JIS Sip OF URLS Yes [YE SHR SE t

“SLI TUNPHG PLE VT PIMPS SUN Wy Who tes SuOREogioeds pue Sweurannbss ory Wud serepIOSse OF
“BoyoFaroy set Jo Are pun. parminosss pur ‘( anpanog Jo D seg Wl paegep se) wary padesspery FaswEreg sup Unni to Rory pe lory 3 Spisino sors SIMsruNse AT peqeIscsse YE ®
pur “sarory AON TE &
30 vomonuastios pur coistaqud quamemeod sip snid “Gepunog sun] amp 01 da papiaoid poe pamoaud oq o1 are yor
“SSD,AISS stem Diseen pitt Jaren Uktogs Jo o8reqosTp &@
pus ‘Addns naod &
aut JO VORA ASOD oop ainseed Hie Qed wenopr ogy 1
waste sane g ay
Sua oqjoy 2p Oy pau Jou mng Iipajsay gL FMpaos PUT Y.L1 BPNPSLDS snp ut psmiuCS suoTIPaoN puE SUD} OY SPNISOE |RGS UN] NPldsd ay IM sade ssn ayy,

“DASA Trenspos sup Aq e0q 99 [ZENS sAS09 Yous Te poe
“Krepunog Jonny sq} vo poyroo] surat, ANN pus saqeg Genre Ayan 3p Buipaset pue Amponog our G dn Nasa 947 30 worstaoad io wdisop ain oF paypal ssue Au wvaq ou yous Aradway woforg 271,

‘CUPLE NPSd, 9) Nasa sor sey peay ay Uo sexta pow your yes CONS.)
Amedwep Anan sfeg staug Tmaapes Ipus pur Auedurop welesg ap Tg FenE] Jo Sosa oy oO} ENN “Nasa WF Io} ual Amumgod op sominscos gL] SMpSGE pue YLT SIMPY ST.

 

BET Spey

ton

“OPIZ9LETO1000/009078/E1ep/ARSpe/saaTyoTy/AOT aos MAM /csdyy ~ waye
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 137 of 154

 

WIV €€°01 “6TOZ/TT/I PST ICL

 

RLI-OS

“pUEKEIp PEGORIDpE oy Aeres ty Aressasult st Sith Se Wey OF UE SORIA pute SInjotUsSe gu] Ghd somsg sev oe poRdss o1
Amgssoou ove se ope pe ane Aare ‘Aueduso7) walory acy Jo y09 sip ie poe Auedosoy yoalorg sm jo ysonbar ogy ye eqs saroedwo Ajo Jopeg aRaUY Op gy] PUe WZ] s]NpaYSS sup pLy
tig seneyp Aq posmibos sx poyosuco sonitney pire emARegT] MANY Jog sleaLsy Ol} tou poy dens oq o} sqeUT DUBIEp [PUGHIDpe scress juSUdOPASp BMS qoiqes “Vey ws] pouty
SU 20 posmisssssu jondan OER aA UI PorRNUcS se pie YLT S[palpag UI yno 10s suORdumsse Sip spore wany JoofOrg ay Jo sssUndapaAsp sty Te Wane stp th “FT g sone) ToppumsTA ONT @

Gepunog satan oc Oo} dn ssn Ery pure sumer se guy syqng somes seALL [|e Jo Ssuadie pure p00 Sit qe “Togeydures pre TonsnASTOs “TMisep aug zor spqrsnodssu aq of sTEQTOS
Jas onsa easyer oy aq mponog senoy off to puted & UEKY Joye wOREOO[ ee peongszoa 30 parca] Ayene st upary Anny 26 prog Amagpg Anpsp yous Ane “osarigo Jo sone
2Uy yO WUSNSAtOS ay Joy 3) Alepomog seuny sy oo spnod ye suoneao] yoTs 0) ay ay . ct SHR ul ameymasie pourmves Amnuco og 01 Sunpdue Surparsigiaou
‘ore Justa y moardaysaagy Sip WL JO UroZay pauTEES sSurwp oy by 0 ELT PINDAYES FO YLT FMPaysg SM Bt UP-FIT Auqgn 10 que Amaia Aynp Aue jo coqrogy 3q7 0) sesteiayar [pe G

 

Pur fsesr) FOR Su ob pOMaN, COENGHISI Da FEA Se ep ASP CT}

pur upsry Grr smadasdds op oy meg Seated HRN sepdoudde ap we sonny) pur smaannsegTy aNd uTeg Sap ay STUES ®
TS DO Sd Were pd a &

pur Liresunog sau

30) of {p s[npagog mr pemgep § OLE: Te Se) very podrospmry isjeureg sep YNONp LO/pUB 2pm THAD YAOI pomMosre smpnsenuy Aue puR SSHYeN pul aMENUASeNY Sang somes
WUALEE at ayep pax jparsul ‘py 0; Aessesau den jo-eogt 1o syauosae "mySa Aedoud ye emaord frm “esumdxe pur 3809 Sy ye DASE WASTOr OIA “TinY payeys asyrcaIpo se dass fc)

PoE SORT
pos amanqsemuy ongng snag seat 399 30 mondo 10 wees “sn Pee SH UMS Pays 29 wag Saninse: cosmd Are o; Samqen Aue saeq meas [peys Auedao5 yalory op @

 

par ‘Andon Aon spss mean
queagpe stp Jo Qdord oi mremmz regs seme) pur SARONNSeyU] SHEN JoeS TAL [JP er pUE SRY) pink amon asHteE oer Joey open aut Md 10g TERS duedwo5 weforg om &

REE fated alg Aq poate pte pocyeteoum 197 ‘OT

WEL FMpAGNS BW CLL AEL ITLL SEL “TLL a1ge “2g Aeu ases ang se my sscysnaty axoge ponroeds soqep sep uesp soe] TOU Se>EL]

pug Aq oem sreipenra 297 syqaTeat Aqjon sanzas om yo Aroedss [ty Sys Sey PUE PeuorssUTUOS pm pops) Toaq seq UPeLy AUTRN Gsc9 Jey os Arepunog sen] ap of pur soy Aeatiact Grin qoea
Suipnyoc: poe oy da saimoturt poyejar oie pee soqouan poe sopqes ‘sadid ype Jo Mansansues omy Jo wOnordoIeD peqUeIsgng 2q] amo Jo Hajdmon ApenUmsqns  SyEPUN ONS sags! YE, 6

wejsur 5.2997) pay
wtEagyes alg Jo Suypeor & Aq stseq A[uoonl & vo peumUIap 3q IreNS sis8Q PAZ ot poxeryep AAR qons jo Segnuenb om yetp emacad yeys wary weleg oy cy Aypqn Aue HuLkddns Sneg weader oyy, s

Wold SEL PH Pos yd Ae dS 3th bt wo 493 wonesp eds sanepes aly IRL souEpIosee TE osyld Saye] UORSStOS Put borettsaos Gone FTh SUnsty OF
mmog Grated Sar yoes ze opory, Sfpe) Yaes Jo wemssuNeS pre ueNoldates Spam jo aeipaySs “OBisep 5.71Sa Yang of piBas Tare DASA west ep TEM Aesop Ser] yRGS Muedmon weig oq, —L

~(oe5] pag, Ue) wary afoug Tp UMP JowsR oe pos aM oy INST Bes

fg XQowp psi[ig pur pros pur amos punodiespum dq “oq nex ase9 aut Se ‘peanuts JO pajoayles ‘pauaaljap aq [yeqs wary yeaforg oop UALS peztTgN Jo paconsues Aran sue zo saqguenb ye yep winpoud
TEA pur srONGON, VORMQINSIC, dq SiR Jo o3n pur of asseR aay pamd oq “Hrs ap Jo worwspacud og op joodssr IMA scomESyqO su them Suptydares zo sesodmd om Joy CYS OORT Wess qT, 9

poten,

““OPIZILETOT000/009073/eTep/IespesaaTqory /A0s sos MAM //sdny mye]
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 138 of 154

vie we it 2

WY £601 “6LOC/I1/1

PST JO!

 

“Aryan Aue yo uonanpoud og Joy red Aime Jo “corpans Jomcd onnoaya ‘cogmfeswurmap 16 BORER Ep "sonegund nonroguer orem, quaupag Aiom sree Gosurpten siuMes JO}
quel Sue ro ous yppuey e s1tedo Zo pring ‘dopsasp oy woneSyge Ace sang you Sop Auedinod yooforg aH “pT Ts eMERD wE poHTAT BH ap Je TE SST) Uh paUpEMloS HONtSp IH Seppe eoNT

Yusurare
Jo [Ryesn 3q 0} SuTUEsiep sun oy oan way Anu Kvedingy) aleag sup se vary eelurg 3a TEM put peforg oc) Jo pedsai mm amRSnySeQ Jo syETdde Uo_Tiquasp Soyitn tayo SNe @

teary Toslony og: BRU WBeuresp Jor S2EFINS PUT MO} t)

 

Fur ‘rary 29fad ah URAUA TORRALRS Supponqan cop pum wopsetMIEEN Top ‘suOREAE ma}
poe “vary pelorg sp mya ToRngiisip zope Ise @)

por ‘vary yosfoid amy oN LORNgInSIp asemos papaaEn pus pawAt (Ht)

poe ‘eany zoefory arp oma nonnginsip mem ygmed — (11)

pure ‘zeny speforg stp unnya uepmquisip ved Q

nog ( GHOMTEN ORNgmnstcy Da, 3g) Sretpo Aq
pagddns soniim yons jo konnquisip oy zor serauranrbar seary toolorg arp sous Apusioys oy Jusjougns tony wolary stp InoysnoMp pue ORIN Jromgeu MOANA Sp gan paner-apuR sp {a

‘Lauameayy
DIETL, ApAReot[os) Tany wedaag oI UEpUs sulopshs JuaUATEOEOT OWE Bue afiraite “Surdesspuey yos pre pumg ‘FuomRRsa puQuTD “syind ‘sMamypen Ceinseped paymacsse pur speqd @

sBupsota} ax Tuipaypat “a1 aopeypg sup wt pemmuce suopipues
poe Suna) 943 3pn[SUE (foys pur Gary yoofoag Sm SII HONNALASIP SUREAN Io amon ERAUE poe Bary Peleg IG ONpIm wmongsey Aro mcs eys wld NTO g oop wep seks sopeg aL

UsuaLeacy op Aq praosddy Se te] sarseya] RULE uh nC UELS 119919 d,. 00) S>R TE
poe amysnaseguy Auedwog wefoug 203 cep poy oy) apnfout qeys AmedoroD wsefarg any, SoNYHN pur amennanguy AudmoD wolong ap oF weld Amunnged op soyRSUCS gL SMPs ALL

‘osusdxe pur json opos site Aupdmoc) olor sui Ag pameosd
34 [fs SOUT, pur aRQoRAsEyY] SgQNY Iojag SALLY 20 WTOMSEYLy PHOURNaAGH FOO By aR Sy qooforg arp Utipias aamaenseirer Joye Aue pur sopTAN pre smmonnsepay Avediney) oolong MYL‘

EMOTO} sa oo8e Kqoisy sons,

 

DUS pus saMonAreaE] AnadMeL) pales

 

ST pps

en,

“QT Z9LETOTON0/0090TS/EIEP AES pe/SAATOIY /A0S 00s MMM //:SANT

a od

tay”
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 139 of 154

 

 

 

WY €£01 ‘6LOZ/TL/1

PST JO:

 

V8l-O5

 

an

“OPI Z9LELOTON0/009078/EePMeSpa/seanpry/A0s oes MMM SINT

BL Spry

ante,

way
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 140 of 154

 

WY €E-01 “61OZ/TT/1

FEL JO

 

TROIS

 

(4wo sageoipoy ore maogs suosteaump Ty}
ARIQ Saiy syeag UA
ee cea
Spar chemise

TPS

aoe

“OPIZ9LELO1000/009078/2I2P/TeSpe/Sea poly /A0s os MaM//-scay

any
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 141 of 154

WY €£:01 “6LOZ/I1/1

 

PST ©

 

eSlOs

 

{Apoo sageoipert am mons SUOISURLONP Ty}
Tig Bay Batig URL
Porn eri teN tf
Poqoeyo srraes ADednTD Pony

STsiipe Ps

“OPI Z9LETOLO00/0090TR/ETeR AeSpayseatpory/Acd cas mm M//:SUy

ony E
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 142 of 154

 

 

WY Ef:01 “6IOZ/LUT PST Fo Gt

 

 

 

 

 

 

Sra

360 OL BOC" DN'S Tr

%S ooo‘nsa DTT wig ‘05 stopeques payprosu

‘Ol ooo'os WS “Anrdmop Zonrennap paephora

WEE ood'osd'1 SERETY pte phe
Hus d00R00E "au ‘aunt
Pregg pews! Fa} io en a
T0350 9% YS 30 eq zany Prysrys

TSMO]fOF Se st Amedruo joelor gy ary jo drysranmo sSewwasisg ayy,
‘Bursueny yep Aressecec Ane siren of sestape PURDY SH Se “OO W'S aMAp EE poe ys ‘Sequeg IN@ Wedne 0} spree Anedaro}
aoforg ous pur (aga sory og Apomoupcosdde o1 arereambs) srerg teaig ee i“gag'og 32 pemendes 2q ya Airedaiep yoalosg ain ‘sreppoupzeyg sepunog ty Soowr sures y sepjoqereys aq 0} prensany

 

 

“suqge Saroueug qooloxd yons yo symisaromy Jo LOW Ostape “sng semSaz w uo “yA PUR
Seslape EMUEUG SH pun Amedwon peleag 9p Aq wayeepUn sHoys Eoisueey welosd a oy Supeyes srepeu Tupprades pompdn LOW dosy [yn AuaduoD rsforg op “ydasered Imoss303 sep SepwsON

‘uedinog pofozy ap oy Areudoxl pue pomeep yoo wremar yreys suolstagy gaming TORS [Je PU SUMO TY PRESUEEAGL JAIL FO LOW 973 Wes pameys
aq jou a ng {7y3y,0 Snely imog [hoy jo songQ otR TMA paamys oq [lm ‘suRUOOD Peed PUE Wid SB oi Ssiupdn Riypnyauy “Saeyg wang # AmedaD Isefory ay) Jo seomas aang |e Gado}
oolong aig tun Suneduree weolosd pum 3,577 2oq9o OF aogseAgL ETAT SF (,,LOPLD RROL Jo Asien] ay sates pat “Aeduias doslesg syt ge Fappoqastys @ st Gey Jo Acwduige pease on sos

‘aieg] uopmoang sip oF 20d aman at 04 pou yeu Liewrunjeud sy pasantep sey Atedurod pafory sy [CTS ssneTD JO Huaussmbel orp cy ens

ssaao][Oy Se ga. Agaioy sanied 34,

SRR SERaE

wep SSR PT

 

GE EpeqeS

a shee,
ptt, -

“OPIZOLETOLO00/009078/erep Aes pe/saa Tory /A0B oes MMM (sang ‘ Tey
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 143 of 154

 

 

WY €€-0F ‘6LOZ/LT PST JOE

 

qususesty pangney at pie pRGUaY wesdopiasg aig 0g wuensmnd
Me cq pommel sqgSer ype eespae] Aud prey 0} offisse on 1yBix amg Sany “OT SIDPSYyYS SHR PUT usUREETY FrOMdooAag OP Jo STOPIPCOO pUE SULA) ap WIN souEpsooN Uy “poy AtediucD yooforg MHL CL

swopmetadities yons Aug so yoedsar af Sepeery ayy Ag paptaand useq Suey “Apqeuosess Supon queamusacy yt 0} opeyses yoonr ted Jo somemsse reT]0 10
somes pag ¢ 20 spoT ag Aq pred uesq Smary ype jo meng AuedineD joalorg op may Suppose oamAcD ayy on Konda yolosg sep 9 a[qeded poe snp conesuadurce due sea yoss Oy

nyngag_jo young along om 305 ueonesuaduies fed op moeepEM sey PAPUA 1g Mpausas yo vygedes you st Naya] yo Haag Aumdaro yaaforg aia A (2)
0 ‘paipoums: vaaq seq yoeyag Jo ead Anmdusos welorg yarn “Aqeuosear Sapoe ‘paysnes $} SAUD oe MEP] FO WAT Aredutas qoaforg Aus Jo yeedsor mn ye (q)
46 testeqns ss8n0] on yneeq¢jo jweag Acedia; joferg yons jap “Ajqeuosear Suse ‘pagsnys 5 WoEnLVAGH Mp Jf {E)

oqaiaty Huu poyay uoyseadsng sep Jo pus amp Te MMC] Fo TueAg Aedes safely Ace o, monzies OF onON| WORRNREs, TaNTAGE) TO} PASE Yilm BOHoe
Ave syey 2 Jou pur ays pore S26) [yw suey joraTEp] 3y PUR yuSOMALY yuoMMdoRAaC ap SNUAUOS oF POE SOAON] BORSUCIAT WAOMLAAOD Sit MUTT O} STELEpET WanMISASL yy, (G

‘SOTO, TOENTUIS] ReyteNtanoNy Off JO LoMaNs e Of papnaA 2q [egs Spr] 241 (_Poliog uoisusdens )
airy opdag muy Tuuaxs yo spp stp soy sheg (9g) Aate Jo poued w soy uein suBnY Sa-dag wr eepLexe SopuTT] oO FI TER SOYEWAPON URUTLAASD Ap “PT EC Sime ot Tam fF

steal By wordomaty
=p Japon sropegge pur sagnp a jo sourung}ed ayy wos yn aayosip fem Ace uy x0 saaqby lou [eqs anoge pepiad se sisaismy AMOS yo MeN, Aq Amedmiog paforg om Aq josumiisse Amy (p

nommariy qomdojeaeq sip 2opum sang Arn yt ony siqSys Aue 980] 4 tou

Sy seatiql Yyous oy d op aap suoneSygo sytosds any ung sige spmumetty joa] yous epi suogesNgs Teuopppe Aor oumnssy oy poursap 2q 10 poser oq FO" [Pays
RRTTURACH BYE “OZ SINPINNG snp pUE PMSA weerdajsacg op JO Cor sD M Yeneind qeemaady yoeT(] azoMT 10 aue OH Teens 4q 20 wonviodo-on pur soummsse ojquaoseas Surpracad Ag (¢

‘slasse Yans Jo poxuOS “HusmaaTe jrens}os otg OF Oalqns sammy [Te 3 ‘suMsse Oy Aueduneg jolotd stp a9

mopenuos [smuasied apepdeudde jurodde oy yur ony Joypum pounaudy uecndopaad 9p Japun 368ry a-daig F Sorpaper ‘gewaarte oso pun syqFo wpeyso sumer passe tons Jo joynes sumisce

q-vepue] op space Atur “eye sou “yore sassy poforg sop pee ‘musoaide paypal iaqyo Heme Payhsy) 35 quomsorty womdoyaaeg ap jo spoT op juawad sce we Surpniouy Aumduroy
poofoag ayy Jo sasse UTR usY Sono SysomUT AtMEg zo hem Aq swySu soG TuBpaynownpey SPLOT lm soouseTay Sasi] CH Te |[TYS IWsuMEAAD 3B ‘Acedmay yaforg amp Jo Wenbox op Ty CZ

‘Lrmseeedy engmey, 9) OTT seen pre msimoy jo Ansemy op fq paymasaidar seuig Jo seuRINg aq} jo JUSUTUEAOD aI me ORG poATNS (y'9's SHARLD Of pouLsp
$9) upupmory oq pun Tce yngnsy, ap uBURedTy woudozaaoq] stp OF pomoeds se SHEY FonyME] HSSITp stapu] ys RUS jaMAGH amp “fundurody wafoad ah 30 yeanbes agp ty Cr

ssopdisupd Suumoy]oy sup. pin saepz0ase i eoumsgns pen MOE op Uy Auadiueg wafer aut Aq paysonbex se Spas] Ay Fo SIBSL 91 SEpo|mcuspse [lim Y Fey SaBTET UAUNAAOD) aA,

INES Ladle GL AO Sa Idina

 

Tepes

ome

“OPTZ9LE101000/009078/Elep/TeSpe/searpIy/A0S es ma M//-sdny . unre
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 144 of 154

 

AV £E-01 “GTOZ/T LT PST SO b

 

VIeOs

“SpIEpURS Su} 30 ted se oe IoySep [RUE ot eyUT gomMURFII

fq poymiodsonnt 2q pegs eonsesg fo poy ay ‘sidimuud yos yum Ajdates oy saqoery Jo poy sp posume Sapo emigre Aq so Fesuds Aq Speys Aedes ysafeld Sup ‘sapdmound saoge ay Tim souEproose

1] 203 $1 s8R2e2g JO-9p9p aU] SAASTEG IEUAEOAOH 9] ]UTAS aU Wy “oTSS] Op JOU SHUN” PUR wastAds soy FEC OATH My JO suo (¢) Samp URpim Watuellanct ays oF Paplicad aq [[EYS SOROELY

Jo 9pog aq jo yew y soRDEIg Jo spoD pamsey sa sureo|g TENS UNA Z TORSNR Wy Ino wes LORRACURUPY of WORE Y Wl sero TIMID 3H Mas FIO PUR paRiOge|D og oY am seidmund sanqe OTL “Ey

“BOMTUNQR my Joy Isanbes wodn weereALy
oop.) paptacud oq o0. 9 oF 90 MOI osm Uy FRUITY Sd]es Jo TAOS PArpURTS “HOE BUCS PUA pur SueumeGy septs [fe i PapNjous sq oy sonoETg JO Spo ap OF ywecyURDoS [EEC “ZT

“URL JO ByeUEYMNG sey wn seve o1 posessy sreypar zo UN peuOTRIUAIT ylepusdspm rRUTKE Aq Hhecsoe pence payor “EL
‘meg UT iss bo play oq Ay “Atte pr ‘seqtour peng Semmes GT
spite seo 4 Setmoyog Sumocor Jo pate pue vane pure mA yous oy 1OUd saSiey Apu] Jo SHUI JO SorstAaid aqeuoseRy Gg

Ug
“Jersey peer peanzdde sip 0; z0lgns pax ayqissed djqeuasess st ramp wep og oy “ear Hofeng 219 snaggnanp Apusisysmeo pu Apres pendde ‘sseq a[qeaeseal pare sey & tO 3q o SS Jo saUMUORIOddy  “g

Aveda} we fog ip Aq pasoyowm Aqenascs oq OF SLAs 30 DEP “f,

‘Aeaoe2 JOY STyes SuTNSUS A|QEUOSEDL OL SPMPUNS ARS "9

qasse Jo SpE pure aon ‘Topeso] of yendasdde oq oF Ayenb lg *E

{uesed

Ane mo soffagZ yons zo wounfied amoos pur majsmmmupe o1 por SayeT pAyT uo sera Anal o} YL onimpoxe mp savy [Teys AoedutoD zoafory otf ‘sanDel Jo IpeD sp Pi AovEpIOVT Uy poe oy palqns
pve ‘(,s88eq9,, Apagosyoo} [s28reqs woRdumsues 10 uonssmue Saypnpeui] songen pus smonyseyEy Aunduieg poor to spies. Amnmunog “vary joeforg oa yo pnd 30 ye yo yiourBeten pie Futoutas
a - ‘eoeyENSITUpe a1p 20 *ESTY P pe] WSUS aI Tr pus wary yeloug iy Gf septate Sesdeaspury oy pur saopwag somaya] [AIT stp Jo W500 ap Jo; T ayeseodumde ot sepdoudide

. suDep Atadmos ster] 90p 52 aon] 2p pur sop puss ‘Pete “sagy someng ‘satag] ‘soley adyeses “syseg ‘soRergs “seay oty Jo {%¢7) jusand usayy uem asour Jou aq o1 sap oars sAmiduegnellg +}
‘MaLAR IESed Sept yy oq C1 SoemitoS seotnses PUR SOD *E

“pRRIsupupe poe poSemrar oat sis0e pure saoutes fen sep ur Ascardsoryy, -Z

‘soonoety PRoReUeTT seg Jo ConTUeMedon preuendopy “|

SONS ad 10 L063 FAL AO SPIN Vaan

“porn 30 pod itt of Adds of jusuNUDADD aE Aq porepndins a2 se sopdiomiey jerueg sy

[Mote S

SOLLS¥ad 10 aaoD
Te sin PaaRS

Feta

ia

“QPLZILE101000/0090Z3/EIep/TeSpe/seaTpazy/AOS 00s MM M/S - ony e
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 145 of 154

WY €6:01 “6lOz/IL/T PST FO §

 

CATOS

fegyeey Qamumuep ay 10 pus ay yusudinbs pue Coryerss Sungiy Smondas pue Suis “Suppor ‘Bereteals poe senipses AyencsoD ap Sapys!

{Ceantiee g Apumnuns3 op jo ped Soruoy sonron pow sores
Jeo pue exp ‘saoqeomannocsysi ‘ABaus ‘sSeraaes “Taye ‘se “Gouiep “Suyces ne Gesy Jo Apddns acy 20y expoutl pe Tuypnyom) sonia Ge 3 88 Beuedaa pur Fumo Wea
Breyaoypey ong “oy payway you 7nq “Sarpnpour sasweny soy oper oq TTRYS woHstaony “SampasdNs pedro Jo s2fhay;) “eredar ‘souecsyurees amany yo ivedsax ur aatased UF pis 9q 0] pasodord
yonoure due pun ayqisuodsaa st Aumdinog yoolarg sep pris J0y ousgy Sunes sesuadke mugo pus oayensmTNpe [= pS mupete poe seqyper Samumro ap Jo wedsor my suopelgge ay Jo sotmIgyed
SUR) DOT UI nad [ROURUTY Te tg JO} sumypUchs pum surcoM) PSPEISIOY ST FO eiipng & aredard ‘raf sepuspeo oes Jo pas sig of toud sipuopy (7} omg ysED] ge “pays AmedaaD yoofoug YL Tit

 

Top raniseyep pur papag Fay, Tz
Sa5a VO GLAM aS ONY LIDGNS =

“soSkeyp soaps parescpy 199109 0} nod sep Gappepo! HoBerepy gons of poysnuntie aq Aeuz se solinp pue sewod Yons asioinva paw wary yoloig ony Jo jo0dse Aue 10 ssproagy Ammuaneg pus efor
ayy JoISemnpe por exeeien YBeum Somuer 9 (seFuueyy,) weSe Soutemm Jo tered e oenuoS topline @ oy Srensind quiodde 0) samp o} aig wg Jemod sug anny Shenpe eqs Ameduey qroforg LL

Tay Dae a

“Agents wary elon sp Jo sommaa.o8 pur nogenstampe ag pur SenTPE Aperusmes dq} jo juoueuR nyog op ACE (8)
‘(pougep seymerery st way yg Se) sR SefAleg poyeoeTTy Jo uonseyes pu Aaayam aise = (p)

‘seyndsrp yo uonnosal sty Ose (9)

isarppng Jo sup ‘sorg “semmpony Aneamed ‘tary slong ay Jo ued Aue jo osn syoudeudde somascos ey se =f}
teognery jo apod sup jo sesodind oi jo Aue Jo nopoaioad pun souereyimy Sy 10g i)

IBONSEL JO SPO] SMP IpIM waystsuASN you SUOHTAPas pur Syn Yas Sa zVL

stiaty Jo Yaas
pus sopmg prELy fq Musee saaposaqas ut 1G) paws suogeingo qm aoumydines Jo ‘seSreys Buspnyout “at o} onp sayucut zo qJuourted soungue om Amssooen A[qrocseer oq Adu se uopee yoNe oath Vtt

aneys Aeshna: yoo foag ous TupoSargy aR
yo typmansd <q oy sotpnfesd mnowve ang “remapred 27 “sates pay, pum sys! Jo Wau Ip Io elon 3 NSRNpE pur oFeoeM onES oy Aesssord suONOR [fe TF URIS wy pugs Auedutoy nafalg a,

WPA SPY FT

 

we een,

““OFIZOLETOTO00/009078/212p/zeSpa/sea MaTy /AOS oes MMAN/- SCNT - unyt
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 146 of 154

 

 

WIV €€01 “6TOZ/TT/1 PST jo >

 

Higos

pur ‘wary yoofary ap jo wed Aire so Te Oy xo souHIoeY AnD ogy of Te Jo IAAT Jo moy stp oO} MaQonysgo Aue sacar M10

wery polorg oop je ped Aue 20 ye m0 to sontoeg Gimmes amp sone pu Aus 30 ponrsmboe acy (yonsay souecty 39 Io yosussty peurdojeasd sip Aq parepdursyueo se oeig Feyi0)
yusaoid of 20 ssneey Amano; ap Fee puulloreusus Am aaoue, 10 Wosasd o1 sedoud 20 Aressscon sroprsuos Auedwiey jaloag amp yey (SStipasoord peda] Sumpnpay} siqs Ave Supa (14)
sonyeg Ammunuog sin op swpr Ao st Injosn says Areg pat, Aunt ypire, Bahidunoa &)

‘sapere Qninunnoy 2G} wag jo pysodsip 2078 dey speusran Am oy pur semitone? Arumtatney sot
Sovues 20 ye podinds pee Ateonypseor “epaw sours je Joon ap ey Seep pore ual Te MO pol so Aire Jo ‘osm TAP Jo SANTEE AUNENSS) sty 6} Suear sazy pe tpl Burdios fas)

S(Gsoprpoeg Anum om 01 omega SuaumaMbe: pint sceiyeptewrasosay oso se myosut) Amdmo; yaolarg sy Jo tromsct stp Jo sustiarmbal pue scoRepusurTogel amp tue BuLydauos (tet)
Ssentpeey Arunuaires 334 Wey pur OD SURI RR JeqLo pur sdruames “aya “See “Quauyoop Jo peagama 1o/pue Addins 993 Go
quowaaty jusradojsaar] 9p PUR oapeeig JO BpOD sip JO swuswuarinbar ay yi SaTEpIONIR Ty SIOIAIeS PUR Sua BAOKE Bit SpA ®
7S SESH OIG SOK SHY (
J feast ayy] sue his09 ayy, eve
*saamprpusdxe pends 10 sinedal pine souenspTUE any Ley UOSTAGEd “9
poe iscoy Tew] pew $905 yosmeFensr We
tesnodies phuorssazard pow 2anensnimpe “Ur
gsno so/pur sex sane sopoe salar Aggedyopemr
tseoves jo oadsey 1 sisco pur sesuadxe
ssummooud souemsay -f
feesuodcs SomEUSyurRO *T
sary joaforg Sy 0 Dads LA Seng PANY Ife JO SIOUSIA “SWUspISa JoIgeuHg stg 3g} apc ORwWoSTp sy! th Aes Amdo polesg amp tem Auesure 10 Gunn “soyams rome Arey
Ssonqpomy Ayunmmo:) orp 30 Seas possesd put podesspuey ot Suyupeaepea “F

ssennpey Arreutsoy
2p wo 20 17 (norsaafat ties pascys Smprsuy) iwawdmbe pus Amupevai Guess Suede pue Sunezedo “Suynedos Gurcpeyupen oprroy Surprroay Yootery 2a) wey Alenses yo yadsaz ur sysuads -9

tsamipony ArimmnnaD sy wo pre mi ofeais Depuides pure Fegredss “Sucusepureur “Surocsp “-p

‘semper g Anenestued otf YO to 1 stg Seeger Sorsetder poe Someda “Somme “Garey “>

hae,

“OFT ZSLETOTOOO/0090TS/EEP/AUSpe/ssaTpary/Aog oes mMaysdyy ony EE
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 147 of 154

 

 

 

WY €€:01 “6LOZ/IT/T PST SOL

 

HALE-DS

“Sagopa SEM Jat Paty YSNs yon. OF aed tepuapes
sup Jo Jayrenb sepastes yoes 30 Aec] 21g otf wo soaeape of qUsETES Ajeenb m pred oq [yeys soley sotaRg pareoorry [py ‘Acedwoy welory of oy Ate paXLT Saninadans om Aq spqeAed pue Sap anrossg
Teys aden sousg poresorry yons qoee vGmeg pryy, sxnoedses yond yas of oBregy sOLAg pareSoTTY Tons Jo (Axreg BITE], yas 0} pesserppe press au ay sysedop Aq Jo Greg PAL WIRADp DIN Je ssappe
amp 0 Leaep pary Ay soups} sogeu wenn Bo Aare a ued pue (frei aoareg poyesoyy,, ue Sareq aoVeso(E yons yous) Amd PALL HeAsa [enpialptl Goes oy Wwod repue[eS qons 209 saderqD
aup Jo TUMOUR [HOt Sip Jo Bogsod © empope “aaoge (e) eg YdesSureg Jo suoisanid atp qaya souuprovse uy Yprys Auedeo; peofead 3p TesA sepuajes Atos sof yaSpag w Sessteuy rays Apduresg ver

Jotsa rT

“SOLeY PAL], WEAR pa! sup 02 Suggs} Saoseed Sy ple Jos Joy; sonon uani aeudosdde opranad preys Guess we tons ut ‘pur esd pens a zo e&mes
sou7 Soump wSpnq amy pusun “soz Weesesed gi eoenund ‘fer Auedareyy yoafong op (earl ap mya Adio 63 30 suompuos ayasun Apaums oj sz qocs} exmedse ressergpn peLIsFeul @ JO Wand Up &)

pute {oq Ae ogee aay, Se yIpars Jo Tgep JOT premioy menaig 2q preys smmed Joud uous sTuraus so sume 2509 tp)

taemeyy op oa deedunog yoloag op Aq poreBopp oq Aem sore pany wag seller) jsyos 3 gdy poe GoqmE
SY ‘Sap samoceq sofregD sAaqe ain jo uogied tye-cud tEms oun onG Te Aped pn] WeeAnpes Yoes Ut seh. Pegs sofia anoge arp zo uonied eyseord 2 30 undo yoo forg orp oy outed yoy Agra @)

fsofimy 5 Aue ded oy wogeSyge Ame mag pepnoxe aq yeqs Aarg papayas Gans yng seGey) [mse yo uopE mores at wy papniom og feat
famg papoyexg qons Aq podscoe pur (,Areg popmpoar,, ue “qoes) Aredwroy Anjan Joweg saaizg dire 30 pramtnanod suf Jo 950 aAISNIOXS atp OF parmoypop pooG woRIEd Jo FoI tose ope Aime = (8)

Suopiodosd amy & 0 Jurpscoce Hore PNY], Itmeaapal Bey oy HOTESOLTE 2q [TeYS SoMeg5 sip. (e}
nap azasae [reqs Andon sealord 3p 1-2 udeiiemd ty pannber se yoSpng ap Saspderoe oy ETE
soem nodn 40 ur yn pacthes stom, Aue JO osn maig ‘soMpoRY ArmumoD ay Fo Jordses ut s[qeded saogisodsn pers saay “same ‘soReys [equauTtanory 20 Aqyediomm ye {m)
par ‘sencooe sSieqry pus yeo ang spo pum smdaud oy Anedino> seforg arp Aq pedoydare sueumoose (Rh)
por Ssoms omy soy ony woursSeueur z ‘petojdomson st mffeoepy e ust “16 SadLates Sacgy oq yo worstacad pus yne Suptoes sup soy Amdo welorg orp fg pokoydios wBeuepy Ace (1)
go {tseq AnmeapTy [NEF UO) swsuesmgey put Se0y “Sys0o a~p (4)
pus “(ery op quia Apdanea o}.zo suoqipuce apesum Jo Apatiza: “oy pay jou Inq ‘se yons) asuade UeesasOFON PLP JO Wes UT OL aup ssw soo zouje Aur (A)

QHIZSLELGI000/009079/eIep/TeSpa/searqary /AOB oes mMMay/:sdyy “ myTre
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 148 of 154

WY €£:01 “610Z/T1/T PST IO §

 

LCOS

‘Mareg pay, Yas Aq sues ep jo |My un ReULAed Jo srep sy oy a[qeded pur anp sumneg yoory) ueued ro qunou sreeure Ane to 30 oars
woned 20 9Siny) slag poyeooyry Ane OTM 96 ayEp aR so Ajpatsttpoin sige ded pire StquIsAcoa aur S]505, qoeudey 9 y Yong oweq. woqied 20 Sieomty wr idnour Aum jo te Joo woted 30 afta)
aouuag pormmorpy Am jo Aeg pany, 2 Aq qusunded oye; 21 Jo yess eae (,S180D wOULAEY swrT,) Sin9gT 7 s1s00 JARO 30 IseNTLY “s1S0o anNENSmURUpE aEreqo of popOue 2g qeys Anew joolorg 2H ott

‘sogserg Jo spon sm tae Aug PINT Yons Jo souey[dunes Forsopea (17) ro Aue pangy, yous wog fuedwey pelolg ay oq snp Sreae ur RINOWE eto Aue Jo srare IEP} SOLAS AECL
foe 70 Monova: op SuppgS (2) oy AiedinoD welorg aif} fa pauneny sesuadse pow 33509 JIpo pur “saorssmuTos woRDeTOo “soar SAME, Feypnpouy ‘ssos FES] [LE 203 SEqUTT 34 TEMS Aseg PITT ¥ Pra

‘kendo woo ain tr suoTeSy go YO pt yo soLemUapnd anp amy pur safieqy slg poreoorly TEAST ai jo IwaTded sip Joy aigey Alpereass pur Apmof aq [pets sdosed Yons fpr ‘suas pans
iit “agp ‘eessa] sc suesied ao 20 cag Aq Apmiol pasnasics SI Wecsse7Se sse9| 0 TENLgTISN-Qns argnsn F exomayas Jo "suosaed 236i 30 ony AQ Aqulof pouase st vier] so Sopring Sod Aue acu, LUZ

“soysrpsun! yuayediuos Fo pines Aue wi joauary Ae0sel otf Jog Dose Te aEMGyS! ostmUeIO
10 Wgpp pamses t sz (s}oBreq aotaiag paresoppy yons 70 jeurfed aoscyue por “asepiong Armed patty] Aue 26 Aimee ealarg sy IM qoseede Jomo 40 jsUTaT ae asea] IO yongNeN-qns orymsn (31) 20 “SpA
() s.furg pam, yons supe way xo oo oFreys 2 sand Apu Aeadurog olarg ayy Soyauatp step omp aut Aq Aoedinar ysoforg am oy py Uy Seren sonreg payeoory sy Aed o1 syrey Aime PINT FFT STZ

TBONSOSp UA SH Uy auTessp Arar Aeduios of
ay Se SIBUT[RIEUT yORs of JO wins ouO UL sqréed apm oq Am Sela] saeyD soJeg PUFOITY HOS pow [7 YcaSered g) o patmazo. JEpng otR Wy] PepR|SUL Weed OU Sey HOM ssuodke UsossTOsUn gons Aue
qo jwodsol 1h sam PIN trenared atg aodn sania] rey saiameg paymorfy syeds yen) “Cessoson warps “ory OF sary Weg Amis Aumdnro[ qelarg o1p “asuadye usasaoqun PeLapeul £30 aseo UY SEL

“simone Bepnpour up 30 Senpyingy Jorg ane yo Padso7 gy snp salma sows poyayyY
Je jo warded 207 sqm suressq yjeys senosuen Aveg pany] yors mass Te Yas Or “usp Sup 30 Seaprmg “yg = “OF eedsaa ye Hemerde Ssx9] 20 JONEMM-qns Gongnen v jo Tonuess so raysuen HP
1040 drysrouse ayn jo seuspsurn Aveg pargy soqous oy sezarsoay Amy pally & tea Apeenp toysmen juonbasqns dow 30 oadsas TJ “sesoyo Wonoesmed qons Gonps wt reek epIepS SY Jo pus aa Ganong ses0pD
orgasim Gone sep ayy mag pored ayy an aquooye (SpTeyy soos pawesoypy Sp jo wonuod yep Jo ymunhed roy ayqer] swossq Sqep memsoe Tesapel ap wodn ‘[feys Bary qoeforg a8 UL WUD] 30 Soap
Soja e oy eadsad guin asea] 30 jue 30 JoruSn-qns 35 Joris 36 IGE to op plorneg jo Jaysuen sydecor pus Anedwo> yalorg ap Tpim Apounp uopoesuen 2 svunonsuas oy Aug pay, We ¥CE

“Ty. 6 pred moog oany [joys OonaBEE Jo Spor Shp Jo TUT ats oF reread Aue PLAT woes wioay Alrediagy
weofarg amp 0 ajqeded pue onp oq Anu yoope (dare pl) sums somo 10 salagD sora pareceyry [fe [Hun put sssjun sopypoeZ Aponense} oH 0 Are Soren 50 sSapaud amy Aofus (reqs Gate PIM, ON ett

‘sonotig Jo spor Sip ipa couRpoaze wat cI DooOTTE (s}oRmeg> aAINg PoRTO|yy yt Aed OF “Gre PAGT mayo YES ive “oq Aerts sea ay)

$e pur “Aumdines paafarg om tan caste poe yoracs (Aug psny, supe yons taud joeutssise omy Jo ped w se wagn “Aug pATLL Dipour wives S| MoOnsESIER Gans Jr 26} “Aumduro’ molar oop Mpa joumase RO
so jo usaiie oseo] Quausady soprg Wikaspe an yo und se ‘Tmys ‘tary pelarg oq2 ul sees] Jo joeWT 30 jorUMATs JO FTI JO TTY se ant Ploqaag jo Apso sydssor Oy Apes pat) ys ttt

ie,

““OPIZILELOTOO0/009073/2IePeSpo/seaTqaIy /AUd o8s MMA //-Scng ~ aye]
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 149 of 154

 

WI £€:01 “610Z/TI/T PST JO 6F

 

SSIS

 

Sz JOTUPISEHGNs 10 FTL! Je osu; Ait syEUniia} POE pasuEs Ajeyetperman — (ir)

‘suuto} SI Gy somepiooze wn Amy panyy Wons pus Aesdioy qofary ayy uaaeniog de somo Jey
29 ‘uondD sf Surstarexe
1 Audio waeforg ae Aq pouiaun srsusdee pe seeg Kus SHUT SUSIE sopeg Tea! 2h OE pougap se) aourd oseqosnd ony (A) 30 “(Aredwos jasfoty aut Aq poymrodde yodxe ampmodspur
ue Aq pamumueyap si) 1p] JO Soupping Yopg uons Jo snpe, wayEyY cad_ om (X) Jo Assy] ap je mg pay yons Woy vom semuoys Ave pur yun 20 Tapping jd weasyes mp oseqound =— Er}

sare 0} (rondo,)
uonde op duedines) palory scp payed avn Ya Amy puny], Fors “Aiedtnosy palelg oi yin, Wists aie Jaye Jo lustmbalie ose QUbuIEE iy so[eg WoeASfal eqh JO SuogPUNS pur sun Ao Wena og

‘(Ama py qons 0} pessaippa rem say ut qisodep Aq

Jo Agog pig, jeasfos amp Jo ssauppe auy 07 Araayjep powq Aq route} aod Ute yans 307) oF Learep 70 Shep oq eye she (99) Aoys orHa YMRyaCl JO yUEsrEL BONS sms 61 Stel Azed patty qons

par qoearg 20 1mazaq] Yous Apaitas oy Aweg puyy qoas uedn Samjes (,son0N 7G, &} Popes ts 2onou sheg (99) Kags dmg pany gens WAG sey Aumdieed olen ap ‘pur Cuseeg,, 2) sonoed
yo apory sway JO sursy ae Jo qaeeag Ww St fue puEpr & poe “Aueduog mele sip Ga omsaite ono to mss iie seep TORU Y Sofeg CASIO Si} SUL papeindocll $1 Saye Jo apo) SU cH
Jo UC j1retaey,, 8) spep anip ayy to Aneditony pafory ayy cy [ty Ut eHieys sarseg payeserpy sy Aad oy Srey Greg pugy = té
HELA OAS OG TT rez

veeduigy
qooleng oup of Deqy soqper wosted sstpose 0} pred 3q Gg pumir 8 Aq sige ded ofleny sarang poreorry sup jo wed so [Pe aem Bonu cr sem WoRsrsep apes Sy uy “dem Amedo5 qoafesg oy], olez

pele, ntti

““OPIZ9LET01000/009073/RIePAeSpa/seaTyory /AOS-sas mM M//:Sdqy UOT ep:
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 150 of 154

 

WY £601 “616Z/TT/T #ST JOO

 

sorsang Saveur
Oe YOary yey

CRG T aa AF Ag,
orTsnieng
‘Supa of senbos pus ope sy wog mounasds op puanes 02 90 sip Surany Aqco wssunaz yo Ansrony stp yeu peptaoad “uewig JosreuRyNS sip Jo MUIAOS
2p tod yususte ap JO UONRy FOUTS Jo YNEII o) sp Loreadites Aire Atredotes oc Op Tips ou ws yoId au sey IaUe Jo IQSU Jo nwa Sut PIED ET SAGs wonbosugs sgt put noweeoe su
ours o} iy op sani Anstey ‘peacudde 5, Cnstatpy use pus povied pagrosds aul tigain sxage pomeysop sun} op tis [TTS oy Boyyay yo ose wn sysepun pure sSpopnoinoe Anedmoo ain axoge om to paseg
“aefoud a1 293 peaordde apcmonarg jo Sasi fey on “e
pant ‘urpdiaysen: pends orp *[
'dddc sp at pauoquats sopragineds pur anpeyos omy cad se Suymoyloy og Hons 7 peyTuTos oq pm AmeduroT ays wu wusOY Jo Aner o1 SEASON PoE sepa MOMpVE URI TT Og) ounaLAE)
“Sage sty soy SjostmemMbsr omoxion TeySe|TOS stp Jo s1Seq SIA AO PYG pu toMNES se TTY OF meRARRDG Amaduice oaT, “E
“Aeford amp Soren 70 weg “LZ
Supnosns 1 sung ompeyys pus poled zo ag “o>
‘SepyyOgy asEMoy 20F SpesuENbsd umITIUNN ferysenues ay JO sw2q sty HO pring qoaLTy “¢
*(daq) om ed se wreanonang jo Ansmuy] mouy oe(oud op Joy eaordde pmsuo ans AseonuTa22 “yp
“ATEURZOS [eo] JO Isueq WsstOd Stoon|os S[geyins Ind pue Amun. feoo] tp wo jefard op Jo sways [eises jo Apmag “¢

‘waferg sy zo miom Jo URL “z

 

(ado Glog teak emm jo Ansmpy jo soeforg 1 [P49 BISLMOT Oy i] URI [ORION dopAsc] oy} Ut pstegiear Hone Reds rad su yoo ford jo wedaysens Aseunayeed am FRUqNE “]

sBuvmaopoy oi anngns 01 pensumuos oq (tin Ateditos om Absa, ong Aq pandeudag [iva yom yooleud ap Jo yoaweasty
yordapaag og Soacidde jo arp am mag ratouo UNA Ep Wisimay Jo Aqsmyy] o} ayEEApun par sdpsnomyee Gapdoieg wena, poy Helog emia Jo BEN on Sung Q yy ep aadimap

ONCIVDeaCN
euro) Lyry

GusEMOE Jo AQSTUTY
=f Fitz
T Ame aoREnLoyUy
poe aa Moog Tesry JOT aL

 

““QPIZ9LET01000/009078/e1ePHespa/seatqory /A0S cas MMM (Sdn Taq ep
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 151 of 154

 

 

WY €E-01 “610Z/1L/T

PST JO}

 

Eros
Jancesy morosy bons Ane my ppsq spury Ant 36 oer qq pus Gy Oy TuDLfed pum Jo oseapar oly 05 pops 34 jooforg uy zo wsurdojanag
oq) pus SBaipyng, “sysady omy Scoueny 30 sasodied ong 1op som Te 22 yeys Aunduog pelorg sp yep sete Adony soneg otp ‘OL'g oeNe1D pee Ex ampsges Sep go 7 yee Sinpueppon,
“rarely soleq 23 qn souepuoesr Of Aedes wasloug any 91 posal por jaNosy anatase] tong Ur pelisadep aq o1 teumthos oq Aemr sire) Jo
asnyomd any) 20 Sjostucaday sepeg 04 gumsimd sommg pay, Aq Aid; joofosy aug 0) pris syioeAud ong qasaa me ydns uy (, suageRTey,) quadiealTy moins yaa fsd Si pee taney Meer Yor
7) preBas tin yosumuscy aq Aq pansst sropenifas op map. Ademos ope [ERqS puR QT SeNB[ UE pstHETES suoges go sin Gum Ajdios oF poweSyqa oq typ Alto pur wary [eqs Aoedusey qaforg
qq ‘syag) jo sseysmd ong mum uogosUUCS UT santtY PINE 30 Uonsaod aup sof unos Mososg we YstoRse 02 Auedaro5 peforg orp Sonynbsa poyena = APT SpE] MoRMosxg op OF yuonbosgns “yy

ANOSOY AQuoSy Te YSTIGES> 07 Dosied Aue roy pubes yl Of edser UTE URI Uy SUSISIXG Uy AAD] OU SI SJDLQ RCT UONRSEKy 2qI JO sy

SINGAGEROY MOUSE dO SAIGON

SSMOf[OY oz saae Agony sym ayy,

 

LAAARGHOY MOUSSA AO SATION
EPs

schon,

““OPITILETOTONO/009073/EIEP/Tespa/SeaTGITV/nvs os AMM /SEq

any er
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 152 of 154

 

WY €€01 “610Z/TL/1 SL Jz

 

Wee-OS

“ORAL Dp 20 weucdopasp su ym Aposimoude
sealord prys quoundojsasp yous jag popracsd spesy yRtupeeT aig jo yee Jo weemrdopasp amp soy TERA weedopaag skp pee Jao 3g Jo Suorstaand a oy uransind
posoidy pur porate oq PENS WDM per 2 s[peysg UL peptaced qalarg army ap 207 oINpSHSS Sally], Sep MUM poymodoguT og TM opoySs TU Tol “AMPS aA Y TLE

JOSUMIBANS ay) LroaeysRes syesy ystupOeT op JO Yes Joy fletep Jo jee] eo} paredasd osmmp suvesp ap Serpe yeat qassy
speurpuryy aig yo yusumlopaap arp rox qumocsty waudorsnacy sug Je y ayupsyos ple 11 ssne PAF Jac se OF JUENSInd peauddy pow psrayep oq [Ty IAM Ud PSEA Y TE

Soquin cr Baporpoy sith ReeUES SH JO WaIAUEACE ary appsdsd [AE Aveduey peloly ap Jo AuedueD spempury arp ‘Gieql salmaegg M9 Wog sired ond Deny spy Od aE TY TE

 

JooUTUDAOE) Of JO Poses etodstins ond aig uoda pure ATuo joagnsn
Jo Kes Aq, papas 29 {pHs spessy AMINPURT] spread Amn d ysempury] ays Oh pasrapue SSE StL ‘Auedwoy 3yrewpury 1p o psuepeuen og Ypels Sassy YTMEPUET OF SALT PONS ON TE

“speed at Suour pus wasAced Sease UOHINI aR ETT
“vet Bevanig] Ul gy Jaqiana may se parnusp! yep og aEUe ay Z'L'T
‘OuAD OTS

ormsuoo yonpn pur Spray payoene Wrz Tupncact Uf umoys pur Oey Jewel BAM] ap wy PogRUEp! ave yore (, Srasey Arter MIN) eesRe Sutmoroy
arp Avedines aeempury om o} ysTEN TEYS Aedes) welorg oT uaMERAND am Jo FES mL JoNd xp uodn pee Morea 7 Z ydedzmad oy ieolgns pow Hac UapeNtOT JT amp on uaabesang TZ

Spey eae y

‘(.Anedinog yrempory,, ap) dredarog saeforg ain so Arempisans poms
qoute se dundmog yupoey oop sxteeSio [peys Anedmor wooforg am “Laiect vontuting OT, AA) areq; BoRNDeNY sy WO sed org URE SZ] oc pos eC] ensHARE amp oy amanbesgns sep FE

ADEGUWO") RIC PUNTY ay “tT
csmorpoy se sauia Aqeiey Sane Sy,
EO Feu pias

Pe pS

Blinn,

“OPT ZILELOLOO0/OO90TR/EHEP/TEBpa/SaATMry ACT oss auMun//:sdny ‘ uaye
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 153 of 154

 

 

WY €6:01 “610Z/T/T PST FOE

 

Pee-OS

“piegaaia Ajqenosrasm 29 Jor [YS TOTYN TIVVMIAGT om 3S puscHOS Woptin oud any wodn PecoRIpros
aq ose [jeqe Sassy prewar arp so dmoomo sip Smsadsip wep saptcsd ‘sprosoy poe syoOg SH UY PapASaL Sasse MLO [re pue Sasmy yseepUR] amp Jo dmsnemo www (q
pus ‘sesuadse sig Siponpop soe ayquénd ame sposplarp qans aap paplacud “sieppoyszeys sit cy spuspiarp Aue Ard iony (e

2] Anmuer wo Suyocemus
pouad zeptayes ypuou sagesy © Joy ST otf YY sooRpIOaoR Wy pSUTEUyEP Se MOR Yseo aapitod we Jo Aredia yzeorpue’y] ogy Aq wouuMTE omy oO} oaMbesgns ap 8 UN) Cz'E

 

pee “(sioupay,,) meuig of sageed of pesmmor wag Bey oyged snspmodopur oe dq App Peupre Spruiayeys pean SH AR TEES
pur, SuaL,) speping Supiodey persceurg jeuoNTAIT] op Mla Sowepiowoe Ws Sploosy pure OCR Ij MORE LCE
eqs Anedog yrempesy ayy TE
‘Aqondes prrmoseng Tumopuos $ Amedeno% areupuey stp Jo uogeunaues Y gry s
Poe ‘padzeyo oq [ls Sessy WeUIpoey am zo see Sup rely S55F pire ssHeeys sors TE LE
poe “sasusdo pajseford sy: pte surcour sy Jo soainos pao faid ogy Syncs Hapag pombe sAuedae> EMpOPT ay 9'T"E

 

pur nasty areupaey ap jo Aue toy sojersde pruogeaisas so asstmoy yerpepads pasodard Aw 50 syyeyap syEodsoo pur (sjauren ayy, $°1'¢
pee ‘peered 29 five sresey ypeepue'y am oy ao sBommasasdas Sy 47g

coreg SANE My Way steod comp WENT 2H] uLSiep E Wo paotnced aq Yeys yORjM Jo Syrerap [oH oy PUR ApNyoU] [Is Sead sup JO does stp SanT Oey OTR JO SAP AvenOyssd ££

st sn,
pitti,

““OPEZILELOTO00/009073/eIepTespe/saatqary /A0S das mma) /scny Uys}
Case 1:19-cv-02695-AT Document 3-1 Filed 03/29/19 Page 154 of 154

 

INV €£°01 ‘6TOZ/11/1 PS1 Jo {

LEIS

 

Vere Fa]

‘(ompaqes Surpnyam) suey
raudepacd agi jo sucrstacc! smonea am] 2apan sonifiqinedsss pie suORMEI gS Sr Te 70 Hedsas mz SQeT] oq o8 SnUMDNS [legs Ameduing yalorg Mh “pe BINpSYDE aT psurmUCS Bunaéue Rerpoeisypeyy “S

“GO0T/86 “On DOLSISC] TOLSISIOIAL UE Pash St Laie? PONS Se FOIn 101. 8 8 PSoyap
Agasay st pany yelery om of ‘nioar pjog ypes (a1) pure Guatttede: paoiates yes (11) DUR “Teloy & TRIM poTeIocsse JepeyD PootAleS Goes () Weg saxde Aqaray sequmg ayy “Jonop jo somepioan ay Jz '§

“pafory sup jo Asuesggn snommuos ony serasce yeu, Jeuoecs 2 in Sosuades uoptieds SuoFeo
Yypns soa [eys Aneduop yolorg ap Uolp WebsiyMS ieu sem syeeey yeUpIRY om Jo uoRerede ap wo psabep pre Poenwes aooou! om sees uy rem soReSpan Aqeoy AuedinaD wolosa oML “p

ae, ocr,

““OPLZ9LELO1000/0090Z8/eIPPespa/saaTqory /AOS 23s MMM) /-sdny muy
